 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 1 of 396


                                                                         1

 1                         UNITED STATES DISTRICT COURT

 2                         WESTERN DISTRICT OF NEW YORK

 3

 4

 5     - - - - - - - - - - - - - - X
       UNITED STATES OF AMERICA    )        15CR142
 6                                 )
       vs.
 7                                   Buffalo, New York
       DAVID PIRK, ANDRE JENKINS &
 8     TIMOTHY ENIX,               ) May 10, 2018 & May 11, 2018
                     Defendants.          9:04 a.m.
 9     - - - - - - - - - - - - - - X
       TRIAL - TESTIMONY OF T. ENIX
10

11                        TRANSCRIPT OF PROCEEDINGS
                  BEFORE THE HONORABLE ELIZABETH A. WOLFORD
12                       UNITED STATES DISTRICT JUDGE

13                         JAMES P. KENNEDY, JR., ESQ.
                           United States Attorney
14                         BY: JOSEPH TRIPI, ESQ.
                               BRENDAN CULLINANE, Esq.
15                         Assistant United States Attorneys
                           138 Delaware Avenue
16                         Buffalo, New York 14202

17                         MARIANNE SHELVEY, ESQ.
                           U.S. Department of Justice/Organized Crime
18                         Division
                           1301 New York Avenue, NW, Suite 700
19                         Washington, D.C. 20530

20                         WILLIAM EASTON, ESQ.
                           16 W. Main Street, Suite 243
21                         Rochester, NY 14614

22                         CHERYL MEYERS BUTH, ESQ.
                           Meyers Buth Law Group PLLC
23                         21 Princeton Place
                           Orchard Park, NY 14127
24     COURT REPORTER:     Karen J. Bush, Official Court Reporter
                           (585) 613-4312
25                         100 State Street
                           Rochester, New York 14614
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 2 of 396


                                                                         2

 1                         CONTINUATION OF APPEARANCES

 2                         TERRENCE M. CONNORS, ESQ.
                           JAMES W. GRABLE, JR.
 3                         1000 Liberty Building,
                           Buffalo, New York 14202
 4                         Appearing on behalf of the Defendant

 5
                           BARRY NELSON COVERT, ESQ.
 6                         Lipsitz Green Scime Cambria, LLP
                           42 Delaware Avenue, Suite 300
 7                         Buffalo, NY 14202

 8                         MICHAEL S. DEAL, ESQ.
                           DeMarie & Scheonborn PC
 9                         403 Main Street, Suite 615
                           Buffalo, NY 14203
10
                                       I N D E X
11
       WITNESS FOR
12     THE DEFENSE         DX     CX   RDX   RCX

13     T. Enix              4     159 356     386
                                 Easton      Tripi
14                                166
                                  Covert
15                                170
                                  Tripi
16
       EXHIBIT        RECEIVED
17
       TE-5141        58
18     TE-6000       140
       TE-9500       156
19     TE-9000       158
       410           178
20     153.40        237
       501-A & 501-B 252
21     154.7         253
       153.80        273
22     153.23        274
       137.12-03     277
23     154.4         282
       137.15.02     296
24     137.15.03     296
       158.5         346
25     153.70       351
       TE-6500      377
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 3 of 396


                                                                             3

 1

 2                                  P R O C E E D I N G S

 3                              *          *         *

 4

 5     (TIME: 9:05 A.M.)

 6

 7                    THE COURT:     Mr. Connors, are you ready to call

 8     your next witness?

 9                    MR. CONNORS:     Tim Enix.

10                    THE COURT:     Mr. Enix, come on up.    I guess you

11     know the drill by now, too.       Step over here.    We'll have you

12     sworn in by my courtroom deputy.

13     (T. Enix was called to the witness stand and sworn.)

14                    THE CLERK:     Have a seat.   State and spell your

15     name for the record.

16                    THE WITNESS:     Timothy Enix, T-i-m-o-t-h-y,

17     E-n-i-x.

18                    THE COURT:     Mr. Enix, I'm going to give you the

19     same instructions I've given every witness that I know you're

20     familiar with now.    To remind you, you're here to testify for

21     the benefit of the ladies and gentlemen of the jury, so try and

22     direct your answers towards them.       Only answer the question

23     that you're asked.    If you don't understand the attorney's

24     question, let the attorney know that.        Don't guess or speculate

25     as to what you think they're trying to ask you about.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 4 of 396


                                                                             4

 1                       T. ENIX - DX BY T. CONNORS

 2                    If there is an objection to a question, wait until

 3     I rule on the objection and I'll let you know whether or not

 4     you can answer it.    And speak slowly and clearly and speak into

 5     the microphone so everybody can hear you and so my court

 6     reporter can take down your testimony.       Do you understand?

 7                    THE WITNESS:    Yes, your Honor.

 8                    THE COURT:    Thank you.   You can proceed whenever

 9     you're ready, Mr. Connors.

10                    MR. CONNORS:    Thank you, your Honor.

11     DIRECT EXAMINATION BY MR. CONNORS:

12        Q.   Good morning, Tim.

13        A.   Good morning.

14        Q.   Can you go to 154.2, page 7.       Tim, I want to start with

15     this post, and it's already in evidence.

16             Are you familiar with this post?

17        A.   Yes, sir.

18        Q.   And, Tim, there's been some discussion about other

19     witnesses asking about your comment there.        Can you read your

20     comment under "Title"?

21        A.   I'm sorry.    You want me to read it?

22        Q.   Please.

23        A.   "At Deland with my brothers.       As you can tell, I'm

24     stoned but I had a great time."

25                    MR. CONNORS:    Can you drop it down, Trish, please,
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 5 of 396


                                                                              5

 1                       T. ENIX - DX BY T. CONNORS

 2     a little?   Go back to the photo.     Thank you.

 3        Q.   Tim, were you stoned on illegal drugs on that date and

 4     that time in that photo?

 5        A.   Absolutely not.

 6        Q.   When you wrote that you are stoned and having a good

 7     time with your brothers, tell us what you meant.

 8        A.   At that point in time, it was one of the first times I

 9     was getting out after my accident and I was on a heavy dose of

10     medication from my doctor for pain.       I had had multiple broken

11     bones and I was actually on Oxycodone and, so, if you look at

12     me, you can tell that's not me.

13        Q.   Is that what you meant when you wrote in the photograph

14     underneath the caption where you said "I'm stoned"?

15        A.   Yes, sir.

16        Q.   Any illegal drugs whatsoever on that day?

17        A.   Absolutely not.

18                    MR. CONNORS:    Trish, if you go to 153.1.

19        Q.   This is another Facebook post in evidence.         There has

20     been discussion about this as well.       You may recall others were

21     asked questions about this.

22        A.   Yes.

23        Q.   And you have to answer for the record, you know that.

24     It's your post, is it not?

25        A.   It is.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 6 of 396


                                                                              6

 1                       T. ENIX - DX BY T. CONNORS

 2        Q.   You posted on 12/10/2015?

 3        A.   Yes, I did.

 4        Q.   Tell us what you meant when you posted that.

 5        A.   Well, Slim Jim is one of the members in Volusia County,

 6     and when I became regional president, he had a drug problem and

 7     I wanted to help him.     He was a guy -- he had been in the club

 8     a lot longer than I had; I had not been in very long.         He was

 9     never given an opportunity because he screwed up all the time

10     because he had a drug problem.      And his mother passed away and

11     I understood that because I lost my mom.

12             I talked to him and talked on the phone and in person,

13     and I actually got him help, got him cleaned up for the first

14     time I ever known him and I was proud of him, and no one had

15     ever given him a chance and there was an opening in Volusia and

16     I made him chapter president and people were, like, he is a

17     goof-off.   I wanted to encourage him and he was doing so good.

18        Q.   What happened?

19        A.   What happened?     Later on I found out that -- through

20     some members in the chapter -- that he was stealing and that he

21     had started getting high again.

22        Q.   What did you do?

23        A.   I confronted him.     He had more chances than anybody in

24     the club prior to me being in the club, from what I understood.

25     I put him out and I put him out bad.       I didn't put him out bad
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 7 of 396


                                                                              7

 1                        T. ENIX - DX BY T. CONNORS

 2     so much for drugs; I probably would have, because he had so

 3     much stealing and it was for stealing and it hurt me and it

 4     hurt him.     He knew he let me down.

 5        Q.   Did you hunt him down and take his patches from him?

 6        A.   No.    I did make that statement.     And the reason I made

 7     that statement, because I wanted it to get back to him.           He

 8     knew he had let me down and I knew he would bring them in.

 9     Within a day or two, he brought them in and turned them in.

10     No, I never had to hunt him down.

11        Q.   Did you do any violence in connection with Slim Jim?

12        A.   I've never had violence, period.       No, there was no

13     violence.     Actually, we talked after that and we were friends,

14     but I couldn't let him in the club.

15                     MR. CONNORS:   Thank you.    Thanks, Trish.

16        Q.   Tim, I want to ask you some questions about your

17     background.     First of all, where were you born?

18        A.   Toledo, Ohio.

19        Q.   And when were you born?

20        A.   1959.    May 2nd, 1959.

21        Q.   So just about a week ago, you turned 59 years old?

22        A.   Unfortunately, yes.

23        Q.   Where did you grow up?

24        A.   I grew up in Toledo, Ohio.

25        Q.   Tell us about your family.       What did your dad do?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 8 of 396


                                                                               8

 1                         T. ENIX - DX BY T. CONNORS

 2        A.     My dad worked for Oliviance Ford Company.       They were a

 3     large manufacturer of automobile class.

 4        Q.     And what did he do for them?

 5        A.     He did many things over the years.      Primarily, he ran

 6     cutting machines.      Early years he was in inspection and things

 7     like that, he worked in the burn unit where the glass came out

 8     hot, he did quite a few things.

 9        Q.     And how about your mom?    What did she do?

10        A.     My mom worked for Channel 13, News Channel.       She worked

11     in the accounting department.

12        Q.     And did there come a time when she also supplemented

13     that with real estate?

14        A.     Can you repeat that?

15        Q.     And you have issues with respect to your hearing?

16        A.     I do.

17        Q.     You tell me if I'm speaking loud enough for you.

18               Did there come a time when your mom got into some real

19     estate?

20        A.     Yes.    After my dad retired in 1985, my mom retired,

21     also, and they moved to Florida, and my mom went to real estate

22     school.    She didn't tell me or my brother, and she surprised us

23     and got her real estate license.

24        Q.     What high school did you attend?

25        A.     I'm sorry.   Waite High School.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 9 of 396


                                                                             9

 1                       T. ENIX - DX BY T. CONNORS

 2        Q.   That is W-a-i-t-e?

 3        A.   That's correct.

 4        Q.   And where is that located?

 5        A.   That's in Toledo, Ohio.

 6        Q.   Were you an athlete in high school?

 7        A.   Yes.

 8        Q.   What sport did you play?

 9        A.   My main sport was football.

10        Q.   What position?

11        A.   Defensive tackle.

12        Q.   Did you play all four years?

13        A.   Yes.

14        Q.   Were you captain?

15        A.   I was the captain my senior year.

16        Q.   Did you also wrestle?

17        A.   I wrestled two years.

18        Q.   And how did you do academically?

19        A.   I was an above-average student.

20        Q.   When did you graduate from high school?

21        A.   1977.

22        Q.   What did you do right after high school?

23        A.   Right after high school -- I had already talked to a

24     recruiter for the Marine Corps, and I was going in the Marine

25     Corps, and I also had a chance to go play college football.       I
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 10 of 396


                                                                              10

 1                        T. ENIX - DX BY T. CONNORS

 2     had a couple offers.

 3              I wanted to be a Marine more than football and I ended

 4     up damaging my knee and didn't get to do either one.          I went to

 5     work at 18 for the Jeep Corporation in Toledo, which, at that

 6     time, was American Motors and later became Chrysler.

 7         Q.   Did you get married after high school?

 8         A.   Yes.   I got married at age 19.

 9         Q.   And did you have children from that marriage?

10         A.   I did.   Three sons.

11         Q.   What are their names?

12         A.   Michael, Matthew and Brian.

13         Q.   Their ages?    What are their ages?

14         A.   I apologize.

15         Q.   It's okay.    What are their ages?

16         A.   Ages -- Mike is 37, no, 38; and Matt is 35; and Brian

17     is 31.

18         Q.   Now, you told us that you went to work right after

19     Waite High School.      What was the name of the company?

20         A.   It was American Motors at that time; the Jeep

21     Corporation.

22         Q.   How long did you work there?

23         A.   Thirty years and two months.

24         Q.   What did you do?

25         A.   I started out as a worker on the assembly line.           I
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 11 of 396


                                                                             11

 1                        T. ENIX - DX BY T. CONNORS

 2     worked my way up, I became an inspector.        And at one point in

 3     time, I was asked to become a supervisor, and I became a line

 4     supervisor, and I did that for a while.        And then I moved up a

 5     little further to what they call production control, and that

 6     is actually where I retired out of.       That has to do with the

 7     scheduling of the daily production, things like that.

 8         Q.   After 30 years, did you reach retirement age with

 9     respect to that job?

10         A.   Yes.   What it was, I was offered early retirement.

11                     MR. TRIPI:   Objection; non-responsive, narrative.

12                     THE COURT:   Overruled.

13         A.   I was asked -- I forget where I was.

14         Q.   I was asking you:     Did you reach retirement age after

15     30 years and two months?

16         A.   I wasn't retirement age.      What they were doing is

17     retiring all of us and bringing in people out of college and

18     they paid them a lot less and they were paying us too much and

19     I jumped on it.

20         Q.   And did you attend college?

21         A.   Yes.

22         Q.   Where?

23         A.   University of Toledo.

24         Q.   What course of study did you follow there?

25         A.   Business with accounting major.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 12 of 396


                                                                                  12

 1                         T. ENIX - DX BY T. CONNORS

 2         Q.    During that same time period, did you obtain any

 3     licenses or certifications?

 4         A.    I did.   Earlier on, I actually got laid off prior to me

 5     going into management and they offered a program called TRA and

 6     I went to a technical school and took air conditioning, heating

 7     and refrigeration, and I passed all of those courses that

 8     qualified me to take the journeyman's course in Toledo.

 9         Q.    And did you ultimately pursue certification in that

10     field?

11         A.    Yes.

12         Q.    And did you also pursue licensing in the field of real

13     estate?

14         A.    Yes.

15         Q.    Tell us about that.

16         A.    My mom was a successful realtor in Florida and my goal

17     was to, when I retired, to go there and work with her.             And I

18     went ahead.      And when I still was working at Chrysler, I went

19     to work for ReMax in Ohio as a realtor.        I took my schooling

20     and passed the test and, you know, was licensed.

21         Q.    And what states are you licensed or were you licensed

22     to sell real estate?

23         A.    At that time, I was licensed in Ohio and Michigan.          We

24     did business in both states.

25         Q.    And did you subsequently get licensed in Florida as
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 13 of 396


                                                                           13

 1                        T. ENIX - DX BY T. CONNORS

 2     well?

 3         A.   I did.

 4         Q.   How did you go about getting those certifications and

 5     the licenses?

 6         A.   Schooling and testing.

 7         Q.   And what schooling did you pursue?

 8         A.   In Ohio, I went through the Board of Realtors; they

 9     offered a course through the company.        And when I went to

10     Florida, actually before moving, I had a little bit of time,

11     and we purchased our home in Florida at that time.         I went down

12     and took some time off and passed the state test.         I was

13     actually licensed before I retired.       When I went to Florida

14     when I retired, I was already licensed.

15         Q.   Do you hold a Federal Securities license?

16         A.   Yes.   That is currently on escrow.

17         Q.   And tell us what type of license it is.

18         A.   I hold a Series 6 and Series 603 federal license.

19         Q.   And what does that mean?

20         A.   Series 6, I was licensed to sell mutual funds and

21     variable annuities, that type of thing.        I specialized in

22     mutual funds is what that was.

23         Q.   Did you pursue those certifications while still working

24     at Chrysler?

25         A.   Yes.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 14 of 396


                                                                              14

 1                        T. ENIX - DX BY T. CONNORS

 2         Q.   And did you have to undergo some screening with respect

 3     to the licenses?

 4         A.   Very much so.    Like I said, it's federally licensed for

 5     securities.

 6                    MR. TRIPI:    Objection; relevance, time period,

 7     bolstering.

 8                    THE COURT:    Well, fair game for cross examination.

 9     Overruled.

10         Q.   You may continue.

11         A.   They do a thorough background check and you also have

12     to submit fingerprints.

13         Q.   Did you have to take tests as well?

14         A.   A series of tests, yes.

15         Q.   And did you successfully complete those?

16         A.   I did.

17         Q.   What is Prime America Financial Services?

18         A.   It's a brokerage company out of Duluth, Georgia, and I

19     had worked for them in Ohio when I first got in the securities

20     and insurance and I held an insurance license in Ohio, Michigan

21     at that time, but I worked for them in Ohio.         And then I left

22     because things had gotten too busy.       And after I had gone to

23     Florida, as I was working in real estate, I met a guy that was

24     actually with Prime America, and I got back into it, but I had

25     to recertify and retest in Florida for that.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 15 of 396


                                                                               15

 1                           T. ENIX - DX BY T. CONNORS

 2           Q.   In addition to the work that you described for us while

 3     you were in Ohio, did you also pursue some additional community

 4     activities while you were there?

 5           A.   In Ohio?

 6           Q.   Yes.

 7           A.   Yes.    We had moved to just outside of Toledo, it was a

 8     suburb, Maumee, Ohio, and there I got to know the mayor.           I

 9     coached little league baseball for quite a few years with my

10     sons and I became involved and I got to know the mayor.            He

11     appointed me to the parks and recreation, so I served on that

12     for a while for the city, and then I met some people around the

13     fire department and I heard them talk.        I thought that was for

14     me.    I was athletic and saw it as a challenge and I applied for

15     it and very shortly thereafter, I got called.

16           Q.   What training did you have to undergo to become a

17     firefighter?

18           A.   I had to pass a physical agility, and once I was hired,

19     I went to the State of Ohio Fire Academy.

20           Q.   Why did you become a firefighter?

21           A.   I don't know.    It gave me a chance to give back to the

22     community.        I'm about people.   I love people and I seen it as a

23     challenge and something I could do to be helpful.

24           Q.   Did you rise through the ranks of the firefighting

25     community?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 16 of 396


                                                                           16

 1                        T. ENIX - DX BY T. CONNORS

 2         A.   I did.   I -- originally, I was a firefighter one and on

 3     the attack team, and then I got promoted to the heavy rescue

 4     team, and I served on that, and there we do everything from

 5     rescues and auto extrications and everything else.         After that,

 6     I was promoted to lieutenant.

 7         Q.   Is that where you got your nickname "Blaze"?

 8         A.   Yes.

 9         Q.   How did that come about?

10         A.   Because a guy who was on the fire department with me, I

11     was younger and I loved fire and I loved going in to fight the

12     fire, and he called me Blaze and it stuck.

13         Q.   Are you a Mason?

14         A.   Yes, I am.

15         Q.   How long have you been a Mason?

16         A.   Since 1996.

17         Q.   And did you start while still living in Ohio?

18         A.   Yes.

19         Q.   What are the Masons?

20         A.   Masons is a fraternal organization of men that are

21     working to become better men to serve our fellow man.

22         Q.   And did you still maintain that membership when you

23     moved to Florida?

24         A.   Yes, I did.    I demitted out of the lodge in Ohio in

25     Toledo and I met a gentleman in my neighborhood, actually, and
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 17 of 396


                                                                           17

 1                         T. ENIX - DX BY T. CONNORS

 2     he was in the Tavares Lodge, and right when I lived there and I

 3     joined there, I moved my membership.

 4         Q.   Do you hold any titles as a Mason?

 5         A.   Yes.    I'm a 32nd degree Mason -- Master Mason.

 6         Q.   What does that mean?

 7         A.   That is in what they call the Blue Lodge.        That is the

 8     highest division or highest level of being a Mason can be.         My

 9     goal was eventually work my way up, following my grandfather.

10     I went to it all the time.      He was a Shriner and I wanted to be

11     a Shriner.      At one point, that was a steppingstone to get to be

12     a Shriner.      That since has changed, but that was my ultimate

13     goal, to become a Shriner.

14         Q.   Are you married?

15         A.   Yes, I am.

16         Q.   And is your wife here this morning?

17         A.   Yes, she is.

18         Q.   How long have you been married?

19         A.   May 13th, 2000.

20         Q.   So this would be your second marriage?

21         A.   Yes, it is.

22         Q.   And what is your wife's name?

23         A.   Mindy.

24         Q.   When did you marry Mindy?

25         A.   May 13th, 2000.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 18 of 396


                                                                          18

 1                        T. ENIX - DX BY T. CONNORS

 2         Q.   Did you both have children when you were married?

 3         A.   Yes.

 4         Q.   So how many children did you have together?

 5         A.   I had three boys and she had two boys and together we

 6     raised five boys.

 7         Q.   There has been some discussion in this particular case

 8     about your son Matt.      Do you recall that?

 9         A.   Yes.

10         Q.   His nickname is Tank?

11         A.   It was, yes.

12         Q.   And how old is Matt?

13         A.   Matt is 35.

14         Q.   Is he married?

15         A.   Yes, he is.

16         Q.   And does he have children?

17         A.   Yes.   My granddaughter.     His daughter.

18         Q.   What does he do?

19         A.   Matt works for a large car company there, actually in

20     Leesburg; he sells cars.

21         Q.   Was he a Kingsman for a while?

22         A.   Yes.   For a little while, yes.

23         Q.   And tell us what your relationship is with your son

24     Matt.

25         A.   I have five boys and I love them all, but I was always
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 19 of 396


                                                                            19

 1                        T. ENIX - DX BY T. CONNORS

 2     close with Matt.     Matt was a lot like me.     He loved to hunt and

 3     fish and my other boys didn't take an interest.         We've done

 4     that since he was a little boy, he would come with me and he

 5     still does that.

 6         Q.   Did you make him president in Lake County?

 7         A.   Yes, I did.    What happened, Spike was the president --

 8                     MR. TRIPI:   Objection; nonresponsive.

 9                     THE COURT:   Sustained.    You need another question.

10                     MR. CONNORS:   I will.

11         Q.   Why did you make him chapter president?

12         A.   The main reason I made him president, at that time I

13     knew I could trust him.      Leesburg was my -- I moved it there

14     and I brought it back to life.       It was basically dead when they

15     made me president.     It was my baby.    I knew I could trust him

16     and I was teaching him the right way to do things and how I

17     wanted it run.    Even though I was regional president at the

18     time, it gave me hands-on.      I tried to stay out of the

19     chapters.

20         Q.   How did he do as chapter president?

21         A.   He did really well.

22         Q.   There has been some testimony from some witnesses about

23     Matt and drugs.

24         A.   Yes.

25         Q.   What do you know about that?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 20 of 396


                                                                              20

 1                         T. ENIX - DX BY T. CONNORS

 2         A.   Actually, I don't know anything about it, and to be

 3     perfectly honest, I don't believe it.        He is my son and is it

 4     possible?    Yes.

 5                      MR. TRIPI:   Objection as to his opinion about what

 6     he believes.

 7                      THE COURT:   I will sustain that.    I mean, you can

 8     testify about what you know or don't know.        Don't offer your

 9     opinion about other people's testimony.

10         A.   I don't believe it.

11                      MR. TRIPI:   Objection as to what he believes.

12                      THE COURT:   I'll allow him to testify about what

13     he believes.     Go ahead.

14         A.   I don't believe -- do I think he would tell me?           I

15     don't know.      We're father-son.   No, but I spent a lot of time

16     with him and I've never seen anything that would indicate that

17     he was using drugs.

18         Q.   When did you leave Ohio to relocate to Florida?

19         A.   2007.

20         Q.   Had you retired from Chrysler at that point?

21         A.   Yes.

22         Q.   Did you actually move your family to Florida?

23         A.   Yeah.    What actually happened, like I said, we

24     purchased our home in 2006, towards the end, and my wife,

25     Mindy, and my son Matt, they went ahead of me.         We were living
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 21 of 396


                                                                                 21

 1                        T. ENIX - DX BY T. CONNORS

 2     in an apartment because we sold our home in Ohio, and I had

 3     things to wrap up and finish up prior to my retirement.            They

 4     went on down and the day -- my last day, I got in my car and

 5     loaded my stuff and I headed to Florida.

 6         Q.    Did you eventually join them in Florida?

 7         A.    Yes, I did.

 8         Q.    Why did you choose Florida, Tim?

 9         A.    I had been going to Florida since I was, like, 8 years

10     old.     My grandparents lived there.    They owned a big mobile

11     home community, and my brother and I had gone there for years

12     and years and years with my parents on vacation.         And after I

13     was married and my kids were little, I took them there.            It's a

14     place I love.    I love the fishing, the boating.       The hunting

15     there is different than what I was -- totally different than I

16     was used to.

17         Q.    Are you an outdoor person?

18         A.    Absolutely.

19         Q.    Do you own your home in Florida?

20         A.    Yes, I do.

21         Q.    When you arrived there, were you able to transition

22     into the field of real estate?

23         A.    When I started, within me getting there -- I started

24     after a week -- prior to my moving there, I received my license

25     through the state and I talked to a broker there and found out
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 22 of 396


                                                                            22

 1                        T. ENIX - DX BY T. CONNORS

 2     and did some research who was the biggest broker in Lake

 3     County.    And that is me.     I wanted to work for the best and I

 4     went there, I already had it set up.       So a week after I got to

 5     Florida, got set up and I went to work.

 6         Q.    What was the name of the company you went to work for?

 7         A.    It was Neil Fisher ERA Real Estate.

 8         Q.    Were you able to work with your mother in real estate?

 9         A.    Unfortunately not.    She passed away prior to me getting

10     retired into there.

11         Q.    What did you do when you worked at Neil Fisher Real

12     Estate in Leesburg?

13         A.    I was a real estate salesperson.

14         Q.    Tell us about your real estate experience in Florida.

15         A.    It was good.   I had done residential real estate in

16     Ohio.    I wanted to get training under my belt prior to moving.

17     When I got to ERA, I did residential -- the broker liked me and

18     seen I was eager and he put me into commercial real estate, so

19     I started leasing commercial property along with residential

20     listings.

21         Q.    How long did you stay in that particular field?

22         A.    A long time, until I changed and went to work for my

23     brother.

24         Q.    Did you work in that field while you were a member of

25     the Kingsmen Motorcycle Club?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 23 of 396


                                                                              23

 1                        T. ENIX - DX BY T. CONNORS

 2         A.   Yes, I did.

 3         Q.   What is your current work situation?

 4         A.   I'm sorry.    Can you repeat that?

 5         Q.   What is your current work situation?

 6         A.   I work for my brother.     My brother owns an accounting

 7     firm and they do some other things.

 8         Q.   Where is that located?

 9         A.   In Tavares, Florida.

10         Q.   What do you do there, actually?

11         A.   I'm not an accountant.     I'm not a certified accountant

12     by any means.    I have accounting knowledge.      What I did for

13     him, I did all of the shipping and receiving.         He sells point

14     of sale systems.      He hooked up with a company, he is the

15     representative -- one of the largest in the southeast region.

16     Point-of-sale machines are for businesses for credit cards that

17     you scan and things like that.       What I would did, I would --

18     according to the orders that we got in, I would order the

19     equipment and load the software and I would also set it up

20     where I could remotely, and once it's shipped out to the

21     customer, my customers were all over the country, and sometimes

22     out of the country, but I could remote in.

23              Once I got everything set up, I would ship it out to

24     the customer and when they received it, they would call me and

25     I would explain how to hook up the hardware, the scanners and
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 24 of 396


                                                                              24

 1                        T. ENIX - DX BY T. CONNORS

 2     the credit card machines and I had everything marked, and I

 3     would log in and finish everything so they were ready to use it

 4     for business.

 5         Q.   Are you presently working there today?        Not this day.

 6         A.   Not today, but, yes.

 7         Q.   And is he an older brother or younger brother?

 8         A.   Younger brother.

 9         Q.   Why did you leave the field of real estate to go work

10     for your brother?

11         A.   When I left real estate, I had four offices that I was

12     responsible for.     Started out one, then two, then ended up with

13     four and it was getting too much.       My wife's health is not good

14     so I needed some flexibility, and my dad's 83 years old and my

15     mom is gone and we help him.      And I had made a decision I was

16     just going to retire, you know.       And I had a hard time with

17     that after I was retired.      I was being still and so I needed

18     something.

19              I was talking to my brother and he said, "Why don't you

20     come work for me?"     And he said, "You can leave if you need to

21     leave and take care of whatever."       I have situations with my

22     health and my wife and my dad, so it was like a perfect fit.

23     It gave me a chance to do something again.

24         Q.   I'm going to ask you some questions about motorcycles.

25              What is your experience with motorcycles?        When did it
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 25 of 396


                                                                              25

 1                        T. ENIX - DX BY T. CONNORS

 2     start and what is your experience?

 3         A.   Yeah.   It started at 10 years old.      Christmas, when I

 4     was 10 years old, I got a minibike, a little yellow minibike

 5     with a three and a half motor.

 6         Q.   And what did it progress to?

 7         A.   It progressed to -- I got bigger, obviously I outgrew

 8     that and went to a little bigger and bigger.         Eventually, at

 9     age 15, I got into motocross and I began racing motocross in

10     the 250 class.

11         Q.   And did you move up in motorcycle power from that

12     particular --

13         A.   Yes.    Once I left motocross, I had always been

14     off-road.    I decided to ride on road and I bought a Harley,

15     mainly because it was American made, and I came from the

16     automotive field, and it was important to me.         And I bought a

17     Harley and loved it and I started cruising.

18         Q.   What did you like about motorcycles?

19         A.   The freedom.    I'll give you an example.      When I was

20     working, there is nothing that is a better stress reliever than

21     for me to take off on my bike out in the country and just clear

22     my head.

23         Q.   Did you join motorcycle clubs before the Kingsmen?

24         A.   Yes.    In Florida, never in Ohio.     I started out -- you

25     heard the witness talking about the Widow Sons and that is a
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 26 of 396


                                                                              26

 1                        T. ENIX - DX BY T. CONNORS

 2     Masonic riding club.     We tried -- there was a big one in Tampa

 3     and a big one in Orlando, and we tried getting something going

 4     in Lake County, and we had some patches made and different

 5     things, and we just couldn't get the interest.         We're not big

 6     like Orlando and we just couldn't get enough interest, and,

 7     eventually, it folded.

 8         Q.    What did you do after that Masonic Lodge riding club

 9     folded?

10         A.    Actually after that, a friend of mine that was a part

11     of Masonic club and he had talked to someone that had met

12     someone, there was a club named The Gunners that opened up in

13     Lake County, and it was started by a police detective for one

14     of the local police departments, and it was law enforcement

15     club, originally, and they opened it up to firefighters and to

16     -- not attorneys -- I almost said attorneys -- military.

17         Q.    That's okay.   And did you join that club?

18         A.    Yes, I did.

19         Q.    And how long did you stay in that club?

20         A.    There again, I stayed in probably -- I don't know --

21     eight, nine months maybe -- I'm just guessing -- and what had

22     happened is, the Gunners were started originally, I believe, in

23     Pennsylvania.

24                     MR. TRIPI:   Objection; non-responsive narrative.

25                     THE COURT:   Sustained.    You can ask another
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 27 of 396


                                                                               27

 1                        T. ENIX - DX BY T. CONNORS

 2     question.

 3         Q.   I asked how long did you stay in that particular club

 4     and you answered that question.       All right.   Why did you leave

 5     that club?

 6         A.   That club had begun to fold, also.

 7         Q.   Why?

 8         A.   Just lack of interest and not enough people.         The

 9     mistake was when they split off from the Gunners.

10         Q.   What did you do after that with respect to motorcycle

11     clubs?

12         A.   I just rode my motorcycle and I was approached by

13     another friend and he said he had met someone from another

14     club, which was the Kingsmen, and come to find out later on, it

15     was Captain America, and he asked me -- he said he had a

16     meeting set up to go meet with them during Leesburg bike fest

17     and I said really, I didn't, I didn't have interest.          I tried

18     to get two things going and they fell apart.

19         Q.   Did you go meet with them?

20         A.   Eventually I did, yes.

21         Q.   And did you discuss the possibility of you joining the

22     Kingsmen Motorcycle Club?

23         A.   I actually went there more to listen, but I had a

24     couple questions.

25         Q.   What questions did you have?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 28 of 396


                                                                          28

 1                        T. ENIX - DX BY T. CONNORS

 2         A.   Through the other two clubs I learned a little bit more

 3     about things.    And first thing, I didn't want to belong to a

 4     one-percent club, okay, because at that time, I didn't know

 5     enough about that.     And the other thing was women, how they

 6     treated their women because, you know, it's fine how they want

 7     to do -- they wear property patches in a lot of one-percent

 8     clubs and, just my personal opinion, it's no disrespect, but my

 9     wife is my wife, she's not my property, and I would never, ever

10     do that.

11         Q.   Were those questions answered satisfactorily for you?

12         A.   Yes, they were.    I was assured, no, they weren't, and

13     yes, they treated women well, and they did not have to wear a

14     property badge.

15         Q.   Did you attend an event to, sort of, scope out the

16     Kingsmen Motorcycle Club?

17         A.   Yes.   After we met and talked, we met at the movie

18     theater there during bike fest and Captain America invited us,

19     I think it was a couple of weeks or a few weeks later, coming

20     out, they had a big party going on in Daytona, at the Daytona

21     clubhouse, and he invited us to come out and take a look and so

22     after --

23         Q.   Did you go and take a look?

24         A.   Well, we did.

25         Q.   When was that, approximately?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 29 of 396


                                                                                 29

 1                         T. ENIX - DX BY T. CONNORS

 2         A.   I want to say in March.

 3         Q.   2012?

 4         A.   Yes.    Yes.

 5         Q.   What did you see when you took a look?

 6         A.   Well, as we got there that day and we pulled in, me and

 7     four other guys I think it was, and we were greeted right away.

 8     I mean, treated very nicely.      And I just -- I was there, I'm

 9     that kind of person.     I was observant and I watched.       I really

10     wasn't sold on joining.      I just wanted to see what it was

11     about.   And I watched everything and I watched the interaction,

12     I seen kids there playing and I seen women there laughing,

13     having fun.      And in the back, they have a big volleyball net

14     set up and they were playing volleyball and it was just a good

15     atmosphere.

16         Q.   What was the function that you attended, do you recall?

17         A.   The kind of function, I think it was just a party.

18         Q.   Did you see anybody using drugs there?

19         A.   No.

20         Q.   Did you then pursue membership in the Kingsmen

21     Motorcycle Club?

22         A.   Yeah.    After that -- I still didn't join right away and

23     that was the nice thing; we weren't being pushed to join.            We

24     were invited, but I didn't join that until, like, May.             I think

25     maybe one or two of the guys joined prior to that and then me
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 30 of 396


                                                                             30

 1                        T. ENIX - DX BY T. CONNORS

 2     and the other group didn't join until, like, May.

 3         Q.   And you did eventually join the Kingsmen Motorcycle

 4     Club?

 5         A.   Yes, I did.

 6         Q.   Did you join as a striker or a patch member?

 7         A.   The way it worked out, I didn't have to strike because

 8     I was a full patch member in the club I left.         It hadn't

 9     completely folded at that time, but I left the right way and

10     did the right thing so I could come in as a full patch member.

11         Q.   Shortly after you joined the Kingsmen, were you

12     involved in a serious motorcycle accident?

13         A.   Yes, I was.

14         Q.   When did that happen?

15         A.   It happened -- let me think here.       On the 22nd, 2012,

16     March.

17         Q.   September?

18         A.   September 22nd, 2012.     Yes.

19         Q.   And tell us what happened.

20         A.   We were on a club ride.      Like I said, I was fairly new

21     member and I had my wife on the back and we were riding down a

22     highway, there was a group of us, and we were riding side by

23     side, and I was on the outside, a two-lane highway, and a car

24     passed us and they went around us and, I don't know, for

25     whatever reason, it swerved over right where I was and when I
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 31 of 396


                                                                              31

 1                        T. ENIX - DX BY T. CONNORS

 2     moved, I clipped another bike and I went down at 60 miles an

 3     hour.

 4         Q.   Were you injured?

 5         A.   Very badly.

 6         Q.   What type of injuries did you sustain?

 7         A.   Well, my skull was completely busted open, cracked

 8     skull, I broke my clavicle, my shoulder, my wrist.         I broke all

 9     of my ribs.    I had road rash all the way down.       Road rash is,

10     if you don't know, skidding down the highway.

11         Q.   Were you hospitalized?

12         A.   I was taken by life flight to the trauma center.

13         Q.   And how long, approximately, did it take you to recover

14     from that accident?

15         A.   Well, the answer would be until I got back pretty

16     active, eight to nine months, but I still have problems today

17     from that accident.

18         Q.   While you were out recuperating, did you stay in touch

19     with the Kingsmen Motorcycle Club?

20         A.   Yes, I did.

21         Q.   And did you post things on Facebook while you were out?

22         A.   Yes, I did.

23         Q.   And did you attend any events while you were

24     recuperating?

25         A.   A couple that I remember and I shouldn't have, but I
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 32 of 396


                                                                             32

 1                        T. ENIX - DX BY T. CONNORS

 2     did.     The one I remember there was a St. Jude's coming up and

 3     St. Jude's is something I have been involved in before the

 4     Kingsmen raising money.        And in Lake County, it's a big event

 5     and I've been a big part of that.       And I was home and I talked

 6     my wife into driving me there.       So we -- I forget who came and

 7     somebody came and helped load me in the car and we went there.

 8         Q.    Did you attend that event?

 9         A.    I did.

10         Q.    Tell us about the St. Jude event.      Strike that.

11               Were the Kingsmen sponsors for that event?

12         A.    We were later on.     In the beginning, no, but as I

13     became regional, I got the whole state involved and, yes, we

14     became a sponsor with one of the names on it and everything.

15         Q.    Was it an ongoing event?

16         A.    Yes.   Every year.

17         Q.    And what did you do for St. Jude's cancer hospital?

18         A.    We did a lot of things throughout the year, all the

19     sponsors did and -- to raise money throughout the year but the

20     main thing was the poker run, they call it, and we had the

21     poker run the day of the event and then it ended up -- every

22     year it was somewhere different.       One year it was the VFW, one

23     year it was a bar.     Just different places.     At that time is

24     when you really raise money with raffles.

25         Q.    What is a poker run?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 33 of 396


                                                                               33

 1                        T. ENIX - DX BY T. CONNORS

 2         A.   Poker run is when you take off in groups and you have

 3     stops and a map and you ride to the first stop and at that stop

 4     there are 50/50 raffles.      The whole idea is raising money all

 5     the way.   And you stop there a minute and do your thing there

 6     and then you go on to the second place, but each place you

 7     stop, you get a card, and then the best poker hand, when you

 8     get back to the ending, you turn your cards there and the best

 9     hand wins.     Well, what's nice on that event, if it was a cash

10     prize, everybody always donated it back to the organization,

11     St. Jude's.

12         Q.   Did the Kingsmen, under your leadership, raise a lot of

13     money for St. Jude's cancer hospital?

14         A.   Yes, we did.

15         Q.   We saw checks here as high as 18 or $20,000.         Did you

16     raise money each year that you were involved in that particular

17     event?

18         A.   Every year.

19         Q.   Did you do that for public relations?

20         A.   No.

21         Q.   Did you do it to cover up criminal enterprise?

22         A.   No, absolutely not.

23                     MR. TRIPI:   Object to the leading.

24                     THE COURT:   Sustained.

25                     MR. TRIPI:   Move to strike.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 34 of 396


                                                                             34

 1                        T. ENIX - DX BY T. CONNORS

 2                      THE COURT:   Ladies and gentlemen, disregard the

 3     answer.    You can ask an open-ended question.

 4         Q.    Why did you do that for St. Jude's?

 5         A.    I did it for one reason.     I did it for kids and that is

 6     why I did what I did and I did other events.         If you notice,

 7     everything I did almost was for kids.

 8         Q.    Had you started with St. Jude's prior to being a

 9     Kingsman?

10         A.    I did it prior to me being a Kingsman or knowing what a

11     Kingsman was.

12         Q.    I want to ask you about other activities that you did

13     on behalf the Kingsmen, either those that you participated in

14     or initiated.     During the years of 2013 to 2016, will you tell

15     us what other activities and charitable activities were you

16     involved in as a Kingsman?

17         A.    Yes.   I had a friend who rode -- it's not the Elks, but

18     it's like the Elks.     They did a run for homeless veterans in

19     Ohio.    In Florida, Lake County, there is a veteran's home there

20     and they were running out of money and he is a veteran and he

21     asked if we would participate.

22               I was Chapter President at that time, and I took the

23     Lake County guys and we rode in a ride to help raise money for

24     homeless veterans -- for a homeless veterans place in Lake

25     County that was there.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 35 of 396


                                                                               35

 1                        T. ENIX - DX BY T. CONNORS

 2         Q.   Why did you do that?

 3         A.   Because there was a need and it was our veterans.

 4         Q.   And what other charitable activities were you involved

 5     with as a Kingsman during the years of 2013 to 2016?

 6         A.   Another one we did was for a little girl that had

 7     cystic fibrosis.     I had no idea what cystic fibrosis was until

 8     this came up; I learned a lot, a lot of people did.          We

 9     actually did that ride from our Lake County clubhouse at the

10     time, that was the -- we did a poker run for that and we ended

11     up back there and we raised money to help the family because

12     the little girl was going into the hospital and to help pay the

13     expenses with her parents being there, we did what we could to

14     help them and then a portion of that, too, went to the actual

15     cystic fibrosis national benefit.

16         Q.   How about other activities while you were a Kingsman in

17     the years 2013 to 2016?      Other charitable activities?

18         A.   Well, I guess you're talking about events we had within

19     the club.    For example, as you can tell, I like to eat.          We did

20     a lot of potlucks, a lot of food and parties.         Our parties

21     weren't drug-infested events; they were family events.             We did

22     picnics.    I think I told you, we did a lot of things for kids

23     and chapter grand kids and things being done there.

24         Q.   Did you sponsor any secret Santa promotions?

25         A.   We did.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 36 of 396


                                                                                36

 1                        T. ENIX - DX BY T. CONNORS

 2         Q.    Tell us about those.

 3         A.    That was actually a creation that the Lake County guys

 4     came up with and that, being my home chapter, I was Regional

 5     President and they came to me.       I said absolutely, and we, as a

 6     region and state, we'll do whatever we can to back that.           And

 7     what happened was they got with a guy there named Reverend Al.

 8                    MR. TRIPI:    Objection.

 9                    THE COURT:    Sustained.

10         Q.    Tell us the -- tell us how the activities involving the

11     secret Santa progressed as a Kingsman.

12                    MR. TRIPI:    Objection, Judge.     May we approach?

13                    THE COURT:    Okay.   Ladies and gentlemen, feel free

14     to stretch.    Give me two seconds.     Hold on.   All right.

15                    (Whereupon, there was a sidebar discussion on the

16     record.)

17                    MR. TRIPI:    I think we've delved way past

18     background and eliciting specific instances of law abidingness

19     and good conduct.

20                    THE COURT:    You don't think your people testified

21     to that?

22                    MR. TRIPI:    I think it's going far in a matter of

23     degree.

24                    THE COURT:    As indicated yesterday, you know, I

25     think this is a risk for a defendant to do this because there
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 37 of 396


                                                                               37

 1                        T. ENIX - DX BY T. CONNORS

 2     could be some interpretation by the jury whether it's a

 3     transparent effort to have some false sense.         I think that is a

 4     risk, but there is a lot of evidence in this case introduced

 5     that paints Mr. Enix to be a thug.       And from a defendant's

 6     perspective, I'm not sure why he can't get on the witness

 7     stand --

 8                     MR. TRIPI:   I think it's a 403 objection.         This is

 9     clearly a sympathy play and you're going to instruct the jury

10     that sympathy is not my father is disabled and my mom and my

11     grandma died and you know --

12                     MR. CONNORS:   We didn't do any of that.

13                     MR. TRIPI:   You did a lot.    I'm giving an example

14     of some of it.    We've had about a 30-minute run-up of sympathy

15     requests through the defendant.       I don't think it's proper.

16                     MR. CONNORS:   May I be heard?

17                     THE COURT:   Sure.

18                     MR. CONNORS:   Their proof has been that all of the

19     charitable activities, specifically said it was a coverup and

20     done for PR and done to hide their illegal activity.          We're

21     showing it's been done for years and doesn't show that that is

22     a rebuttal.

23                     MR. TRIPI:   I would object to time frames then.

24     So far we haven't heard any of it related to his time frame in

25     the Kingsmen.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 38 of 396


                                                                                38

 1                        T. ENIX - DX BY T. CONNORS

 2                      MR. CONNORS:    2013 to 2016.

 3                      THE COURT:    I'm going to allow it.    Again, I'll

 4     instruct the jury.

 5                      MR. TRIPI:    I sat quietly for a long time.

 6                      THE COURT:    I know you did.

 7                      MR. TRIPI:    I wanted to make my objection.

 8                      THE COURT:    I understand your objection, but I'm

 9     -- if the defendant wants to go down this road, I'll allow it,

10     but it is a narrative.        I'll sustain objections where --

11                      MR. CONNORS:    I will do that.

12                      MR. TRIPI:    Can we -- in, like, 10 minutes can we

13     have a bathroom break?

14                      THE COURT:    Yes.    We'll break at 10 o'clock.

15                      (Whereupon, the proceeding continued.)

16                      THE COURT:    All right, ladies and gentlemen.

17     Thank you for your patience.          I overruled the objection.    Go

18     ahead.

19         Q.   I asked you to tell us about the secret Santa

20     activities on behalf of the Kingsmen in Florida.         Please tell

21     us that?

22         A.   Okay.    I'll keep it brief.      We had gotten with a

23     minister and he had some connections and got a list of people

24     in Lake County, this was a Lake County event, and

25     underprivileged children, basically, and we got that list and
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 39 of 396


                                                                               39

 1                        T. ENIX - DX BY T. CONNORS

 2     what we did was we decided to put up secret Santa and a lot of

 3     kids probably would not have Christmas that year and we had it

 4     at a pavilion, Venetian Gardens on the Lake, and we had popcorn

 5     machines and hot dogs for kids, cotton candy and just

 6     everything and we had Santa.

 7              Santa rode in on a three-wheel motorcycle with a bag of

 8     gifts, and so we had a party and fed the kids.         And then it was

 9     time for them to go up and time for them to sit on Santa's lap

10     and Santa gave them all a gift.       And after that, we -- I got

11     pictures of me, and, hopefully, they have pictures.          I sat at

12     the table with the kids, coloring with the kids.         A lot of the

13     guys were and we weren't big scary bikers to them.

14                    THE COURT:    Objection.

15                    MR. TRIPI:    Sustained.    Move to strike.

16                    THE COURT:    Ladies and gentlemen, you should

17     disregard the last part of that answer interpreting how the

18     kids viewed the Kingsmen.

19         Q.   And did the women help out in those projects?

20         A.   Absolutely.

21         Q.   What did they do?

22         A.   They helped with the food and dressed as elves as all

23     of us did.    They helped organize the games.      We had games and

24     events for kids there.

25         Q.   Now, I want to take you back to the Kingsmen Motorcycle
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 40 of 396


                                                                          40

 1                        T. ENIX - DX BY T. CONNORS

 2     Club and the time you came back after your injuries to

 3     participate with the club.      Okay?

 4         A.   Mm-hmm.

 5         Q.   When was that, approximately, when you got back to

 6     full-time activity?

 7         A.   I want to say summer or fall of '13.

 8         Q.   What chapter were you active in at that time?

 9         A.   Lake County.

10         Q.   And what was your position at Lake County?

11         A.   I was Chapter President.

12         Q.   And where was Lake County chapter located at that time?

13         A.   I want to say Leesburg.

14         Q.   Initially where was Lake County chapter located?

15         A.   Pine Lakes.

16         Q.   And did there come a time that was moved from Pine

17     Lakes to Leesburg?

18         A.   Yes.

19         Q.   Tell us how that came about.

20         A.   After I was appointed chapter president, that chapter

21     was pretty much run into the ground by Mr. Long that you met

22     and they put me in as president to replace him, and with that,

23     we started to grow.     There was nobody out there and it was out

24     in the country.    And originally, Buzzy, Captain America, talked

25     about opening a chapter near Leesburg and having two chapters
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 41 of 396


                                                                               41

 1                        T. ENIX - DX BY T. CONNORS

 2     and that chapter wasn't going to survive and, long story short,

 3     we went out and found a place, we rented it and renovated it.

 4     We didn't have any money.      There was no money left.      They had

 5     run --

 6              So I organized a big raffle and we had a raffle and

 7     that is how we raised the money to get the U-Haul and bring

 8     stuff out there and pay the rent and get started.

 9         Q.   Who appointed you chapter president there?

10         A.   Who actually appointed me was Captain America, but

11     Skeet ordered him to do that.

12         Q.   By "Skeet" you mean Skeet Spry?

13         A.   Yes.

14         Q.   Did you know him that wall?

15         A.   Not really.    To this day, I only met him twice in my

16     life.    He did call me after I had my accident, I talked to him

17     on the phone one time and the two times I met him in person.

18         Q.   What was your early relationship with Skeet Spry?

19         A.   It was good.    When I came in, he was the national

20     president, so I automatically had respect for him.         I didn't

21     know anything about him at that time and he called me when I

22     was hurt and I appreciated that.

23         Q.   Did there come a time when that relationship

24     deteriorated?

25         A.   Yes.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 42 of 396


                                                                             42

 1                        T. ENIX - DX BY T. CONNORS

 2         Q.   When did that occur?

 3         A.   What had happened --

 4                    MR. TRIPI:    Objection; nonresponsive.

 5                    THE COURT:    Sustained.

 6         Q.   I'm just looking for an approximate time.

 7         A.   Later in 2013.

 8         Q.   What was the basis for that?

 9         A.   I learned a lot of things about his leadership and

10     things that happened under his leadership and I pretty much

11     lost all respect for it.

12         Q.   And did you have a falling out with Mr. Spry at that

13     time?

14         A.   I didn't really have a falling out at that time.          Later

15     on, he and -- I don't know how to say it, but he basically

16     attacked me on a private message on Facebook one day.

17         Q.   And did you respond?

18         A.   Oh, yeah.

19         Q.   And you used some pretty curse language?

20         A.   I did.

21         Q.   Why did you do that?

22         A.   I was mad and I was, at that time, trying to work as

23     hard as I could to do what I could.       For him to attack me and I

24     never attacked him or said anything to him.

25         Q.   And you mentioned earlier a person you replaced, Bull
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 43 of 396


                                                                          43

 1                        T. ENIX - DX BY T. CONNORS

 2     Dog Long?

 3         A.   Yes.

 4         Q.   And you told us you replaced him as chapter president?

 5         A.   Yes, I did.

 6         Q.   And were there hard feelings as a result of that?

 7         A.   More on his side than me.

 8         Q.   Tell us about those.

 9         A.   When I was put in that chapter, me and the guys that

10     joined with me, I had noticed we never got any type of reports.

11     We were paying dues and then I'm hearing that Jeff White, who

12     had been mentioned, who owned that clubhouse at the time, was

13     always waiting on his rent and bills weren't being paid and

14     let's say that I started asking questions and he took offense

15     that I asked questions.      And I find out the little bit of money

16     that the chapter had, he would carrying in his pocket home and

17     he had a treasurer, but he wouldn't let the treasurer handle

18     the money.

19                     MR. TRIPI:   Objection.    Move to strike.

20                     THE COURT:   You have to testify what you had

21     personal knowledge, not what you may have heard from somebody

22     else.

23         Q.   Anything you've seen or anything you observed yourself?

24         A.   I seen him carry money out.

25         Q.   That is what you have to testify.       Go ahead.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 44 of 396


                                                                            44

 1                        T. ENIX - DX BY T. CONNORS

 2         A.   I seen him carry the money and not turn it over to the

 3     treasurer.

 4         Q.   Did that breed resentment between the two of you?

 5         A.   I apologize.

 6                    MR. TRIPI:    Objection to form.

 7                    THE COURT:    Sustained.    You can talk about what

 8     his feelings were.

 9         Q.   What feelings did you have for Bull Dog Long as a

10     result of that?

11         A.   I didn't trust him.

12         Q.   Did you make that known to him?

13         A.   I actually went to Captain America, who was the

14     regional president, at that point in time captain had moved me

15     up to vice president and I really didn't know anything at the

16     time, but he moved me to vice president so I went to Captain

17     America and expressed my feelings and what I had seen and what

18     I observed and it wasn't long after that, he must have told

19     Skeet and Skeet ordered him sent to Volusia and moved me up as

20     president, from vice president to president.

21         Q.   Now, did there come a time in 2013 that the national

22     leadership changed in the KMC?

23         A.   Yes, it did.

24         Q.   Approximately when did that occur?

25         A.   It was in 2013.    I want to say summer, fall.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 45 of 396


                                                                              45

 1                        T. ENIX - DX BY T. CONNORS

 2         Q.   Do you know how that came about, sir?

 3         A.   Yes.   I know more now than I did then.       There was a

 4     movement, a group of guys that had been in the club a long time

 5     that had basically were fed up with the way things were run and

 6     they talked to Pirk and asked Dave Pirk to run for president.

 7     And from what I understand, Dave Pirk didn't want to do it at

 8     the time.

 9                     MR. TRIPI:   Objection; 601.

10                     THE COURT:   Sustained.

11         A.   I apologize.

12         Q.   Give us your personal knowledge, what you know.           Okay?

13         A.   Yes, I apologize.

14         Q.   And did there come a time when Mr. Pirk replaced Skeet

15     Spry as the national president?

16         A.   Yes.

17         Q.   And do you know yourself how that came about?

18         A.   Yes.   My understanding is that --

19                     MR. TRIPI:   Objection as to his understanding.

20     Again, 602.

21                     THE COURT:   Well, yeah, testify about what you

22     know.

23         A.   What I know is a group of members, long-time members

24     had put Pirk up as president and Skeet was notified that he was

25     out and Pirk was put in temporarily as national president.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 46 of 396


                                                                                 46

 1                         T. ENIX - DX BY T. CONNORS

 2         Q.   And about when did that occur, sir?

 3         A.   It was before the Nationals in 2013.

 4         Q.   I'm sorry.    Did you attend the Nationals in 2013?

 5         A.   Yes.   That was my first time ever in New York.

 6         Q.   Where were they located?

 7         A.   Lockport.

 8         Q.   Who did you travel with?

 9         A.   I traveled with a group of guys, we flew together from

10     Florida.

11         Q.   I was going to ask how you got there.        How did you get

12     there?

13         A.   We flew.

14         Q.   And what did you do when you arrived at the Nationals?

15         A.   We were met by Pirk and a couple other people and they

16     took us to a fish fry.

17         Q.   Where was that located?

18         A.   It was somewhere over by the -- not the airport in

19     Buffalo, in Niagara, I don't know what it's called.          Niagara

20     Airport, I guess, and it was somewhere close to there.             They

21     would meet us and we got our rental car and we followed over to

22     Cottage, something where they had fish fries.

23         Q.   Did you bring a gun to the Nationals in 2013?

24         A.   No, I never had a gun in New York.

25         Q.   Why not?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 47 of 396


                                                                              47

 1                        T. ENIX - DX BY T. CONNORS

 2         A.   It's against the law and I have a conceal carry, but

 3     it's not recognized in the State of New York.         I know gun laws.

 4         Q.   How long did you stay here for Nationals in 2013?

 5         A.   The longest I ever stayed here was a long weekend.        I

 6     fly in on Friday and fly out on Monday.

 7         Q.   While you were here at the Nationals, did you observe

 8     illegal drugs in front of you?

 9         A.   I've never seen illegal drugs at the Nationals.

10         Q.   And now I want to move forward to June of 2013.

11                    THE COURT:    Before you do that, why don't we take

12     a break, Mr. Connors?

13                    MR. CONNORS:    Sure.

14                    THE COURT:    Ladies and gentlemen, we'll plan on a

15     15-minute break.     I remind you, don't talk about the case among

16     yourselves or with anyone else and we'll see you back here

17     shortly.    Thank you.

18                    (Whereupon, the jury is escorted from the

19     courtroom.)

20                    THE COURT:    The jury is not able to start until 2

21     o'clock tomorrow.     One of the jurors has a doctor's appointment

22     and they are willing to start at 8:30.        I think we should start

23     trying that.

24                    MR. CONNORS:    We're hoping to finish today,

25     possibly.    It never goes as quickly as you plan so --
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 48 of 396


                                                                               48

 1                        T. ENIX - DX BY T. CONNORS

 2                    THE COURT:    So we'll see how things go.      Sandra,

 3     tell them now to tentatively plan on starting at 8:30 and we

 4     also have a issue next Friday.       Juror No. 17 is not able to

 5     stay until 3 o'clock.     He has to leave -- what time?

 6                    THE CLERK:    1:30 p.m.

 7                    THE COURT:    Now, I'm assuming they're going to be

 8     in deliberations.     This is one of the last alternates, we can

 9     talk about how to deal with that by that time -- I'd rather

10     keep the folks that are deliberating here until 3 o'clock and

11     cut him loose, but --

12                    MR. CONNORS:    17 that is?

13                    THE COURT:    17, yeah.

14                    No, no, no.    That is 17, yeah.     I was thinking 18,

15     he was 18 for a while, he is our last alternate.

16                    MR. TRIPI:    If they're deliberating by then and he

17     has an appointment, can you release him to a separate area and

18     allow him to go to the doctor appointment, admonish him not to

19     discuss the case?

20                    THE COURT:    I don't know.    I've never done that.

21                    MR. TRIPI:    I'm thinking out loud.

22                    THE COURT:    We can think about it, but it does

23     strike me as a little strange that you have to keep alternates

24     sitting in a separate room, but you have to do that in case

25     there is any read backs or any notes because you have to bring
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 49 of 396


                                                                                 49

 1                         T. ENIX - DX BY T. CONNORS

 2     them in.    So if there was anything that happened in the hour

 3     and a half, that would present the problem, I suppose.             Just

 4     food for thought.     All right, 14-minute break.

 5                      (Whereupon, there was a break in the proceeding.)

 6                      THE COURT:   We have everybody.    Mr. Enix is back

 7     on the stand.     Why don't we bring the jury in?

 8                      (Whereupon, the jury is escorted into the

 9     courtroom.)

10                      THE COURT:   Thank you for your patience.     Mr. Enix

11     is on the witness stand.      Go ahead and continue, Mr. Connors.

12     CONTINUING DIRECT EXAMINATION BY MR. CONNORS:

13         Q.   When we broke, we were talking about the Springville

14     shutdown.      That is what it's been identified in this particular

15     case.    Do you recall that?

16         A.   Yes.

17         Q.   When I talk about the Springville shutdown, do you

18     understand what I'm speaking about?

19         A.   I do now.

20         Q.   Were you there?

21         A.   No.

22         Q.   Did you have any knowledge about that?

23         A.   No.

24         Q.   How did you learn about it?      Without telling me what

25     somebody said, how did you learn about it?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 50 of 396


                                                                           50

 1                        T. ENIX - DX BY T. CONNORS

 2         A.   I heard things later on.      I didn't know anything about

 3     that.

 4         Q.   Do you know, personal knowledge, who ordered that

 5     Springville shutdown?

 6         A.   No.

 7         Q.   Did you have anything to do with it?

 8         A.   No.

 9         Q.   Did you at any time agree that Mr. Koszuta should hit

10     someone with a flashlight?

11                    MR. TRIPI:    Object to the leading.

12                    THE COURT:    Overruled.    I'll allow it.

13         A.   Absolutely not.

14         Q.   Did you even know that was going to happen?

15         A.   No.

16         Q.   If I could go forward a little bit to the next phase,

17     which was called the drive-by shooting in August at

18     Springville.    August 3rd of 2013.     Are you oriented to that?

19         A.   I've heard it in trial.

20         Q.   Were you there for that?

21         A.   No.

22         Q.   Were you aware of that particular plan?

23         A.   No.   I wasn't even aware of Springville.       I don't even

24     know Springville.

25         Q.   Did you have any knowledge that Kingsmen were going to
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 51 of 396


                                                                          51

 1                         T. ENIX - DX BY T. CONNORS

 2     drive by and shoot out of a van at Jack Wood's place?

 3         A.   No.

 4         Q.   And once again, when did you learn about that event?

 5         A.   I can't really pinpoint a time.       I just remember

 6     somebody talking way after it happened.

 7         Q.   Did you learn most of the specifics from the trial

 8     we've been sitting in for a number of weeks?

 9         A.   Yes.

10         Q.   You recall there was some testimony in this case about

11     something called an all-hands meeting in October of 2013?

12         A.   Yes.

13         Q.   And do you recall testimony by Emmett Green to discuss

14     that particular meeting?

15         A.   Yes, I do.

16         Q.   And did you even attend that meeting?

17         A.   No, sir.

18         Q.   Were you even in the Buffalo area at that time?

19         A.   No, sir.

20         Q.   And I take it you didn't carry a gun to that particular

21     meeting?

22         A.   I never carried a gun or anyplace else in New York.

23         Q.   Were you the subject of a hug by Emmett Green to

24     determine whether or not you had a gun on you?

25         A.   No.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 52 of 396


                                                                                 52

 1                         T. ENIX - DX BY T. CONNORS

 2         Q.   That didn't happen?

 3         A.   No.

 4         Q.   Now, going forward to December of that same year, was

 5     there an officer's meeting that took place at Jake Wood's in

 6     Arcade Delevan?

 7         A.   I apologize.    I didn't hear the whole question.

 8         Q.   That's okay.    Was there an officer's meeting of the

 9     Kingsmen in December of 2013?

10         A.   Yes.

11         Q.   Did you attend that?

12         A.   Yes, I did.

13         Q.   Did you have a gun at that meeting?

14         A.   No, sir.

15         Q.   What was the nature of that meeting?       What took place?

16         A.   It wasn't a scheduled meeting, as I understood.           What

17     it was, there were several of us that had flown up from Florida

18     for the annual Christmas party at South Buffalo and that was

19     going to be on Saturday, and we flew in -- we might have flown

20     in on Thursday or Friday, but we had been invited to the

21     chapter which was at Jake's house at that time.

22              So we went out there for open house on Friday night.

23     While we were there, someone said, why don't we get together

24     real quick and let Pirk explain some things about how things

25     are going to move forward.      So it was decided to go in Jake's
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 53 of 396


                                                                             53

 1                        T. ENIX - DX BY T. CONNORS

 2     basement.    Again, I had never been there.      That was the night I

 3     met everybody, Emmett Green and everybody, and we went

 4     downstairs, and Buzzy, Captain America, and I think was West

 5     Side was kind of heading up the meeting.        I've heard Haley --

 6     he wasn't there.     And so Pirk explained to us how it wasn't

 7     going to be a dictatorship and they were very happy.          There has

 8     also been testimony that somebody set them up --

 9                     MR. TRIPI:   Objection.

10                     THE COURT:   Sustained.

11         Q.   Did you stay in the Western New York area for a few

12     days in December of that year?

13         A.   Same thing.    Basically, a long weekend.

14         Q.   Did you also participate in a photo that was taken in

15     December of 2013 that has been shown in this particular trial?

16         A.   Yes, yes.

17         Q.   I think it's 137.17SA?

18                     MR. TRIPI:   That is one version.

19                     MR. CONNORS:   Is this the best.     137.17 that is a

20     little better.

21         Q.   So, there is a photo that has been introduced into

22     evidence, it's Exhibit 137.17, correct?

23         A.   Yes.

24         Q.   And is that you in that photo?

25         A.   Yes, it is.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 54 of 396


                                                                              54

 1                        T. ENIX - DX BY T. CONNORS

 2         Q.   And was that during the time that you came up in mid to

 3     late December 2013?

 4         A.   That was actually the day of the Christmas party, a

 5     Saturday in South Buffalo at Christmas.

 6         Q.   Will you tell us how this picture came about to be

 7     taken?   The background of it?

 8         A.   Yes.   I'll try to say it the right way.       I was new,

 9     that was only the second time I had ever been to New York and I

10     was new to the club, for the most part, and you can see some

11     people have some axes and different things.        From what I

12     understood, what I learned was, they did a Christmas photo

13     every year and there was -- one of the guys, I don't know who

14     it was, if you look right there in the picture, there is a

15     camouflaged coat, that is a hunting license.         That guy is the

16     guy who went out to his car and he had a shotgun.         He got a

17     shotgun and he brought it in, and, unfortunately, I'm the

18     person he stuck it in my hand for a picture.         I had no idea

19     that was a bad thing or not a bad thing, that was something

20     they had always done.      That is how I ended up with a shotgun.

21         Q.   It's not your shotgun?

22         A.   No.

23         Q.   And you didn't bring it there?

24         A.   Absolutely not.

25         Q.   Did you understood this to be a photograph that was
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 55 of 396


                                                                          55

 1                         T. ENIX - DX BY T. CONNORS

 2     done --

 3                       MR. TRIPI:   Object to the leading.

 4                       THE COURT:   Sustained.

 5         Q.    What was your understanding as to the purpose of the

 6     photograph?

 7         A.    This was a annual picture.        There is one in the

 8     clubhouse showing that they did it every year.

 9         Q.    Do you know what happened to this photo after you sat

10     for it or stood for it?

11         A.    Actually, I had forgotten about it until I seen it in

12     court.

13         Q.    And did you ever circulate this photo, Exhibit 137.17?

14         A.    I'm sorry?

15         Q.    Did you ever circulate it?

16         A.    Not that I'm aware of.

17         Q.    Did you ever circulate it?

18         A.    No, not that I'm aware of I never did.

19         Q.    Now, I'd like to move forward a little bit to early

20     2014, January, specifically.       Okay?

21         A.    Okay.

22         Q.    And I want to ask you about the issue with the Pagans

23     in Hernando Valley.      Do you recall that?

24         A.    Yes, I do.

25         Q.    Do you recall there was some testimony about that?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 56 of 396


                                                                            56

 1                        T. ENIX - DX BY T. CONNORS

 2         A.   Yes, I do.

 3         Q.   And what was your position with the Kingsmen Motorcycle

 4     Club at that time?

 5         A.   I was the regional president of Florida.

 6         Q.   And did an issue arise with the Pagans at about that

 7     time?

 8         A.   Yes.   It's a yes-and-no answer.      Yes, but it wasn't

 9     directly with the Pagans; it was with their support club.

10         Q.   What was the name of the support club?

11         A.   The Legends Motorcycle Club.

12         Q.   And what happened?

13         A.   What had happened, we had made a decision to shut down

14     the Hernando chapter.     And when we did, we went over and took

15     all our Kingsmen things and moved out.        Well, the Legends moved

16     in there.    What I did with the four guys, it was shut down, we

17     didn't have enough people to operate and so I moved them to

18     different chapters, couple to Lake County and there was a --

19     they made a decision one Saturday.

20              There was one guy, Little Joe his name is, he is

21     actually a big guy.     He got together with the guys that were

22     left and talked them into -- he said let's join the Legends and

23     we'll be back in our clubhouse.       They all lived around that

24     area so I had them traveling until we figured out what we were

25     going to do and he talked them into it.        What they did, they
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 57 of 396


                                                                              57

 1                        T. ENIX - DX BY T. CONNORS

 2     took the vests off and handed them over in the Legends, which,

 3     in the biker world, is totally against protocol.         They didn't

 4     come to me and say they're going to -- which would have been

 5     fine, do it the right way like Buzzy did when he left.

 6              Long story short, I called -- I don't call the support

 7     club a one-percent club, they're a one-percent club, the

 8     Pagans, and out of respect, I called the regional president.

 9         Q.   Did you reach him?

10         A.   Yes, I did.

11         Q.   And did you make arrangements for a meeting?

12         A.   Yes.

13         Q.   You mentioned Buzzy, the fact that he left, and this is

14     in evidence -- and there is actually a post on the Facebook

15     business records?

16                     MR. TRIPI:    Judge, I think -- I don't have an

17     objection, but this version needs to be formally entered.

18                     MR. CONNORS:   I guess we reached an agreement.

19                     THE COURT:    What is the exhibit number?

20                     MR. CONNORS:   TE5141, and I believe there is no

21     objection to introducing it into evidence.

22                     THE COURT:    No objection, Mr. Tripi?

23                     MR. TRIPI:    Correct.

24                     THE COURT:    Mr. Easton?

25                     MR. EASTON:    No, your Honor.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 58 of 396


                                                                          58

 1                         T. ENIX - DX BY T. CONNORS

 2                    THE COURT:    Mr. Covert?

 3                    MR. COVERT:    No, your Honor.

 4                    THE COURT:    TE5141 will come into evidence.

 5                    (Whereupon, Exhibit TE5141 was received into

 6     evidence.)

 7         Q.   Now, you mentioned earlier that there was some

 8     discussion with Glen Buzzy with respect to his departure from

 9     the Kingsmen Motorcycle Club, correct?

10         A.   Correct.

11         Q.   Was that the subject of an exchange of Facebook posts

12     between you and him?

13         A.   That was actually Glen Buzzy to the private page at

14     that time, but just prior to he was leaving, and then I

15     responded back to that post to him.        Yes.

16         Q.   And when you say the private page, what do you mean by

17     that?

18         A.   The Kingsmen private page for full patch members for

19     announcements and things like that.

20         Q.   Were you the administrator of the Facebook page at that

21     time?

22         A.   I was one of many of them.      I was the last one before I

23     left the club.

24         Q.   So if you just read the first --

25                    MR. TRIPI:    Objection to "before I left the club".
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 59 of 396


                                                                                59

 1                         T. ENIX - DX BY T. CONNORS

 2     Not responsive.

 3                      THE COURT:   True.   It wasn't responsive.    So I'll

 4     sustain the objection.

 5         Q.   Would you just read the first exchange, the one that

 6     was posted first by Glen Buzzy?

 7         A.   Yes.    Read it out loud?

 8         Q.   Yes.

 9         A.   Okay.    "I wanted to write one last post to all my

10     brothers in true Kingsmen Nation."

11         Q.   You skipped a line "and true friends"?

12         A.   "True friends."      I'm sorry.   "And I want to let you

13     know that I have officially left the Kingsmen Nation as of

14     today.   I love the Kingsmen Nation and I wish you all the best.

15     I am not leaving because of bad times or hard feelings.            I'm

16     simply moving on to something I feel has been calling me for a

17     long time.      I will always be there for my brothers.      Call me

18     anytime and give my love and respect to all of you.          Stay

19     safe."

20         Q.   And did you respond?

21         A.   Yes, I did.

22         Q.   What did you say?

23         A.   I said:    "As you know" -- I'm speaking to the club on

24     the page -- as you know, Captain has chosen to leave the club.

25     He did it the right way by talking to Pirk, Timmy the Nomad and
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 60 of 396


                                                                            60

 1                        T. ENIX - DX BY T. CONNORS

 2     me and I explained -- and explained his reason.         He left in

 3     good standing and is now a friend, not a brother, of the club.

 4     There is to be no talk of club business with him.

 5         Q.   Did you have that information prior to the time that

 6     you called Pagans to set up the meeting to discuss the issue

 7     that had arisin?

 8         A.   Did I -- yes.    Yes, yes.

 9         Q.   Who are the Pagans?

10         A.   Pagans are a one-percent club.       A large club.

11         Q.   Where are they located?

12         A.   They are located in several states.       They were

13     primarily on the east coast and moved into Florida.

14         Q.   And did you arrange for a meeting with the Pagans to

15     discuss this issue that had arisen?

16         A.   Yes, I set up a meeting.

17         Q.   And how did you go about doing that?

18         A.   And I called the regional president and he kind of

19     laughed and said, "I knew you would be calling me."

20                    MR. TRIPI:    Objection.

21                    MR. CONNORS:    Not offered for truth.

22                    THE COURT:    What is the reason for offering it?

23                    MR. CONNORS:    Context of the meeting, arrangement

24     that's been set up and his state of mind.

25                    THE COURT:    Your objection is hearsay?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 61 of 396


                                                                           61

 1                        T. ENIX - DX BY T. CONNORS

 2                    MR. TRIPI:    Yes.

 3                    THE COURT:    Counsel, approach for a minute.

 4                    (Whereupon, there was a sidebar discussion on the

 5     record.)

 6                    MR. CONNORS:    Sorry.

 7                    MR. TRIPI:    It's okay.

 8                    THE COURT:    You are trying to offer part of this

 9     for truth, you're trying to establish this was a friendly

10     encounter, right?

11                    MR. CONNORS:    It's true, but I think it's

12     important for his state of mind going into this particular

13     meeting.   That is why I'm offering it.       I don't think it's

14     hearsay.   It's 803(4) or whatever it is.

15                    THE COURT:    All right.    I'll give a limiting

16     instruction.

17                    MR. TRIPI:    Okay.

18                    (Whereupon, the proceeding continued.)

19                    THE COURT:    Ladies and gentlemen, I'm going to

20     allow Mr. Enix to testify about the contact that he had.

21     Understand it's not coming in for truth, it's going to provide

22     what was Mr. Enix's state of mind and to provide context for

23     what I anticipate will be further testimony.

24                    Go ahead, Mr. Connors.

25         Q.   You were telling us about the conversation you had with
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 62 of 396


                                                                                   62

 1                        T. ENIX - DX BY T. CONNORS

 2     the leader of the Pagans to set up a meeting.         Give us a

 3     summary of the conversation?

 4         A.   We set up a meeting to meet.      We were going to meet the

 5     next weekend, this was a week night, the next weekend and pick

 6     up our patches.

 7         Q.   And did you have some of their property?

 8         A.   Yes.   I found that out in the second phone call.          I

 9     received a second phone call after that from the president of

10     that area of the Pagans, and I knew him to talk personally and

11     he called me and let me know the regional president had a

12     conflict and wasn't going to be able to make it and we ended up

13     setting it up on a week night and I had to go to work.             It

14     wasn't good, but we did it.      He let me know at that time that

15     some of the guys that went over from our clubhouse and now

16     Legends, when we shut it down, we had taken items that was

17     their personal stuff, like some tables and chairs, really not a

18     lot of important stuff and stuff like that.        And he said, "Is

19     there any way you can bring that back when you come over?"              I

20     said, "Absolutely.     If it is not Kingsmen property, we'll

21     return it."

22         Q.   And was it a friendly conversation?

23         A.   Yes.

24         Q.   And were you angry about the departure of Captain?

25         A.   No.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 63 of 396


                                                                           63

 1                        T. ENIX - DX BY T. CONNORS

 2         Q.   And why not?

 3         A.   Captain called me on the phone, we were friends outside

 4     of the club, I'll say that, and he explained to me and what he

 5     was talking about in his post because something had --

 6                     MR. TRIPI:    Objection.

 7                     THE COURT:    Sustained.

 8         Q.   Did he do it the right way?

 9         A.   He did it the right way.      He explained why he was

10     leaving and he did everything the right way and I wished him

11     well and there was no hard feelings at all.

12         Q.   So let's go back to the issue that's arisen with

13     respect to the Pagans.       You told us you talked to the leader

14     and you made arrangements to meet and that one meeting was

15     cancelled?

16         A.   Yes.

17         Q.   Why?

18         A.   The regional president had a conflict on the day we

19     were going to meet and time and I rescheduled it with the

20     president, so, like, the regional president could be there.

21     That is kind of a respectful thing.

22         Q.   Did you make arrangements to bring their property back?

23         A.   Yes, we did.

24         Q.   And let me ask you this:      Before you went there, did

25     you have any meeting with David Masse?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 64 of 396


                                                                          64

 1                           T. ENIX - DX BY T. CONNORS

 2         A.    I've never had a meeting with David Masse.

 3         Q.    Did you ever meet with him to plan to murder the Pagans

 4     or kidnap their wives?

 5                     MR. TRIPI:    Object to the leading.

 6                     THE COURT:    I'll allow it.   Go ahead.

 7         Q.    To murder the Pagans or to kidnap their wives?

 8         A.    No.   No.

 9         Q.    Did you ever have a meeting with Filly Caruso on those

10     topics?

11         A.    I never had a meeting with Filly Caruso and talked to

12     him as little as possible.

13         Q.    Did you invite Caruso to come to this meeting with the

14     Pagans?

15         A.    No.

16         Q.    Did you expect there would be a problem with this

17     particular meeting?

18         A.    No, not at all.

19                     MR. TRIPI:    Object to leading.

20                     THE COURT:    I'll sustain about this meeting.

21     Those have to be open-ended questions.

22         Q.    What were your expectations going into the meeting?

23         A.    That we were going to go there and get the patches back

24     and return their items and that was it.

25         Q.    Did you do that?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 65 of 396


                                                                              65

 1                        T. ENIX - DX BY T. CONNORS

 2         A.   That is exactly what happened.

 3         Q.   Tell us what happened when you arrived at the Pagans.

 4     Was it headquarters or clubhouse?

 5         A.   No, it was our old Hernando clubhouse that was now the

 6     Legends clubhouse because we moved out.        We pulled up out

 7     front, we had two vehicles, a pickup truck with their items in

 8     the back and a car.

 9         Q.   Were there two cars or was there a pickup car and a

10     car?

11         A.   A pickup truck and a car.

12         Q.   Are you sure of that?

13         A.   Absolutely.

14         Q.   And who went with you?

15         A.   What I did was, I took -- I think there was four of us

16     from Lake County or four people in Lake County and myself and

17     then Pirk came and he brought somebody with him.         I guess, from

18     what I heard in testimony, it was Professor.

19         Q.   Who was in the pickup truck?

20         A.   Let me think of his name.      Tom.   It was Tom.    It was

21     actually his pickup truck and there was, I think, two guys in

22     with him in the pickup truck.      So we arrived and we parked the

23     car out front on the sidewalk across the street.         It's a

24     residential neighborhood and the pickup truck pulled forward to

25     back in and I got out right away, I seen the president of the
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 66 of 396


                                                                            66

 1                         T. ENIX - DX BY T. CONNORS

 2     Pagans out there and I walked over while they were backing in

 3     and we shook hands and greeted each other.

 4         Q.   Did you walk into the meeting?

 5         A.   Yeah.   After that, what happened, by that time, Pirk

 6     walked up.     Pirk wanted to be with me.     Pirk wanted to make

 7     sure I was okay, I guess, but I handled everything.          He didn't

 8     butt in or anything else and they all knew Pirk and they knew

 9     who was Pirk was.

10         Q.   Was Mr. Pirk away from you for a bit while you went

11     towards the truck or the home?

12         A.   Yeah, I went over to greet the president and the pickup

13     truck was backing in.

14         Q.   Were you armed?

15         A.   I believe I was.

16         Q.   Do you carry in Florida on a regular basis?

17         A.   I have a concealed.     I'm sure I had the weapon that was

18     shown in court, that is the one I carried all of the time.

19         Q.   Did you have a trunk full of guns?

20         A.   No.

21         Q.   Did you have battle gauze to protect you if you were

22     wounded?

23         A.   Battle gauze?

24         Q.   Battle gauze.

25         A.   No, sir.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 67 of 396


                                                                             67

 1                          T. ENIX - DX BY T. CONNORS

 2         Q.    Did you have tampons to plug bullet holes?

 3         A.    No, sir.

 4         Q.    There was some discussion or some testimony that Mr.

 5     Jenkins was there.      Was he there?

 6         A.    Mr. Jenkins was not there.

 7         Q.    So what happened when you went inside?

 8         A.    Pirk and I go inside and we see some of the guys and

 9     we're going in and we go in with the president and the regional

10     president was already there, he was sitting down.         He got up

11     and greeted us, and we had some small talk and after that, the

12     president says, "hey, Blaze, come over here.         I want to show

13     you, here is your patches."       And he had them all folded up, he

14     actually had a piece of masking tape with the name of each

15     member that turned them in.       Very respectful, and he said -- I

16     said, "we don't have to go through them."         And he said, "no.   I

17     want to make sure, you know there is nothing wrong with them."

18     We looked at them, opened them up, inspected them and folded

19     them back up, and I put them in my arms and we continued to

20     talk a little bit and we walked out and left.

21         Q.    How long did that meeting last?

22         A.    Less than 30 minutes.

23         Q.    Did you return the material that belonged to the

24     Pagans?

25         A.    Actually, the other guys that came with me were outside
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 68 of 396


                                                                            68

 1                        T. ENIX - DX BY T. CONNORS

 2     helping them unload the pickup truck.

 3         Q.   Was there any violence that occurred?

 4         A.   No.

 5         Q.   Were there any threats that occurred?

 6         A.   No.

 7         Q.   Did anyone pull a gun?

 8         A.   No.

 9         Q.   Did anyone pull a weapon at all while you were in

10     there?

11         A.   Absolutely not.

12         Q.   I want to go forward a few months to May of 2014.         Just

13     to orient you, did there come a time when you went to Tennessee

14     to meet with the Outlaws about the KMC opening a chapter in

15     Tennessee?

16         A.   Not to open a chapter.

17         Q.   What was it for?

18         A.   When I went there, it was a year later to have the

19     meeting, I wasn't there for that.       I went a year later the

20     Outlaws wanted them to wait a year before they put Tennessee

21     bottom rocker so they wore a county rocker and the guys that

22     negotiated agreed and that was fine.

23         Q.   When did the meeting take place?

24         A.   The meeting -- when I went there was 2014, I want to

25     say May because it was getting warm in that direction, it was
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 69 of 396


                                                                             69

 1                        T. ENIX - DX BY T. CONNORS

 2     already warm in Florida but that direction was getting warm.

 3         Q.   Who was there from the Kingsmen?

 4         A.   Pirk was there, Tim Haley, Hartz, the guys that were

 5     driving the pickup truck, Tom, a guy we called Red Beard, and I

 6     think that was all.     They rode their motorcycles.

 7         Q.   What happened at the meeting?

 8         A.   At the meeting, we got there, we pulled in and we

 9     parked in -- they have a big field outside their clubhouse and

10     we were parking, and I guess Haley talked to a guy and Haley

11     greeted them and they said whatever, if you guys have weapons,

12     you need to leave them in the meeting.        And Haley came running

13     to me and said, "I know you set the meeting up the meeting was

14     the day before and it got cancelled.

15         Q.   What happened to the meeting the day before?

16         A.   The meeting the day before was with the Confederation

17     of Clubs and that was for each club in Tennessee.         The regional

18     president, who I talked to on the phone, was not able to make

19     it, so they cancelled that meeting.       When I talked to him, he

20     said, "go ahead and go, I'll set it up for Sunday, I can't be

21     there, but I'll have my chapter president there."         It was in

22     the Smoky Mountains of Tennessee, Smoky Mountains chapter.

23     "I'll have him run the meeting and I'll take care of

24     everything."

25         Q.   And did that meeting occur?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 70 of 396


                                                                               70

 1                        T. ENIX - DX BY T. CONNORS

 2         A.   Yes.

 3         Q.   And what happened?

 4         A.   I talked to the president and I said, "Our year's up

 5     and I would ask for a year, like probation, and there has been

 6     no problems.    My guys down here haven't caused any problems."

 7              And he said, "I agree."      And we were talking.     And at

 8     that time, the chapter presidents of a club said some things

 9     not so nice to me, he was corrected very quickly by one of the

10     Outlaws and happened to be from Florida and stood up for me.

11              But, anyways, long story short, we settled everything,

12     it was done, we stood up and shook hands, went back out into

13     the clubhouse part.     This was in the back room, the meeting

14     room was where there was a table, and I had a Diet Coke and

15     everybody had something to drink, and I asked him where we

16     could go eat, he told me and we went and ate, that was it.

17         Q.   How did you resolve the issue whether the Kingsmen can

18     bring their guns?

19         A.   I said, "it's not a problem, you guys carry guns in our

20     clubhouse and we carry guns in your clubhouse in Florida and

21     call the regional president and let him know."         He called him

22     and he said everything is cool and you guys don't have to worry

23     about it and we went back in.      It was not a big deal.

24         Q.   Any voices raised?

25         A.   No.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 71 of 396


                                                                                 71

 1                        T. ENIX - DX BY T. CONNORS

 2         Q.   Any threats?

 3         A.   No.

 4         Q.   Any violence?

 5         A.   None.

 6         Q.   I want to go forward now to August of 2014, what has

 7     been called, for this trial, the South Buffalo showdown.             Do

 8     you recall that?

 9         A.   Yes, I do.

10         Q.   Were you in town?

11         A.   Yes, I was.

12         Q.   Did you go to the National Party?

13         A.   Yes, I did.

14         Q.   Do you remember when you came into town?

15         A.   I flew in on Friday night.

16         Q.   When was the National Party?

17         A.   National parties -- there has been confusion.         The

18     National Party is on Saturday, it's not a multi-day party.

19     People come in and camp, but the National Party is actually on

20     Saturday.

21         Q.   And did you bring your gun with you?

22         A.   No.

23         Q.   How did you get here?

24         A.   I flew here.

25         Q.   So what occurred at the National Party?        Take us
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 72 of 396


                                                                           72

 1                        T. ENIX - DX BY T. CONNORS

 2     through the chronology of events.

 3         A.   2014?

 4         Q.   Yes.

 5         A.   That was the first year that we put the board on since

 6     Pirk had taken over as national president, it was going to be

 7     our first national board meeting and first national board

 8     meeting with all of the presidents.

 9         Q.   Sorry to interrupt you.      Explain to us how the board

10     was constructed, how that came up.

11         A.   It was like a starting point and it was like starting

12     over.    They never had a board and it was basically Pirk as

13     basically chairman and the three regional presidents and a

14     fourth person, which would have been the national

15     secretary/treasurer, but I couldn't be on twice, we used what

16     we called a board member at large and that was an appointed

17     position.    That made it so we had the five board members.

18         Q.   Did you have one or two votes?

19         A.   I had one vote.

20         Q.   So what happened -- when I interrupted you, the

21     progression of the National Party meetings.        Go back to the

22     meeting and tell us what happened.

23         A.   All right.    It had been scheduled a few weeks prior and

24     been posted for -- everybody was notified and we were going to

25     have a meeting at NT, because in 2014, the Lockport clubhouse
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 73 of 396


                                                                          73

 1                         T. ENIX - DX BY T. CONNORS

 2     wasn't finished at that point in time.        We were going to have a

 3     meeting there prior with the board and meet immediately after

 4     with all of the presidents from the different states and leave

 5     from there and go on to Lockport for the party.

 6         Q.    Were they invited?

 7         A.    Were they invited?    Everybody -- everybody was notified

 8     for it.

 9         Q.    Who showed up for the meeting?

10         A.    Pirk was there, I was there, the other board members

11     were all there.     There was -- I believe there was one or two

12     presidents.      NT president might have been there because that is

13     where we were having it, too, and, unfortunately, the other

14     guys didn't show up because they received information from

15     somebody that didn't have the authority to change things.

16         Q.    Was that you?

17         A.    No.

18         Q.    Did you take any action at that meeting?

19         A.    Did we take any action?

20         Q.    Yes.

21         A.    Absolutely.

22         Q.    And the action that you took, did you reflect that in

23     the minutes for that meeting?

24         A.    Yes.

25         Q.    What happened the next day?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 74 of 396


                                                                             74

 1                        T. ENIX - DX BY T. CONNORS

 2         A.   The next day would have been Sunday.       Generally Kazoo

 3     and the guys at South Buffalo have a cookout and it's primarily

 4     for the Florida guys because we traveled the furthest to the

 5     national and they were having a cookout and we went early

 6     afternoon to the clubhouse for a cookout.

 7         Q.   Where?

 8         A.   South Buffalo.

 9         Q.   Tell me what happened while you were at the cookout.

10         A.   At South Buffalo we were talking, having a good time

11     and waiting -- I was waiting for the food to be ready, and it

12     was just a good relaxing time.       We had gone through the

13     meetings and putting on the party and it was just time to relax

14     before we went home.

15         Q.   Were you inside or outside?

16         A.   Was it --

17         Q.   The clubhouse?

18         A.   We were inside part of the time and outside part of the

19     time.

20         Q.   And did something happen while you were outside at the

21     cookout?

22         A.   Yes.

23         Q.   And what happened?

24         A.   We were sitting along the fence on a bench, it was

25     Pirk, myself, Emmett Green was there and a couple other people
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 75 of 396


                                                                            75

 1                        T. ENIX - DX BY T. CONNORS

 2     and we're just talking.       And all of a sudden there is a wooden

 3     gate that opens up and someone opened the gate and here comes

 4     Filly and a few more guys.       And Filly comes in like a maniac,

 5     starts yelling, screaming, and I seen the bulge, he had a gun,

 6     and then I seen it was a big gun and it's a little different

 7     than what you heard.     When they came in, Filly walked over to

 8     me --

 9                      MR. TRIPI:   Objection.

10                      THE COURT:   Sustained.   Ladies and gentlemen, you

11     should disregard the comment, "it's a little different than you

12     heard."

13         Q.    Just tell us your version.

14         A.    Filly walked in, starting screaming and yelling,

15     confronting me and Pirk and the other guy just stood there.

16         Q.    And what did you do?

17         A.    I was sitting down and when he walked towards me, I

18     stood up because I didn't know what he was going to do.

19         Q.    What happened next?

20         A.    He got over to my face, screaming, and I never said a

21     word, I just looked at him and hoping things would work out

22     okay.

23         Q.    And did he threaten Mr. Pirk?

24         A.    Yes.   Yes.

25         Q.    So what happened next?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 76 of 396


                                                                              76

 1                        T. ENIX - DX BY T. CONNORS

 2         A.   Next, like I said, the only person who was screaming

 3     was him and being psycho, and there was women sitting out

 4     there, and, if I'm not mistaken, I think there might have been

 5     a couple of kids, and I was concerned that if he flipped out, I

 6     didn't want people getting hurt.       I made the suggestion, let's

 7     go upstairs.    Let's go upstairs and talk about it and see what

 8     we can work out.

 9         Q.   Did that occur?

10         A.   Everybody was for it, and I think Filly kind of got

11     forced to go there.     We all went upstairs.

12         Q.   What happened when you got upstairs?

13         A.   We got upstairs and Pirk, myself, Emmett Green and a

14     couple other people were sitting at the table and the other

15     people filled around and there were chairs and Pirk started

16     talking first and let them know, hey, we're not trying to pull

17     something, we're trying to make this thing better, basically,

18     and I explained some things about the board.

19              I had said, you know, I felt -- and I even talked about

20     it in the board meeting about putting Special Ed on the board

21     as a representative of the Nomads because every region was

22     represented now, rather than a dictatorship.         Everybody has a

23     voice now and Ed looked at me and thanked me, actually.

24              Well, that started decompressing things right there.

25     Filly still wanted to get crazy and he yelled a few more times
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 77 of 396


                                                                            77

 1                        T. ENIX - DX BY T. CONNORS

 2     and Kazoo exchanged words with him and Filly settled down.          So

 3     then we just explained how the mixup happened about the

 4     meeting.    They were upset about not having the meeting the day

 5     before, that was explained and they understood.

 6         Q.   How long did that meeting take place upstairs?

 7         A.   I'm guessing probably 45 minutes to an hour is what I'm

 8     guessing.

 9         Q.   And what was the result of that particular meeting?

10         A.   When we got all done, we all stood up and everybody was

11     fine.    Even Filly had calmed down.      And then there was some

12     talk.    And then Haley came in right at the end of the meeting

13     and we went downstairs and I hadn't gotten to eat and I was

14     eating, so they saved us food; those of us upstairs, we ate.

15         Q.   Anyone pull any more guns out there?

16         A.   No.

17         Q.   Any violence?

18         A.   No.

19         Q.   Any injury to anyone?

20         A.   No.

21         Q.   Now, you said Haley came in.      Did Haley come in and

22     save the day and stop the meeting?

23                    MR. TRIPI:    Object to the leading.      Argumentative.

24                    THE COURT:    Sustained.

25                    MR. CONNORS:    I'll withdraw.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 78 of 396


                                                                          78

 1                        T. ENIX - DX BY T. CONNORS

 2         Q.   Did Haley arrive?

 3         A.   Yes.

 4         Q.   What role did he play, if any, in this matter?

 5         A.   He played no role.

 6         Q.   Was the dispute essentially over when he arrived?

 7         A.   When I left?

 8         Q.   When he arrived?

 9         A.   Yes.   When he arrived, we were actually standing up

10     already.

11         Q.   What happened when you went downstairs?

12         A.   We went downstairs and the guys downstairs saved us

13     food and they heated up stuff for us and we ate, and after we

14     ate, myself and a couple other people, we got in my car and we

15     went back to the hotel where we stayed.

16         Q.   And did you eventually go back to Florida?

17         A.   The next morning.     The next day.

18         Q.   I want to take you forward to about a month to

19     September of 2014 and ask you some questions about the murders

20     of DJ and Paulie.     Okay?

21         A.   Yes.

22         Q.   First of all, did you know both of them?

23         A.   I knew them both.

24         Q.   What was your relationship with DJ?

25         A.   I had a good relationship with DJ.       He was like my son.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 79 of 396


                                                                               79

 1                           T. ENIX - DX BY T. CONNORS

 2     He reminded me of my son.          And the last day there, the day of

 3     the cookout and things, he spent the day with us there and had

 4     us laughing the whole day and he liked to kind of push me.           I'm

 5     getting older and he is a big guy.         Just like my son does and

 6     he got me in a big bear hug that day and we played.          I was

 7     close to DJ.     I loved him.      I knew his sister.   And Paulie -- I

 8     liked Paulie.     I didn't know Paulie quite as well.       Paulie was

 9     a quieter guy, but Paulie was a harmless guy, in my opinion,

10     and he was a good guy.       He was very -- I don't know.     He was

11     just nice and, yes, he was a good guy.

12         Q.   Did you have any reason to want to see them killed?

13         A.   No.    No.

14         Q.   So, let me take you back about a week to August 31,

15     2014.    Are you familiar with the date?

16         A.   I'm sorry.      The date again?

17         Q.   August 31st, 2014.

18         A.   August 31st, 2014, yes.        Yes.

19         Q.   Was that the date that you made the post about Andre

20     Jenkins, Little Bear?

21         A.   Yes.

22         Q.   And it's already in evidence, but I'm going to show it

23     to you anyway.        I'm sorry.   It has my notes on it.   Do you have

24     a clear copy I could use?

25                     MR. CONNORS:       153.1, page 49.   Pull it up.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 80 of 396


                                                                          80

 1                          T. ENIX - DX BY T. CONNORS

 2     Thanks.

 3         Q.    So, is that your post?

 4         A.    I'm sorry?

 5         Q.    Is that your post?    Did it come up on your screen?

 6         A.    My post?    I'm sorry.   Yes, yes.

 7         Q.    Now, the date of that is August 31, 2014.

 8         A.    Yes, sir.

 9         Q.    Was there any discussion that preceded that particular

10     post?

11         A.    Yes.   There was quite a bit of discussion prior to

12     that.

13         Q.    What was the topic of the discussion prior to the post

14     on 8/31/2014?

15         A.    I had gotten some --

16                      MR. TRIPI:   Objection; hearsay.

17                      THE COURT:   Well, specify the discussion, with who

18     and but that if it's with Mr. Pirk.

19                      MR. CONNORS:   It is.

20                      THE COURT:   That has been introduced in as part of

21     the government's case.

22                      MR. CONNORS:   I should have been clearer.

23         Q.    Did you have discussion with Mr. Pirk prior to the

24     August 31, 2014, post with respect to Andre Jenkins?

25         A.    Yes, I did.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 81 of 396


                                                                               81

 1                        T. ENIX - DX BY T. CONNORS

 2         Q.   Tell us about that discussion.

 3         A.   I had -- Mr. Jenkins hadn't had a bike for a while and

 4     he was behind in his dues, he was having problems, and I talked

 5     to Pirk that I had to do something.        It had been going on.

 6         Q.   How long before the post had you talked to Mr. Pirk

 7     about this?

 8         A.   A couple of weeks.

 9         Q.   Had you had more than one conversation?

10         A.   Yes.

11         Q.   Tell us what those conversations were about.

12         A.   Okay.    Well, I explained to him that, to be fair to

13     everybody, I had to do something.       I had already taken --

14                      MR. TRIPI:   Objection.   This is hearsay.    This was

15     not covered on the government's case a few weeks earlier.

16                      THE COURT:   I'm going to allow this.     Overruled.

17     Go ahead.

18         A.   Okay.    I had taken his center patch prior because of no

19     bike and different things and he was trying -- he was trying to

20     get things together, but I had to make a decision, so I

21     explained that to Mr. Pirk and -- he was my national president

22     and I always talked to him ahead of times before I put people

23     out, almost always, and I said, "I got to do something."           He

24     said, listen, he says hang on.       Let me talk to Mr. Jenkins.

25     Let me see if I can get him back here and get him -- help him
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 82 of 396


                                                                             82

 1                         T. ENIX - DX BY T. CONNORS

 2     some way to get him up and going.       Let's give him a chance.

 3     So, reluctantly, I did.      I said, okay, he is my boss.

 4         Q.   Did you have a follow-up conversation with him after

 5     that?

 6         A.   Yes.    Actually, my wife and I had gone to Daytona Beach

 7     for the week and we rent a condo every year.         But I work while

 8     I'm there.      I don't take vacations the whole time.     I work,

 9     but, anyways, I talked to Pirk.       I called Pirk and we talked

10     about some other things.      And in our conversation, I brought

11     that up.   I said have you had a chance to talk to Mr. Jenkins

12     and, you know, is he going to be able to get things fixed.           And

13     he informed me, at that time, he said no, it doesn't look like

14     it's going to work out and then he said -- he told me he had

15     been told that Mr. Jenkins had talked to the guys from the

16     Nickel City Nomads, so he said, "do what you got to do."

17         Q.   What did you do?

18         A.   I put him out.

19         Q.   How did you put him out?

20         A.   I put him out good.     People that steal and do something

21     really bad or if they continue with drugs after we try to help

22     them and they just don't help themselves, I put them out bad,

23     but I put him out good, and the reason I did, I hoped he could

24     get his life together and move forward.

25         Q.   Did you discuss that with Mr. Jenkins?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 83 of 396


                                                                           83

 1                        T. ENIX - DX BY T. CONNORS

 2         A.   Yes.

 3         Q.   How many times?

 4         A.   Once.

 5         Q.   And, now, the post says he is not out bad, but he is

 6     out.

 7         A.   Right.

 8         Q.   You tell me what that means.

 9         A.   There are two meanings.      When you put someone out bad,

10     there is no contact.      When I put Slim Jim out the last time, I

11     put him out bad because everybody was trying to get him clean

12     and he was stealing from the club, I put him out bad.          He

13     wasn't coming back.     When you're out good, when there is a

14     problem you fix and maybe you can come back, but it's up to the

15     club.

16         Q.   I want to fast forward from August 31st, early

17     September 2014.    Okay?

18         A.   Okay.

19         Q.   Did you know Mr. Jenkins was going to New York around

20     that time?

21         A.   No, I didn't even know where he was at that time.

22         Q.   Did you know Mr. Pirk was going to New York at that

23     time?

24         A.   No, I did not.

25         Q.   Did you know that Drifter was going with Mr. Pirk to go
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 84 of 396


                                                                           84

 1                        T. ENIX - DX BY T. CONNORS

 2     to New York?

 3         A.   No, I did not.

 4         Q.   You talk to Mr. Pirk all of the time, didn't you?

 5         A.   Yes, I do.

 6         Q.   And the government has shown hundreds of contacts with

 7     him by telephone.

 8         A.   Right.   Correct.

 9         Q.   But you didn't talk to him about leaving to go to New

10     York for September 2014?

11         A.   I didn't talk to him because he never told me about it.

12     I had no knowledge of anyone going anywhere.

13         Q.   Now, they've shown in evidence a number of contacts

14     between you and Mr. Pirk on the phone or text messages or

15     things of that nature.       Did you talk to Mr. Pirk exclusively

16     about Kingsmen business?

17         A.   No.

18         Q.   What were the topics that you talked to him about?

19         A.   Outside of Kingsmen business, the company I worked for

20     and I managed, part of my job was to buy homes for the company

21     and rehab them and then we would put them back on the market.

22     I had people that did the work for me, but I hired Pirk and he

23     had a couple of guys that worked for him, they came over and

24     done one for me and he did a fantastic job and he did it at a

25     reasonable rate.      So I started giving him more and more work on
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 85 of 396


                                                                               85

 1                        T. ENIX - DX BY T. CONNORS

 2     the rehabs that we were doing.

 3              So I talked to him quite a bit about that and he also

 4     had a tree trimming business that, occasionally, I had to have

 5     trees trimmed and he actually did my main office where my

 6     office was.    I had him do the whole complex in there.        He did

 7     stuff like that -- business like that.

 8         Q.   Did you ever talk to him about him and Drifter going to

 9     New York to get Filly Caruso?

10         A.   No.

11         Q.   Did you ever talk to him about going to New York to

12     bait Filly Caruso so they could beat him?

13         A.   No.

14         Q.   When did you learn Mr. Pirk was in New York?

15         A.   I believe he was already in New York or he was on his

16     way there when we had a conversation.

17         Q.   How did you learn?

18         A.   I don't know if I called him.      No, he called me.

19     Actually, he called me and I think I was going to tell him --

20     he called me on the phone and we were talking and he said, by

21     the way, I'm almost to New York or in New York, and I said,

22     "What are you doing there?"      And he said he didn't let me know,

23     he left at the last minute because a friend of his had passed

24     away and he was going up for a wake or memorial service or

25     something and -- but he did tell me that Drifter was with him
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 86 of 396


                                                                               86

 1                        T. ENIX - DX BY T. CONNORS

 2     at that time.     That is when I found out Drifter was with him,

 3     which I was glad because he wasn't by himself; he was riding

 4     his motorcycle.

 5         Q.    Did you ever talk to Mr. Pirk about doing something

 6     that would hurt DJ or Paulie?

 7         A.    No.

 8         Q.    How did you learn about the murders?

 9         A.    Actually, I learned on the 6th, that morning, probably

10     around 10 or 10:30.     I got a phone call.     I was actually still

11     in bed.

12         Q.    Do you remember who it was from?

13         A.    Yes.   I believe it was Vegas had called me.      He had

14     gotten word somehow.

15         Q.    What did you do when you learned that?

16         A.    I didn't go back to bed.     I was pretty upset.     I

17     started making phone calls to try and find out more

18     information.     Vegas didn't have a lot of information.       Matter

19     of fact, I don't think he knew who had been shot.

20         Q.    Did you call Pirk?

21         A.    Yes, I did.

22         Q.    What did you learn from him?

23         A.    Not very much.      He told me he didn't know, they were

24     trying --

25                      MR. TRIPI:    Objection.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 87 of 396


                                                                             87

 1                        T. ENIX - DX BY T. CONNORS

 2                     THE COURT:    Sustained.   Wait a minute, Mr. Enix.

 3     Ladies and gentlemen, you should disregard that last answer.

 4         Q.   Did you learn any specific information about the

 5     murders from Mr. Pirk?       Not what was he said but did you learn

 6     specific information?

 7                     MR. TRIPI:    Objection.   Hearsay, would be hearsay.

 8                     THE COURT:    Sustained.

 9         Q.   What did you do to continue to find out about the

10     murders?

11         A.   I learned they were trying to find out what they could

12     about it and he would talk to me later and try and fill me in.

13         Q.   There was a party the next day that had been scheduled

14     for some time, September 6th.      Do you remember hearing about

15     that?

16         A.   I heard about it during the trial.

17         Q.   And obviously you weren't there, were you?

18         A.   No.

19         Q.   And did anyone call you from the party to tell you what

20     happened?

21         A.   Call me from the party?      No, I wasn't aware there was a

22     party until the trial.

23         Q.   Were you in Florida at that time?

24         A.   Yes.

25         Q.   Did anyone call you to tell you that Mr. Jenkins was in
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 88 of 396


                                                                          88

 1                        T. ENIX - DX BY T. CONNORS

 2     Tennessee after the homicides?

 3                     MR. TRIPI:   Objection to the leading, your Honor.

 4         A.   No.

 5                     THE COURT:   Sustained.

 6                     MR. TRIPI:   Move to strike the answer.

 7                     THE COURT:   Ladies and gentlemen, you should

 8     disregard that last answer.

 9         Q.   Did you receive any calls from any of the Kingsmen

10     chapters in Tennessee?

11         A.   No.

12         Q.   Did you know whether or not Mr. Jenkins was in

13     Tennessee?

14         A.   No, I had no idea.

15         Q.   Did you know how he got a bike?

16         A.   No.

17         Q.   Did you know whether or not there was a confrontation

18     in Tennessee that occurred?

19         A.   No.

20         Q.   Did there come a time when you learned about that

21     later?

22         A.   Yes.

23         Q.   How much later, Tim, did you learn about that issue?

24         A.   It was -- about the bike?

25         Q.   The bike or the confrontation or anything?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 89 of 396


                                                                             89

 1                        T. ENIX - DX BY T. CONNORS

 2         A.   The confrontation I found out a few weeks later.

 3         Q.   Now, you did eventually go to Tennessee, didn't you?

 4         A.   Yes, I did.

 5         Q.   And when was that?

 6         A.   I went in October of 2014 for the grand opening.

 7         Q.   And what was your position with the Kingsmen at that

 8     time?

 9         A.   Regional president.

10         Q.   And tell us how it came about that you were in

11     Tennessee for grand opening.

12         A.   Well, it's something Mike Long had been setting up, he

13     was the chapter president there and I had been dealing with

14     that with him for quite awhile and I went there with some of

15     the guys from Florida and there was some guys from New York and

16     Pennsylvania that came in.

17         Q.   And who else went there?

18         A.   From Florida?

19         Q.   Yes.

20         A.   I know Bill went because Bill drove me.        I rode with

21     him and there was a couple more guys there from Florida and I

22     think -- there was just a mixed match of people, not everybody

23     from Florida, but probably there was 12 people from Florida.

24         Q.   And what did you do when you got there for the grand

25     opening?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 90 of 396


                                                                               90

 1                        T. ENIX - DX BY T. CONNORS

 2         A.   When I got there, we got there on Friday night, we went

 3     up on a mountain and got our motel room and checked in and then

 4     we all went down to the clubhouse because I had never seen the

 5     clubhouse and most of the guys hadn't seen the clubhouse.

 6         Q.   And when you were at the clubhouse, did you see

 7     Mr. Pirk?

 8         A.   Yes.

 9         Q.   And did you see Drifter?

10         A.   I think I seen Drifter at the hotel when we checked in

11     because he was staying there.      Mr. Pirk was in the motor home

12     at the clubhouse.

13         Q.   Did there come a time when Pirk and Drifter left the

14     Moonshine chapter to go to a meeting?

15         A.   Yes.   That was on Saturday.

16         Q.   Did you see them go?

17         A.   I didn't see them go.     I had learned they had left.

18         Q.   Were you invited to go to the meeting?

19         A.   No.

20         Q.   Were you upset by that?

21         A.   Very much.

22         Q.   Why is that?

23         A.   Well, number one is -- after DJ and Paulie had been

24     murdered, I did everything I could to get information.             I just

25     couldn't get any information, and I learned that they had gone
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 91 of 396


                                                                              91

 1                        T. ENIX - DX BY T. CONNORS

 2     up the road to a store or restaurant -- I believe it was a

 3     restaurant -- to meet with Mr. Jenkins.

 4         Q.   And you did not attend that meeting?

 5         A.   No, I did not.

 6         Q.   Do you know how long they were gone?

 7         A.   No, because I don't know when they left.        I know when

 8     they returned, but I don't know when they left.

 9         Q.   What happened when they returned?

10         A.   When they returned, like I said, I was pretty upset and

11     I went to Pirk and I asked Pirk, "Can we talk for a minute?"

12     and he said, "Yes."

13         Q.   What did you ask him?

14         A.   I asked him what the hell was going on.        I was

15     frustrated.    I wanted to know, I mean.

16         Q.   What did he say?

17         A.   He told me it's nothing I need to worry about and kind

18     of -- that is what he told me, nothing for me to worry about,

19     and I was even more frustrated because I wanted information.

20         Q.   What did you do about that?

21         A.   Well, I walked away.     He is my national president, but

22     I wasn't going to let it go.      I let it go at that time.

23         Q.   Did you follow up a few weeks later?

24         A.   I did after we were back in Florida.

25         Q.   Did you follow it up by telephone?
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 92 of 396


                                                                              92

 1                        T. ENIX - DX BY T. CONNORS

 2         A.    It was either telephone or maybe in person.

 3         Q.    Did you speak to Mr. Pirk about that?

 4         A.    Yes.

 5         Q.    And tell us about that conversation.

 6         A.    Well, I told him I wanted to --

 7                      MR. TRIPI:   Object to the hearsay.

 8                      THE COURT:   Sustained.

 9         Q.    And as a result of the conversation with Mr. Pirk, did

10     you take further action?

11         A.    Yes, I did.

12         Q.    And what did you do?

13         A.    I called Mr. Jenkins.

14         Q.    Where did you get his number?

15         A.    From Mr. Pirk.

16         Q.    And did you talk to Mr. Jenkins about the events of the

17     murder?

18         A.    Yes, I did.

19         Q.    And what did he say to you and what did you say to him?

20         A.    Mr. Jenkins basically told me the same thing, what we

21     heard on the -- I was going to say the video or the tape with

22     Mr. Caruso -- he assured me he had nothing to do with it and he

23     even made the statement, "I would never kill a brother.            I had

24     nothing to do with it."

25         Q.    What was the next thing you learned with respect to Mr.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 93 of 396


                                                                              93

 1                        T. ENIX - DX BY T. CONNORS

 2     Jenkins?

 3         A.   He had been arrested.

 4         Q.   When did you learn that?

 5         A.   When?

 6         Q.   Approximately.

 7         A.   I guess shortly after.        I probably got a phone call.

 8                      MR. CONNORS:   I was checking to see if it was a

 9     good time for a break.

10                      THE COURT:   Is it?

11                      Ladies and gentlemen, why don't we take a break.

12     And I remind you, don't talk about the case among yourselves or

13     with anyone else and we'll see you back here shortly.          Thank

14     you.

15                      (Whereupon, the jury is escorted from the

16     courtroom.)

17                      THE COURT:   Terry, how long -- ballpark estimate,

18     how much time you think you have?

19                      MR. CONNORS:   Trying to do that for Mr. Grable.

20     Hour and a half, maybe.

21                      THE COURT:   And, I mean, if we can get to the

22     lunch break, that would be --

23                      MR. CONNORS:   I'll definitely get that far.

24                      THE COURT:   No.   I mean, if we can finish your

25     direct before the lunch break, I guess I would err on the side
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 94 of 396


                                                                            94

 1                        T. ENIX - DX BY T. CONNORS

 2     of having you finish it before the lunch break, but I do have a

 3     -- what's today?     I have a plea at 12:30 but --

 4                      MR. CONNORS:   I am guessing it might be a little

 5     longer.

 6                      THE COURT:   All right, folks.

 7                      (Whereupon, there was a break in the proceeding.)

 8                      THE COURT:   Note the presence of counsel and the

 9     defendants and Mr. Enix is back on the stand and let's bring

10     the jury in.

11                      (Whereupon, the jury is escorted into the

12     courtroom.)

13                      THE COURT:   Welcome back.   Everybody can have a

14     seat.    So, Mr. Connors, whenever you're ready, you can

15     continue.

16                      MR. CONNORS:   Thank you, your Honor.

17     CONTINUING DIRECT EXAMINATION BY MR. CONNORS:

18         Q.    Tim, I want to take you to December 11th, 2014, which

19     is your first meeting with the FBI.       Okay?

20         A.    Yes.

21         Q.    First of all, how did that come about?

22         A.    I received -- I was at work that morning, I received a

23     call from Mr. Pirk and he had asked me to come out to his

24     place, he was going to -- he had received a call from -- I

25     think the FBI, and he was going to have a meeting with him and
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 95 of 396


                                                                          95

 1                        T. ENIX - DX BY T. CONNORS

 2     they wanted to speak with him and he asked me if I would come

 3     out there on the lunch break and just be a witness and they

 4     always have a couple people and he didn't want to be by

 5     himself.

 6         Q.   Did you do that?

 7         A.   Yes, I did.

 8         Q.   Tell me what happened when you arrived.

 9         A.   When I arrived, we were kind of mingling in front of

10     the gate and we introduced ourselves.        I was introduced and we

11     introduced ourselves and Special Agent Brown asked if there was

12     a place we could go sit down and talk and we started in and Mr.

13     Pirk said we can go in the motor home and that is where we

14     ended up going.

15         Q.   And did you sit with the agents, Brown and Samuels?

16         A.   No, I didn't.

17         Q.   Where did you sit?

18         A.   I was last person to go in the motor home and I sat in

19     the passenger seat of the motor home.

20         Q.   And where did they sit?

21         A.   Special Agent Brown -- there is a dining table and he

22     sat facing towards the front where I was and Mr. Pirk sat

23     across from him and Special Agent Samuels, she stood up

24     leaning, like, against the sink.       I think she had trouble with

25     her back at that time.      She stood up and she leaned against the
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 96 of 396


                                                                          96

 1                        T. ENIX - DX BY T. CONNORS

 2     sink.

 3         Q.    Tim, there has been a lot of talk of unwritten rules

 4     with the Kingsmen with respect to cooperation with the police

 5     and you made some post on Facebook with respect to that, did

 6     you not?

 7         A.    Yes.

 8         Q.    And did you post on Facebook instructions to your

 9     membership with cooperation with the police?

10         A.    Yes.   What I posted is things I learned from an

11     attorney, he is a biker attorney in Florida, and there was some

12     advice he had given.     It wasn't not to speak with law

13     enforcement, it was to make sure you had representation or you

14     didn't have to speak until you had representation.

15         Q.    And do you remember the name of the biker lawyer that

16     you spoke to?

17         A.    I will try.   Mr. Theophilopoulos.

18         Q.    If I showed you an exhibit, perhaps would it help to

19     refresh your recollection?

20         A.    Yes.   Yes.

21         Q.    I'm showing you what's been marked for identification

22     as TE-9500 and does that help refresh your recollection as to

23     the individual you met with?

24         A.    Yes, it does, but it doesn't help me say the name any

25     better.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 97 of 396


                                                                              97

 1                        T. ENIX - DX BY T. CONNORS

 2         Q.   Do the best you can.

 3         A.   Jerry Theophilopoulos.

 4         Q.   Following the meeting with the biker lawyer, did you

 5     provide direction and advice to the membership?

 6         A.   Yes.

 7         Q.   And what was the direction and advice you provided to

 8     them with respect to meeting with law enforcement?

 9         A.   That I had been told that I had learned we should be

10     represented before anyone spoke.

11         Q.   Did you learn whether or not your Kingsmen had a right

12     not to speak to law enforcement?

13         A.   Yes, that is what he said.      You had a right not to, but

14     if you chose to, make sure you have a representative.

15         Q.   Why did you not follow that advice on December 11th,

16     2014?

17         A.   First off, I didn't know Mr. Pirk didn't have an

18     attorney coming.     I didn't know that at the time.      This wasn't

19     a scheduled interview with me, I was asked to come there as a

20     witness.   As a matter of fact, Sergeant -- I apologize, Special

21     Agent Brown and Samuels didn't know I was coming.         I think he

22     may have told them.     They didn't know who was coming, I believe

23     is what he said.

24         Q.   Did you introduce yourself to the agents?

25         A.   Yes.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 98 of 396


                                                                            98

 1                        T. ENIX - DX BY T. CONNORS

 2         Q.   And did you ultimately provide your phone number?

 3         A.   Yes.

 4         Q.   And did you sit in on the interview?

 5         A.   Yes, I did.

 6         Q.   Now, we heard testimony from the two agents about some

 7     exchange and conversation.      Do you recall that testimony in

 8     this case?

 9         A.   Yes.

10         Q.   And there has also been testimony that you told them

11     information or rumor or speculation or your theories.          Is that

12     true?

13         A.   That's true.

14         Q.   How did that come about?

15         A.   At the end of them talking to Mr. Pirk, they asked me a

16     couple of questions and he -- Sergeant Brown said is there

17     anything else --

18         Q.   Special Agent Brown?

19         A.   I apologize, Special Agent Brown.       Is there anything

20     else, you know, that you need to tell us or we need to know and

21     at that point in time, I shared what I heard.         I heard so many

22     rumors from New York, Florida, all over.        I shared what I

23     heard.

24         Q.   Did you tell them they were rumors?

25         A.   Yes.
 Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 99 of 396


                                                                              99

 1                         T. ENIX - DX BY T. CONNORS

 2         Q.    And did you tell them they were theories?

 3         A.    Yes.

 4         Q.    And did you try to mislead the agent at all?

 5         A.    Absolutely not.   I wanted to help them, if I could.

 6         Q.    Were you comfortable in that meeting?

 7         A.    Very comfortable.

 8         Q.    Was there also some conversation with respect to Filly

 9     Caruso?

10         A.    Yes, there was.

11         Q.    Specifically, what did you say to him and what did he

12     say to you?      Meaning the agent.

13         A.    Filly Caruso was actually one of the theories or rumors

14     that was going around, and I said to him -- first thing I said

15     was -- the way I said it was, "Would you do me a favor?            If one

16     of your FBI counterparts in New York find out Filly's coming to

17     Florida, would you please let me know?"        And he said, "well,

18     yeah, I would."     And I said, "I don't trust him.      There's been

19     rumors that he is going to kill me, too."        And I said, "I would

20     protect myself and my family."        And I said, "You know I have

21     the right to in the state of Florida."        And we kind of laughed

22     and that was all it was.

23         Q.    Did you provide him with your phone number?

24         A.    I did.

25         Q.    And did you tell him you would be available for
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 100 of 396


                                                                          100

 1                        T. ENIX - DX BY T. CONNORS

 2     follow-up calls?

 3        A.    Actually, how I said it was, I gave him my phone number

 4     and said, "If you have any other questions or anything I can

 5     help you with, please call me."      I wanted to find out about two

 6     people I cared about, what had happened to them.

 7        Q.    Now, did you ever receive a follow-up call?

 8        A.    No.

 9        Q.    Let me fast forward you now to March 24th, 2016, which

10     would be the second time you had a meeting with an FBI agent.

11     March 22nd, I'm sorry.

12        A.    Yes.

13        Q.    24th was the report.     The 22nd was the date you were

14     arrested, correct?

15        A.    Yes.

16        Q.    And were you taken into custody by Agent Samuels?

17        A.    Yes.   I was turned over to Agent Samuels.

18        Q.    Did you understand that you didn't have the obligation

19     to speak to her at all?

20                     MR. TRIPI:   Objection.

21                     THE COURT:   Overruled.

22        A.    Yes.

23        Q.    And you did speak to her, didn't you?

24        A.    Yes, I did.

25        Q.    And did you ask her how many other people were arrested
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 101 of 396


                                                                          101

 1                        T. ENIX - DX BY T. CONNORS

 2     of the Kingsmen?

 3        A.    Yeah, I asked her that or who else was -- were other

 4     people arrested or something to that effect, yes.

 5        Q.    And did that question come after she told you that

 6     there was a conspiracy against you?

 7        A.    I believe so, yes.

 8                     MR. TRIPI:    Objection to the leading.

 9                     THE COURT:    Sustained.   Ladies and gentlemen,

10     disregard that last answer.

11        Q.    When did your question to her about how many come in

12     the sequence of your conversations?

13        A.    I asked her what I was being charged with and she said

14     she really didn't have all of the details, so she didn't tell

15     me what I was being charged with, but she said it was a

16     conspiracy, so I knew by that, a conspiracy to me would mean

17     multiple people, I guess, and more than one person.

18        Q.    And is that when you asked her the question?

19        A.    Yes.

20        Q.    Did you thank her for getting the guy that killed

21     Paulie and DJ?

22        A.    Yes, I did.

23        Q.    Why did you do that?

24                     MR. COVERT:   Objection.

25                     THE COURT:    Overruled.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 102 of 396


                                                                           102

 1                       T. ENIX - DX BY T. CONNORS

 2        A.    Because I was truly thankful that someone had been

 3     arrested because, you know, bikers are not looked on with favor

 4     a lot of times.

 5                     MR. COVERT:   Objection, exceeding the scope of the

 6     question.

 7                     THE COURT:    Sustained.

 8        Q.    The question simply was:     Why did you thank Agent

 9     Samuels for getting the guy that killed Paulie and DJ?

10        A.    Because I knew they worked on it and advanced the case.

11        Q.    Had your opinion changed?

12                     MR. COVERT:   Objection, your Honor, and ask that

13     be stricken.

14                     THE COURT:    Sustained, not responsive.     Ladies and

15     gentlemen, you should disregard that last answer.

16        Q.    My question is simply is your reasons for issuing a

17     thank you to Agent Samuels?

18        A.    I was thankful something was done.

19        Q.    And had your opinion changed from December 11th, 2014,

20     to this conversation you had with the special agents in March

21     of 2016?

22                     MR. COVERT:   Objection, your Honor.

23                     THE COURT:    Overruled, but yes or no, Mr. Enix?

24        A.    Yes.

25        Q.    And had you learned -- tell me why your opinion
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 103 of 396


                                                                              103

 1                       T. ENIX - DX BY T. CONNORS

 2     changed -- basically why your opinion changed?

 3                    MR. COVERT:    Objection, calls for hearsay.

 4                    THE COURT:    Well, don't say what anyone else told

 5     you, Mr. Enix, but go ahead.      You can answer.    Overruled.

 6                    MR. COVERT:    Objection as to his opinion or what

 7     he is basing this on his beliefs.

 8                    THE COURT:    Ladies and gentlemen, this isn't being

 9     offered for the truth of who allegedly killed Mr. Maue and Mr.

10     Szymanski.   The only reason that I'm allowing the evidence in

11     is to go to Mr. Enix's state of mind.       With that being said,

12     the objection is overruled.      Go ahead, Mr. Enix.

13        Q.    Without telling us what somebody said to you, tell us

14     why you learned or based your change of opinion?

15                    MR. COVERT:    Again, that is calling for hearsay.

16     The second half of that question.

17                    THE COURT:    Overruled.   Go ahead, Mr. Enix.

18        A.    At the first interview, all I knew was theories.          I

19     couldn't get a straight answer about anything.        I mean, I

20     was -- trust me, I was searching and trying to find.         So I

21     didn't know at that time.     By the time of March 22nd, when I

22     was arrested and I had this conversation with the agent,

23     Special Agent Samuels, a lot of things had come up and a lot

24     more information was available and I had learned a lot more

25     information.    So, yes, my opinion had changed.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 104 of 396


                                                                            104

 1                        T. ENIX - DX BY T. CONNORS

 2                     MR. COVERT:     Your Honor, I ask that be stricken.

 3                     THE COURT:    I'm not going to strike it, but I'll

 4     remind you, ladies and gentlemen, it's not coming in to prove

 5     who allegedly killed Mr. Maue and Mr. Szymanski.         It's only

 6     coming in to go to Mr. Enix's state of mind.

 7        Q.    Is that why your opinion changed?

 8        A.    Yes.

 9        Q.    And that is why you thanked the agents?

10        A.    Yes, sir.

11        Q.    Now, in addition to that, you made observations to the

12     agents about DJ.     Correct?

13        A.    Yes, I did.

14        Q.    What did you tell them?

15                     MR. TRIPI:    Objection.

16                     THE COURT:    What is the basis of that objection?

17                     MR. TRIPI:    Hearsay, wasn't brought out on direct.

18                     THE COURT:    Why don't you approach for a minute?

19                     (Whereupon, there was a sidebar discussion on the

20     record.)

21                     MR. TRIPI:    He talks about DJ being a big teddy

22     bear.

23                     THE COURT:    This isn't something you moved to

24     suppress.

25                     MR. CONNORS:    No.   I don't know if we moved to
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 105 of 396


                                                                            105

 1                       T. ENIX - DX BY T. CONNORS

 2     suppress it.

 3                    THE COURT:    That is what I'm -- there are parts of

 4     this that the government has itself suppressed.

 5                    MR. TRIPI:    It was the part of DJ thanking them.

 6                    MR. CONNORS:    No, no, we self-suppressed the

 7     statement of the Outlaw.

 8                    MR. TRIPI:    The bottom portion.

 9                    THE COURT:    But this part wasn't -- you didn't

10     elicit it.

11                    MR. TRIPI:    I didn't elicit.    I was gauging it

12     based on your practice if I got into something on, your

13     practice, that you wouldn't sustain the hearsay.

14                    THE COURT:    But I'll allow this.     The other parts

15     of this conversation that you didn't elicit.

16                    MR. TRIPI:    Okay.

17                    (Whereupon, the proceeding continued.)

18        Q.    I think the question to you was:       Did you mention to

19     Agent Samuels some observations about DJ?

20        A.    Yes, I did.

21        Q.    Do you remember what they were?

22        A.    Yes, I do.

23        Q.    What did you say?

24        A.    I told her that DJ was a big tough kid but he had the

25     heart of a teddy bear.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 106 of 396


                                                                          106

 1                       T. ENIX - DX BY T. CONNORS

 2        Q.    Did you also make some statements about saving the

 3     taxpayers' money?      Do you remember that?

 4        A.    I did.

 5        Q.    And what did you say in that regard?

 6                    MR. COVERT:    Objection, your Honor.

 7                    THE COURT:    Overruled.

 8        A.    I made a stupid statement and I just said if that

 9     person would have been turned over to us, that we could have

10     saved the taxpayers a lot of money.

11        Q.    Why did you say that?

12        A.    I was angry.

13                    MR. COVERT:    Objection.

14                    THE COURT:    Overruled.

15        Q.    Had you finished your answer?

16        A.    I was angry and I was hurt that I had lost people that

17     I cared about.

18        Q.    Did you also make a statement about others being

19     arrested from Florida?

20        A.    I'm sorry.    I didn't catch all that.

21        Q.    My fault.    Did you make a statement about others being

22     arrested from Florida?

23        A.    Yes, I did.

24        Q.    What did you say?

25        A.    To the fact that -- I knew that someone from Florida
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 107 of 396


                                                                          107

 1                        T. ENIX - DX BY T. CONNORS

 2     had been arrested or would be arrested, but I never expected me

 3     to be arrested -- that I would be arrested.

 4        Q.    And I'm sorry.    Did you tell that to the agents?

 5        A.    Yes, I did.

 6        Q.    Tim, I want to ask you some questions about illegal

 7     drugs.   Okay?    First of all, do you use illegal drugs?

 8        A.    I've never used illegal drugs in my life.

 9        Q.    Do you use cocaine or any other illegal substance?

10        A.    Absolutely not.

11        Q.    What was your position on drugs with respect to the

12     Kingsmen Motorcycle Club?

13        A.    I was anti-drugs.

14        Q.    Did you take that position as both chapter president

15     and regional president?

16        A.    As both of those positions and personally.

17        Q.    Did you convey that to the membership?

18        A.    I certainly did.

19        Q.    And what steps did you take to enforce that?

20        A.    I made it very tough on people that did that and -- but

21     what I also did is I offered them an opportunity to fix their

22     self, get help and I offered to help them.

23        Q.    Did you actually put people out of the club because of

24     drug use?

25        A.    I did.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 108 of 396


                                                                              108

 1                       T. ENIX - DX BY T. CONNORS

 2        Q.    Did you discipline them?

 3        A.    I did.

 4        Q.    Do you remember individuals that you disciplined for

 5     when you caught them with the use of drugs?

 6        A.    Yes, I did.   I had to show them I was serious.

 7        Q.    Do you remember the names of the people that you did

 8     that?

 9        A.    I probably remember most of them, yes.       There was quite

10     a few.

11        Q.    Who?

12        A.    Slim Jim, of course, I ended up putting him out.          There

13     was a guy Crash, I ended up putting him out.        A guy named Doc,

14     I ended up putting him out.      Mr. Haley, who testified I warned

15     him, and I caught him smoking marijuana at a clubhouse.            I

16     happened to show up and he was smoking marijuana and I informed

17     him that as long as I was in charge, that wouldn't happen in

18     any clubhouse that I was in charge of.

19        Q.    Was he upset about that?

20        A.    Yeah, he got mad and left.

21        Q.    Who else?

22        A.    There was more in Florida, but another guy out of New

23     York.    There was a guy that came from New York one time and I

24     had no authority in New York but he came to Florida, so I do

25     have authority and I found out -- I learned that he had brought
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 109 of 396


                                                                          109

 1                       T. ENIX - DX BY T. CONNORS

 2     cocaine with him.    And when I found that out, I went and

 3     confronted him and I told him -- actually, he was going to stay

 4     at the clubhouse because we were having a big party, and I

 5     said, "pack your bags, pack your girlfriend's bags and get out

 6     of my clubhouse."

 7        Q.    Who was that?

 8        A.    He goes by Roy Boy and I said, "Get out of the

 9     clubhouse and don't come back," and later I got a phone call

10     from the New York regional president and asked me why I did

11     that.   I said as long as I'm here, he won't come to my club.       I

12     didn't put him out of the club, I put him out of Florida.

13        Q.    I forgot to ask you, when you were arrested on March

14     22nd, 2016, did you know you were going to be arrested?

15        A.    I had no idea.

16        Q.    Did you know that was going to happen?

17        A.    No.

18        Q.    When you were taken into custody, were you drug tested?

19        A.    Yes, as soon as they took me to the federal building.

20                    MR. TRIPI:    Objection.

21                    THE COURT:    Overruled.

22        Q.    Was there any positive in your testing?

23        A.    No, I don't use drugs.     Couldn't have been.

24        Q.    Tim, were you ever involved in the sale of drugs?

25        A.    No.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 110 of 396


                                                                          110

 1                        T. ENIX - DX BY T. CONNORS

 2        Q.     In the distribution of drugs, have you ever been

 3     involved?

 4        A.     Distribution?

 5        Q.     Yes.

 6        A.     No.

 7        Q.     Have you ever received any money or profited from

 8     drugs?

 9        A.     Absolutely not.

10        Q.     There is an allegation in the indictment about the

11     manufacture of drugs.       Did you ever participate in that?

12        A.     No, I did not.

13        Q.     I want to talk to you a little bit about your own

14     health.    Okay?

15        A.     Okay.

16        Q.     Tell me about the conditions that you suffer from

17     presently and that you did between the years of 2013 to 2016.

18        A.     My diabetes?

19        Q.     Yes.

20        A.     I'm diabetic.    I've been a diabetic quite a few years.

21        Q.     How do you manage that?

22        A.     Well, in the beginning, I was diagnosed as Type 2 and I

23     just took pills.    And as things progressed, it got worse and

24     worse and pills wouldn't do it, so now I'm on pills twice a day

25     and insulin at least twice a day or as needed or more.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 111 of 396


                                                                          111

 1                         T. ENIX - DX BY T. CONNORS

 2        Q.    Is that inconsistent with drug use?       To have that type

 3     of condition?

 4        A.    I would never -- if I did drugs, I wouldn't do it as a

 5     diabetic.   I don't know what effect it would have because I

 6     never done it, but I don't think it would be very good for it.

 7        Q.    And just about Mindy's health.      Can you tell us a

 8     little bit about that?

 9                     MR. TRIPI:   Objection; relevance.

10                     THE COURT:   Sustained.

11        Q.    I'm going to ask, if I can, about whether your health

12     or your wife's health limit your ability to participate in

13     Kingsmen functions?

14        A.    It does.    I tried to go to as much as I could, but even

15     guys joke because I would always leave early.        Number one is I

16     don't see well after dark, and if I was across the state to one

17     of the parties, I would leave early or I would ride the car or

18     whatever, you know, I wouldn't take my bike.

19        Q.    And does Mindy participate in the Kingsmen activities

20     with you?

21        A.    When I was chapter president she helped me as far as,

22     you know, coordinating food for parties and potlucks and things

23     like that, yes.

24        Q.    Does her health limit in any way your ability to

25     participate in Kingsmen parties?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 112 of 396


                                                                          112

 1                       T. ENIX - DX BY T. CONNORS

 2        A.    Yes.

 3        Q.    How?

 4        A.    What is wrong with her?

 5        Q.    How does it limit you?

 6        A.    Because of her condition, she couldn't ride as much.        I

 7     had a big dresser with a side thing and everything for comfort,

 8     and I ended up changing bikes and got a different kind of bike.

 9     She wasn't riding anymore.

10        Q.    Were you also working full time while you were a member

11     of the Kingsmen from 2013 to 2016?

12        A.    Yes.

13        Q.    How many jobs?

14        A.    How many jobs did I have during the time?

15        Q.    Yeah.

16        A.    I was in real estate.     There was a time -- that was way

17     back before that time, but -- then I went to work for my

18     brother.

19        Q.    So during that time period, how many times

20     approximately a week would you go to the clubhouses?         Kingsmen

21     clubhouses?

22        A.    Sometimes I didn't go every week.      When I did, it was

23     Friday night and it was only open on Friday night.

24        Q.    Was that all of the clubhouses?

25        A.    Some of the clubhouses in Florida, no.       Up here it was
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 113 of 396


                                                                            113

 1                           T. ENIX - DX BY T. CONNORS

 2     different, but in Florida -- I can only talk about Florida.          I

 3     know Lake County we were opened on Friday.         When I was

 4     president, they opened on Saturday, occasionally.         And the

 5     other clubhouses in Florida, they might open Saturday, but it

 6     was Friday normally and sometimes Saturday and then special

 7     events, if it was a special event.

 8        Q.    In Florida, were people forbidden to touch the door

 9     unless they were full patch members?

10        A.    No.    No.

11        Q.    There was some testimony earlier between your

12     relationship of the clubs in Florida and the retirement

13     community.      Do you remember that?

14        A.    Yes.

15        Q.    And there was a post put up by you that you were

16     looking for midget strippers?

17        A.    Yes.

18        Q.    Was that a joke?

19        A.    No, sir.

20        Q.    Was that a joke?

21        A.    Was that a joke?      Yes, that was a joke.

22        Q.    Tell us about the relationship between the Kingsmen

23     Motorcycle Club in Florida and the retirement community.           How

24     did that come about?

25        A.    When I moved the clubhouse from Pine Lakes to Lake
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 114 of 396


                                                                              114

 1                       T. ENIX - DX BY T. CONNORS

 2     County, there is a retirement mobile home gated community

 3     there, and a short time after we moved there, a couple of the

 4     guys had ridden their bikes down and said can we go there,

 5     yeah, man, come on in and they came in and had a ball.             So they

 6     came a couple weeks and next thing you know, they were bringing

 7     a couple more guys and their wives and we had karaoke on Friday

 8     nights.    It was a totally different atmosphere in Florida than

 9     it is here.

10        Q.     Was there drug use when the -- during time period the

11     retirement people were in the community?

12        A.     No, there was no drug use at all.

13        Q.     How long did that relationship last -- continue between

14     you and the retirement community?

15        A.     Last I knew, they were still going there.

16        Q.     Let me ask you some questions about guns.       Tell us

17     about your history with guns.

18        A.     I started with guns -- my dad bought me my first gun

19     when I was a kid.    I hunted with my dad.      First, I hunted with

20     a BB gun or pellet gun and then went to a shotgun, and I've

21     collected guns and dealt with guns and shotguns all my life.            I

22     was a big hunter in Ohio and I continued to hunt in Florida.

23        Q.     When was it that you first obtained your conceal carry

24     permit?

25        A.     Conceal carry?   It was right after I moved to Florida
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 115 of 396


                                                                          115

 1                        T. ENIX - DX BY T. CONNORS

 2     and I moved to Florida in 2007, so I would think it was right

 3     after that.

 4        Q.     Does Mindy have one, also?

 5        A.     Yes.

 6        Q.     And does David, your brother, have one, also?

 7        A.     Yes.

 8        Q.     And what type of guns are you familiar with?

 9        A.     I'm not familiar so much with the assault rifles and

10     things, but I'm familiar with shotguns, rifles, handguns.

11        Q.     And how did you go about getting your conceal carry

12     permit?

13        A.     I had to take a class and I had to go to a shooting

14     range and fire a weapon and qualify there, and then along with

15     all of the paperwork you fill out that goes -- I think it goes

16     into the ATF, I assume, and you send that paperwork in and you

17     get electronic fingerprints done and that is sent off and that

18     is sent back to the state and the state approves and they send

19     you a -- just like a driver's license -- the conceal carry

20     card.

21        Q.     And what type of guns have you owned over the years?

22        A.     I've owned rifles and I've owned shotguns and I've

23     owned many handguns.     All those things.    I think I had a -- no,

24     that is pretty much what it was.

25                      MR. TRIPI:   Can we approach?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 116 of 396


                                                                          116

 1                       T. ENIX - DX BY T. CONNORS

 2                    THE COURT:    Sure.    Ladies and gentlemen, feel free

 3     to stretch.

 4                    (Whereupon, there was a sidebar discussion on the

 5     record.)

 6                    MR. TRIPI:    I don't know, it's not an objection to

 7     these guns coming in.     Mr. Connors is now going to put in guns

 8     that he argued against us putting in, so I just want to make

 9     sure the Court is aware, I'm going to cross examine Mr. Enix on

10     the fact that his lawyer precluded us and argued to the Court

11     that we shouldn't be able to get them in.        It's all done just

12     to make us look like we're hiding something.        I don't --

13                    THE COURT:    What is the basis to get this in?

14                    MR. CONNORS:    I think that they are relevant.

15     They are found in his -- found in his house, and I assume they

16     were going to come in anyway.        If you want me to wait --

17                    THE COURT:    Why would you assume they would come

18     in?    We prevented them to come in.

19                    MR. TRIPI:    I argued strenuously to get them in.

20                    MR. CONNORS:    Do you remember the conversation we

21     had?   This would not preclude these guns from coming into

22     evidence and that's on the witness stand.

23                    THE COURT:    And opens the door on the witness

24     stand.   And as far as I'm concerned, he hasn't opened the door.

25     If he got on the stand and testified and there was an assault
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 117 of 396


                                                                           117

 1                       T. ENIX - DX BY T. CONNORS

 2     rifle found in the house and I precluded the government from

 3     introducing that and he testified on the witness stand that he

 4     didn't know anything about assault rivals, like he just did,

 5     that would open the door.

 6                    As far as I'm concerned, the door is not opened.

 7     If you want to introduce them, you're allowed to do that.          I'll

 8     allow Mr. Tripi to cross examine on that point.

 9                    MR. CONNORS:    I don't think that is right, Judge.

10                    THE COURT:    I'll give an instruction that, in

11     fact, I, up to this point in time over your objections,

12     prevented the government from introducing that.

13                    MR. CONNORS:    I don't want that.     I'll think about

14     it.   I think you're wrong on that, your Honor, but I --

15                    THE COURT:    How could you spend -- you think about

16     the amount of time, Mr. Connors, we spent from before this

17     trial even started.

18                    MR. CONNORS:    Don't yell at me.     The jury is going

19     to think you're yelling.

20                    THE COURT:    You think about the amount of time we

21     spent arguing about the amount of testimony that we've spent

22     going over whether or not any of these things were identified

23     as being in the hands of Mr. Enix and my ruling is very clear,

24     either the ones that have been linked to criminal activity, a

25     crime scene or he has to open the door.       And up to this point
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 118 of 396


                                                                                 118

 1                       T. ENIX - DX BY T. CONNORS

 2     in time, he has not opened the door, as far as I'm concerned,

 3     for any of the other guns or ammunition could come in.             Now,

 4     there is evidence in the record about him purchasing hollow

 5     point bullets that he can be crossed on that.

 6                    MR. TRIPI:    Don't get me wrong.     I want them in.

 7     I want to be able to say, I would have put these in a long time

 8     ago, not to make me look bad.

 9                    MR. CONNORS:    I'm not making you look bad.

10                    THE COURT:    If you want to get them in and you can

11     stipulate to the fact that these are additional evidence that

12     was found pursuant to execution of a search warrant.         But as

13     far as I'm concerned, I do view this as a complete sea change

14     by the defense.

15                    MR. CONNORS:    The only reason I was doing it, I

16     assumed what would happen is once I sat down, they would go

17     into evidence.

18                    THE COURT:    Why would you assume?     That didn't

19     happen with Mr. Pirk.

20                    MR. CONNORS:    I think I misread the signal where

21     you said if he takes the witness stand.

22                    THE COURT:    I don't think I ever said that.         What

23     I said, if he takes the witness stand and opens the door and up

24     to this point in time, he has not opened the door for admission

25     of any additional firearms or ammunition.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 119 of 396


                                                                              119

 1                       T. ENIX - DX BY T. CONNORS

 2                    MR. CONNORS:    Including the hollow point as well?

 3                    THE COURT:    Including the hollow point.      Now,

 4     there is evidence already in the record that he purchased

 5     hollow point bullets from the e-mail.

 6                    MR. CONNORS:    So I can ask him about that?

 7                    THE COURT:    Sure.   Look it, I'm not saying you

 8     can't ask him about any of this.       And I'm not saying that you

 9     can't introduce this additional firearms and ammunition.           I

10     don't think it's fair to the government to have something --

11     the jury left with the impression that somehow these are

12     additional items that the government was hiding or something.

13     I think you don't think it's appropriate for Mr. Tripi to cross

14     examine you about your legal position at the trial and you

15     don't think it's appropriate for me to give some kind of

16     instruction, but there has to be some way, if you're going to

17     introduce them, the jury isn't left with the impression that

18     somehow the government was suppressing information.

19                    MR. CONNORS:    Okay.   With respect to the hollow

20     points, there was some testimony about that, but if I ask him

21     about the hollow points and what he uses them for, does that

22     allow him to suggest that I wanted them suppressed and he

23     couldn't.

24                    THE COURT:    Asking him about hollow point or what

25     he uses them for or doesn't, he possess hollow point, as far as
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 120 of 396


                                                                          120

 1                       T. ENIX - DX BY T. CONNORS

 2     I'm concerned, doesn't open the door to actually introducing

 3     the hollow points into evidence.

 4                    It's just one other firearm.

 5                    MR. CONNORS:    Two.   Mindy has one and he has one.

 6     It's almost like a toy gun.

 7                    THE COURT:    I understand from your perspective how

 8     you want to get them in.

 9                    MR. TRIPI:    I want to be able to meet the

10     impression that will be left in the jury's mind and I wanted to

11     flag it now before he did it, that's all.

12                    MR. CONNORS:    I don't want to do that.

13                    THE COURT:    And I guess if you're going to

14     introduce it, in fairness to the government, there has to be

15     some way to address the fact that these haven't been introduced

16     before.

17                    MR. CONNORS:    How do I get the guns back from the

18     place I got them from?

19                    THE COURT:    Why don't I say on the record, Mr.

20     Connors, why don't you move on a different area at this point.

21                    MR. TRIPI:    Leave them on the table and we'll put

22     them back.

23                    THE COURT:    I'll do that.

24                    (Whereupon, the proceeding continued.)

25                    THE COURT:    So I'm not sure there was a objection.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 121 of 396


                                                                          121

 1                       T. ENIX - DX BY T. CONNORS

 2     Mr. Connors, whenever you're ready, you can continue.

 3                     MR. CONNORS:   Thank you, your Honor.

 4     CONTINUING DIRECT EXAMINATION BY MR. CONNORS:

 5        Q.    We were talking about guns that you used and possessed

 6     over the years.      Do you recall that?

 7        A.    Yes, sir.

 8        Q.    What do you use the guns for in Florida?

 9        A.    Primarily I used them for hunting and then once I got

10     my conceal carry, I use them for self-defense, home defense.

11        Q.    What type of hunting do you do?

12        A.    It's kind of changed in Ohio.      I rabbit, pheasant and

13     deer hunted and then when I moved to Florida, deer hunting was

14     different because the deer in Florida are like dogs, they're

15     not like Ohio deer or New York deer.       So I didn't do that.

16     Wild hog hunting is huge in Florida.

17        Q.    Do you purchase your own ammunition?

18        A.    Yes.

19        Q.    And there has been some testimony on an exhibit about

20     the purchase of hollow point rounds.       Do you recall that

21     testimony?

22        A.    Yes, sir.

23        Q.    And do you purchase those?

24        A.    Yes.

25        Q.    Why?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 122 of 396


                                                                           122

 1                       T. ENIX - DX BY T. CONNORS

 2        A.    I use both.   I use both solid ball rounds and I use

 3     hollow points.    I use high brass and low brass.       As far as

 4     shotgun -- different animal for different things.

 5        Q.    Why hollow point?

 6        A.    Hollow point?    Hollow point, for example, I used hollow

 7     points when we used certain weapons for hog hunting because,

 8     you know, they are different than a ball shot.        A ball shot is

 9     just a shot; a hollow point actually spreads.        Also, in

10     self-defense, for self-defense I would use hollow points.

11        Q.    Do you target shoot, also?

12        A.    Oh, yeah.

13        Q.    Where?

14        A.    There was a range in Wildwood outside of Leesburg where

15     my brother, and myself and my son and my dad, we all go there

16     and shoot.

17        Q.    Let me take you to another topic, the topic of

18     cigarettes.    Do you still smoke?

19        A.    No.

20        Q.    How long ago did you give that up?

21        A.    March 22nd, 2012.

22        Q.    Tim, were cigarettes for sale in any clubhouses in

23     Florida?

24        A.    No.

25        Q.    Were cigarettes shipped down from the north at all to
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 123 of 396


                                                                            123

 1                         T. ENIX - DX BY T. CONNORS

 2     be sold in clubhouses in Florida?

 3        A.    No.

 4        Q.    Did you ever hear of the Seneca brands of cigarettes?

 5        A.    I have now.    I hadn't prior to that.     I really didn't

 6     know about it.

 7        Q.    Are there Indian reservations in the state of Florida,

 8     also?

 9        A.    There probably is.    There are casinos and things like

10     that.   Our cigarette prices in Florida is a lot lower than

11     New York.      It wouldn't be something to think about.

12        Q.    I want to ask you questions about alcohol.        Now, we've

13     seen the photograph and alcohol was in the clubhouses.

14     Correct?

15        A.    That's correct.

16        Q.    And how long had that been happening?

17        A.    Way before I was around.

18        Q.    What was the process with respect to alcohol?

19        A.    Process?

20        Q.    What did you do?    How did you provide it?      Sell it?

21        A.    Yeah.    We had stuff there.   It was for members or

22     anyone that came in.     If they came in as guests, it was like a

23     private club-type thing.

24        Q.    Did you use the term "donations"?

25        A.    Yes.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 124 of 396


                                                                            124

 1                        T. ENIX - DX BY T. CONNORS

 2        Q.     How did that come about?

 3        A.     That is what I learned it was called when I first came

 4     in the club.

 5        Q.     And was alcohol for sale at all of the clubhouses or

 6     for donations?

 7        A.     To my knowledge, yes.

 8        Q.     And how about stripper poles?

 9        A.     There were stripper poles at probably every -- maybe

10     not every clubhouse, most every clubhouse.        That was a biker

11     traditional thing from back in the day and everybody did it.

12        Q.     Did you have strippers at any of the clubhouses in

13     Florida?

14        A.     No.   I've never seen strippers in Florida.

15        Q.     How about dancers?

16        A.     Dancers -- maybe.    Yeah, not professional or hired-type

17     things.

18        Q.     How about prostitution?

19        A.     No.

20        Q.     Gambling?   Were there gambling machines in your club?

21        A.     No.

22        Q.     Was there any Moxi mania machine in any of your clubs?

23        A.     I didn't even know what that was until this trial.       No,

24     absolutely not.

25        Q.     Now, I want to talk to you about your efforts to have
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 125 of 396


                                                                             125

 1                         T. ENIX - DX BY T. CONNORS

 2     the taxes paid for Kingsmen Motorcycle Club, okay.         When did

 3     you undertake those efforts?

 4        A.    I'm sorry.    Can you repeat that?

 5        Q.    When did you undertake those efforts?

 6        A.    I'm getting muffled.     I'm sorry.   Can you repeat it one

 7     more time?

 8        Q.    I can.    I want to ask you about your efforts to have

 9     taxes paid for Corporation Kingsmen Motorcycle Club, okay?

10        A.    Got ya.

11        Q.    When did you undertake those efforts?

12        A.    When did that start?     Well, I was asked by Mr. Pirk if

13     I would help get the business part, the corporation part of the

14     club together.     I guess they tried earlier and the guys they

15     asked didn't get anything done.      So I knew accountants in

16     Florida and I didn't want to have in Florida so anyone could

17     say anything.      So I called and I found out they talked to

18     someone already and I got the name and number and I talked to

19     them.

20        Q.    And did you collect information for that?

21        A.    As best I could.

22        Q.    And did you find out whether or not any tax returns had

23     ever been filed for Kingsmen Motorcycle Club?

24        A.    That is something I asked the CPA and he did research

25     and to his knowledge --
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 126 of 396


                                                                             126

 1                       T. ENIX - DX BY T. CONNORS

 2                    MR. TRIPI:    Objection.

 3                    THE COURT:    Sustained.

 4        A.    -- I learned there was no taxes filed.

 5                    MR. TRIPI:    Objection.

 6                    THE COURT:    I'll allow him to say he learned there

 7     was no taxes filed.     Go ahead.

 8        Q.    What did you do about that?

 9        A.    I asked for help and I explained our situation and I

10     had nothing to work with.     I understood the conversation

11     yesterday when the accountant was on the stand.         We didn't have

12     a balance sheet from previous year.       Obviously there was no

13     balance sheets because they had never been done.         Basically,

14     you got to have a starting balance for the year we were going

15     to file and we didn't have that.

16              He explained we got to collect this, this, this and

17     this and I made a lot of phone calls to Pirk to get information

18     about who to call and who he knew and put together everything I

19     could to give to them.

20        Q.    Did you check with as many of the houses as you could

21     to get their information?

22        A.    I had most of Florida but it was like pulling teeth out

23     of New York and Pennsylvania.       They didn't have anybody that

24     knew anything.    It was tough.

25        Q.    And whatever you got, did you turn it over to the
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 127 of 396


                                                                          127

 1                        T. ENIX - DX BY T. CONNORS

 2     accountants?

 3        A.    I gave them everything I could give.

 4        Q.    Did you make a decision in your position that it will

 5     be better to file returns with the information you had than to

 6     file no returns?

 7                    MR. TRIPI:    Object to the leading.

 8                    THE COURT:    Sustained.

 9        Q.    What decisions did you make with respect to the filing

10     of your returns?

11        A.    The decision -- the final decision I made was to go

12     ahead and file because we had to get started at some point.        I

13     almost walked away because I was so frustrated not being able

14     to get what I needed.     I made the decision, let's start

15     somewhere and go from there.      I wanted to get on the right

16     track.

17        Q.    And the second year, did you get more information?

18        A.    The second year I got more information.       I was able to

19     get the rent from New York and the chapters running the

20     clubhouses from the corporation and I had more information and

21     it was getting better.      Like I said, we started with nothing.

22        Q.    And did you even know whether or not they sold

23     cigarettes in the state of New York?

24        A.    No, honestly until this trial, no.       I brought

25     cigarettes from Florida with me when I came here.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 128 of 396


                                                                            128

 1                        T. ENIX - DX BY T. CONNORS

 2        Q.    As a result of the efforts that you just described, did

 3     the Kingsmen Motorcycle Club Corporation file tax returns?

 4        A.    Prior to when I did?

 5        Q.    No, yours.     Two years you filed?

 6        A.    Yes.    Yes.

 7        Q.    Did you pay whatever tax was due and owing according to

 8     those returns?

 9        A.    Yes.    Actually what they did, they set it up through

10     WiFi, paid it electronically over the computer.         So I paid it

11     right away.

12        Q.    Tim, there are photos of you that are in evidence when

13     you were in the Kingsmen Motorcycle Club and you look a little

14     different.

15        A.    Yes.

16        Q.    I want to ask you about your appearance.       Can you

17     explain the change in your physical appearance right now?

18        A.    Yeah.   For years I -- before I was ever in any club or

19     when I was in Ohio, I had a goatee.       I wore a goatee for years

20     trimmed.   I worked in corporate America for a long time and I

21     kind of let my goatee grow a little more and then after my

22     accident, I started actually starting to keeping my hair down

23     to the scar and my hair doesn't grow right.        So I can't have

24     hair anymore but I changed it.      I look different.     I shaved off

25     the goatee and the primary reason I shaved it off, it's totally
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 129 of 396


                                                                          129

 1                       T. ENIX - DX BY T. CONNORS

 2     gray now.

 3        Q.     Does your appearance now resemble your appearance prior

 4     to joining the Kingsmen Motorcycle Club?        Your current

 5     appearance?

 6        A.     Was this what I was before?

 7        Q.     Yes.

 8        A.     Other than I had a goatee and probably had a little bit

 9     longer hair.

10        Q.     And there was some testimony that at some point towards

11     the end of your involvement with the Kingsmen Motorcycle Club

12     that you were made a Nomad.      Do you recall that?

13        A.     Yes.

14        Q.     And tell us what your understanding of a Nomad is.

15        A.     I'm going to tell you what I understand.      In the state

16     of Florida, a Nomad -- their job is to help.        They are not

17     assigned to any chapter and what I used them for was to go

18     around, if I needed audits done or things checked at clubhouses

19     and I couldn't do it myself, I would have them do it or if we

20     formed a new chapter, their job is to go there and help them

21     run it.    They were put in a position and they are in that

22     position.    I did it with Buzzy.    When he became a Nomad, I put

23     him as president for a while and he has to train someone in

24     that chapter before he can be released as a full-time Nomad

25     type of thing.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 130 of 396


                                                                             130

 1                       T. ENIX - DX BY T. CONNORS

 2        Q.    When was it that you were appointed a Nomad?

 3        A.    We did that right before the 2016 bike week.        Sorry.

 4     Somewhere in a few months before that.

 5        Q.    Why did that happen?

 6        A.    I had gone to Mr. Pirk and asked him -- I had a

 7     situation in Florida where they had changed -- I'll say

 8     management -- with the Outlaws and the new guy was starting and

 9     something had to do with Bull Dog causing problems, saying that

10     he wanted the patches "Tennessee" taken off.

11              So what I had done is, I called there and I talked to

12     him and we had several conversations.       I said, look, after bike

13     week in 2016, I'll come down.      I think I was going to go down

14     there in April, maybe, or somewhere in that area, once it

15     warmed up.   And then I was arrested so didn't get to go.          And I

16     asked Mr. Pirk if I could put a Nomad patch on because I was

17     going to use that as a negotiating tool, when I got there.            And

18     if they fought to take the patches, I would say, fine, I would

19     make this chapter a complete Nomad chapter and I knew they

20     wouldn't want to do that.

21              I put that on prior to bike week 2016 and I knew they

22     would be in town and I wanted them to see that before I went

23     there.

24        Q.    Did you ever engage in any violence when you were a

25     Nomad?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 131 of 396


                                                                          131

 1                        T. ENIX - DX BY T. CONNORS

 2        A.    No.    I didn't do anything than what I did before.

 3        Q.    There was an exhibit that was a post from the Facebook

 4     business record with respect to sending a crew on a mission.

 5     Do you remember that?

 6        A.    Yeah.

 7                      MR. CONNORS:   Exhibit 153.1, page 103.

 8        Q.    Do you remember that post when it was talked about

 9     during the course of this testimony?

10        A.    Yes.

11        Q.    And tell us what that mission -- first of all, when you

12     use the term "mission", what do you mean?

13        A.    I used the term "mission" all the time for everything.

14     I'm on a mission to go to Ohio on vacation, I'm on a mission

15     driving.   It doesn't mean what it means to other people, I

16     guess, from what I learn.

17        Q.    To you it doesn't mean any violence?

18        A.    No.

19        Q.    What was the mission you sent Pee Wee on?

20        A.    There was a new club that came into Florida, a national

21     club, a big club, and they moved into Florida and they opened a

22     chapter over in the Volusia area and they had -- the president

23     there had called me and he had gotten my number and called me

24     and said we're having a -- like a party and we would like to

25     meet some of you guys, and he told me when it was and it was on
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 132 of 396


                                                                             132

 1                        T. ENIX - DX BY T. CONNORS

 2     a Saturday and I couldn't make it, I had a family obligation

 3     and I explained to him, no disrespect, I can't make it but I'll

 4     tell you what I'll do.      I'll do my best to send some guys over

 5     there and I called Pee Wee, who was my president at the time in

 6     Volusia County, Daytona, and I asked Pee Wee --

 7                    MR. TRIPI:    Objection; hearsay.

 8                    THE COURT:    Sustained.

 9        Q.    Did you give any directions or instructions to Pee Wee?

10                    MR. TRIPI:    Object to the leading.

11                    THE COURT:    Sustained.   I'll allow it to develop

12     the testimony, so overruled.      Go ahead.

13        Q.    What directions or instructions?

14        A.    The directions I gave him was to get a few guys from

15     the chapter because they were close and go over to where they

16     were having this party and meet these guys, and I already

17     explained to the president that I couldn't make it.         Just to

18     show respect because it was a large club and I tried to showed

19     respect to everybody.     That is why we didn't have problems.

20        Q.    Was there any violence association with that mission

21     that you sent Pee Wee on?

22        A.    No.   There was a -- another post somewhere that he sent

23     back to me a couple days later about how much fun they had.

24        Q.    You heard conversation about the bylaws for Kingsmen

25     Motorcycle Club.    Do you recall that?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 133 of 396


                                                                           133

 1                         T. ENIX - DX BY T. CONNORS

 2        A.    Yes.

 3        Q.    Did you assist in connection with the preparation of

 4     the bylaws?

 5        A.    I'm sorry?    Did I what?

 6        Q.    Did you assist in connection with the preparation of

 7     the bylaws?

 8        A.    I assisted, along with the rest of the board and a

 9     couple other people.

10        Q.    How did that come up that you enlisted the assistance

11     of others?

12        A.    Because it was in Deland we had the meeting because

13     everybody was in from out of town, something to do with Bike

14     Fest, October Fest, and we had a meeting and the only one that

15     couldn't be there was PA Bob and we had him on the phone.          So

16     prior to that, I sent out Facebook posts to everyone in the

17     nation, in the club to make sure they mailed them to me, ideas

18     for changes, things that they wanted taken out or added and get

19     them in for a certain date and we were going to use those and

20     use the old bylaws to try to -- but our main goal was to get

21     the board in new bylaws because we have a new board.

22        Q.    Did you seek input from the entire membership?

23        A.    Did I --

24        Q.    Seek input from the entire membership?

25        A.    Absolutely.    Every individual had an opportunity to
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 134 of 396


                                                                          134

 1                        T. ENIX - DX BY T. CONNORS

 2     submit something.

 3        Q.     And did you get the input from other people?

 4        A.     Yes.

 5        Q.     And did you consider the input before the final bylaws

 6     were drafted?

 7        A.     I personally read each one from the board prior to us

 8     and I -- we were going to use that or maybe it's a good idea,

 9     but kind of change this a little bit and that way everybody had

10     a part.

11        Q.     Tim, I'm going to show you an exhibit that has been

12     marked TE-6000, and I want you to take a look and flip through

13     that exhibit.

14               Sir, do these photos in TE-6000 fairly and accurately

15     depict the charitable activities that we discussed in your

16     examination today?

17        A.     Yes.

18        Q.     And are you familiar with these photos and the contents

19     of the photos?

20        A.     Yes.

21        Q.     And are you familiar that they range in the time period

22     2013 to 2016?

23        A.     Yes.

24                      MR. CONNORS:   We'll offer these into evidence,

25     your Honor.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 135 of 396


                                                                          135

 1                       T. ENIX - DX BY T. CONNORS

 2                     MR. TRIPI:    Voir dire, your Honor?

 3                     THE COURT:    Sure.

 4     VOIR DIRE BY MR. TRIPI:

 5        Q.    Mr. Enix, there are a number of photographs that you've

 6     seen?

 7        A.    Yes, sir.

 8        Q.    And are these all one event or do they cover different

 9     time periods?    Do you know?

10        A.    Different event, different time periods.

11        Q.    Were you at all these events?

12        A.    Yes.

13        Q.    And what exact time periods are these photos from?

14        A.    Exact, I couldn't tell you that.

15        Q.    There is a couple that I just want to pull out and ask

16     you more specifically.       So I might get these out of order from

17     the way you had them.

18                     THE COURT:    Are they numbered at all?

19                     MR. TRIPI:    They are only numbered on the front,

20     that's why there is a stack, TE-6000.       There's a number of

21     photographs, though.

22                     THE COURT:    But each individual page is not

23     numbered?

24                     MR. TRIPI:    Correct.   Bear with me just a moment.

25     Okay?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 136 of 396


                                                                          136

 1                        T. ENIX - DX BY T. CONNORS

 2                      THE COURT:   Do the order of these matter?

 3                      MR. TRIPI:   I think I asked before I started

 4     shuffling them.

 5                      MR. CONNORS:   It was in order, but it's okay.

 6                      THE COURT:   Okay.

 7        Q.    I'm going to hand you up three of that stack of 6000,

 8     and we'll do it one at a time so I know what we're talking

 9     about?

10        A.    Okay.

11        Q.    What is the location of the scene in that particular

12     photo?

13        A.    That is my home.

14        Q.    Okay.    So that is not a Kingsmen clubhouse?

15        A.    No.

16        Q.    So that is not a Kingsmen event?

17        A.    That is a Kingsmen event, but it's at my house.

18        Q.    What event was that?

19        A.    That is the wives -- the ladies from Lake County,

20     they're wrapping presents for Secret Santa.

21        Q.    So we don't see anyone other than a female sort of

22     wrapping gifts in that photo?

23        A.    There is a couple of females in the photo.

24        Q.    And they're not wearing any Kingsmen regalia in the

25     particular photo?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 137 of 396


                                                                           137

 1                        T. ENIX - DX BY T. CONNORS

 2        A.    No, this was all -- no.

 3        Q.    No, they are not wearing any Kingsmen regalia?

 4        A.    No.

 5        Q.    And you're not in a Kingsmen clubhouse?       True?

 6        A.    True.

 7                      MR. TRIPI:   I object to that one, your Honor.

 8                      THE COURT:   Why don't you finish with your voir

 9     dire.

10        Q.    The next one I'm handing you there --

11        A.    Yes, sir.

12        Q.    And what is the setting of that particular photo?

13        A.    That is at the a Kingsmen clubhouse, Lake County.

14        Q.    And the person depicted in the photo, it's not a

15     Kingsmen, correct?

16        A.    No.

17        Q.    And it's not a -- who is in the photo?

18        A.    That is my granddaughter.

19        Q.    And she's in the Kingsmen clubhouse and you took a

20     photo of her?

21        A.    Well, I didn't -- I don't know.

22        Q.    Someone took a photo?

23        A.    There was a photo taken.     Yes, sir.

24                      MR. TRIPI:   I object to that one.

25        Q.    And that last one, what is the setting of that
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 138 of 396


                                                                           138

 1                       T. ENIX - DX BY T. CONNORS

 2     particular photo?

 3        A.    That is under the pavilion for secret Santa, the day we

 4     had the event for kids.

 5        Q.    And you were at that location?

 6        A.    Yes, sir.

 7                    MR. TRIPI:    I won't object to that one.      I don't

 8     have any objection to the rest of them, your Honor, but those

 9     two I do.

10                    THE COURT:    Any further questions?

11                    MR. CONNORS:    I can lay more foundation, your

12     Honor.

13                    THE COURT:    I think there are two that are issue,

14     Mr. Tripi.

15                    MR. TRIPI:    I put them to the side.

16     CONTINUING DIRECT EXAMINATION BY MR. CONNORS:

17        Q.    So the two that are at issue, let's start -- first one,

18     you identified it as wives who are wrapping presents for a --

19     is it a Kingsmen event?

20        A.    Yes, sir.

21        Q.    And is this part of the participation that the wives

22     have in this particular event?

23        A.    Yes, sir.

24        Q.    And is this something that is done as a Kingsmen

25     sanctioned event?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 139 of 396


                                                                            139

 1                        T. ENIX - DX BY T. CONNORS

 2        A.    Yes, sir.

 3        Q.    And is it part of what we discussed earlier about the

 4     charitable things that the Kingsmen do for state of Florida?

 5        A.    Yes, sir.

 6        Q.    And do the Kingsmen also have karaoke events as part of

 7     their clubs?

 8        A.    Yes.

 9        Q.    Tell me, how does that come about?       Tell me how that

10     happened?

11        A.    On Friday night, one of the members is a DJ and he

12     would bring his equipment and we have karaoke night.         This is a

13     Saturday event.

14        Q.    Does that fairly and accurately depict someone who

15     participated in karaoke as part of the Kingsmen activities?

16        A.    Of that activity that day, yes, sir.

17        Q.    Thank you.

18                     THE COURT:   Is that a charitable event?      Was that

19     a charitable event?     The event the granddaughter is singing?

20                     THE WITNESS:   No, your Honor, it wasn't a

21     charitable event.

22                     MR. CONNORS:   Does Your Honor want to see them?

23                     THE COURT:   No, I don't want to see them, but I

24     think they were offered as a group as depicting charitable

25     activities.     I don't think it's appropriate to have the
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 140 of 396


                                                                           140

 1                       T. ENIX - DX BY T. CONNORS

 2     granddaughter singing as part of the group.

 3                    MR. CONNORS:    I don't think so, either.      The

 4     others?

 5                    THE COURT:    The others, I'll overrule Mr. Tripi's

 6     objection and they will come into evidence.        So it's TE-6000?

 7                    MR. CONNORS:    Yes, your Honor.

 8                    THE COURT:    TE-6000 will come in with the

 9     photograph of Mr. Enix's granddaughter eliminated from the

10     grouping.

11                    MR. CONNORS:    And I'll number them before we turn

12     over the witness.

13                    THE COURT:    Okay.   Thank you.

14                    (Whereupon, Exhibit TE-6000 was received into

15     evidence.)

16        Q.     And, Tim, do you understand that you're charged in a

17     nine-count federal indictment with various offenses?

18        A.     Yes, sir.

19        Q.     And do you understand that is why we're here?

20        A.     Yes, sir.

21        Q.     And do you understand that within those nine counts,

22     you're charged with four counts in that indictment?

23        A.     Yes, sir.

24        Q.     And do you understand that the government has charged

25     you with acts of racketeering in joining a --
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 141 of 396


                                                                          141

 1                       T. ENIX - DX BY T. CONNORS

 2                     MR. TRIPI:   Objection as to Mr. Connors'

 3     characterization of the indictment.       That is for the Court to

 4     describe later.

 5                     THE COURT:   Well, true, but I will allow him to

 6     ask questions as to in terms of his client's understanding.

 7                     MR. TRIPI:   I object to the leading.

 8                     THE COURT:   It is leading.

 9        Q.    My question is:     Do you understand that you are charged

10     in four counts of this indictment?

11        A.    Yes.

12        Q.    And do you understand that those counts identify the

13     various federal crimes?

14        A.    Yes.

15        Q.    Now, let me ask you this, sir.       Did you ever engage or

16     agree to engage in illegal conduct or to be a part of illegal

17     conduct as a Kingsmen Motorcycle Club member?

18        A.    No, I did not.

19        Q.    Did you ever agree, either directly or indirectly, to

20     participate in the murders of DJ Szymanski or Paul Maue?

21        A.    Absolutely not.

22        Q.    Did you have any knowledge, prior to the times that

23     these murders were conducted, that they were going to happen?

24        A.    No.

25        Q.    Or that there was a plan for that to happen?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 142 of 396


                                                                          142

 1                         T. ENIX - DX BY T. CONNORS

 2        A.    No.

 3        Q.    Did you participate in any plan to facilitate those

 4     murders?

 5        A.    No.

 6        Q.    Tim, do you understand that the government claims that

 7     certain Kingsmen agreed to commit racketeering acts, such as

 8     robbery and kidnapping?

 9                     MR. TRIPI:   Object to the leading.

10                     THE COURT:   I'll allow it, to continue the

11     testimony.     Overruled.

12        A.    I'm sorry?

13        Q.    Do you understand that the government claims that

14     certain Kingsmen committed acts of racketeering of robbery and

15     kidnapping?

16        A.    Yes, I do.

17        Q.    Did you commit any robbery as part of this conspiracy?

18        A.    No, sir.

19        Q.    Did you ever commit a robbery?

20        A.    No, sir.

21        Q.    Did you ever agree that others would commit such acts

22     as robbery and kidnapping?

23        A.    No, sir.

24        Q.    Did you ever discuss any kidnapping plans?

25        A.    No.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 143 of 396


                                                                           143

 1                       T. ENIX - DX BY T. CONNORS

 2        Q.    Tim, there is also a claim that -- there is also a

 3     claim here that the conspiracy involved the manufacture,

 4     selling and distribution of controlled substances.         Do you

 5     understand that is one of the claims?

 6        A.    Yes, I do.

 7        Q.    Did you ever agree, directly or indirectly, to

 8     manufacture, distribute or sell controlled substances?

 9        A.    No, I did not.

10        Q.    Did you ever receive any funds from the sale of drugs?

11                    MR. TRIPI:    I object to the leading.

12                    THE COURT:    I'm going to I'll allow it.

13        A.    No, I did not.

14        Q.    The government also makes a claim that members of the

15     conspiracy maintained the South Buffalo clubhouse as a drug

16     premise.   You were familiar with that claim?

17        A.    Yes, I am.

18        Q.    How many times have you been to the South Buffalo

19     clubhouse?

20        A.    I would say four, maximum.

21        Q.    And for how long a period of time would you be when you

22     arrived there?

23        A.    Well, I didn't -- I would go to other clubhouses and

24     the motel, so I was there a few hours each time.

25        Q.    When you were there for those few hours on those
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 144 of 396


                                                                          144

 1                          T. ENIX - DX BY T. CONNORS

 2     occasions, did you see drugs being used in front of you?

 3        A.     Never seen drugs being used, sir.

 4        Q.     There were some additional acts that the government

 5     claims are part of the racketeering conspiracy and I want to

 6     ask you about those.      First of all, did you ever try to stop

 7     somebody from testifying in a grand jury?

 8        A.     No.

 9        Q.     Did you ever try to influence the testimony of anyone

10     in a grand jury?

11        A.     No.

12        Q.     Did you even know that that was occurring, if it did

13     occur?

14        A.     Not until after the fact, no.

15        Q.     Did you ever tamper with a witness to persuade them to

16     say something that wasn't true?

17        A.     No.

18        Q.     We talked about cigarettes and whether or not there was

19     an agreement on your part to sell cigarettes in the state of

20     Florida and I think you answered that before, correct?

21        A.     Correct.

22                     MR. CONNORS:   Your Honor, may I approach for one

23     second?

24                     THE COURT:   Sure.

25                     (Whereupon, there was a sidebar discussion on the
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 145 of 396


                                                                           145

 1                       T. ENIX - DX BY T. CONNORS

 2     record.)

 3                     MR. CONNORS:   I wanted to ask about the overt

 4     acts.   I saw your jury charge, how you're going to handle it?

 5                     THE COURT:   I don't know how I'm going to handle

 6     it at this point.    I reserve decision on the overt acts.

 7                     MR. CONNORS:   That is why I was going to approach.

 8                     MR. TRIPI:   I'll withdraw any application to have

 9     the overt acts read.     I'm not required to prove them and I

10     don't want them read.

11                     THE COURT:   What about the redacted indictment?

12     Are you going to remove the --

13                     MR. TRIPI:   If that is what the Court ends up, I

14     will if that is your ultimate decision is, so --

15                     THE COURT:   I mean, what is everybody's view on

16     that initially?

17                     MR. CONNORS:   I think we want them in.

18                     THE COURT:   You want them in?    All of them in?

19     Because the law is there the ones you want removed is the

20     alleged rape?

21                     MR. TRIPI:   Correct.

22                     THE COURT:   The other ones, there has to be

23     evidence in the trial to support the allegations and I didn't

24     go in them.

25                     MR. TRIPI:   And it wouldn't be proper to argue
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 146 of 396


                                                                                 146

 1                       T. ENIX - DX BY T. CONNORS

 2     that I didn't prove an overt act, it's impermissible.

 3                    THE COURT:    I can understand from Mr. Enix's

 4     perspective it demonstrates his apparent minor role here.

 5                    MR. TRIPI:    There is another indictment in front

 6     of you that has, like, 15 to 20 overt acts with him.         What is

 7     written in the indictment, it shouldn't be the standard.

 8                    THE COURT:    If the defense -- so the record is

 9     clear, Mr. Covert, you want all of the overt acts of the Amber

10     Kurtzworth rape published to the jury?

11                    MR. COVERT:    Preliminarily that is my thought, but

12     I have not gone through to make a final decision.

13                    MR. CONNORS:    I'll make my two.

14                    THE COURT:    It's not going to happen that way.           I

15     guess, at this point, it's unclear, Mr. Connors, as to whether

16     the overt acts will be published to the jury.

17                    You know what I'll do?     I won't call it an overt

18     act.   You can say there is an allegation made.       Why don't you

19     do that?

20                    MR. TRIPI:    I don't think I can stop it.      So we're

21     clear, there is a whole lot in the other indictment that has a

22     lot of overt acts that are attributable.

23                    THE COURT:    I don't think you can introduce it.

24                    MR. TRIPI:    I think I can't introduce it.         They

25     shouldn't introduce it.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 147 of 396


                                                                             147

 1                       T. ENIX - DX BY T. CONNORS

 2                    THE COURT:    Is this the Tennessee indictment?

 3                    MR. CONNORS:    Different indictment.

 4                    MR. TRIPI:    Same conspiracy, same grand jury.

 5                    THE COURT:    I don't think we have to argue about

 6     this right up here.     I have this plea at 12:30.

 7                    MR. CONNORS:    I can finish.

 8                    THE COURT:    What would you like to do?      Do you

 9     want to take a lunch break or finish now?

10                    MR. CONNORS:    I have probably 15 minutes.

11                    THE COURT:    Why don't we take a lunch break now

12     and we can decide the issue?      Okay.

13                    (Whereupon, the proceeding continued.)

14                    THE COURT:    Ladies and gentlemen, we're going to

15     take a lunch break right now.      So why don't we plan on being

16     back here at 1:30 p.m. and we'll resume for the afternoon.            And

17     I remind you, don't talk about the case and don't trip on your

18     way out.

19                    (Whereupon, the jury is escorted from the

20     courtroom.)

21                    (Defendant Enix exited the courtroom.)

22                    THE COURT:    Everyone can have a seat for a minute.

23     A couple of things just on the record.       First of all, Mr.

24     Connors, so it's clear, I know the other time we were up at

25     sidebar discussing the guns, I just want you to be clear.          If
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 148 of 396


                                                                           148

 1                       T. ENIX - DX BY T. CONNORS

 2     you want to introduce them, I'm not indicating that you can't

 3     get in the ammunition or firearms that were found.         I just

 4     think, in fairness to the government, there has to be some

 5     explanation to the jury as to why these were not introduced as

 6     part of the Government's case in chief given how, I would say

 7     strenuously and, ultimately, at least partially effectively you

 8     fought against having them introduced.

 9                    MR. CONNORS:    Okay.   I'll think about it over the

10     lunch, if it's okay with you.

11                    THE COURT:    Sure.   As far as I'm concerned, so

12     we're clear, the door has not been opened for that additional

13     firearms or ammunition to come in.

14                    MR. CONNORS:    Thank you.

15                    THE COURT:    And then with respect to the overt

16     acts, if -- you know.

17                    MR. TRIPI:    I think they cannot be used as a

18     shield or a sword and I think that is the purpose here so that

19     is my position.    I also think the defense should all talk

20     because there are a lot of other overt acts as to the other

21     defense teams that are pretty damaging.       If we're speaking of

22     overt acts, the very same grand jury found a lot of overt acts

23     in the -- as to Mr. Enix in the very same conspiracy, so if the

24     government can't use that, neither should Mr. Connors use that.

25                    The overt acts and the explanation of that is a
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 149 of 396


                                                                             149

 1                       T. ENIX - DX BY T. CONNORS

 2     legal matter and that's the Court's domain.        And to say you're

 3     charged with this overt act and that overt act, that is a 403

 4     jury confusion issue.

 5                    THE COURT:    I would consider -- if in fact the

 6     position of the defense is going to be the fact that the overt

 7     acts get published and Mr. Connors wants to make an argument,

 8     which was raised in the openings, as to the fact that his

 9     client is only charged or named in two of the overt acts, I

10     would consider an amplification of my overt acts instructions

11     which is, no matter how minor a player you are, you can be

12     liable for a RICO conspiracy and the government doesn't need to

13     prove overt acts.    I have that information in there right now

14     but I would consider an amplification of that.

15                    MR. TRIPI:    Zero overt acts is sufficient.        None.

16                    THE COURT:    I know.   It's something we'll have to

17     deal with.    We're not going to resolve it right now.       How you

18     want to end up dealing with it in your examination with Mr.

19     Enix is up to you.    Certainly you can ask him -- it's an

20     allegation that has been made of the case and part of the

21     indictment.

22                    MR. CONNORS:    As a fact itself of the allegation.

23                    THE COURT:    Yes, you can ask him about that.

24                    MR. CONNORS:    Thank you.

25                    THE COURT:    Anything that we need to talk about
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 150 of 396


                                                                          150

 1                       T. ENIX - DX BY T. CONNORS

 2     before lunch?

 3                     MR. COVERT:   I don't know if we can do this when

 4     we're talking about opening the door and this testimony, so

 5     far, has opened any doors in relation to the state court

 6     conviction.   I don't think it has, but I want to make sure that

 7     the government can --

 8                     THE COURT:    No, I wouldn't let the government get

 9     into the state court.

10                     MR. COVERT:   Or asked him what caused him to

11     change his beliefs.

12                     MR. TRIPI:    Well, I need to cross him in that

13     area.   I don't need to cross him with the state court

14     conviction, but I need to cross him in that area for sure.

15                     THE COURT:    We need to talk about it before you do

16     that because I want to make sure.

17                     MR. TRIPI:    I'm not going to ask him if he learned

18     about state convictions.      I would rather not preview my whole

19     cross for the defense team.

20                     MR. COVERT:   I'm a big fan of previews.

21                     MR. TRIPI:    I know, but I don't have any

22     inclination, unless the Court needs that, I'm not getting into

23     a state conviction.     The door has not been opened, I'll

24     cross --

25                     THE COURT:    But I think in Mr. Enix's direct
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 151 of 396


                                                                           151

 1                       T. ENIX - DX BY T. CONNORS

 2     testimony he intentionally avoided the specifics about the

 3     factors that changed his mind.

 4                    MR. TRIPI:    And I can cross him on the veracity of

 5     changing his mind without getting into that.

 6                    MR. COVERT:    My concern, and I don't believe that

 7     Mr. Tripi would intentionally open the door, that is not what

 8     I'm saying, but he could unintentionally ask a question that

 9     Mr. Enix feels he now has to answer.

10                    MR. TRIPI:    Mr. Enix can be admonished

11     appropriately.

12                    THE COURT:    I was getting a little nervous about

13     when Mr. Connors was asking the questions.        I trusted that you

14     had talked to him and he has obviously been sitting here the

15     whole trial.    And before cross, I'll tell him that.       And I

16     guess he is not in the courtroom right now and we'll address

17     that.   He has left; he is not coming back.       We'll address that

18     specific issue, that Mr. Tripi is, in all likelihood, going to

19     cross examine him on his evolving beliefs about the murders and

20     what he said to the FBI about it and that if he gets into a

21     situation where he feels he wouldn't be able to answer the

22     question without referring to the state court convictions,

23     we'll take a break.

24                    MR. COVERT:    I appreciate that you weren't the

25     only person nervous in the courtroom.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 152 of 396


                                                                           152

 1                       T. ENIX - DX BY T. CONNORS

 2                    THE COURT:    What?

 3                    MR. COVERT:    You were not the only nervous person

 4     in the courtroom at certain periods of time.

 5                    MR. CONNORS:    I know the rule.

 6                    THE COURT:    I know you do.

 7                    MR. CONNORS:    There was a question in my mind as

 8     to whether or not on cross examination that could come out and

 9     whether actually we could be precluded from saying that if it

10     is, in essence, it is a responsive answer to a question that is

11     posed.

12                    THE COURT:    And on balance, because of the

13     potential prejudice to not only Mr. Jenkins and the positions

14     that Mr. Enix and Mr. Pirk took in advance of the trial, which

15     was that it would be prejudicial to them, I'm not letting it

16     in.   I haven't heard anything up to this point in time that I

17     view would open the door.

18                    MR. CONNORS:    I'll talk to him.

19                    THE COURT:    Okay.   But I'll talk to him as well

20     after the lunch break.      Why don't we plan to be back here at

21     1:30 p.m. everybody?

22                    (Whereupon, there was a break in the proceeding.)

23                    (Whereupon, the trial continued.)

24                    THE COURT:    Mr. Enix, I think Mr. Connors is close

25     to wrapping up for your direct.      At some point, you're going to
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 153 of 396


                                                                            153

 1                       T. ENIX - DX BY T. CONNORS

 2     be questioned by Mr. Tripi.      I anticipate he is going to

 3     question you about your evolving beliefs concerning who was

 4     responsible for the murders.      As you know, I have not allowed

 5     throughout this trial anything to come in about Mr. Jenkins'

 6     state court convictions.

 7                    So let me ask you this first:      Did that change

 8     your -- I mean, in March of 2016 when you were talking to Agent

 9     Samuels, had your view as to who was responsible been altered

10     at all because of the state court conviction of Mr. Jenkins?

11                    DEFENDANT ENIX:    I would say yes, not totally.

12     That is not the total reason.

13                    THE COURT:    What I don't want you to do, you have

14     to answer the questions truthfully, but what I don't want you

15     to do is reference that conviction at all.        So I'll give you

16     the same admonition I gave any other witnesses.         When -- if you

17     get asked a question by Mr. Tripi that you think you need to

18     refer to the convictions or conviction to answer truthfully,

19     look at me and we'll get the jury out of here.

20                    Mr. Tripi, we're at the last witnesses in the

21     trial, and I'm not suggesting that you don't have the right to

22     try and challenge Mr. Enix's story or credibility, but be

23     careful because, you know, I don't know, in the scheme of

24     things -- I'm not sure in the scheme of things, it seems to me

25     the more important proof for the government is what happened in
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 154 of 396


                                                                          154

 1                       T. ENIX - DX BY T. CONNORS

 2     December of 2014, which was before the convictions and after

 3     the arrest as opposed to anything that was said in March of

 4     2016.

 5                    MR. TRIPI:    I understand.

 6                    THE COURT:    Okay.

 7                    (Whereupon, the jury is escorted into the

 8     courtroom.)

 9                    THE COURT:    Thank you, ladies and gentlemen.

10     Thank you for your patience.      I'm sorry we're running late.    I

11     had something during lunch that took longer than expected.

12                    Mr. Enix is on the witness stand and, Mr. Connors,

13     whenever you're ready, you can continue.

14                    MR. CONNORS:    Thank you.

15     CONTINUING DIRECT EXAMINATION BY MR. CONNORS:

16        Q.    Over the break, Karen gave us a hint of one of the

17     questions I asked you to go back there and clear up the record.

18     You told us the date you stopped smoking was March 22nd, 2012.

19     Was that an error?

20        A.    That was an error.    Yes, sir.

21        Q.    What was the date?

22        A.    March 22nd, 2016.

23        Q.    Which was the day you were arrested?

24        A.    Yes, sir.

25        Q.    So I'll go back to the area that I was asking you
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 155 of 396


                                                                          155

 1                       T. ENIX - DX BY T. CONNORS

 2     questions about just before we broke for lunch and,

 3     specifically, I was asking you whether or not in or about

 4     January 2014 you met with Caruso and Andre Jenkins in Leesburg,

 5     Florida, and agreed that you would get the colors back from the

 6     Pagans by any means necessary, including murdering Pagans and

 7     kidnapping Pagan old ladies.

 8              Did you ever make such an agreement?

 9        A.    No.

10        Q.    And did you ever have such a meeting?

11        A.    No, there was no such meeting.

12        Q.    I want to ask you just a couple of follow-up questions

13     with respect to the South Buffalo clubhouse.        Okay?

14        A.    Yes.

15        Q.    You told us that you visited approximately four times

16     in all of the years you were a member of the KMC.

17        A.    Yes.

18        Q.    Did you ever supervise any activities at that

19     clubhouse?

20        A.    No.

21        Q.    Did you ever exercise any authority over that clubhouse

22     yourself?

23        A.    I never had any authority in New York.

24        Q.    Now, we had shown you -- just in terms of loose ends,

25     we had shown you a card to refresh your recollection that is
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 156 of 396


                                                                          156

 1                         T. ENIX - DX BY T. CONNORS

 2     marked Defendant's Exhibit TE-9500.

 3                     MR. CONNORS:    Now we're offering it into evidence

 4     and I discussed with Mr. Tripi beforehand.

 5                     MR. TRIPI:    No objection.

 6                     THE COURT:    Any objection, Mr. Easton or

 7     Mr. Covert?

 8                     MR. EASTON:    No.

 9                     MR. COVERT:    No.

10                     THE COURT:    TE-9500 is in evidence.

11                     (Whereupon, Exhibit TE-9500 was received into

12     evidence.)

13        Q.    I'm going to show you what has been marked for

14     identification TE-9000.       Take your time take a look through

15     that and let me know when you've had a chance to look through

16     that document and it may be something you've seen before, but

17     you take as much time as you need to review it.

18                     MR. TRIPI:    This is all TE-9000?

19                     MR. CONNORS:    It is.

20        Q.    Have you had a chance to look at the particular

21     records?

22        A.    Yes.

23        Q.    And there is a title on the top of them that says,

24     "Facebook business record," correct?

25        A.    Correct.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 157 of 396


                                                                          157

 1                       T. ENIX - DX BY T. CONNORS

 2        Q.    I have a couple of questions that I have to ask you

 3     from a foundational standpoint.

 4              Are these records that are kept in the normal course of

 5     the business of the Kingsmen Corporation?

 6        A.    Yes.

 7        Q.    And do these records reflect an act or event that is

 8     related to the Kingsmen Motorcycle Club?

 9        A.    Yes.

10        Q.    And as far as you can tell from your review of these

11     documents, were they made at or near of the time of the events

12     described in these documents?

13        A.    Yes.

14        Q.    Kept in the ordinary course of the business of the

15     club?

16        A.    Yes.

17        Q.    And made by someone who has knowledge of the content of

18     these particular documents?

19        A.    Yes.

20        Q.    And that would be you?

21        A.    Yes.

22        Q.    And was it a regular practice of the Kingsmen Facebook

23     page to record conversations like these?

24                     MR. CONNORS:   Offer these into evidence, your

25     Honor.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 158 of 396


                                                                           158

 1                       T. ENIX - DX BY T. CONNORS

 2                     THE COURT:    Any objection, Mr. Tripi?

 3                     MR. TRIPI:    No.

 4                     THE COURT:    Mr. Easton?

 5                     MR. EASTON:   No, your Honor.

 6                     THE COURT:    Mr. Covert?

 7                     MR. COVERT:   No, your Honor.

 8                     THE COURT:    TE-9000 will come into evidence.

 9                     (Whereupon, Exhibit TE-9000 was received into

10     evidence.)

11        Q.    I want to end with a conversation that was brought up

12     in the testimony with Emmett Green.         Can we go back there?

13        A.    Yes.

14        Q.    There were questions put to him about Volusia Dan's

15     conduct in bike week of 2015.       Do you remember that?

16        A.    Yes.

17        Q.    And you described an incident in which Volusia Dan shot

18     out an air conditioner of the Kingsmen Motorcycle Club.

19        A.    Yes.

20        Q.    Are you aware of that?

21        A.    Yes.

22        Q.    And did you look into that particular event?

23        A.    When I found out about it, yes, I did.

24        Q.    And Emmett Green testified that Volusia Dan told you

25     that he was coked up at the time he did that.        Was that said to
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 159 of 396


                                                                             159

 1                       T. ENIX - CX BY MR. EASTON

 2     you?

 3        A.    Was that said to me?     No.

 4        Q.    What did you find out about that incident with the air

 5     conditioner?

 6        A.    Dan was drinking.     He was drunk, I guess.

 7        Q.    And what did he do?

 8        A.    They were shooting at a wild cat around the clubhouse

 9     and he shot the air conditioner, the condenser unit outside.

10        Q.    Did you make arrangements to get that fix and repaired?

11        A.    Actually, they knew I would make arrangements.        They

12     already took care of and they knew I would make them -- replace

13     it when I found out, so they already did.

14                     MR. CONNORS:   Okay.    Thank you.

15                     THE COURT:    Thank you, Mr. Connors.    Mr. Easton,

16     anything?

17                     MR. EASTON:    Yes, your Honor.

18     CROSS EXAMINATION BY MR. EASTON:

19        Q.    Good afternoon, Mr. Enix.

20        A.    Good afternoon.

21        Q.    There's three areas I would like to ask you a few

22     questions on.    First, in 2013 you testified that Mr. Pirk

23     assumed the presidency of the Kingsmen Motorcycle Club,

24     correct?

25        A.    Yes.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 160 of 396


                                                                          160

 1                       T. ENIX - CX BY MR. EASTON

 2        Q.    And were you a regional president at that time?

 3        A.    I didn't -- to answer your question, I'm not sure.        I

 4     became regional president at the nationals in 2013, that

 5     summer, when Mr. Pirk became officially the national president.

 6     So I guess I was kind of filling in, but not officially.

 7        Q.    And you were a Kingsmen both under the presidency of

 8     Skeeter Spry and Mr. Pirk; is that correct?

 9        A.    Yes, sir.

10        Q.    And in terms of the substance of their presidency, were

11     there differences in the agendas in the visions that Spry

12     expressed to you versus Pirk expressed to you?

13        A.    A complete turnaround.     Yes, sir.

14        Q.    What were the differences in the vision of the

15     Kingsmen?

16        A.    Skeeter Spry ran it as a dictatorship and no one had a

17     say at all in the club.     And with Pirk -- the reason I

18     supported Pirk was the fact was his vision was he wanted to

19     make it a club about every member.

20        Q.    And when Pirk assumed presidency, was there any

21     discussion among the regional presidents or other members of

22     the Kingsmen Motorcycle Club about Pirk taking it to a

23     one-percent club?

24        A.    I was never involved in any discussion ever about a

25     one-percent club.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 161 of 396


                                                                           161

 1                          T. ENIX - CX BY MR. EASTON

 2        Q.     Did you hear about it?

 3        A.     There was something brought up at one time.       Well,

 4     there was a couple of people in Florida that I was aware of

 5     that were wanting that, but Pirk wasn't going to let that

 6     happen.

 7        Q.     Did you assume -- after Mr. Pirk assumed -- after Mr.

 8     Pirk became president, you were on the board of the National

 9     Board of Directors; is that correct?

10        A.     That's correct.    Yes, sir.

11        Q.     And during the tenure of Mr. Pirk's presidency, did

12     becoming a one-percent club ever become an agenda item for the

13     national board?

14        A.     It was -- yes, it was mentioned -- it was brought up

15     and it was voted on and it was defeated 100 percent.         Everyone

16     voted no.

17        Q.     Okay.   Directing your attention to early August of 2014

18     at an incident in the South Buffalo clubhouse.

19        A.     Okay.

20        Q.     Directing your attention -- you testified on direct

21     examination that there was a confrontation that occurred

22     between Filly Caruso in a group and Mr. Pirk and yourself; is

23     that correct?

24        A.     Correct.

25        Q.     And you testified that Caruso approached with a gun and
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 162 of 396


                                                                          162

 1                        T. ENIX - CX BY MR. EASTON

 2     approached and threatened Mr. Pirk; is that correct?

 3        A.    That's correct.

 4        Q.    And that was in your presence?

 5        A.    Yes, it was.

 6        Q.    Did you observe Paul Maue?

 7        A.    Yes.    I seen Paul there, yes.

 8        Q.    Was he threatening in any way?

 9        A.    No.

10        Q.    Okay.   And what did you observe in respect to Mr. Maue?

11        A.    Mr. Maue had a small -- I thought it was like a little

12     small bat, and he was tapping it in his hand but he was not

13     threatening at all.

14        Q.    And you also testified that -- chronologically, my

15     third area, in October of 2014 there was a grand opening

16     meeting or -- regarding the opening of a new clubhouse in

17     Tennessee.

18        A.    That's correct.

19        Q.    That was in October of 2014?

20        A.    Yes.

21        Q.    And you testified on direct that you became aware that

22     there was a meeting or a meeting between Mr. Pirk and Mr.

23     Jenkins.   Did you see that meeting or how did you become aware

24     of that?

25        A.    No, I didn't see it.     I was -- I learned that there was
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 163 of 396


                                                                               163

 1                         T. ENIX - CX BY MR. EASTON

 2     a meeting.      I don't know if you want to call it a meeting.

 3     They were down talking.

 4        Q.     But you didn't see them talking; is that correct?

 5        A.     No.

 6        Q.     And someone made you aware of that?

 7        A.     That's correct.

 8        Q.     And then you became frustrated and upset because you

 9     wanted to know everything?

10        A.     I didn't know what was going on.     Yes.

11        Q.     And you then you had further discussions with Mr. Pirk

12     about that meeting and your frustrations were relieved.            Is

13     that correct?     You became less frustrated after speaking to Mr.

14     Pirk?

15        A.     I don't know.   Not really because I didn't get an

16     answer.    I think he was just trying to not to get -- he knew I

17     was upset.      He basically told me don't worry about it, nothing

18     to worry about.

19        Q.     And then you had a discussion with Mr. Jenkins?

20        A.     That was later on, not that same day.

21        Q.     And as we know from the telephone records, you had

22     numerous contacts with Mr. Pirk, both on the telephone and

23     presumably in person as well in Florida?

24        A.     Yes, sir.

25        Q.     And those involved a lot of things.      Friendship,
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 164 of 396


                                                                          164

 1                        T. ENIX - CX BY MR. EASTON

 2     Kingsmen Motorcycle business?

 3        A.    Mm-hmm.

 4                     THE COURT:   You need to say yes or no.

 5                     THE WITNESS:   Yes, I'm sorry.

 6        A.    Yes.

 7        Q.    What you're talking about -- he actually performed some

 8     jobs for your company and with his tree trimming company and

 9     other construction, subcontracting?

10        A.    Yes.   Tree trimming and rehab work.

11        Q.    Now, you also mentioned at some point, I think there

12     was an e-mail or Facebook post, I think the phrase was "Pirk is

13     not a computer guy"?

14        A.    Yes.

15        Q.    And what did you mean by that?

16        A.    I was being nice.     Other than turning it on, for the

17     most part, that is what he knew in the beginning, but myself

18     and another guy had tried to help him, too.

19        Q.    Tried to help him?

20        A.    Yeah, I mean he tried.

21        Q.    Did you ever discuss with him Facebook postings?

22        A.    Did I?

23        Q.    Did you discuss with Mr. Pirk some of the Facebook

24     postings?

25        A.    Yes.   Yes.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 165 of 396


                                                                          165

 1                         T. ENIX - CX BY MR. EASTON

 2        Q.    And when you discussed it with him, was he aware --

 3     from the conversation, was he aware of them until you brought

 4     them up to his attention?

 5        A.    Normally not, no.

 6        Q.    Now, you also testified there were some discussions

 7     about Mr. Jenkins going back to Tennessee in 2014 prior to his

 8     being removed from the club; is that correct?

 9        A.    Correct.

10        Q.    And you had some discussions with Mr. Pirk about that.

11     Is that correct?

12        A.    About putting him out?

13        Q.    Yes.

14        A.    Yes.

15        Q.    And what about with Long?     Bull Dog Long?     Any

16     discussions with him at all?

17        A.    Bull Dog Long?

18        Q.    Yes.

19        A.    Oh, yeah, Mr. Long wore my phone out calling me.

20        Q.    And that was about Mr. Jenkins coming back to Tennessee

21     as a member?

22                     MR. TRIPI:   Object to the leading.

23                     THE COURT:   Sustained.

24        Q.    And what were those discussions with Mr. Long about?

25                     MR. TRIPI:   Objection.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 166 of 396


                                                                            166

 1                       T. ENIX - CX BY MR. COVERT

 2                    THE COURT:    Sustained.

 3                    MR. EASTON:    I have nothing further.

 4                    THE COURT:    Mr. Covert?

 5                    MR. COVERT:    Just a few questions.

 6     CROSS EXAMINATION BY MR. COVERT:

 7        Q.    Good afternoon, Mr. Enix.

 8        A.    Good afternoon.

 9        Q.    And you testified in relation to a Facebook post of

10     August 31st of 2014 that Mr. Connors showed you where part of

11     the discussion was about putting out Mr. Jenkins, put out good,

12     correct?

13        A.    That's correct.

14        Q.    And you testified that one of the reasons that you

15     wanted that to occur was because he was having issues with

16     getting a motorcycle that was operable?

17        A.    That's correct.

18        Q.    And do you recall at that point -- I don't care the

19     exact number of days, do you recall how long he was not able to

20     repair his motorcycle?

21        A.    Not exactly.    It was an ongoing thing.     You know, he

22     might get it running today and be down again tomorrow type of

23     thing.

24        Q.    And I think, if I heard you correctly, you also said he

25     had his center patch removed?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 167 of 396


                                                                               167

 1                       T. ENIX - CX BY MR. COVERT

 2        A.     Yes.

 3        Q.     And was that for the same reason?

 4        A.     I'm almost positive that was one of the reasons.         He

 5     was also behind in dues, too, at that time.

 6        Q.     So, generally, there seemed to be a recurring theme,

 7     that he was lacking of money, he wasn't able to repair his

 8     motorcycle and he wasn't paying dues.       Correct?

 9        A.     That's correct.

10        Q.     And did you ever know him to have any significant

11     assets?

12        A.     No.

13        Q.     And no flashiness, no cars, no house?      Nothing like

14     that?

15        A.     No.

16        Q.     And you testified to a number of events with Mr.

17     Connors earlier today, including that -- when you went to get

18     patches from the Pagans.     Correct?    Do you recall that?

19        A.     From the Pagans?

20        Q.     Yes.

21        A.     Yes, sir.

22        Q.     And it was my understanding that Mr. Jenkins was not

23     part of that?

24        A.     No, to my knowledge.    No, he wasn't there at all.

25        Q.     And you also testified to a negative, that in January
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 168 of 396


                                                                          168

 1                        T. ENIX - CX BY MR. COVERT

 2     of 2014 there was no meeting in Leesburg, Virginia, with Mr.

 3     Caruso or Mr. Jenkins?      Correct?

 4        A.    Leesburg, Florida.

 5        Q.    I'm sorry.   Leesburg, Florida.

 6        A.    No.

 7        Q.    There was no such meeting?

 8        A.    To my knowledge, no, I never sat in any type of meeting

 9     with Mr. Jenkins.     He was not there.

10        Q.    And, similarly, with respect to the meeting with the

11     Outlaws that you testified to earlier and the theme of the

12     meeting was the Tennessee Center Rocker, it's fair to state

13     that Mr. Jenkins was not a part of that?

14        A.    He was not there.    Again, I don't know if he had

15     knowledge of it.

16        Q.    And in relation to the meeting -- the officers'

17     meeting, as it's been termed, at Jack Wood's house in December

18     of 2013, was Mr. Jenkins a part of that at all?

19        A.    No.

20        Q.    And going back to that Facebook post of August 31st of

21     2014, was that a part -- did you post that as a part of some

22     conspiracy to fool --

23                    MR. TRIPI:    Object to the leading.     Argumentative,

24     too.

25                    THE COURT:    Sustained.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 169 of 396


                                                                           169

 1                        T. ENIX - CX BY MR. COVERT

 2        Q.    Was there any ulterior motive beyond as you've

 3     testified to why you posted it?

 4                      MR. TRIPI:   Objection.   Argumentative.

 5                      THE COURT:   It's leading.   You can't ask leading

 6     questions on this topic.

 7        Q.    Well, at the time you posted that, were you aware of

 8     any attempts to fool anyone in the New York area as to the

 9     status of Mr. Jenkins' membership in the club?

10                      MR. TRIPI:   Objection.   Leading.

11                      THE COURT:   Sustained.   It's leading.    You can ask

12     him why he posted it.

13        Q.    Why did you post it?

14        A.    Why I posted it that day?

15        Q.    Yeah.    You gave us some reasons but I was seeing if

16     there were other ones.

17        A.    The reason I posted it that day, I was at Daytona Beach

18     and I was working on my computer and I talked to Mr. Pirk and

19     that subject came up during our conversation.         So when I hung

20     up from Mr. Pirk, he told me, "do what you got to do," I got to

21     get this posted and put out there, and it was kind of my fault.

22     I drug my feet.     I was big on posting about somebody was out,

23     good or bad, and so I posted it right at that time, that is why

24     I posted it that day.

25        Q.    And I think you just said you dragged your feet?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 170 of 396


                                                                                170

 1                         T. ENIX - CX BY MR. TRIPI

 2        A.    Yeah.

 3        Q.    What do you mean by that?

 4        A.    Mr. Pirk had told me maybe a couple days, I don't know

 5     exactly, but prior to that "do what you need to do," and I just

 6     hadn't done it at that point.

 7                      MR. COVERT:   No further questions.

 8                      THE COURT:    Thank you, Mr. Covert.   Mr. Tripi?

 9                      MR. TRIPI:    Yes, your Honor.   It might take a few

10     moments.

11                      THE COURT:    I'm assuming you don't need a break

12     yet.    Feel free to stretch.

13     CROSS EXAMINATION BY MR. TRIPI:

14        Q.    Good afternoon, Mr. Enix.

15        A.    Good afternoon.

16        Q.    Now, yesterday we heard some of the history and I

17     certainly don't want to go through all of it.

18                      THE COURT:    Yesterday?    It's only been one day.

19                      MR. TRIPI:    Was it today?   Feels like yesterday.

20     All right.   Well, I'm off to a flying start.        Let's start over.

21        Q.    Earlier today we heard about your history.        Grew up in

22     Ohio and moved to Florida, skip through a lot of that.             But

23     fair to say that you were a volunteer firefighter in Ohio and

24     by the time you got to Florida, that was an old job of yours.

25     You had moved on from that.       Correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 171 of 396


                                                                          171

 1                          T. ENIX - CX BY MR. TRIPI

 2        A.    Yes, sir.

 3        Q.    And if I understood your testimony correctly, you're

 4     sort of searching for an organization to join in Florida that

 5     is involved in riding motorcycles.       Is that true?

 6        A.    I wasn't really searching.     It was just something that

 7     happened.

 8        Q.    Did you ever join the Widow Makers?

 9        A.    Yes.

10        Q.    So you were part of that?     We heard Mr. Price?

11        A.    Yes.    Widow Sons.

12        Q.    What was it called?

13        A.    Widow Sons.

14        Q.    Widow Sons?    And that you kind of moved on from there

15     relatively quickly, as I understand it.       True?

16        A.    We couldn't get it off the ground.

17        Q.    And then there was some other organization that you

18     tried to join and it fell apart rather quickly?

19        A.    I -- I joined --

20        Q.    Yeah.   Go ahead.

21        A.    I joined after a friend talked me into it.        I joined a

22     club called the Gunners, which I think was headquartered out of

23     Pennsylvania.

24        Q.    And from the Gunners, you went to the Kingsmen.

25     Correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 172 of 396


                                                                          172

 1                         T. ENIX - CX BY MR. TRIPI

 2        A.    No.    What happened was, the detective that was the

 3     president of the club -- there was some squabbles with the

 4     Gunners.

 5        Q.    I'm talking about in sequence of your lineage in

 6     motorcycle clubs.

 7        A.    Right.

 8        Q.    You went from the Gunners to the Kingsmen?

 9        A.    That's not correct.

10        Q.    You joined a club in between?

11        A.    That is what I was trying to explain.

12        Q.    What club did you join in between?

13        A.    The head of the Gunners, it was started in Lake County

14     and decided to close it -- there was squabbles and they started

15     another club, law enforcement club.

16        Q.    What was it called?

17        A.    The Gamblers.

18        Q.    You went from the Widow Makers or Widow Sons and to the

19     Gunners and the Gamblers to the Kingsmen?

20        A.    Yes.

21        Q.    When did you ultimately become a Kingsmen?

22        A.    I joined in May of 2012.

23        Q.    And as I understand it, you discussed coming over to

24     the Kingsmen initially at the Leesburg Bike Fest earlier that

25     year?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 173 of 396


                                                                              173

 1                          T. ENIX - CX BY MR. TRIPI

 2        A.    In 2012, yes, sir.

 3        Q.    And Mike Long Bull Dog was at that location when you

 4     spoke with Captain America; true?

 5        A.    Yes, sir.

 6        Q.    And is that the first time you met Mike Long?

 7        A.    Yes.

 8        Q.    And did you ultimately join with several other people

 9     from that group that's sort of now defunct?

10        A.    Yeah.   There was a few of those and a couple guys.

11        Q.    Who were the other guys that ultimately joined the

12     Kingsmen that you brought over with you?

13        A.    One guy's name was -- I just -- he went by Rock.          I

14     don't know either one of their names.       Actually, there was two

15     of them.

16        Q.    You don't know the other guy?

17        A.    I don't know their names.

18        Q.    So the three of you joined the Kingsmen together?

19        A.    There was five of us total.

20        Q.    Who were the other?

21        A.    Two guys came with me and then the two guys that

22     weren't associated with us.

23        Q.    So you don't know their names or anything?

24        A.    No.

25        Q.    Okay.   But in any event, you are a retired firefighter,
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 174 of 396


                                                                          174

 1                         T. ENIX - CX BY MR. TRIPI

 2     but you never joined -- for example, the MFC motorcycle club,

 3     the military, firefighters and cops motorcycle club in Florida?

 4        A.    No.

 5        Q.    And as a retired firefighter, you're aware that that

 6     organization has retired firefighters in it.        True?

 7        A.    Yes.

 8        Q.    And then you never joined -- are the Red Knights MC,

 9     are they in Florida as well?

10        A.    I never heard of them.

11        Q.    Retired firefighters, international firefighters

12     organization?    You never heard of them?

13        A.    No.

14        Q.    Now, fair to say that you joined the Kingsmen and

15     quickly became aware of Kingsmen rules, regulations, policies

16     and protocols.      True?

17        A.    Quickly?    I wouldn't say quickly.

18        Q.    Well, you're required to read the bylaws and go through

19     the bylaws and accept the bylaws when you become a Kingsmen,

20     correct?

21        A.    Yes.

22        Q.    Correct?

23        A.    Yes.

24        Q.    So you're aware that the Kingsmen's motto is LKDK?

25        A.    That wasn't the motto.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 175 of 396


                                                                          175

 1                        T. ENIX - CX BY MR. TRIPI

 2        Q.    LKDK is on Kingsmen vests?

 3        A.    That's correct.    Yes.

 4        Q.    And KFFK is the other part of the phrase that you see

 5     on the vests?

 6        A.    Yes.   That is the other patch on the other side.

 7        Q.    And what does the KFFK mean?

 8        A.    Kingsmen forever, forever Kingsmen.

 9        Q.    And you became aware of those phrases when you joined

10     the club?

11        A.    Yes.

12        Q.    And so you worked in real estate and then you also

13     worked for your brother's accounting firm.        True?

14        A.    That's correct.    Yes.

15        Q.    And you said you did some point of sales, interfacing

16     with customers, things like that?

17        A.    That's correct.    Yes.

18        Q.    And even though you're not an accountant in that

19     industry, you know that accuracy and financial reporting is

20     important, true?

21        A.    Yes.

22        Q.    And that would be essentially true if you were to file

23     state and federal tax documents, true?

24        A.    Yes.

25        Q.    And you acknowledge that on behalf of the Kingsmen, you
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 176 of 396


                                                                          176

 1                         T. ENIX - CX BY MR. TRIPI

 2     signed such documents in your capacity as the national

 3     treasurer and secretary, true?

 4        A.    True.

 5        Q.    And you had started at your brother's business sometime

 6     in or about October of 2015; is that accurate?

 7        A.    Yeah, yes.

 8        Q.    So by the time you signed for sure the 2016 returns,

 9     you would have been working in an accounting firm for at least

10     three or four months.     True?

11        A.    They are an accounting firm, not a CPA firm.

12        Q.    My questions was:    You would have working in an

13     accounting firm by the time you signed and filed the 2015 taxes

14     in 2016, correct?

15        A.    Yes.

16        Q.    And you were made -- when were you made national

17     treasurer and secretary by Mr. Pirk?       Do you recall?

18        A.    I'm guessing towards -- and I'm guessing, I don't know,

19     towards the end of 2013, beginning 2014, maybe.

20        Q.    I'm going to show you an exhibit that came into

21     evidence yesterday, okay?     This is Exhibit 401 in evidence and

22     this is the 2014 income expense report.       Correct?

23        A.    Correct.

24        Q.    And we saw the accountants who testified yesterday that

25     you were the one that interfaced with, I think it was Mr.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 177 of 396


                                                                             177

 1                         T. ENIX - CX BY MR. TRIPI

 2     Smyth, regarding that tax year.      Correct?

 3        A.    That's correct.

 4        Q.    And this is the information that you provided him that

 5     you were the national secretary and treasurer and your address,

 6     correct?

 7        A.    Correct.

 8        Q.    And for the following year, I think that is when you

 9     worked with Mr. Moran, I think, who testified yesterday,

10     correct?

11        A.    Correct.

12        Q.    Mr. Smyth had left?

13        A.    Yes.

14        Q.    And you signed a master agreement to provide taxes and

15     I'm going to show you Government's Exhibit 410.         Just take a

16     look at that, if you could, for me.

17        A.    Yes.

18        Q.    And that is the agreement that you entered into with --

19     I'm sorry, the Lougna Valenti Bookbinder & Weintraub accounting

20     firm, correct?

21        A.    That's correct.

22        Q.    And you signed it in your capacity as the national

23     secretary and treasurer for the Kingsmen on January 21st, 2016,

24     correct?

25        A.    That's correct.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 178 of 396


                                                                          178

 1                          T. ENIX - CX BY MR. TRIPI

 2                     MR. TRIPI:    I offer 410 into evidence.

 3                     THE COURT:    Exhibit 410?   Any objection, Mr.

 4     Connors?

 5                     MR. CONNORS:   No objection.

 6                     THE COURT:    Mr. Covert?

 7                     MR. COVERT:    No objection.

 8                     THE COURT:    Mr. Easton?

 9                     MR. EASTON:    No, your Honor.

10                     THE COURT:    Government's Exhibit 410 will come

11     into evidence.

12                     (Whereupon, Exhibit 410 was received into

13     evidence.)

14        Q.    I just want to show you a few parts of this document so

15     the jury can see it as well.      January 21st, 2016, that is the

16     date you signed the agreement, correct?

17        A.    Yes.

18        Q.    And this is your signature on the signature line?

19        A.    Yes.

20        Q.    And your handwriting, correct?

21        A.    Yes.

22        Q.    And you wrote national secretary and treasurer?

23        A.    Yes, sir.

24        Q.    And this agreement has attachments to it that sort of

25     dictate the terms of the agreement between yourself on behalf
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 179 of 396


                                                                          179

 1                          T. ENIX - CX BY MR. TRIPI

 2     of the Kingsmen and this accounting firm.        Correct?

 3          A.   Correct.

 4          Q.   And I'd like to direct your attention to paragraph No.

 5     7.

 6               "LVBW shall be entitled to rely on and assume, without

 7     independent verification, that all representations,

 8     assumptions, information and data supplied by the company and

 9     your representatives shall be complete and accurate unless

10     otherwise agreed to by the parties.       LVBW shall not assume any

11     responsibility for any financial reporting with respect to the

12     services."

13               That was paragraph 7 of attachment A of the agreement,

14     correct?

15          A.   Correct.

16          Q.   And so you were the person responsible for verifying

17     the financial recording on behalf of the entire Kingsmen for

18     preparation of New York State and federal taxes, correct?

19          A.   Correct.

20          Q.   And at one point you made a comment prior to that on

21     Facebook -- this is in evidence, this is Government's Exhibit

22     153.10 at page 25 back on December 30th of 2014, that "I love

23     and respect our national boss, but he sure F'ed me when he

24     appointed me national secretary/treasurer.        I'm still finding

25     and fixing things from 20-plus years ago.        I will get it done
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 180 of 396


                                                                          180

 1                         T. ENIX - CX BY MR. TRIPI

 2     but this shit is making me old."      You wrote that?

 3        A.    Yes.

 4        Q.    And you wrote that December 30th, 2014, correct?

 5        A.    Yes.

 6        Q.    And that gives you a timeline of when you assumed that

 7     role, correct?

 8        A.    Yes.

 9        Q.    And Pirk made you, as he testified, he put you in that

10     position because you had a business background and solid

11     businessman in his judgment.      Correct?

12        A.    Correct.

13        Q.    Now, at an earlier proceeding in this case, you had an

14     occasion to testify in front of Judge Wolford, correct?

15        A.    Correct.

16        Q.    And the circumstances, at that point in time, related

17     to whether or not you would receive bail in this case, correct?

18        A.    Yes.

19        Q.    And isn't it true that in response to a question, you

20     were asked if you were the national secretary and treasurer and

21     under oath before Judge Wolford, your answer was no?

22                     THE COURT:   Page number and line probably for

23     counsel, Mr. Tripi.

24                     MR. TRIPI:   Yes, your Honor.

25        Q.    This is going to be at page 275, what's been marked
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 181 of 396


                                                                            181

 1                           T. ENIX - CX BY MR. TRIPI

 2     Government's Exhibit 500, which was filed at docket 242.           I'm

 3     sorry.    That is 295.      I apologize.

 4               Page 295 you were asked a series of questions by

 5     myself.

 6               "QUESTION:    And just continuing through some of your

 7     background, in addition to being a sergeant-in-arms, in about

 8     2015, at some point you became the national secretary and

 9     treasurer, correct?

10               ANSWER:   2015?

11               QUESTION:    Correct.

12               ANSWER:   No, I never became the national secretary and

13     treasurer.    I can explain if you want me to."

14               That was your response under oath before Judge Wolford,

15     that you never became a national secretary and treasurer,

16     correct?

17        A.     If you say that.

18        Q.     Well, I'll show it to you.       Showing you lines 12

19     through 18 on page 295.

20        A.     Yeah, I remember that.

21        Q.     Those were the questions and that was your answer,

22     correct?

23        A.     Yes, that was my answer.

24        Q.     And at that point in time, you were trying to minimize

25     your role in this offense to persuade the judge to release you,
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 182 of 396


                                                                          182

 1                         T. ENIX - CX BY MR. TRIPI

 2     correct?

 3        A.    That's not correct.

 4        Q.    In terms of clubhouses that you've been to in New York,

 5     you've been to North Tonawanda, true?

 6        A.    True.

 7        Q.    South Buffalo, correct?

 8        A.    Yes.

 9        Q.    Arcade, true?

10        A.    No.

11        Q.    You've never been to 63 North Main Street in Arcade?

12        A.    I'm sorry.     Arcade, yes.

13        Q.    You may call it Delevan?

14        A.    Yes, I was confused.

15        Q.    Okay.   And have you been to Olean?

16        A.    Yes.    One time.

17        Q.    Niagara Falls?

18        A.    Yes.

19        Q.    Have you been to Jamestown?

20        A.    Once, yes.

21        Q.    How about Lockport, where the National Party is?

22        A.    Yes.    Yes.

23        Q.    When the West Side chapter was opened, had you been

24     there?

25        A.    No, I've never been to West Side.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 183 of 396


                                                                             183

 1                         T. ENIX - CX BY MR. TRIPI

 2        Q.     Okay.   And be fair to say that you've been to most of

 3     the clubhouses in New York?

 4        A.     There is a few I haven't been to but the majority of

 5     them, yes.

 6        Q.     And how about Pennsylvania?     Have you been to all of

 7     the clubhouses there?

 8        A.     I was at one and I'm not sure which one it is.       I want

 9     to say Warren.

10        Q.     Okay.   Is that where PA Bob was headquartered out of?

11     Warren?

12        A.     I think so.

13        Q.     And then you've been to the clubhouse in Tennessee,

14     True?

15        A.     True.

16        Q.     The Moonshine chapter, they called it?

17        A.     Yes.

18        Q.     And how many times have you been there?

19        A.     Once.

20        Q.     You've been to all of the chapters in Florida.       Fair

21     statement?

22        A.     In Florida, yes, yes.

23        Q.     So you've been to -- with the exception of maybe

24     Pennsylvania, you've been to the majority of clubhouses in all

25     of the locations where the Kingsmen have clubhouses, correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 184 of 396


                                                                          184

 1                         T. ENIX - CX BY MR. TRIPI

 2        A.    Yeah.   Yeah, the majority, yes.

 3        Q.    And you know Kingsmen members from New York, true?

 4        A.    I know some, yes.

 5        Q.    You served on the board with Emmett Green, correct?

 6        A.    Correct.

 7        Q.    And Emmett was a regional president, true?

 8        A.    Correct.

 9        Q.    And you served at one point on the board with Thomas

10     Koszuta?

11        A.    Yes.

12        Q.    He was made an acting regional president when Emmett

13     Green left, True?

14        A.    That's correct.

15        Q.    And prior to that, Koszuta had been a vice regional

16     president and a Nomad in New York, correct?

17        A.    That's correct.

18        Q.    And you knew Greg Willson who served as at the vice

19     president of South Buffalo?

20        A.    I know who he is.

21        Q.    And you're in the front row with him that we've seen,

22     correct?   He is the one wearing the white shirt?

23        A.    I think so, yes.

24        Q.    And you know Jack Wood who had the house in Delevan,

25     correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 185 of 396


                                                                          185

 1                         T. ENIX - CX BY MR. TRIPI

 2        A.    Yes.

 3        Q.    And then Jack Wood transferred from New York to your

 4     region in Tennessee, correct?

 5        A.    Correct.

 6        Q.    And you know Turbo?

 7        A.    Yes.

 8        Q.    And you know Toop?

 9        A.    Yes.

10        Q.    And you know Professor, correct?

11        A.    Yes.

12        Q.    And you know Professor traveled back and forth between

13     New York and Florida, correct?

14        A.    Yes.

15        Q.    And you know Hartigan -- David Hartigan, correct?

16        A.    Yes.

17        Q.    Now, he's a Florida Nomad, but he also has family in

18     New York, correct?

19        A.    Yes.

20        Q.    And you're aware that he travels back and forth, true?

21        A.    When he comes to Nationals, I know he travels, that is

22     the only time.

23        Q.    The Nomads technically don't have a set location; isn't

24     that true?

25        A.    No.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 186 of 396


                                                                          186

 1                        T. ENIX - CX BY MR. TRIPI

 2        Q.    Isn't the very definition is Nomads roam?        The way you

 3     phrased it?

 4        A.    I've never phrased it that way.      They are not assigned

 5     to a particular chapter and after I got in the club, it was

 6     changed to whatever state you lived in.       So he would have been

 7     a Florida Nomad.

 8        Q.    We agree that he travels back and forth at times to New

 9     York, correct?

10        A.    Yes.

11        Q.    And you're aware of that?

12        A.    Yes.

13        Q.    And Haley as well.    Haley is someone who has roots in

14     New York but lives in Florida?

15        A.    That's correct.

16        Q.    And you're aware he travels back and forth, too?

17        A.    Yes.

18        Q.    And Skip Perkins, he is a Kingsmen Nomad who traveled

19     between Arcade and Tennessee, Correct?

20        A.    Yes.

21        Q.    And you're aware he was a Kingsmen Nomad, true?

22        A.    Yes.

23        Q.    And Special Ed is a New York -- from New York and he

24     was Nomad national president for a period of time?

25        A.    Yes.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 187 of 396


                                                                          187

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.    And a Nomad for a period of time until after that

 3     confrontation in Buffalo, true?

 4        A.    Correct.

 5        Q.    And Filly was a full patch member and Nomad in the

 6     Kingsmen and you know Filly, correct?

 7        A.    Yes.

 8        Q.    And you know Weirdo, true?

 9        A.    Yes.

10        Q.    And you know Tom Scanlon, correct?

11        A.    Yes, yes.

12        Q.    And Tom Scanlon was acting regional president in New

13     York for a period of time filling in for War Child, correct?

14        A.    Correct.

15        Q.    And you know War Child who -- Joe DeMarco, correct?

16        A.    Somewhat, yes.

17        Q.    And you interacted with him on Facebook when he was

18     trying to help Kingsmen expand to Arizona, true?

19        A.    Yes.

20        Q.    And he would keep you apprised of that effort, correct?

21        A.    Yeah, he had mentioned it, yeah.

22        Q.    Well, he talked to you about it, fair statement?

23        A.    Yeah, yeah.

24        Q.    And you interacted with him regarding a patch to see if

25     Pirk would approve a Arizona patch, correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 188 of 396


                                                                          188

 1                        T. ENIX - CX BY MR. TRIPI

 2        A.    Yes, he said that to me.

 3        Q.    And he went so far as to e-mail it to you and asked you

 4     to run it through Pirk, true?

 5        A.    True.

 6        Q.    But he was a New York regional president before going

 7     out is to Arizona, correct?

 8        A.    Yes, at one time, yes.

 9        Q.    And you knew Woody or Keith Wood?

10        A.    Yes.

11        Q.    And he had been a New York regional president at well,

12     correct?

13        A.    Yes.

14        Q.    And you interacted with all of those individuals at

15     various Kingsmen functions and events at one time or another,

16     correct?

17        A.    Sure, yes.

18        Q.    And that would include bike week?

19        A.    I don't know if everybody did, but a lot of those guys

20     came to bike week in Florida, Yes.

21        Q.    Or the Leesburg bike fest?

22        A.    Yes, they would come at different times.

23        Q.    Or the National Party?

24        A.    Yes.

25        Q.    And you know Flip as well, correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 189 of 396


                                                                          189

 1                          T. ENIX - CX BY MR. TRIPI

 2        A.    Yes.

 3        Q.    And he is a Kingsmen Nomad, true?

 4        A.    Yes.

 5        Q.    And he was from New York, correct?

 6        A.    Yes.

 7        Q.    And you know Bootsy, right?

 8        A.    I have met Bootsy one time, yes.

 9        Q.    And he is a Kingsmen Nomad from New York, correct?

10        A.    Yes.

11        Q.    And you held meetings in New York.       For example, at the

12     North Tonawanda clubhouse, you held a meeting and a lot of New

13     York members attended, correct?

14        A.    When you say I held -- I attended meetings.

15        Q.    We're talking about the meeting before the

16     confrontation.

17        A.    I didn't chair the meeting.      I was part of the meeting,

18     yes.    In North Tonawanda you're talking?

19        Q.    Yes.   You're a board member attending the meeting in

20     North Tonawanda, true?

21        A.    Yes, sir.

22        Q.    And Pirk is there as well, correct?

23        A.    Yes.

24        Q.    And Emmett Green was there, correct?

25        A.    Yes.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 190 of 396


                                                                             190

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.    And Tom Scanlon, correct?

 3        A.    That was the 2014?

 4        Q.    Yes.

 5        A.    I don't remember Tom Scanlon being there.        War Child

 6     was there.

 7        Q.    And I think on direct you talked about a meeting in

 8     December at Jack Wood's house in the basement you were at?

 9        A.    Yes, sir.

10        Q.    And that certainly was in New York as well, true?

11        A.    Yes.

12        Q.    And that was attended by a lot of officers in New York,

13     correct?

14        A.    There was officers and just regular members, too, yes.

15        Q.    And you were there?

16        A.    Yes.

17        Q.    As a board member, correct?

18        A.    Yes.

19        Q.    A regional president of Florida and Tennessee, true?

20        A.    Can we back up?

21        Q.    I'm just asking you for your positions.

22        A.    I want to correct what I said.

23        Q.    Your attorney -- that is his job.

24        A.    Okay.   Yes.

25        Q.    So Jack Wood's house, you're at Florida and Tennessee
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 191 of 396


                                                                              191

 1                         T. ENIX - CX BY MR. TRIPI

 2     regional president, true?

 3        A.    I think I had Tennessee at that time more than likely,

 4     yes.

 5        Q.    And national -- as we've seen, national secretary and

 6     treasurer, correct?

 7        A.    Yes.

 8        Q.    And the national president was there, correct?

 9        A.    Yes.

10        Q.    And a lot of Kingsmen from New York were there as well,

11     true?

12        A.    True.

13        Q.    And in that setting, Mr. Pirk and yourself would have

14     been higher ranking Kingsmen in the organization, true?

15        A.    Pirk would have been.     I was no higher than some of the

16     other people.

17        Q.    Is your claim that being on the national board and

18     national secretary and treasurer doesn't give you any rank?

19        A.    There were other people on the board besides me.          I

20     would have been the same as everybody on the board.

21        Q.    There is four people, right?

22        A.    Correct.   We were all the same.

23        Q.    So you're one of four?

24        A.    Yes.

25        Q.    And the organization has a couple hundred people, fair
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 192 of 396


                                                                          192

 1                        T. ENIX - CX BY MR. TRIPI

 2     statement?

 3        A.    Yeah, yeah.

 4        Q.    So worst-case scenario, in those meetings, you're in

 5     the top four?

 6        A.    Yes.

 7        Q.    And when you were testifying at a prior proceeding in

 8     front of Judge Wolford related to your release on July 18th,

 9     2016, isn't it true you testified under oath that, in part, I

10     don't even know the guys from New York that well.         Isn't that

11     true?

12        A.    At that point in time, that's true.

13        Q.    That was your testimony under oath, correct?

14        A.    That is my testimony and the truth.

15        Q.    Now, we talked a little bit about -- we talked a little

16     bit about charity runs, right?

17        A.    Yes.

18        Q.    And that was on your direct and you've done some

19     charity work, true?

20        A.    Yes.

21        Q.    And you're aware of other motorcycle clubs doing

22     charity work at some of those same events, correct?

23        A.    No.

24        Q.    You're aware of the Outlaws doing charity work,

25     correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 193 of 396


                                                                          193

 1                        T. ENIX - CX BY MR. TRIPI

 2        A.    I know they do some things, I'm not sure.

 3        Q.    Yes or no?

 4        A.    Yes.

 5        Q.    You're aware of Pagans doing charity work, correct?

 6        A.    No.

 7        Q.    How about the Warlocks?

 8        A.    Warlocks, yes.

 9        Q.    And those are all one percent clubs I just mentioned,

10     correct?

11        A.    That's correct.

12        Q.    Now, we agree that you opened a Facebook page, Blaze

13     Kingsmen MC, on May 29th, 2012, correct?        This is Government's

14     Exhibit 153.10, registration date May 29th, 2012.         Do you agree

15     with that?

16        A.    That would make sense.     That was after I joined, yes.

17        Q.    And you had been a member for some time prior to

18     opening the account, correct?

19        A.    That was in May?

20        Q.    Yes.

21        A.    To my knowledge that is the month I joined so it would

22     be within a few days or a week or something probably.

23        Q.    Wasn't it true, as of April of 2012, you were already

24     the sergeant-in-arms of Lake County?

25        A.    That's incorrect.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 194 of 396


                                                                          194

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.    Now, as the member of the board, you had one of four

 3     votes, correct?

 4        A.    One of five votes.

 5        Q.    Okay.   So the board members consisted of -- when was

 6     the board created?      Let's get that straight.

 7        A.    2014.

 8        Q.    What month?

 9        A.    Well, we had done it prior, but the first actual act

10     was the Nationals of 2014, the meeting at NT what we talked

11     about.   That was the first time we met as a board.

12        Q.    So August 2nd, 2014, those meeting minutes that have

13     been shown in court already, correct?

14        A.    That would be correct, yes.

15        Q.    And it was at that time that you were a board member

16     and a regional president of the Southeast region and the

17     national secretary and treasurer, true?

18        A.    Yes.

19        Q.    And you had been a board member from the inception of

20     the board until your arrest, correct?

21        A.    Yes.

22        Q.    You've always been on the board --

23        A.    Since we started.

24        Q.    -- of the Kingsmen?

25        A.    Yes, sir.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 195 of 396


                                                                          195

 1                         T. ENIX - CX BY MR. TRIPI

 2        Q.    And the board, in part, helps form decisions for the

 3     organization, correct?

 4        A.    More business decisions than anything, yes.

 5        Q.    So your answer to my question is yes, correct?

 6        A.    It's kind of yes.

 7        Q.    And certainly regional presidents of regions help

 8     mirror the vision of the national president, correct?

 9        A.    If that is the vision -- yes, if it's the vision that

10     we want to go.

11        Q.    Well, that is what you told Dave Brown when you were

12     interviewed on December 11th, 2014, that as the regional of

13     Florida at that time, your job was to mirror the vision of

14     David Pirk, the national president.       What you told him was true

15     and accurate, correct?

16        A.    That's true.

17        Q.    So you weren't lying to Dave Brown?

18        A.    No.

19        Q.    So your answer to my question here is yes?

20        A.    For the most part, yes.

21        Q.    And we agree that as the national secretary and

22     treasurer, you signed federal and New York State tax documents

23     on behalf of the organization, correct?

24        A.    Correct.

25        Q.    And your signature bound the organization to those tax
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 196 of 396


                                                                          196

 1                        T. ENIX - CX BY MR. TRIPI

 2     obligations, true?

 3        A.    I would assume so.

 4        Q.    And you had that understanding when you signed it,

 5     correct?

 6        A.    I assume, yes.    Yes.

 7        Q.    Yet, on July 18th of 2016, during your testimony before

 8     Judge Wolford at page 275 in response to my question --

 9     withdrawn.

10              In response to Mr. Connors' question, you testified

11     under oath before Judge Wolford that the only place you had

12     authority, I'll say, was in Florida.       That was your quote, "The

13     only place I had any authority was in Florida."         Correct?

14        A.    That's true.    Yes.

15        Q.    You're claiming under oath here today that as a

16     regional president of Florida and Tennessee, national secretary

17     and treasurer, and one of the four regional presidents who

18     served on the board, that your only authority was in Florida,

19     you're maintaining that that is the truth?        Yes or no?

20        A.    My only authority was in Florida and Tennessee, yes.

21        Q.    You said that to Judge Wolford, Florida, correct?

22        A.    I may have misspoken.     Yes, if that is what you're

23     saying is there, yes.

24        Q.    Would you agree with the notion that you believe in

25     deception?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 197 of 396


                                                                          197

 1                        T. ENIX - CX BY MR. TRIPI

 2        A.    I'm sorry?

 3        Q.    You believe in deception?

 4        A.    Do I believe in deception?

 5        Q.    Yes.

 6        A.    No, I believe it's wrong.

 7        Q.    Would you agree with this statement that sometimes you

 8     need people to think it's their idea, even when it's not?

 9        A.    That's part of the negotiating technique, yes.        I don't

10     know if that answered your question.       I hope I did.

11        Q.    Now, we agree that every Facebook message that has been

12     attributed to you, whether it be the Tim Enix account or under

13     your Blaze Kingsmen MC account, was you writing it, correct?

14        A.    If it was under that account, yes.

15        Q.    And we agree that you were the administrator of that

16     Facebook account, that group account, correct?

17        A.    During the time -- during what time frame?

18        Q.    Well, you tell me.    What time frame were you the

19     administrator?

20        A.    I can't tell you the exact date.      When Captain America

21     left, I was then asked to take over that position.

22        Q.    So you've been the administrator since 2013 when Pirk

23     was president, true?

24        A.    Yes.   Yes.

25        Q.    And generally the chain of command in the Kingsmen goes
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 198 of 396


                                                                          198

 1                         T. ENIX - CX BY MR. TRIPI

 2     national, regional, chapter level, chapter officers, patched

 3     members, strikers and then beyond that is citizens, correct?

 4        A.    Yes.    Yes.

 5        Q.    And you agree in the chain of command sequence that

 6     communication is important, correct?

 7        A.    Yes.    Absolutely.

 8        Q.    And you got to be very clear about what information

 9     you're providing so that it's accurate, correct?

10        A.    Yes.

11        Q.    So it's straightforward, true?

12        A.    Yes.

13        Q.    And so that people that are subordinate to you can rely

14     upon it, right?

15        A.    Yes.

16        Q.    And act upon it appropriately if necessary, true?

17        A.    True.

18        Q.    And so chain of command was important to you, correct?

19        A.    Yes.

20        Q.    And you would agree that when you are operating in that

21     fashion in an organization like the Kingsmen or any other

22     organization, that the words you use matter when you're

23     operating in chain of command, true?

24        A.    Yes.

25        Q.    So you would agree when you say things on the group
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 199 of 396


                                                                           199

 1                         T. ENIX - CX BY MR. TRIPI

 2     page such as, "if you hurt a Kingsmen, I will hurt you," that

 3     is broadly disseminated for all Kingsmen to see, true?

 4        A.    I'm sorry.   Could you repeat that?

 5        Q.    When you say things in the Kingsmen group page such as

 6     "if you hurt a Kingsmen, I will hurt you," that is broadly

 7     disseminated for all Kingsmen to see, true?

 8        A.    Yes.    Anyone on the page would see it, yes.

 9        Q.    And that is something that people under you can see?

10        A.    Everyone can see it.

11        Q.    And you would agree in a leadership for an organization

12     you set the tone.     Yes or no?

13        A.    I don't quite understand you what mean, "set the tone."

14        Q.    Well, you served in the business world, true?

15        A.    Yes.

16        Q.    And you've been a boss as we've heard, correct?

17        A.    Yes.

18        Q.    And you stated previously in the business world, you

19     want to clearly communicate with your subordinates.         True?

20        A.    True.

21        Q.    And you do the same operating as a regional president

22     in a Kingsmen Motorcycle Club, true?

23        A.    Yeah, I would say yes.

24        Q.    And as a board member, true?

25        A.    True.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 200 of 396


                                                                          200

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.    So would you agree when you say things like "if you

 3     hurt a Kingsmen, I'll hurt you," that you are part of setting

 4     the tone for organization.      Yes or no?

 5        A.    Okay, yes.

 6        Q.    Now, I'm going to show you a picture that we've seen

 7     before in this, Government's Exhibit 149.46-A.        Fair statement

 8     you know everybody in that photo, true?

 9        A.    No.

10        Q.    Who don't you know?    Let's do it that way.

11        A.    There's a -- the older gentleman leaning behind the

12     rest in peace there, he is drinking something.        Yeah, that guy

13     there, I don't know who that is.

14        Q.    Everyone else you know?

15        A.    Yes, yes.

16        Q.    And you were at the National Party, we've seen pictures

17     of you up in front.      You know, you had a fun time at the party

18     I assume, correct?

19        A.    Yeah.   Yes.

20        Q.    And you interacted with Kingsmen from New York there,

21     true?

22        A.    Yes.

23        Q.    And Kingsmen from Tennessee, correct?

24        A.    Yes.

25        Q.    And Kingsmen from Florida, correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 201 of 396


                                                                          201

 1                        T. ENIX - CX BY MR. TRIPI

 2        A.    Yes.

 3        Q.    And Kingsmen from Pennsylvania, correct?

 4        A.    Yes.

 5        Q.    And you're aware that Mr. Jenkins made his way up to

 6     New York for the party, correct?

 7        A.    Yes.

 8        Q.    And he took his motorcycle up there, true?

 9        A.    Took his motorcycle?

10        Q.    Yes.

11        A.    I was not aware of that.

12        Q.    You heard Mr. Pirk's testimony yesterday about what

13     happened after the National Party when he was in Tennessee with

14     the motorcycle, correct?

15                     MR. COVERT:   Object as to form.

16                     THE COURT:    I'll allow that question.    Overruled.

17        Q.    You heard Mr. Pirk's testimony yesterday about happened

18     after the National Party, how he met with up with him in

19     Tennessee and Mr. Jenkins was on a motorcycle, correct?

20        A.    No.

21        Q.    You were sitting here in court.      I'm asking if you

22     heard it.

23        A.    No, I didn't hear it.

24        Q.    You missed that part of the testimony?

25        A.    Evidently.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 202 of 396


                                                                           202

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.    In any event, is there any other parts of the testimony

 3     that you missed?

 4        A.    There is sometimes I don't hear well.

 5                     MR. CONNORS:   Excuse me.    I'm going to object.

 6                     THE COURT:   Sustained.

 7        Q.    So, Andre Jenkins, you claim before August 31st of

 8     2014, was having issues with his motorcycle, correct?

 9        A.    Correct.

10        Q.    And I think, as you said, one day it was working and

11     one day it wasn't.      Words to that effect?

12        A.    Yes, yes.

13        Q.    And that had been going on for a period of time, true?

14        A.    Yes.

15        Q.    But clearly he was in the organization as of the

16     National Party, full patch member, true?

17        A.    To my knowledge, he had all his patches at that time.

18        Q.    And we've seen other pictures of him holding up the

19     vest similar to how Hartigan is holding up the vest, correct?

20        A.    Yes.

21        Q.    And we've seen that in this courtroom?

22        A.    Yes.

23        Q.    But isn't it true, sir, that according to the bylaws

24     that you wrote in 2015, if someone has a minor breakdown, they

25     have two weeks to get it fixed or they will be striking, but if
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 203 of 396


                                                                             203

 1                        T. ENIX - CX BY MR. TRIPI

 2     they have a major breakdown, they have two months or within

 3     reason at the discretion of the president to get their

 4     motorcycle fixed.      That is what that says.    Correct?

 5        A.    What was the first part of your question?

 6        Q.    Read that.

 7        A.    I see that.

 8        Q.    I read it and I asked you if that is correct.        You

 9     wrote that and -- you wrote those words?

10        A.    I did not write that, but that is true.

11        Q.    Well, these bylaws, March 8th, 2015, were on your

12     computer.   You've seen that.       Correct?

13        A.    That is absolutely correct.

14        Q.    And you participated in writing the bylaws, correct?

15        A.    Yes.

16                     MR. CONNORS:   I have an objection.     How can the

17     bylaws of 2015 apply to a 2014 event?

18                     THE COURT:   Speaking objection, Mr. Connors?

19                     MR. CONNORS:   May we approach?

20                     THE COURT:   No.    The question is:   Do the bylaws

21     state that.     Overruled.   You can answer.

22        A.    That question, yes.       The bylaws state that.

23        Q.    So if someone has two months to get a major breakdown

24     fixed, if the National Party was August 3rd, 2014, and let's

25     imagine for a moment that Mr. Jenkins' motorcycle fully
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 204 of 396


                                                                            204

 1                         T. ENIX - CX BY MR. TRIPI

 2     exploded that day, he would have had two months to get it back

 3     up in working order or within reason at the discretion of the

 4     president, true?

 5           A.   Yes.

 6           Q.   And if we do simple math, from August 2nd of 2014, that

 7     would have meant Mr. Jenkins would have had until October 2nd

 8     of 2014 to get a major breakdown fixed, correct?

 9           A.   It was my discretion and my discretion was no because

10     it had happened so many times, so the answer to the question is

11     no.

12           Q.   Per the bylaws, if you have a major breakdown, you have

13     two months; isn't that true?

14           A.   Can I explain the bylaws?

15           Q.   You can answer my questions.    If you have a major

16     breakdown, you have two months.        Those are the words written

17     there, correct?

18           A.   Those are the words written there.

19           Q.   And if we do simple math, from August 2nd of 2014, that

20     would have meant October 2nd, 2014, correct?

21           A.   That would be correct.

22           Q.   And those 2015 bylaws replaced other versions of the

23     bylaws, true?

24           A.   Yes.

25           Q.   And we've had the 2013 version of the bylaws in this
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 205 of 396


                                                                           205

 1                          T. ENIX - CX BY MR. TRIPI

 2     courtroom, correct?

 3        A.    I've seen the 2009.    I'm not sure I seen 2013.

 4        Q.    Here is Exhibit 45.

 5        A.    I may have.

 6        Q.    Says "National Bylaws."     I'll zoom out.    All right?

 7     National bylaws?

 8        A.    Yes.

 9        Q.    And page 2, "current as of January of 2013," right?

10        A.    Okay.   Yes, sir.

11        Q.    And this is January 2013.     By then you're president in

12     Lake County, correct?

13        A.    Yes, yes.

14        Q.    And so these bylaws are operable at that point in time,

15     true?

16        A.    Yes.

17        Q.    These bylaws have a section on motorcycle maintenance,

18     correct?   See that last section there?      It says if you have a

19     minor breakdown, you have two weeks to get it fixed or you will

20     be striking.     If you have a major breakdown, you have two

21     months or within reason at the discretion of the president.

22              A bike can be built in two months, correct?

23        A.    Yes.

24        Q.    Since you have been in the organization, major

25     breakdowns, people were allowed for up to two months, correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 206 of 396


                                                                           206

 1                          T. ENIX - CX BY MR. TRIPI

 2        A.    Yes.

 3        Q.    Now, we've had some testimony here about the incident

 4     with the Pagans in January of 2014, correct?

 5        A.    That's correct.

 6        Q.    And you said Captain America left and he was on good

 7     terms when he left, true?

 8        A.    That's correct.    Yes.

 9        Q.    But isn't it true that after that, five more members of

10     what had been the Hernando chapter, essentially jumped patch to

11     the Pagan support club, the Legends, correct?

12        A.    Yes.   There was five of them.

13        Q.    And they maintained control of the Hernando chapter

14     that had previously been a Kingsmen chapter, correct?         The

15     clubhouse.

16        A.    I'm not sure what you mean by "maintain control."

17        Q.    They maintained the property?

18        A.    They took it over after we moved out.       The Legends took

19     it over.

20        Q.    The same five guys who had been the Hernando chapter

21     became members of the Legends?

22        A.    Later on.

23        Q.    That was your claim.      Your claim is it was later on and

24     all friendly, true?

25        A.    Yes, it was.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 207 of 396


                                                                          207

 1                        T. ENIX - CX BY MR. TRIPI

 2        Q.    Well, when you went to the meeting with the Pagans, you

 3     were armed, correct?

 4        A.    Yes.

 5        Q.    And Pirk was armed, correct?

 6        A.    I'm sure he was, yes.

 7        Q.    And Professor was armed, correct?

 8        A.    Not to my knowledge.

 9        Q.    You didn't see that big street sweeper shotgun that was

10     shown in court here?

11        A.    No, I rode --

12        Q.    You answered my question.     It's your claim that he

13     didn't have the street sweeper?

14        A.    My claim is I didn't see it.

15        Q.    Okay.   So you didn't see it in the front seat of the

16     car?

17        A.    I rode in the front seat.     Absolutely not.

18        Q.    It wasn't placed there when you got out?       That's your

19     testimony?

20        A.    When I got out?

21        Q.    When you walked out of the vehicle --

22        A.    I have no way of knowing.     I walked across the street.

23        Q.    So you deny that you staged at the gas station a block

24     or two away in preparation for meeting the Pagans?

25        A.    We didn't stop at the gas station prior -- you said
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 208 of 396


                                                                          208

 1                        T. ENIX - CX BY MR. TRIPI

 2     prior to getting there?

 3        Q.    Was my question confusing, sir?      I asked if you stop a

 4     block away from the clubhouse and staged.        Yes or no?

 5        A.    No.

 6        Q.    So you've heard that testimony in this courtroom,

 7     correct?

 8        A.    Yes.

 9        Q.    And you heard Sean McIndoo talk about it?

10        A.    Yes.

11        Q.    And you heard David Pirk talk about it, correct?

12        A.    Yes, I did.

13        Q.    And your claim is that didn't happen?

14        A.    Absolutely not.

15        Q.    And so you disagree with Mr. Pirk and Mr. McIndoo?

16        A.    Yes, I do.

17        Q.    When you talked about this event back on July 18th,

18     2016, when you were trying to obtain bail in this case, you

19     indicated that you went with another guy.        You said me and

20     another guy met with the Pagans under oath before Judge

21     Wolford.   Do you recall that?

22        A.    No, but can I ask was that during the Pagans about the

23     patches?

24                     MR. CONNORS:   May I have a page and line?

25                     MR. TRIPI:   Sure.   I'll offer Government 500,
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 209 of 396


                                                                          209

 1                        T. ENIX - CX BY MR. TRIPI

 2     which is that entire transcript into evidence.

 3                    THE COURT:    Any objection?

 4                    MR. CONNORS:    Of course.    You don't offer a whole

 5     transcript into evidence.

 6                    MR. COVERT:    Yes, your Honor.

 7                    MR. TRIPI:    Statement of a party opponent.

 8                    (Whereupon, there was a sidebar discussion on the

 9     record.)

10                    THE COURT:    We'll have to confirm it, but I do

11     think Mr. Tripi has a point.      It's an entire transcript of a

12     party opponent.    You know there may be some parts where there

13     is argument that couldn't come in.

14                    MR. TRIPI:    I redacted all argument.

15                    MR. COVERT:    I would like to see the redacted

16     version.   I'm very cautious of putting that in as to reviewing

17     hearsay.

18                    MR. TRIPI:    It has nothing to do with his client

19     at all.

20                    THE COURT:    My initial reaction under

21     801(d)(2)(a), it could come in.

22                    You know, let's take a break.      I was going to take

23     one in a few minutes; we'll take one right now.

24                    (Whereupon, the proceeding continued.)

25                    THE COURT:    Ladies and gentlemen, we'll take a
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 210 of 396


                                                                                 210

 1                 USA VS. D. PIRK, A. JENKINS & T. ENIX

 2     break.   Don't talk about the case among yourselves or with

 3     anyone else and we'll see you back here shortly.         Thank you.

 4                    (Whereupon, the jury is escorted from the

 5     courtroom.)

 6                    THE COURT:    Mr. Connors, you were saying here is

 7     the situation and then I said we'll take a break.         Everybody

 8     can have a seat.

 9                    Mr. Connors, you are saying here is the situation.

10                    MR. CONNORS:    Here is the situation.     This is a

11     detention hearing with relaxed rules of evidence.         There are

12     probably a number of issues that would affect the admissibility

13     of questions is clearly not admissible.

14                    THE COURT:    The questions over what?

15                    MR. CONNORS:    The questions that were posed and

16     the dialog that took place.

17                    THE COURT:    I don't know about that.     I'm going to

18     do some research on it and I'll look into it.

19                    Mr. Tripi, I can't rule right now whether or not

20     the entire transcript can come in.       Do you have any case law on

21     this?

22                    MR. TRIPI:    Judge, I don't have case law.         They

23     are all his words under oath.

24                    THE COURT:    I agree and I think there's a fair

25     argument.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 211 of 396


                                                                           211

 1                 USA VS. D. PIRK, A. JENKINS & T. ENIX

 2                    MR. TRIPI:    801(d)(2)(a) is my argument.

 3                    THE COURT:    I think there's a fair argument that

 4     under 801(d)(2)(A) you could, frankly, read the whole thing,

 5     but before we just admit a transcript, I want to do some

 6     research on it and, also, I want counsel to have an opportunity

 7     to review it if there is any objection to any parts of it,

 8     notwithstanding 801(d)(2)(A).

 9                    So, at this point in time, I'm not going to be

10     able to say "overruled" and admit the transcript.

11                    MR. TRIPI:    Well, let's keep going and I'll just

12     keep crossing him with it.

13                    MR. COVERT:    Your Honor, for the record, I asked

14     Mr. Tripi, he indicated that any mention of Mr. Jenkins would

15     be redacted.    That is obviously my concern.

16                    MR. CONNORS:    It's what?

17                    MR. COVERT:    That is obviously one of my concerns,

18     is any reference to Mr. Jenkins being redacted.

19                    MR. TRIPI:    Well, no, there is a reference to when

20     Mr. Enix says about putting Mr. Jenkins out, I don't think that

21     is what you're talking about.

22                    MR. COVERT:    Yes.   That is not what I'm talking

23     about.   I do need time to review it.

24                    THE COURT:    I'm not saying -- before I say --

25                    MR. TRIPI:    Well, the way the cross is going to
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 212 of 396


                                                                            212

 1                 USA VS. D. PIRK, A. JENKINS & T. ENIX

 2     go, theirs is a whole lot of stuff he left out that he didn't

 3     admit on the stand when -- so I'm going to cross him on

 4     all that.   That is technically not an inconsistent statement.

 5     It's omissions by.

 6                    THE COURT:    You don't need inconsistent statements

 7     to cross.   It's a statement of a party opponent.

 8                    MR. TRIPI:    I also, at the end of the day, a final

 9     analysis, I am going to want the jury to be able to read this

10     and compare it to what he is saying on direct.

11                    THE COURT:    Okay.   Here's is the thing.     I haven't

12     looked at the transcript.     I never look at the transcripts.       I

13     sat through the hearing.      This was obviously 2016.     I don't

14     know what you're proposing in terms of redactions and I want to

15     afford counsel an opportunity to review that.        That won't be

16     feasible for them to do that this afternoon while you are

17     conducting your examination.

18                    What I would like you to do, go forward with your

19     examination and I'll see if I can find any case law on this and

20     we'll see if you find any case law on it and we'll address it.

21                    MR. TRIPI:    Absolutely, your Honor.     No problem.

22     And I'll continue on.

23                    MR. CONNORS:    At least on mine, there is some

24     colloquy with the Court as well.

25                    THE COURT:    Those parts I don't think should come
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 213 of 396


                                                                            213

 1                 USA VS. D. PIRK, A. JENKINS & T. ENIX

 2     in.

 3                    MR. TRIPI:    I cut all of those out.

 4                    MR. CONNORS:    Page 375.

 5                    MR. TRIPI:    At the end?

 6                    MR. CONNORS:    Page 375.

 7                    MR. TRIPI:    375 are questions and answers.

 8                    MR. CONNORS:    The Court.    Thank you, Mr. Tripi.

 9     Before Mr. Connors asks you redirect --

10                    MR. TRIPI:    So then you continue with questions

11     after that on page 376.

12                    MR. CONNORS:    It's colloquy.

13                    THE COURT:    The thank you?

14                    MR. TRIPI:    The thank you and you get up for

15     recross.   Any argument before and after has been redacted.

16                    THE COURT:    Do you need this to be resolved before

17     you go forward with your cross examination?

18                    MR. TRIPI:    No, I'll keep crossing in the normal

19     course but it's going to be -- take me more time than I hoped

20     but that's okay.

21                    THE COURT:    Well --

22                    MR. TRIPI:    It's just easier if the document is

23     already in and put it on the screen and, you know, that's all.

24     But I can do -- that's fine.

25                    THE COURT:    Well, I think --
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 214 of 396


                                                                           214

 1                 USA VS. D. PIRK, A. JENKINS & T. ENIX

 2                    MR. TRIPI:    I was just trying to make that part of

 3     it -- and if you are saying -- if you say so, I've said enough

 4     of that.

 5                    THE COURT:    I don't know that certain portions of

 6     it can't be displayed.      You know, I don't know.     What is your

 7     view, Mr. Connors, in terms of Mr. Tripi cross examining your

 8     client with prior statements that he's made?        I mean, if he

 9     shows -- puts up on the screen what he previously testified to,

10     do you have an objection to that?

11                    MR. CONNORS:    I think if it's a prior statement

12     under oath and inconsistent --

13                    THE COURT:    It doesn't have to be inconsistent.

14     It's a 801(d)(2)(A), any statements by Mr. Enix, including

15     prior testimony, would come in under 801(d)(2)(A) and he should

16     be able to cross examine him with regard to the prior

17     statements under 801(d)(2)(A).      The other defense counsel are

18     asking for a limiting instruction of the testimony and

19     inconsistent statements aren't offered for its substance, but

20     this is being offered for its substance.

21                    So I take it Mr. Jenkins and Mr. Pirk are asking

22     for a limiting instruction that it should only be considered

23     with respect to Mr. Enix?

24                    MR. EASTON:    Yes, your Honor, those portions that

25     are deemed admissible we would request a limiting instruction
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 215 of 396


                                                                          215

 1                  USA VS. D. PIRK, A. JENKINS & T. ENIX

 2     because it's not coming in under anything other than a

 3     801(d)(2)(A).

 4                     THE COURT:   Essentially, Mr. Tripi, your position

 5     is now Mr. Enix got up on the stand and testified, his entire

 6     testimony can be used as affirmative proof?

 7                     MR. TRIPI:   Yes.    He made that choice when he

 8     testified and he was forewarned.

 9                     MR. CONNORS:   What about the colloquy with the

10     Court, your Honor?

11                     THE COURT:   I don't think the colloquy with the

12     Court should come in, but in terms of, if Mr. Tripi is using

13     this prior testimony to examine Mr. Enix, do you have any basis

14     to object?    I mean, in other words, do you have an argument

15     against it coming in under 801(d)(2)(A)?

16                     MR. CONNORS:   Well, that is clearly a statement of

17     an opposing party.    I follow that.

18                     THE COURT:   That doesn't even have to be under

19     oath to come in.    Here we have testimony under oath.       Typically

20     it comes up in a civil case.        You could admit the party

21     opponent's entire deposition transcript if you wanted to, as

22     long as it was -- otherwise, there was no admissibility issue

23     with respect to it.     You know.

24                     MR. CONNORS:   That is what concerns me a little

25     bit.   I've read it, obviously I was there and I'm familiar with
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 216 of 396


                                                                            216

 1                 USA VS. D. PIRK, A. JENKINS & T. ENIX

 2     it, but I haven't looked at it to see whether or not there were

 3     any objections to the admissibility of its entirety.

 4                    MR. TRIPI:    They are all his words, though.       They

 5     are on relevant topics, they are all his words on the Pagans

 6     issue, on the post to Jenkins.

 7                    THE COURT:    I don't disagree with you, but there

 8     is other evidentiary rules.      Typically this does arise in a

 9     civil case and in a civil case, if the plaintiff in the case

10     wants to put in the defendant's deposition transcript, you

11     still have to resolve -- even though it is a statement of the

12     party opponent, you still have to resolve any evidentiary

13     issues.

14                    MR. TRIPI:    I don't see -- there are no privilege

15     issues, there's no 403 issues, undue prejudice.         I'm saying he

16     lied and he lied to -- I got 50-something tabs where I've

17     identified locations where he lied under oath to the Court.

18     I'm through about seven of them.

19                    THE COURT:    Okay.   Why don't we do this?     Number

20     one, I'll give a limiting instruction that this is not coming

21     in with respect to either Mr. Jenkins or Mr. Pirk.

22                    MR. COVERT:    We're finding references to the state

23     court trial.

24                    THE COURT:    What?   You're finding references to

25     the state court trial?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 217 of 396


                                                                           217

 1                 USA VS. D. PIRK, A. JENKINS & T. ENIX

 2                    MR. COVERT:    Yes.

 3                    THE COURT:    I'm not letting the whole thing in.

 4     But my point is, for purposes of Mr. Tripi conducting his cross

 5     examination right now, as far as I'm understanding, you want to

 6     display it on the ELMO?

 7                    MR. TRIPI:    Yes.    And I won't display anything

 8     referring to the state trial.

 9                    THE COURT:    Here is what we're going to do.

10     Number one, I'm going to give a limiting instruction that this

11     prior testimony for a proceeding in front of me is only coming

12     in with respect to Mr. Enix.        Number two, if you get to some --

13     whatever page and lines you want to display, I want you to

14     identify what those page and lines are that you want to display

15     on the ELMO, and if you want to do it that way and, Counsel, at

16     that point in time, you can indicate if you have an objection

17     to him putting it up on the screen or not.

18                    MR. COVERT:    As long as he can give us the page

19     number and a moment to look at it?

20                    THE COURT:    You look at it and state whether or

21     not you have an objection.      If you have an objection, if not --

22     technically, you don't have the right to see the transcript and

23     this is going to display the transcript and I don't see grounds

24     where this would be inappropriate to be displaying your

25     client's prior testimony unless there is some other evidentiary
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 218 of 396


                                                                            218

 1                 USA VS. D. PIRK, A. JENKINS & T. ENIX

 2     objection to it, at which point Mr. Tripi identifies the page

 3     and lines, then you indicate that.        Okay?   Any objection to

 4     that?

 5                     MR. CONNORS:    Well, I still think just admitting

 6     the entire document has some evidentiary problems if it's not

 7     an inconsistent statement.      I understand that you're saying

 8     it's a statement of a party opponent, but a statement of a

 9     party opponent still has to have some probative value.

10                     THE COURT:   True.     So I guess that is why I'm

11     saying, at this point, I'm not ruling whether or not the entire

12     transcript will come in.       Okay?   I'll give you time to look

13     through that.    I want to see if I can find any case law on that

14     and then we'll address that.      But for purposes of going forward

15     right now, what I hear you saying is that you want to put up on

16     the ELMO the pages that you're questioning him about.

17                     MR. TRIPI:   At times, yeah, so we don't run

18     into --

19                     THE COURT:   And it's not necessarily going to be

20     inconsistent statements.       It can be just for purposes of cross

21     examination.

22                     MR. CONNORS:    So what's the evidentiary value if

23     it's not inconsistent?

24                     THE COURT:   Impeachment, bias, motive.

25                     MR. TRIPI:   He gave an accounting to the Judge
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 219 of 396


                                                                             219

 1                  USA VS. D. PIRK, A. JENKINS & T. ENIX

 2     under oath.    For example, I'll tip my hand.      He never said he

 3     was armed.    Never said he was armed.       That was a big deal at

 4     the detention hearing.       Never said he was armed, just said he

 5     was --

 6                     THE COURT:    I was sitting there.    There was a lot

 7     of minimization of any involvement with Tennessee and he did

 8     just say on the witness stand that, you know, he was president

 9     of Tennessee or regional president of Tennessee.

10                     Now, I think it's a fair argument that Mr. Tripi

11     is making there are inconsistencies but I hear you saying you

12     don't want to pursue inconsistencies.

13                     MR. TRIPI:    Oh, motions.

14                     THE COURT:    That may all come in as an

15     inconsistent statement by omission but if I understand what

16     you're saying, you also want to use this as -- even if it isn't

17     inconsistent, you want to use it as evidence to cross examine

18     him.

19                     MR. TRIPI:    Correct.

20                     MR. CONNORS:    So with respect to the omission

21     argument, the foundation that is required for an omission to be

22     submitted into evidence is there has to be a submission -- the

23     question itself was specifically asked.        You can't just say

24     here is the transcript, tell me where you said in this

25     transcript --
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 220 of 396


                                                                           220

 1                 USA VS. D. PIRK, A. JENKINS & T. ENIX

 2                    THE COURT:    Unless you're dealing with the party

 3     opponent.

 4                    MR. CONNORS:    Even then, your Honor, the omission

 5     if you're offering it.

 6                    THE COURT:    But this is prior testimony.

 7                    MR. CONNORS:    I understand.    I understand that

 8     it's admissible, but the question becomes, can you say to him,

 9     tell me in this document where you said --

10                    THE COURT:    Then maybe you have a 403 objection to

11     something like that, but --

12                    MR. TRIPI:    For example, Terry, I don't mean to

13     interrupt you, just by way of example, your question on Pagans,

14     your question was:    Tell us what happened at that meeting and

15     he goes on for three pages at 276 to 278, never once mentioned

16     a gun and you further talked to him about the fact that there

17     was no guns in the trunk full of guns.       So he's now admitted

18     that he had a gun.    So -- that is where I'm going.

19                    MR. CONNORS:    He's never denied that he had a gun.

20                    MR. TRIPI:    When you said what happened --

21                    THE COURT:    I definitely never was under the

22     impression he was armed at this meeting with the Pagans.

23                    MR. CONNORS:    Well, I always knew and I'm almost

24     certain that we presented it in that fashion because he's got a

25     concealed carry permit.     He is allowed to have a gun.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 221 of 396


                                                                             221

 1                 USA VS. D. PIRK, A. JENKINS & T. ENIX

 2                    THE COURT:    I never had the impression that he

 3     went to some meeting with this one percent motorcycle club in

 4     Florida armed.

 5                    MR. TRIPI:    No, everything was folded nicely, like

 6     it was on the stand today, and folded and handed over and

 7     cordial.   I'm reading it now.

 8                    THE COURT:    I definitely didn't have the

 9     impression.    You can point to part of the transcript where it

10     said that, but I don't remember that.

11                    MR. CONNORS:    Well, the issue was the overt act

12     and trunk of guns.

13                    THE COURT:    The issue was dangerousness.      The

14     issue was whether or not he was a risk of danger.

15                    MR. CONNORS:    I think it came in the context of

16     putting together the trunk full of guns, but the question at

17     378, the question about the national secretary and treasurer

18     and the question was asked and stopped and then on the

19     redirect, he answers the whole question about it.         It's a 106

20     argument there and that is part of the problem.         If you just

21     put in the entire document, it doesn't really address all of

22     the evidentiary concern that you have with this type of

23     examination.

24                    MR. TRIPI:    How does putting the whole thing not

25     address 106?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 222 of 396


                                                                          222

 1                 USA VS. D. PIRK, A. JENKINS & T. ENIX

 2                     THE COURT:   Putting the whole thing would address

 3     those issues.

 4                     MR. CONNORS:   Of course we have issues with

 5     respect to -- as we've discussed, to the redaction issues as

 6     well.   I don't think any of us have had a chance to look at a

 7     couple hundred pages to raise any other objections to the

 8     admissibility of this document.

 9                     MR. TRIPI:   They called their client and they

10     didn't read his testimony?      Come on.

11                     MR. CONNORS:   We've read it several times, but I

12     don't see the admissibility of this entire transcript.

13                     THE COURT:   I guess that is not the issue we're

14     dealing with right now.      The proposal I'm making is that Mr.

15     Tripi continue with his cross and when he gets to pages of the

16     transcript that he wants to question Mr. Enix about, that he

17     identify the page numbers and line numbers.        And if there is an

18     objection, you can make it at that time, but the understanding

19     would be it's not -- it isn't -- if it's displayed coming in as

20     an inconsistent statement, it's coming in as 801(d)(2)(A).         I'm

21     not aware of any basis.      I mean, this could just be a letter.

22     This could be a letter that he wrote and here we have testimony

23     under oath.

24                     I don't know of the grounds where it would be

25     inappropriate for the government to be seeking to admit that as
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 223 of 396


                                                                           223

 1                 USA VS. D. PIRK, A. JENKINS & T. ENIX

 2     affirmative evidence.     If you're aware of -- I'm not saying

 3     that you have to agree to everything.       That's why I'm saying

 4     Mr. Tripi identifies the page numbers and line numbers and if

 5     there is a 403 objection or some other type of objection, you

 6     make it at that time.     But I don't know of a basis to prevent

 7     the government from using this under 801(d)(2)(A).         I mean, if

 8     you're aware of one, I'm open to hearing it.

 9                    MR. CONNORS:    I certainly don't have an issue of

10     cross examination on a prior inconsistent statement.         Obviously

11     that is fair game.    Just to me seems to admit this entire

12     matter into evidence, creates confusion and creates, you know,

13     all sorts of issues for jury if it's a evidentiary item that is

14     admitted.

15                    THE COURT:    You're still talking about the whole

16     transcript.   I'm saying at this point I'm not making that

17     determination.    I'm saying at this point is Mr. Tripi has his

18     Post-It notes that he wants to pursue.

19                    MR. CONNORS:    Do you have a copy?

20                    THE COURT:    I have the electronic version of it

21     and Mr. Tripi has Post-It notes that he wants to pursue and he

22     wants to display it to the jury.      What would be the basis?     If

23     there is some particular objection with the segment that he

24     wants to display, I'll hear it.      Even if it's not inconsistent,

25     what would be the grounds, just generally speaking, to prohibit
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 224 of 396


                                                                                224

 1                 USA VS. D. PIRK, A. JENKINS & T. ENIX

 2     him from displaying that to the jury?

 3                    Why don't we take a break?      We'll take a

 4     five-minute break.

 5                    (Whereupon, there was a break in the proceeding.)

 6                    MR. CONNORS:    Don't tell me you found a case.

 7                    THE COURT:    A couple.   My law clerk is very good

 8     and she is from Syracuse and heading back to Syracuse.

 9                    So, there is case law where it gets retried and

10     the Court allows the entire transcript for retrial.         I haven't

11     found anything in the Second Circuit yet, but United States vs.

12     Reed, 227 F. 3d 763, Seventh Circuit case from 2000; and there

13     is a Fifth Circuit case, United States vs. Ndubuisi, 460 F.

14     Appx. 436, Fifth Circuit case.

15                    My law clerk found an unreported case from

16     District Court of Kansas that has in a footnote, a bunch of

17     string cites where the defendant is arguing that admissibility

18     issues have to be resolved with respect to each portion of the

19     transcript that is coming in, even under 801(d)(2)(A).             The

20     government is arguing, no, all the entire transcript comes in

21     under 801(d)(2)(A), and she is in the process of going through

22     all those cites and we'll give you those additional.          I don't

23     have the cite in front of me.

24                    At this time, I feel as though a conservative

25     approach that I, frankly, am not aware of any basis to not
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 225 of 396


                                                                          225

 1                 USA VS. D. PIRK, A. JENKINS & T. ENIX

 2     allow Mr. Tripi to proceed in this fashion, which is that if he

 3     has a portion of the transcript that he wants to display on the

 4     ELMO, he identifies it by page and line number, and that,

 5     Counsel, if you have an objection to it on some grounds other

 6     than it being a hearsay ground, in other words, it comes in

 7     under 801(d)(2)(A) and you voice your objection and I'll

 8     resolve it on a case-by-case basis, the entire transcript may

 9     come in.

10                    MR. COVERT:    As we indicated, we found one passage

11     to the Court that was around the court proceedings that is

12     around pages 307 and 308 and then one reference to Mr. Jenkins

13     having a prior -- 389, 390, having a prior conviction and

14     incarceration.

15                    THE COURT:    I asked Mr. Enix about that.

16                    MR. CONNORS:    I assume the cases still omit the

17     colloquy?

18                    THE COURT:    No, actually they don't.

19                    MR. CONNORS:    You're kidding.

20                    THE COURT:    No.   In fact, actually in the Seventh

21     Circuit case, the defendant was arguing that redaction should

22     have been made -- I don't know, he was arguing that portions

23     should have been redacted.      I'm not going to let the colloquy

24     come in.

25                    MR. TRIPI:    I already redacted the argument before
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 226 of 396


                                                                              226

 1                        T. ENIX - CX BY MR. TRIPI

 2     and after.    The colloquy in the middle I did not.

 3                    THE COURT:    I'll give counsel time to look at it

 4     and if you have other requested redactions, we'll rule on it.

 5     Up to this point, this would be coming in under 801(d)(2)(A),

 6     but I'll give a limiting instruction.

 7                    Why don't we get Mr. Enix back up here?

 8                    (Whereupon, Defendant Enix retakes the witness

 9     stand.)

10                    (Whereupon, the jury is escorted into the

11     courtroom.)

12                    THE COURT:    Thank you, ladies and gentlemen.         You

13     haven't heard me say court time and real time, and I am

14     reserving on Mr. Tripi's motion allowing in the transcript.            He

15     will put in portions and I want you to understand that this

16     evidence can only be considered with respect to Mr. Enix.            It's

17     not coming in with respect to Mr. Jenkins or Mr. Pirk.             You can

18     continue.

19     CONTINUING CROSS EXAMINATION BY MR. TRIPI:

20        Q.     Directing your attention you back to the prior

21     testimony of yours.     Isn't it true, in response to your

22     attorney's question, "tell us what happened at the meeting,"

23     referencing the meeting with the Pagans, you never said that

24     David Pirk was with you during that meeting?        Isn't that true?

25        A.     I'm sorry.   I'm confused.   The prior time?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 227 of 396


                                                                             227

 1                         T. ENIX - CX BY MR. TRIPI

 2        Q.     Yes.

 3        A.     That's fine.   I'm not sure if I did or not.

 4                      MR. TRIPI:    This is from 276 and 278, ending at

 5     278, line 18, beginning at 276.        I'll be putting up certain

 6     portions.

 7                      THE COURT:    Let counsel have a chance to review it

 8     and if you have any objection, let me know.

 9                      MR. COVERT:    We're okay, your Honor.

10                      THE COURT:    Mr. Easton, any issue?

11                      MR. EASTON:    No, your Honor.   With the limiting

12     instructions, none.

13                      MR. COVERT:    Same here.

14                      THE COURT:    Mr. Connors?

15                      MR. CONNORS:    No, I think I'm okay, your Honor, up

16     to 278.

17                      THE COURT:    276 to 278.    And, ladies and

18     gentlemen, again, there is a limiting instruction here and so,

19     therefore, you can only consider this with respect to Mr. Enix.

20        Q.     Mr. Enix, I'll ask a few more questions before I get

21     back to that.

22               As of July 18th of 2016, you were testifying under oath

23     at a proceeding where determinations would be made with respect

24     to whether you would be released on bail or not, correct?

25        A.     That's correct.      Yes, sir.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 228 of 396


                                                                          228

 1                         T. ENIX - CX BY MR. TRIPI

 2        Q.    And you got up on the stand, and as of that date, you

 3     knew that you were indicted with both Mr. Pirk and Mr. Jenkins

 4     in this case, correct?

 5        A.    Correct.

 6        Q.    And there had been some prior proceedings in the case

 7     up to that point, and on July 18th, you testified in this

 8     proceeding related to release, true?

 9        A.    Yes.

10        Q.    And it was your intention during your testimony to

11     distance yourself from David Pirk because you knew he was the

12     lead defendant in this indictment; isn't that correct?

13                      MR. EASTON:   Objection, your Honor.

14                      THE COURT:    Overruled.

15        A.    That's not correct.

16        Q.    In response to your attorney's question, tell us what

17     happened at the meeting regarding the Pagans, you started your

18     answer -- I'll leave it up on the monitor for a moment.

19              Mr. Enix, look up when you're done reading this page.

20        A.    The whole thing?

21        Q.    Whenever you're reading it, yes.

22        A.    Okay.

23        Q.    Your answer continued for another page.        I'll put page

24     277 on the screen.

25        A.    Okay.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 229 of 396


                                                                           229

 1                        T. ENIX - CX BY MR. TRIPI

 2        Q.    Now I'm putting on the screen page 278 up to line 18 at

 3     this point.

 4        A.    Okay.

 5        Q.    I'm going to direct your attention to line 4.        You

 6     said, "Me and another guy went inside."       See that?

 7        A.    Yes.

 8        Q.    You did not testify back at that proceeding that you

 9     and David Pirk went inside, correct?

10        A.    I didn't say his name, no.

11        Q.    You did not say "David Pirk," correct?

12        A.    No.

13        Q.    In response to the question what happened, nowhere in

14     that answer did you say that you were armed, correct?

15        A.    No.

16        Q.    And that's because you were in a proceeding where there

17     were going to be determinations made whether or not you were

18     dangerous and you intentionally withheld information that you

19     were armed walking into that meeting; isn't that true?

20        A.    That's not correct.

21        Q.    And you intentionally distanced yourself from the

22     national president of the Kingsmen, David Pirk, by referencing

23     him as simply "another guy"?

24        A.    That's not true.

25        Q.    Well, you agree that as of that date, David Pirk was
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 230 of 396


                                                                          230

 1                          T. ENIX - CX BY MR. TRIPI

 2     not just another guy in the Kingsmen, correct?        He was the

 3     national president, true?

 4        A.    True.   He was the national president.

 5        Q.    You never mentioned that Professor was there, correct?

 6        A.    Correct.

 7        Q.    And you knew Professor was someone who was charged in

 8     the same conspiracy with you, correct?

 9        A.    That's correct.

10        Q.    And you knew at the time of your testimony Professor

11     was charged being a Kingsmen Nomad, correct?

12        A.    Yes, yes.

13        Q.    And you knew at your time of your testimony Professor

14     was charged in connection with a drive-by shooting at the

15     Springville clubhouse, true?

16        A.    Yes.

17        Q.    And in your three-page answer as to what happened, you

18     never once mentioned the name Professor in front of Judge

19     Wolford, did you?

20        A.    That's correct.

21        Q.    And you never mentioned his name, Sean McIndoo,

22     correct?

23        A.    That's correct.

24        Q.    And you never mentioned he was a Kingsmen Nomad, did

25     you?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 231 of 396


                                                                          231

 1                         T. ENIX - CX BY MR. TRIPI

 2        A.    No, that's correct.

 3        Q.    And you omitted those details because you wanted to

 4     make sure you were going to get released.        Isn't that a fact,

 5     sir?

 6        A.    That's not correct.

 7        Q.    Now, so we're clear, there was other guns in the car or

 8     there was not, according to your testimony today?

 9        A.    I had my gun on me.    Are you talking other guns other

10     than mine?      I didn't see any other guns.

11        Q.    So you deny any planning of having other Kingsmen be

12     armed.   Is that your testimony?

13        A.    I never planned to have any other Kingsmen be armed.

14        Q.    You deny that -- I'm not going to pull it out -- you

15     deny that street sweeper, big shotgun with an ammo drum, was

16     present at all?

17        A.    I never seen it.

18        Q.    So you deny it was there then, true?

19        A.    Yes.

20        Q.    Now, Tank is your son, correct?

21        A.    Yes.

22        Q.    Matthew Enix?

23        A.    Yes.

24        Q.    And 35 years old, correct?

25        A.    Yes.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 232 of 396


                                                                            232

 1                        T. ENIX - CX BY MR. TRIPI

 2        Q.    And you said today he was a Kingsmen, correct?

 3        A.    Awhile, yes.

 4        Q.    And you said for a short period of time, true?

 5        A.    Yes.   I'm not exactly sure how long, but, yes.

 6        Q.    And he was, at one point, the president of Lake County,

 7     correct?

 8        A.    Yes.

 9        Q.    And at another point in time, he was what was called a

10     Nomad striker; isn't that correct?

11        A.    No.

12        Q.    No?

13        A.    No.

14        Q.    I'll show you page 303 and 304 of the same transcript.

15                     THE COURT:    Give counsel an opportunity.

16                     MR. TRIPI:    I'll call out the lines, your Honor.

17     This will be page -- Counsel, pages 303 and 304.         It begins

18     around line 8, continues through 304 line 13.

19                     MR. TRIPI:    Counsel all set?

20                     MR. CONNORS:   Yes.

21                     MR. COVERT:    Yes.

22                     THE COURT:    Any objection?

23                     MR. EASTON:    No.

24                     MR. COVERT:    No.

25                     THE COURT:    Go ahead.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 233 of 396


                                                                             233

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.    Page 303, as I referenced previously, and I'd like to

 3     skip down to around line 14 actually, where you were asked,

 4     "and Matthew was a Kingsmen member," correct?

 5        A.    Yes.

 6        Q.    And your answer was, "a short period of time," true?

 7        A.    Yes.

 8        Q.    And then it goes on to the next page and I asked you:

 9              Question:    What do you mean short period of time?

10              And your answer:    It hasn't been as long as me.         It was

11     a short period of time.      It wasn't as long as me.     It was

12     something he decided to do because he wanted to ride with me,

13     not as long as me.

14              I asked you, question:     What year was that?

15              And your answer was:     If I had to guess, I would say

16     2014.

17              Those were the questions and answers on the topic of

18     Matthew Enix, correct?

19        A.    Yes.

20        Q.    And you were under oath and in that proceeding where

21     you were trying to make sure you got released, correct?

22        A.    I'm sorry.    I don't understand.

23        Q.    It was a bail proceeding you were testifying at,

24     correct?

25        A.    My bond hearing, yes.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 234 of 396


                                                                          234

 1                        T. ENIX - CX BY MR. TRIPI

 2        Q.    And your detention or release hinged on your testimony

 3     at that point.    Correct?

 4        A.    Yes.

 5        Q.    And you said Matthew Enix had been in the Kingsmen for

 6     year 2014, correct?

 7        A.    That was an estimation.

 8        Q.    And isn't it true he was in in 2014, in 2015 and in

 9     2016 at a minimum?

10        A.    Yes.

11        Q.    So he was in for at least three years, but at your

12     detention hearing, you mentioned one year, 2014?

13                     MR. CONNORS:   Excuse me, your Honor.     I'll object

14     to that.

15                     THE COURT:   Sustained.

16        Q.    I'm going to show you some messages to the Kingsmen

17     group page, okay, of which you were the administrator,

18     Government's Exhibit 153.40.      Look through those.

19        A.    Yes.

20        Q.    Those are all messages in Government's Exhibit 153.40

21     by Matthew Enix to the Kingsmen group page.        Withdrawn.

22              They're Matthew Enix for first four pages and then the

23     fifth page is Tim Haley, Sr., posts to the Kingsmen group that

24     you have identified was where the Kingsmen conducted business,

25     correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 235 of 396


                                                                           235

 1                          T. ENIX - CX BY MR. TRIPI

 2        A.    Yes, yes.

 3                    MR. TRIPI:    I'm going to offer 153.40 subject to

 4     review by counsel.      Does the Court have a copy?

 5                    THE COURT:    I don't, no.    You have an issue?

 6                    MR. CONNORS:    Yes.

 7                    THE COURT:    Why don't you approach?

 8                    (Whereupon, there was a sidebar discussion on the

 9     record.)

10                    MR. CONNORS:    I'm not sure what the offer is for.

11     It's a Matt Enix post.      I don't know how this effects Tim.

12     It's a lot of 403 I think in there as well and --

13                    THE COURT:    Well, it's demonstrated why is Haley

14     Senior in here.

15                    MR. TRIPI:    Because I believe that post references

16     Matthew Enix, Tank.

17                    MR. COVERT:    That is Tim Haley.

18                    MR. TRIPI:    As being in the organization.

19                    THE COURT:    In back in and I think it goes to show

20     that Matt Enix was involved in the Kingsmen from 2014 through

21     2016.

22                    MR. CONNORS:    Which he says in the transcript he

23     was there until the date of his arrest, March 22nd.

24                    THE COURT:    He does not say that.     He says --

25                    MR. TRIPI:    He -- in a short time, what year was
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 236 of 396


                                                                              236

 1                         T. ENIX - CX BY MR. TRIPI

 2     that?    2014.

 3                      THE COURT:   He was in there a short time.        He was

 4     posting as recently as March 22nd, 2016.

 5                      He acknowledged he was posting, but not that he

 6     was in for a short time.

 7                      MR. CONNORS:   Not as long as me, you know, short

 8     time.

 9                      THE COURT:   But it doesn't have to be

10     inconsistent.

11                      MR. CONNORS:   Okay.

12                      THE COURT:   You know --

13                      MR. CONNORS:   This would have to have some

14     evidentiary value.

15                      THE COURT:   I think this has evidentiary value in

16     showing that, I disagree, I think he minimized his son's

17     involvement in the Kingsmen.      That is my reading of the

18     transcript.      Even if Mr. Tripi was offering me that as a prior

19     inconsistent statement, I would throw it in because a short

20     time is not two years.

21                      MR. CONNORS:   I made my objection.    Is that my

22     copy?

23                      THE COURT:   Yes, that is Terry's copy.     Okay.    All

24     right.   Any objection, Mr. Easton or Mr. Covert, that you want

25     to put on the record?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 237 of 396


                                                                            237

 1                          T. ENIX - CX BY MR. TRIPI

 2                    MR. EASTON:    No, your Honor.

 3                    MR. COVERT:    No, your Honor.

 4                    THE COURT:    So exhibit -- what number is it?

 5                    MR. TRIPI:    153.40, your Honor.

 6                    (Whereupon, the proceeding continued.)

 7                    THE COURT:    Exhibit 153.40 will come into

 8     evidence.

 9                    (Whereupon, Exhibit 153.40 was received into

10     evidence.)

11        Q.    So, you said, "what do you mean by a short period of

12     time?"   You said -- this is Exhibit 500, I'm reading from,

13     which is on the screen still.       "He wasn't in the club a long

14     time."

15              Question:    What do you mean a short period of time?

16              And then ultimately you answered, "if I had to guess, I

17     would say 2014."

18              Correct?

19        A.    That's correct.     Yes.

20                    MR. CONNORS:    If I could.

21                    THE COURT:    I wasn't aware of -- let's revisit

22     this.    Folks, come back up here.    Sorry, folks.

23                    (Whereupon, there was a sidebar discussion on the

24     record.)

25                    THE COURT:    I missed that.    He said I would say
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 238 of 396


                                                                           238

 1                        T. ENIX - CX BY MR. TRIPI

 2     2014.   So he did say 2014 to 2016.

 3                    MR. TRIPI:    No, now he is speaking past tense.     He

 4     was a Kingsmen for a short period of time and I would say 2014.

 5                    THE COURT:    That he joined?

 6                    MR. TRIPI:    Right.   That is not how I'm reading

 7     that.   I'm reading that he was a Kingsmen in 2014.

 8                    THE COURT:    But know clearly says in there he was

 9     a Kingsmen as of March of 2016, too.

10                    MR. TRIPI:    Maybe I'm wrong.

11                    THE COURT:    He says -- we'll start on this page.

12     He has posted as recent.

13                    MR. TRIPI:    That is me impeaching him.      I'm

14     dragging it out of him.

15                    THE COURT:    He initially says a short period of

16     time, I agree.    But then you get him to acknowledge he is a

17     member and left after your arrest, that's correct.         So he

18     clearly testifies that he left shortly after March 22 of 2016.

19     And then further down, I'm not saying that he is volunteering

20     the information, but he clearly testifies 2014 to 2016.

21                    MR. TRIPI:    I still think this has the same

22     probative value when it's talking about things.

23                    THE COURT:    I indicated that would come in because

24     I hadn't realized that he had said 2014.

25                    MR. TRIPI:    I understand that, but he still laid a
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 239 of 396


                                                                          239

 1                        T. ENIX - CX BY MR. TRIPI

 2     business record foundation earlier for whole Kingsmen group

 3     page and these are to that page, all of them.

 4                    MR. CONNORS:    Subject to other protections.

 5                    THE COURT:    This is a relevance objection.

 6                    MR. TRIPI:    It gives a timeline and the jury can

 7     judge for itself whether he was minimizing in the transcript to

 8     which I think will later come in and I have a couple ones, too.

 9                    THE COURT:    Are we going to finish Friday?

10                    MR. TRIPI:    I'm not worried about that right now.

11                    THE COURT:    I'll let the fist page and last page

12     that shows the time frame, that is 403.       His son, right after

13     his father's arrest, is reacting that way.

14                    MR. TRIPI:    I think he talks about LKDK KFFK right

15     in the post.

16                    THE COURT:    I know, but I think I'm not going to

17     allow -- I'll let the first and last page in, if you want that

18     in.

19                    (Whereupon, the proceeding continued.)

20                    THE COURT:    So, just to clarify, the first and

21     last page of Exhibit 153.40 will come into evidence.

22                    MR. TRIPI:    I'm adjusting on the fly.     Bear with

23     me, your Honor.

24                    THE COURT:    In other words, you're removing a

25     staple?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 240 of 396


                                                                          240

 1                          T. ENIX - CX BY MR. TRIPI

 2                     MR. TRIPI:   That's right.    I adjusted that

 3     accordingly.

 4                     THE COURT:   Thank you, Mr. Tripi.

 5     CONTINUING CROSS EXAMINATION BY MR. TRIPI:

 6        Q.    Mr. Enix, this post to the Kingsmen group page from

 7     your son is in 2016, in April, correct?       Right?

 8        A.    Yes, sir.

 9        Q.    And this would be from a point in time a couple weeks

10     after you were arrested, true?

11        A.    Yes.

12        Q.    You were arrested on March 22nd, 2016?

13        A.    Yes, sir.

14        Q.    So your son continued to have access to the Kingsmen

15     Motorcycle Club private group.      True?

16        A.    Yes.

17        Q.    And that is a private group for Kingsmen only, true?

18        A.    Yes.

19        Q.    And he had had access to that -- if we go to the next

20     page of this exhibit -- going back to 2014.        Correct?

21        A.    Yes.

22        Q.    And this particular post actually references the $186

23     that was given to Bull Dog, the Tennessee president, at the

24     Lockport party couple days earlier.       True?

25        A.    Yes.   This post is from Haley.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 241 of 396


                                                                           241

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.    Yeah.   I understand that.

 3        A.    Okay, okay.

 4        Q.    And it references Hooligan Nomad Striker Tank and you

 5     seen a picture at the party where your son was handing a check

 6     to Bull Dog?

 7        A.    Yes.

 8        Q.    And that seems to be referencing that event?

 9        A.    That's true, yes.

10        Q.    And this was in 2014 and the other message was in 2016

11     after your arrest.      True?

12        A.    Yes.

13        Q.    But going back to Exhibit 500 at the top of the page:

14              Question:    Another way of saying that is up until your

15     arrest, he was a Kingsmen?

16              Answer:    For a short period of time, yes --

17              Was your answer, correct?

18        A.    Correct.

19        Q.    And then with I asked you a few more questions and you

20     said -- I would end up saying 2014.       But isn't it a fact, sir,

21     you knew, as of your testimony in July of 2016, that your son

22     continued to be a Kingsmen even after your arrest.         He was

23     posting on the Kingsmen page in April; isn't that true?

24        A.    He posted it after that time, yes.

25        Q.    Meaning he was a Kingsmen, a member of the private
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 242 of 396


                                                                          242

 1                         T. ENIX - CX BY MR. TRIPI

 2     group, true?

 3        A.    Not necessarily, no.

 4        Q.    Okay.    Are you saying that now because at the hearing

 5     that you testified at, it was important for you to disassociate

 6     yourself and your family from the Kingsmen because you wanted

 7     to make sure you got bail?      Isn't that why you minimized at

 8     that hearing in front of Judge Wolford?

 9        A.    No, that's not correct.

10        Q.    Well, we do see in black and white what you said.

11     We'll evaluate it at that point.      Okay?

12                      MR. CONNORS:   Object to that, your Honor.

13     Commentary.

14                      THE COURT:   Sustained.

15                      MR. CONNORS:   Ask to strike that portion.

16                      MR. TRIPI:   I'll withdraw it.

17                      THE COURT:   Thank you, Mr. Tripi.

18        Q.    Now we heard a little bit from your neighbor Michael

19     Price the other day, correct?

20        A.    Yes.

21        Q.    And I asked him some questions and he told -- his

22     testimony was that one of the people he observed you interact

23     with was Michael Graziani, correct?

24        A.    Correct.

25        Q.    And you heard me question him, well, that is a
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 243 of 396


                                                                           243

 1                        T. ENIX - CX BY MR. TRIPI

 2     Kingsmen, true?

 3        A.    He was a Kingsmen, yes.

 4        Q.    And that was Grumpy.     Correct?

 5        A.    Grumpy.   Yes, sir.

 6        Q.    And Grumpy was with you in relation to the issue with

 7     the Pagans, correct?      He had been present in Lake County for

 8     some of those conversations?

 9        A.    The conversations -- he may have been with us when we

10     went there, I don't remember who all.

11        Q.    Before going to what we'll call the Pagan clubhouse in

12     Hernando for ease of reference, you had had some conversations

13     at Lake County about it?

14        A.    Just we needed to load stuff up and take it.        Yes.

15        Q.    And you had had some conversations about the Pagan

16     issue in Lake County.      Yes or no?

17        A.    Okay, yes.

18        Q.    And some of the people that were around for

19     conversations included Defendant Pirk.       True?

20        A.    I'm sure, yes.

21        Q.    Included Grumpy, true?

22        A.    I believe so, yes.

23        Q.    And included Filly, true?

24        A.    Absolutely not.

25        Q.    Included Weirdo, true?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 244 of 396


                                                                          244

 1                          T. ENIX - CX BY MR. TRIPI

 2        A.    No.

 3        Q.    So you're denying that those two were in Florida for

 4     any conversation that you were present for regarding the

 5     Pagans, correct?

 6        A.    Correct.

 7        Q.    But you agree that your friend Grumpy from the

 8     neighborhood was there, correct?

 9        A.    I'm saying I believe he was.      I can't say 100 percent.

10        Q.    And Grumpy also went with you to Tennessee among 20

11     Kingsmen who were armed for A meeting with the Outlaws; isn't

12     that true?

13        A.    Yes, yes.    I'm certain he was there.     Yes, he rode on

14     his bike there.

15        Q.    He rode his bike there with you, with Pirk and all of

16     you were armed, correct?

17        A.    No, that is not correct.

18        Q.    If the Kingsmen were not armed, why did you have to

19     bother having a conversation with the Outlaws president?

20        A.    Some were armed, but not all.

21        Q.    Who was armed?

22        A.    I can say me for sure.     That is the only one I can say

23     for sure.      We didn't get our guns out and say I got my gun.       I

24     know people with conceal carry permits that I'm sure were

25     armed.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 245 of 396


                                                                          245

 1                        T. ENIX - CX BY MR. TRIPI

 2        Q.    Who was armed?

 3        A.    I can't tell you other than myself for sure who was

 4     armed.

 5        Q.    And you saw a Facebook post, I'm not going to put it on

 6     the page, whereby Tim Haley on the Kingsmen page where he

 7     talked about 20 Kingsmen going armed?

 8        A.    Yes, I seen that.

 9        Q.    And you didn't delete the page?

10        A.    No.

11        Q.    And you didn't answer on that page and said, hey, that

12     is incorrect, we were not armed?

13        A.    No.

14        Q.    Instead, you followed up with a thank you post talking

15     about how thankful you were at the drop of a hat all of these

16     Kingsmen got together to back you up for a meeting with the

17     Outlaws.   That is what you wrote.      True?

18        A.    Absolutely, yes.

19        Q.    And we have no doubt that you were the one who met the

20     Outlaws at the clubhouse and said to them, "when you come into

21     our clubhouse, we don't make you disarm, we're not disarming."

22     That's what you said.     True?

23        A.    That is part of it.      Yes, sir.

24        Q.    Do you have a problem just saying yes or no?

25        A.    I don't have any problem, sir.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 246 of 396


                                                                          246

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.    Okay.   So is your answer to my question yes or no?

 3        A.    I'll do my best.

 4        Q.    Well, the question stands.      When you got there, did you

 5     say, "when you come to our clubhouse, we don't make you disarm,

 6     we're not disarming."      Yes or no?

 7        A.    Yes.

 8        Q.    Now, on October 29th, 2012, we've seen it today, I

 9     think, and we have seen it before, and you wrote, "today sucks,

10     this is the day I stopped taking Oxy.       My doctor and wife think

11     I'm addicted, so he is changing my drugs.        I'm not addicted, I

12     just like being stoned all day."        You wrote that on that date?

13        A.    I absolutely did, yes.

14        Q.    And you talked about that a little bit with your lawyer

15     when you testified earlier today.       Correct?

16        A.    Yes, sir.

17        Q.    And what happened?    When you went to your doctor, did

18     you get taken off of the pills?      Did you change your

19     medication?

20        A.    He changed my medication.

21        Q.    And he changed it from Oxy to what?

22        A.    I'm trying to think of that myself.       I don't remember.

23     It was a pain medication, that is all I can tell you.

24        Q.    Did it have less of an effect on you than the Oxy did?

25        A.    Yes, it wasn't as strong.      Is that what you mean?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 247 of 396


                                                                          247

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.    Yes.

 3        A.    Yes, sir.

 4                     MR. TRIPI:   Can we pull up 154.2, I think it is?

 5     And can we scroll down to the bottom there?

 6        Q.    So this was in November of 2012 when you had that

 7     picture and posted that you were stoned.         Correct?

 8        A.    Correct.

 9        Q.    And that is at a point in time after your doctor had

10     taken you off the Oxys.      True?

11        A.    I can't say that yes or no.      I was on medication is all

12     I can tell you.      I don't know which one I was on.

13        Q.    We agree, sir, that I just asked you about the post

14     where you said, "today sucks, this is the day I stopped taking

15     Oxy"?

16        A.    Yes.

17        Q.    And this is in the following month?

18        A.    Yes, then I would have been off the Oxy.

19        Q.    So if you're off the Oxy by your doctor, what were you

20     stoned on in this picture?

21        A.    Whatever medication they changed me to.       I'm not sure

22     what it was; a pain medication.

23        Q.    Now, we agree when all of the clubhouses were searched

24     here in Western New York, you had all of the chapters send you

25     the search warrant materials to your house in Florida, correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 248 of 396


                                                                          248

 1                         T. ENIX - CX BY MR. TRIPI

 2        A.    That's not correct.

 3        Q.    Well, we found all of the Buffalo, North Tonawanda, et

 4     cetera, search warrants in your house.       True?

 5        A.    That is correct.

 6        Q.    And you don't live in North Tonawanda, right?

 7        A.    No, I don't.

 8        Q.    You don't live in South Buffalo?

 9        A.    No.

10        Q.    You don't live in any of those clubhouses?

11        A.    No, I live in Florida.

12        Q.    And you had all of the search warrants for Kingsmen

13     premises in your house.     Correct?

14        A.    Yes, I did.

15        Q.    And those were sent to you by other Kingsmen, true?

16        A.    By one of the Kingsmen.

17        Q.    Who?

18        A.    Emmett Green.

19        Q.    So Emmett Green, the regional president of New York at

20     the time, sent you the search warrant materials to your house

21     in Florida, correct?

22        A.    Correct.

23        Q.    And you had a lot of phone conversations with Emmett

24     Green around the time of the search warrants; isn't that true?

25        A.    Yes, he called me.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 249 of 396


                                                                          249

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.    And Thomas Koszuta, true?

 3        A.    Yes, sir.

 4        Q.    Now, isn't it true, sir, when you were asked by a

 5     fellow Kingsmen, hey, why can't we have a phone list with the

 6     names of people, didn't you say, "we don't want that

 7     information getting into the wrong hands"?

 8        A.    That's correct.

 9        Q.    And isn't that true because you didn't want to have law

10     enforcement get that information?

11        A.    That's not true.

12        Q.    Isn't it true when David Brown came to interview you or

13     -- withdrawn -- came to interview Pirk, David Brown asked what

14     Drifter's real name was.      True?

15        A.    He never asked me, not that I recall.

16        Q.    Did he ask Mr. Pirk that you recall?

17        A.    Maybe.   We talked about Drifter.

18        Q.    So, you knew Drifter's real name, didn't you?

19        A.    I know his name is David.     I know now.

20        Q.    And you had phone numbers for him.       True?

21        A.    Yes, sir.

22        Q.    And you gave Dave Brown zero contact information for

23     Drifter.   Correct?     Correct?

24        A.    Yeah, that's correct.

25        Q.    You didn't give him his name Dave and you didn't give
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 250 of 396


                                                                           250

 1                        T. ENIX - CX BY MR. TRIPI

 2     him any of the phone numbers you had for him?

 3        A.    No.

 4        Q.    And that would be consistent with you telling a fellow

 5     Kingsmen that you don't want that information getting into the

 6     wrong hands.    Isn't that true, sir?

 7        A.    That's not correct.

 8        Q.    You wouldn't admit it if it was correct.

 9        A.    I would tell you the truth.

10                     MR. CONNORS:    Objection to that.     Excuse me.

11                     THE COURT:    Sustained.

12        Q.    Now, you claim that in the interview on December 11th,

13     2014, you were doing everything in your power to lead Agent

14     Brown in the proper direction to find whoever was responsible

15     for murders, correct?

16        A.    That statement is not correct.

17        Q.    You had no doubt that you suggested that Filly Caruso

18     was someone they should look at.         True?

19        A.    I suggested it, yes.        Absolutely.   Yes, sir.

20        Q.    And fair to say, by that point in time, Filly Caruso

21     had already been part of the group that confronted you and Mr.

22     Pirk in South Buffalo?       True?

23        A.    He was the main one.

24        Q.    And Paulie was with him that day.         True?

25        A.    Yes.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 251 of 396


                                                                                 251

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.    And Paulie was tapping the bat into his hand.        True?

 3        A.    Yes, sir.

 4        Q.    And a couple weeks after that, Filly Caruso was put out

 5     bad, correct?

 6        A.    Yes, sir.

 7        Q.    And you got information that he was joining the Nickel

 8     City Nomads, true?

 9        A.    Yes, sir.

10        Q.    And Special Ed had already left and joined the Nickel

11     City Nomads prior to Filly leaving; isn't that true?

12        A.    That's correct.      Yes, sir.

13        Q.    I'm going to show you two exhibits.       These are exhibits

14     501-A and 501-B.      I'll show you these two photographs.         When

15     you're done looking at them, please look up.

16        A.    Okay.

17        Q.    Is 501-A and 501-B, are those two different views of

18     Filip Caruso?

19        A.    Yes.

20        Q.    And, in sum and substance, they accurately depict how

21     he appeared back during the time period when he confronted you

22     guys.   Is that a fair statement?

23        A.    Yes.

24                      MR. TRIPI:   Judge, I offer 501-A and 501-B.

25                      THE COURT:   Any objection?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 252 of 396


                                                                          252

 1                          T. ENIX - CX BY MR. TRIPI

 2                     MR. CONNORS:   I have none.

 3                     MR. EASTON:    No, your Honor.

 4                     MR. COVERT:    No.

 5                     THE COURT:    501-A and 501-B will come into

 6     evidence.

 7                     (Whereupon, Exhibits 501-A and 501-B were received

 8     into evidence.)

 9        Q.    Now, 501-B, it's a little grainy.        That is the front of

10     Filip Caruso and he has some sunglasses on the big point of his

11     head, but you recognize him, right?

12        A.    Yes, sir.

13        Q.    And he has red hair?

14        A.    Yes.

15        Q.    And 501-A shows -- he used to wear it in a ponytail,

16     correct?

17        A.    Yes, sir.    That's correct.

18        Q.    And I'm going to show you another exhibit, 154.7, and

19     I'll ask you to look at this.        Okay?    Other than the

20     identifying pages -- the content I'll show to counsel.

21        A.    Excuse me.    Is there something I'm not seeing what I

22     should see on this page, maybe.

23        Q.    That is just to orient you.         Page 1.

24        A.    I thought I was looking for a message.

25        Q.    And the message is on the last page.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 253 of 396


                                                                             253

 1                          T. ENIX - CX BY MR. TRIPI

 2        A.    Thank you very much.       Yes, sir.

 3        Q.    You all set?

 4        A.    Yes, sir.

 5        Q.    And this exhibit is your Facebook content and a comment

 6     that you made to a post on your Facebook, Blaze Kingsmen MC,

 7     correct?

 8        A.    Yes, I did.

 9                    MR. TRIPI:    And this is 154.7.

10                    THE COURT:    Any objection?

11                    MR. CONNORS:    I have no objection, your Honor.

12                    MR. COVERT:    No, your Honor.

13                    THE COURT:    Why don't we hand it to Mr. Easton

14     then.

15                    MR. EASTON:    No.

16                    THE COURT:    154.7 will come into evidence.        That

17     is your joint copy.      Share it.

18                    (Whereupon, Exhibit 154.7 was received into evidence.)

19        Q.    I'm publishing the fourth page.        Mr. Enix, you wrote on

20     February 1st of 2015, "Every time I have to ask for extra money

21     due to the fact a certain red head ripped us off for so much

22     money, I lose my mind.      I think it would be awesome to see a

23     red pony tail hanging on the wall at the Nationals this year,"

24     correct?

25        A.    Correct.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 254 of 396


                                                                           254

 1                            T. ENIX - CX BY MR. TRIPI

 2        Q.    And the comment "it would be awesome to see a red

 3     ponytail hanging on the wall at the Nationals this year," that

 4     refers to killing and scalping Filly Caruso, correct?

 5        A.    That is not correct.

 6        Q.    Well, at this point in time, Filip Caruso was no longer

 7     a Kingsmen, correct?          February of 2015?

 8                      THE COURT:      I was blessing Mr. Covert who sneezed.

 9        Q.    Correct?

10        A.    Correct.      Yes.

11        Q.    And this is several months after you spoke to Dave

12     Brown, correct?

13        A.    Yes, sir.

14        Q.    And you had spoke to Dave Brown suggesting Filip Caruso

15     did the murders at a point in time when you knew Andre Jenkins

16     had been arrested already, correct?

17                      MR. COVERT:      Objection.

18                      THE COURT:      Overruled.

19        A.    No.    That is not correct.

20        Q.    Well, you spoke to the FBI in December of 2014,

21     correct?

22        A.    That's correct.

23        Q.    And you knew in November of 2014 Mr. Jenkins was

24     arrested.      True?

25        A.    Yes.    Yes, that's correct.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 255 of 396


                                                                          255

 1                        T. ENIX - CX BY MR. TRIPI

 2        Q.    You also said on the Kingsmen group page regarding

 3     Filip Caruso that you wished he would get the death penalty and

 4     you wished that you were the executioner, that would make your

 5     day?

 6        A.    I did post that, yes, sir.     That's correct.

 7        Q.    And we agree, words matter, correct?

 8        A.    Words matter?    Explain "matter".    I'm not sure what you

 9     mean.

10        Q.    You don't understand the question?

11        A.    I do but it's kind of --

12        Q.    When you're the leader of an organization posting to a

13     business account for the organization, are words important?

14     Yes or no?

15        A.    It's not a business account.

16        Q.    Well, a little while --

17        A.    It's a private page.

18        Q.    A little while ago, you just answered questions under

19     questioning from your own counsel that you used this page for

20     Kingsmen business, correct?

21        A.    For announcements, yes.     Yes, if that is business, yes.

22        Q.    You didn't write that note to yourself and stuff it

23     under your pillow.    You posted it to the Kingsmen group page

24     where people in New York, Pennsylvania, Florida and Tennessee

25     could all see it.    True?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 256 of 396


                                                                             256

 1                        T. ENIX - CX BY MR. TRIPI

 2                     MR. CONNORS:   Object to the form of the question.

 3                     THE COURT:   Overruled.

 4        A.    Yes, I posted it there.

 5                     MR. TRIPI:   Judge, that was 154.7.     I thought I

 6     moved to admit it already.

 7                     THE COURT:   You did.    Yeah, I admitted it.      If I

 8     didn't, there were no objections.       154.7 is admitted in case

 9     there was any question.      Yes, I admitted it.

10                     MR. TRIPI:   Thank you.

11        Q.    Now, Mr. Enix, you were keeping track of all

12     developments of this case in terms of the murder investigation,

13     weren't you?

14        A.    I was following things, yes.

15        Q.    And we've already looked at the message about when you

16     put Andre Jenkins out but not out bad.       That was on August

17     31st, 2014, correct?

18        A.    That's correct.

19        Q.    And we agree that you put it out on Facebook within

20     minutes of speaking to Mr. Pirk.        You've seen those phone

21     records, correct?

22        A.    Yes.

23        Q.    What did Mr. Pirk tell you in that phone call?

24        A.    That's when we discussed it and he said at that point

25     in time it wasn't going to work out and do what I needed to do.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 257 of 396


                                                                          257

 1                         T. ENIX - CX BY MR. TRIPI

 2        Q.    So Mr. Pirk contacted you, you were on vacation in

 3     Daytona with your wife, and then you jumped on Facebook and

 4     made the post, correct?

 5        A.    Yeah.   As I was saying, I was working.

 6        Q.    Correct?

 7        A.    Yes.    I posted that, yes.

 8        Q.    After your call with Mr. Pirk?

 9        A.    Yes.

10        Q.    And then right after you posted the message that

11     Jenkins was out, you searched his name on your Facebook

12     account.   This is 154.1, page 2?

13        A.    Yes.

14        Q.    And then you heard testimony about Andre Jenkins

15     showing up in Tennessee and being confronted at gunpoint by

16     Mike Long, Jimmy Ray Fritts and some others, correct?         You've

17     heard that testimony?

18        A.    Yes.    Oh, yes.   Sorry.

19        Q.    And by that point in time, you had spoken with Mr. Pirk

20     on his 352 number, correct?

21        A.    I'm sure I've seen that, yes.

22        Q.    And you had spoken with Mr. Pirk while he was in

23     New York on a 865 number, correct?

24        A.    Yes.    He had called me on that, yes.

25        Q.    And you never had -- prior to that -- had a 865 number
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 258 of 396


                                                                             258

 1                         T. ENIX - CX BY MR. TRIPI

 2     from Mr. Pirk, true?

 3        A.    That's true.

 4        Q.    And after you spoke to Mr. Pirk following the murders,

 5     you learned that Rebel had identified Mr. Jenkins.         Isn't that

 6     true?

 7        A.    I learned that --

 8        Q.    Yes or no?

 9        A.    Yes, I did learn.

10        Q.    So within a day of the murder, you were aware that a

11     fellow Kingsmen named Rebel had identified Mr. Jenkins.            True?

12        A.    Yes.   Yes, I had been told that.

13        Q.    And from that point in time on September 7th, 2014, the

14     day after the murders, UTC time, you subtract four hours, you

15     searched for Andre Jenkins?

16        A.    Yes.

17        Q.    And that was before you spoke to Dave Brown, correct?

18        A.    Yes.

19        Q.    And we agree that when you were there for the interview

20     December 11th, 2014, you never told Dave Brown, hey, a Kingsmen

21     named Rebel says Jenkins did it?

22                     MR. COVERT:   I object to that.

23        Q.    Correct?

24                     MR. COVERT:   I object.   That is not accurate at

25     all.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 259 of 396


                                                                          259

 1                          T. ENIX - CX BY MR. TRIPI

 2                       THE COURT:   Why don't you rephrase the question?

 3        Q.     You never told Dave Brown about what Rebel had reported

 4     to fellow Kingsmen about the murders, true?

 5        A.     I'm sure that's true.     I wasn't asked.

 6        Q.     So we're clear, what I'm asking you, you never reported

 7     it to Dave Brown?

 8        A.     I'm sure I didn't if I wasn't asked.      I don't know for

 9     sure.

10        Q.     Yes or no?    Did you tell Dave Brown about Rebel?

11        A.     I can't answer that.     I don't remember.   I don't

12     recall.

13        Q.     You don't remember?     You don't recall?

14        A.     No.

15        Q.     Okay.    Did you tell them why you were searching for

16     Andre Jenkins' name within a day of the murders?

17        A.     I wasn't asked.

18        Q.     Back to my question:     Did you tell Dave Brown that you

19     were searching Andre Jenkins by name within a day of the

20     murders?

21        A.     No.

22        Q.     And your interview with Dave Brown was about three

23     months later, correct?

24        A.     Correct.

25        Q.     So within a day of hearing about the murders, you
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 260 of 396


                                                                          260

 1                        T. ENIX - CX BY MR. TRIPI

 2     learned that there is a fellow Kingsmen named Rebel who

 3     identified Jenkins to your organization, and by the time you

 4     and Mr. Pirk are sitting with Dave Brown, neither one of you

 5     mention Rebel.    True?

 6        A.    I'm not sure what Mr. Pirk said, but to my knowledge, I

 7     don't remember saying "Rebel."

 8        Q.    You were in the room, sir.     Did you hear, hey, there is

 9     a guy named Rebel you should talk to?

10        A.    I was in the front of the motor home.       I never heard a

11     conversation about Rebel from anyone.

12        Q.    I asked what you said.

13        A.    I never said anything about Rebel.

14        Q.    And you had heard about Rebel?

15        A.    Yeah.   I heard that he had believed that it was

16     Jenkins.

17        Q.    And, to your knowledge, Mr. Pirk never told Dave Brown

18     during that interview about Rebel?

19        A.    To my knowledge, no.

20        Q.    And you were in a small motor home?

21        A.    It's a large motor home.

22        Q.    You were there?

23        A.    In the front seat.

24        Q.    Your whole purpose for being there was to be a witness,

25     sir, wasn't it?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 261 of 396


                                                                            261

 1                            T. ENIX - CX BY MR. TRIPI

 2        A.    Yes.

 3        Q.    To verify that what Dave Pirk was saying to law

 4     enforcement was being recorded accurately.         That is why you

 5     were there?

 6        A.    Yes, that is why I was there.

 7        Q.    So you could back up Dave Pirk when you guys told other

 8     Kingsmen, hey, we sat down with the FBI but we didn't tell them

 9     anything.      True?

10        A.    I was asked to be there, so yes.

11        Q.    And you were just blindly following orders?

12        A.    No, I don't blindly follow orders.

13        Q.    Did you tell him that you continued to search for Andre

14     Jenkins' name on Facebook?

15        A.    No, I only answered the questions that he asked me.

16        Q.    Back to my question.      You didn't tell Dave Brown?

17        A.    No.

18        Q.    How about four days after you attend the October party

19     with Mr. Pirk?     Did you tell Dave Brown you searched for Andre

20     Jenkins' on Facebook then?

21        A.    The Tennessee party?

22        Q.    I think you know what I'm talking about.

23        A.    I think I know what you're talking about.        If that is

24     the case, no.

25        Q.    Is your testimony -- did I hear you correctly on direct
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 262 of 396


                                                                             262

 1                        T. ENIX - CX BY MR. TRIPI

 2     that you may have made one or two statements in that interview

 3     with Dave Brown?

 4        A.    I'm not sure what I said.     I made some statements.

 5     Yes, sir.

 6        Q.    If I told you on direct, you said, "I may have made one

 7     or two statements," do you recall that?

 8        A.    No, I don't.    I know I said I made some statements.

 9        Q.    Did you say "more than one or two statements," sir?

10        A.    I don't recall.

11        Q.    I'm going to show you Government's Exhibit 3574.1.

12     This is for identification.      Flip through that.     When you're

13     done, look up.

14        A.    You want me to read the whole thing?       Sorry.

15        Q.    Whatever it takes to refresh your memory.

16        A.    Oh, I've seen this.

17        Q.    You said more than one or two statements in that

18     interview.   Correct?

19        A.    Like I said, I don't recall.

20        Q.    So this didn't refresh your memory?

21        A.    How many that I said, one or two statements?        I don't

22     remember if I said that exactly.      I did make statements.

23        Q.    You were the one who suggested the theory about Filip

24     Caruso being involved.     True?

25        A.    I told him that, yes.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 263 of 396


                                                                            263

 1                           T. ENIX - CX BY MR. TRIPI

 2        Q.     You advised that Caruso was a convicted felon, correct?

 3        A.     Yes, that is true.

 4        Q.     And you agree that he had been in the organization

 5     under Pirk's tenure as a convicted felon.         Correct?

 6        A.     I don't recall saying that.

 7        Q.     I'm asking you if you're aware of it.      You were aware

 8     of it in December of 2014 --

 9        A.     Being a convicted felon in the club?

10        Q.     Yeah.

11        A.     Yes, sir.

12        Q.     You told Dave Brown that if Filly was anywhere near

13     your family and your brothers -- so brothers, in that context,

14     meant Kingsmen?

15        A.     Yes.    I would say yes.

16        Q.     That you would shoot first and ask questions later, as

17     you had a right to defend yourself and your family; isn't that

18     true?

19        A.     That is not exactly correct.

20        Q.     You're saying that Dave Brown got it wrong?

21        A.     Just a few of the words were incorrect.      The general

22     consensus was, yes, I was going to protect my family and

23     myself.    I was scared of him.

24        Q.     So Dave Brown got everything right except the part

25     where he wrote or brothers?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 264 of 396


                                                                          264

 1                        T. ENIX - CX BY MR. TRIPI

 2                    MR. CONNORS:    Object to the form.

 3                    THE COURT:    Overruled.   You can answer that.

 4        A.    No, not everything.    There was a couple of things.

 5        Q.    I'm asking you about two words.      He said "or brothers".

 6     Did you say that?    Yes or no?

 7        A.    I would say yes.     Yes.

 8        Q.    And then you said also if Little Bear, meaning Jenkins,

 9     did do the murders, you, meaning the Kingsmen, would have taken

10     care of Little Bear yourselves rather than turn him over to law

11     enforcement.    True?

12        A.    Something to that effect, yes.

13        Q.    This is after Mr. Pirk had met with Little Bear in

14     October of 2014 in Tennessee, correct?

15        A.    That's correct.

16        Q.    And you never told Dave Brown about that meeting, did

17     you?

18        A.    No.

19        Q.    You didn't tell Dave Brown that you were aware that

20     Filly and Paulie used to be extremely close, true?

21        A.    I don't remember making that statement but I may have

22     because I did know that.

23        Q.    And then you said that Filly was kicked out of the club

24     for slinging Ecstasy pills, correct?

25        A.    That he was kicked out for that, yes, that is what I
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 265 of 396


                                                                           265

 1                        T. ENIX - CX BY MR. TRIPI

 2     was told he was kicked out the first time for, Yes.

 3        Q.    That's not what you said.     You said Filly had been

 4     kicked out for being out of control and was slinging Ecstasy

 5     pills in order to make money.      This was the primary reason that

 6     Filly was kicked out of the club.       That is what you and Pirk

 7     said in the interview, correct?

 8        A.    I don't know about Pirk, but I believe I said that,

 9     yes.

10        Q.    So, according to Dave Brown, it didn't have anything to

11     do with this confrontation in South Buffalo.        You were claiming

12     you kicked him out because of being a drug dealer, correct?

13        A.    That is one of the reasons Pirk kicked him out, yes.

14        Q.    You would agree that that would have meant that you

15     were aware there were dealers in the organization, true?

16        A.    At that point in time, yes.

17        Q.    That is the point in time I'm asking you about, true?

18        A.    I'm sorry.   What was the last statement?

19        Q.    We're talking about 2014.

20        A.    Yes.

21        Q.    You were aware there were dealers in the organization?

22        A.    I had been told, yes.     I had never experienced it, yes.

23        Q.    So, your claim is you never saw it, but you knew people

24     around you were dealers and users, correct?

25        A.    That is the ones we were getting rid of, yes.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 266 of 396


                                                                           266

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.     And so you had a general awareness that the Kingsmen

 3     had drug dealers and users in the organization?

 4        A.     I was aware some were, but I hadn't experienced it,

 5     yes.

 6        Q.     By "hadn't experienced it", you are claiming you never

 7     saw it?

 8        A.     I didn't see it, you know.

 9        Q.     And then you jumped in and provided information about

10     what you think happened behind the North Tonawanda clubhouse,

11     correct?

12                     MR. CONNORS:    Object to the form of the question.

13        Q.     Correct?

14                     THE COURT:   Why don't you rephrase it?      I'll

15     sustain that objection.

16        Q.     You interjected in the interview and advised about

17     rumors about what you heard took place behind the North

18     Tonawanda clubhouse, correct?

19        A.     Yeah, some of the rumors I heard, yes.

20        Q.     And just so we're clear, we agree you never said Adam

21     Hamilton was involved in any murder, Correct?

22        A.     I don't know Adam Hamilton.

23        Q.     Answer my question.    You never said Adam Hamilton was

24     involved in the murder?      Correct?

25        A.     No.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 267 of 396


                                                                          267

 1                         T. ENIX - CX BY MR. TRIPI

 2        Q.    Correct, is it yes?

 3        A.    Correct.

 4        Q.    You never said a guy named Animal was involved in the

 5     murder, true?

 6        A.    Correct.

 7        Q.    And you never said Special Ed was involved in the

 8     murder, true?

 9        A.    Correct.

10        Q.    But you did blame Filly, the guy that you wanted his

11     ponytail hung up on the wall at Nationals in 2015, correct?

12        A.    I didn't blame him, no.     That is not correct.

13        Q.    You suggested it was Filly, true?

14        A.    I made a statement he was one of the people I heard

15     possibly had something to do with it.

16        Q.    But in that whole -- I mean, you cared heavily for

17     Paulie and DJ, true?

18        A.    Especially DJ.

19        Q.    And in that whole sequence of statements that you were

20     making, you never mentioned, hey, there is a guy Rebel, did

21     you?

22        A.    Not to my knowledge.     I don't remember --

23        Q.    The answer is, no, isn't it, sir?

24        A.    The answer is, I don't know.      I don't recall.

25        Q.    You never once mentioned, hey, I know Jenkins is
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 268 of 396


                                                                          268

 1                        T. ENIX - CX BY MR. TRIPI

 2     arrested, Pirk met him in Tennessee, did you?

 3                    MR. CONNORS:    These have been asked and answered,

 4     your Honor.

 5                    THE COURT:    Overruled.

 6        A.    No.

 7        Q.    Because you had no real interest in having the crime

 8     solved, did you?

 9        A.    That's not correct.

10                    MR. TRIPI:    I need a moment.

11        Q.    And you never said during the interview and you never

12     heard Pirk say, hey, by the way, we know that Filly said he was

13     going to kill Paulie.     You never uttered those words, true?

14        A.    I may have or Pirk did; one of us two said that.

15        Q.    So you're claiming -- I want to get this clear -- your

16     claim was you or Pirk said Filly said he was going to kill

17     Paulie and Dave Brown missed it?

18        A.    No, it wasn't --

19        Q.    Yes or no?

20                    MR. COVERT:    Object to the form.

21                    THE COURT:    Overruled.

22        Q.    Yes or no?

23        A.    Repeat the question, please.

24              (Whereupon, the court reporter read back the pending

25     question.)
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 269 of 396


                                                                          269

 1                         T. ENIX - CX BY MR. TRIPI

 2        A.    I don't recall.

 3        Q.    So the most crucial information that could have led to

 4     the truth would be identifying an eyewitness, let's say, would

 5     that be accurate?

 6        A.    Yes.

 7        Q.    And we agree you didn't tell him about Rebel, correct?

 8                     MR. CONNORS:   Objection.

 9                     THE COURT:   Overruled.

10        Q.    Correct?   Correct?

11        A.    I believe I didn't.

12        Q.    Correct?

13        A.    Yes.

14        Q.    And/or a specific statement attributable to someone

15     suggesting that they wanted to murder Paulie or DJ and you

16     didn't mention that either, did you?

17        A.    I don't believe I did.

18                     MR. TRIPI:   Judge, I'm going to be transitioning.

19     I'll be digging through documents.

20                     THE COURT:   And no one wants to see that.

21                     MR. TRIPI:   It might take five minutes to get

22     organized.

23                     THE COURT:   Folks, I know we're scheduled to go to

24     2 tomorrow, there is an issue we have to stop at 1:30 p.m.,

25     which is fine.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 270 of 396


                                                                           270

 1                        T. ENIX - CX BY MR. TRIPI

 2                    (Whereupon, the proceeding continued.)

 3                    (Whereupon, the proceeding recessed at 3:35 p.m.)

 4     CONTINUATION OF TRIAL

 5     MAY 11, 2019

 6     (TIME:

 7                    THE COURT:    Mr. Enix, why don't you come back up

 8     here and you can come back up before we bring the jury out.

 9                    Good morning.    I'll remind you that you're still

10     under oath once the jury comes out.       Do not bring up Mr.

11     Jenkins' state court conviction, and if you're asked some

12     question that you think would require you to refer to it, look

13     at me and I'll excuse the jury.

14                    Mr. Tripi, I'm not looking to put restrictions on

15     your cross examination of this witness.       I really question why,

16     frankly, you would even need to get into his comments with

17     Agent Samuels in March of 2016.

18                    MR. TRIPI:    I don't think I do.     If I do, I'll be

19     extra careful.

20                    THE COURT:    All right.   Let's bring our jury in

21     here.    You handed up exhibits?

22                    MR. TRIPI:    No, they are exhibits.     I don't think

23     you previously had that.

24                    MR. CONNORS:    There is an issue with one of them,

25     that is a private page.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 271 of 396


                                                                           271

 1                        T. ENIX - CX BY MR. TRIPI

 2                    MR. TRIPI:    Maybe when we get to it.

 3                    (Whereupon, the jury was escorted into the

 4     courtroom.)

 5                    THE COURT:    Good morning, everyone.

 6                    JURORS:   Good morning.

 7                    THE COURT:    Happy Friday.    Sorry we're running a

 8     little late.    I asked you to be here and start at quarter to 9,

 9     and I guess best laid plans, so thank you for your patience.

10                    Mr. Enix, I'm going to remind you, you're still

11     under oath from yesterday.      And, Mr. Tripi, whenever you're

12     ready, you can continue with your cross.

13                    MR. TRIPI:    Thank you.

14     CONTINUING CROSS EXAMINATION BY MR. TRIPI:

15        Q.    Mr. Enix, I think I'm correct in saying that it was

16     yesterday that you testified that you don't drink because

17     you're a diabetic?

18        A.    Yeah, I don't drink much.

19        Q.    What did you say?

20        A.    I don't drink like I used to drink.       I might have a

21     beer every now and then.

22        Q.    Is that what you testified to yesterday?

23        A.    Yeah, I don't drink.

24        Q.    And you testified yesterday that you joined the

25     Kingsmen because you didn't want to join a one-percent club and
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 272 of 396


                                                                              272

 1                         T. ENIX - CX BY MR. TRIPI

 2     you liked the way they treated women, correct?        Those were your

 3     two reasons that you gave yesterday, correct?

 4        A.    Yes.

 5        Q.    Now, isn't it true that on -- that on October 26th of

 6     2015, you wrote on Facebook to the Kingsmen B.C. "get over

 7     here, I have a bottle of tequila going, don't make me drink it

 8     all or I'm going to jail."       Isn't it true?

 9        A.    I believe so, yes.

10        Q.    And Government's Exhibit 153.80, that is your Facebook

11     account and your Facebook to that effect to B.C., correct?

12     First page should say "Blaze Kingsmen MC" and if you could

13     verify that and then if you could flip to the last page.

14        A.    I'm sorry?

15        Q.    And then your page and the last page your message.

16     True?

17        A.    Correct.    Yes, sir.

18                     MR. TRIPI:   I offer this into evidence.

19                     THE COURT:   I thought it was in evidence.         The way

20     you were using it, I assumed it was in evidence.         It's not in

21     evidence?

22                     MR. TRIPI:   No.     I made an error; it was not.

23                     THE COURT:   So you're moving for 153.80 to come

24     into evidence.      Any objection?

25                     MR. CONNORS:     No objection.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 273 of 396


                                                                           273

 1                          T. ENIX - CX BY MR. TRIPI

 2                     MR. COVERT:    No, your Honor.

 3                     MR. EASTON:    None.

 4                     THE COURT:    153.80 will come into evidence.

 5                     (Whereupon, Exhibit 153.80 was received into

 6     evidence.)

 7        Q.    And on that same score, on January 2nd, 2015, Mr. Enix,

 8     you posted to that page, "great party in Lake County.         Just got

 9     up and was thinking it was New Year's Day and then I realized I

10     have to work today.      I lost yesterday.   Wow, I was fucked up

11     more than I thought."      You wrote that too, didn't you?

12        A.    Yes, I did.

13        Q.    And I'd like you to look at 153.23 for identification

14     at this point and can you verify those are all your posts to

15     the Kingsmen group?

16        A.    All but two.

17        Q.    Those are all messages to the Kingsmen group page?

18        A.    I didn't check that, but, yes, I would say yes.

19        Q.    You're correct.      There is one from Joe DeMarco on the

20     last page, right?

21        A.    Yes, and one from Haley.

22        Q.    And one from Haley on the third page?

23        A.    Yes, sir.

24        Q.    Those are all to the Kingsmen group.       Fair statement?

25        A.    Yes.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 274 of 396


                                                                          274

 1                         T. ENIX - CX BY MR. TRIPI

 2                     MR. TRIPI:    I offer 153.23.

 3                     THE COURT:    Any objection?

 4                     MR. CONNORS:    May I see them?

 5                     No objection.

 6                     THE COURT:    Mr. Covert or Mr. Easton, any

 7     objection?

 8                     MR. COVERT:    No, your Honor.

 9                     MR. EASTON:    No, your Honor.

10                     THE COURT:    153.23 will come into evidence.

11                     (Whereupon, Exhibit 153.23 was received into

12     evidence.)

13        Q.    And that is that message that we just talked about

14     where you referenced being fucked up more than you thought,

15     correct?

16        A.    Correct.

17        Q.    And you indicated that the Kingsmen events that you

18     attended you liked the fact it was a family atmosphere, true?

19        A.    Some of, yes.    Yes, yes.

20        Q.    Yesterday you said that you like the family atmosphere?

21        A.    I like the family atmosphere.

22        Q.    I'll show you 137.12-03.

23        A.    Yes.   137.12-03.

24                     MR. TRIPI:    Hyphen to be more accurate.

25        Q.    Is that an accurate photo of yourself wearing Kingsmen
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 275 of 396


                                                                          275

 1                          T. ENIX - CX BY MR. TRIPI

 2     patches and with another individual with Kingsmen patches?

 3        A.    Yes.

 4        Q.    Does it fairly and accurately depict yourself and

 5     another Kingsmen with your Kingsmen patches?

 6        A.    Yes.

 7        Q.    And it's an event that you attended?

 8        A.    Yes.

 9                     MR. TRIPI:   And I offer into evidence 137.12-03.

10                     MR. CONNORS:   May I have voir dire?

11                     THE COURT:   Sure.

12     VOIR DIRE EXAMINATION BY MR. CONNORS:

13        Q.    Was that a Kingsmen event?

14        A.    No.

15        Q.    Was that an event open to the public?

16        A.    Yes, sir.

17        Q.    Was there a lot of people --

18                     MR. TRIPI:   Objection.   Beyond the scope of voir

19     dire.

20                     THE COURT:   I'll allow it, but if you're objecting

21     on leading grounds, I'll sustain.

22                     MR. TRIPI:   I object on leading grounds.

23        Q.    Who sponsored the event?

24        A.    I don't remember who sponsored it.       It was a large

25     sponsor.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 276 of 396


                                                                            276

 1                         T. ENIX - CX BY MR. TRIPI

 2        Q.    Was it sponsored by the Kingsmen?

 3        A.    No.

 4        Q.    And was attended by the Kingsmen?

 5        A.    No.

 6        Q.    Was it attended by the general public?

 7        A.    Yes.

 8        Q.    And was it opened to the general public?

 9        A.    Yes.

10        Q.    And were there a number of vendors to this particular

11     event?

12        A.    Yes.

13        Q.    And were there tattoo vendors?

14        A.    Yes.

15        Q.    And body painting vendors?

16                     MR. TRIPI:   Objection, voir dire.

17                     THE COURT:   Sustained.

18        Q.    Did you go with just one Kingsmen?

19        A.    No.    There was a few guys from the Lake County chapter

20     with me.

21        Q.    And was your wife also there?

22        A.    Yes, she was.

23                     MR. CONNORS:   We register 403, your Honor.

24                     THE COURT:   That objection is overruled.      Mr.

25     Covert or Easton, any objection?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 277 of 396


                                                                           277

 1                          T. ENIX - CX BY MR. TRIPI

 2                     MR. EASTON:   Join in that, if it's admissible and

 3     ask for a limiting instruction against Defendant Pirk.

 4                     MR. COVERT:   Ask for the same for Defendant

 5     Jenkins.

 6                     THE COURT:    I'm not going to do that.    It's a

 7     photograph.     I don't see why any limiting instruction would be

 8     appropriate.    All of the objections are overruled.       137.12-03

 9     will come into evidence.

10                     (Whereupon Exhibit 137.12-03 was received into

11     evidence.)

12                     MR. TRIPI:    Now publishing for jury, with all due

13     apologies.

14     CONTINUING CROSS EXAMINATION BY MR. TRIPI:

15        Q.    So, Mr. Enix, that is you in the photo, correct?

16        A.    Yes.

17        Q.    And that is you wearing your Kingsmen patches, correct?

18        A.    Yes.

19        Q.    And that is you with a beer in your hand, true?

20        A.    Yes.   I was holding her beer, yes.

21        Q.    That is a naked woman in front of you?

22        A.    She's not naked, but partially naked, yes.

23        Q.    And there is another Kingsmen in the photo with you,

24     true?

25        A.    Yes, sir.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 278 of 396


                                                                               278

 1                         T. ENIX - CX BY MR. TRIPI

 2        Q.    And where are you claiming this setting was?

 3        A.    This was in Eustis, Florida.      They had an event there,

 4     it was mainly a biker event, it was open to the public.            It

 5     wasn't a club-type thing.     It was anybody.

 6        Q.    You're denying this was a Kingsmen function?

 7        A.    Absolutely.

 8        Q.    And you see another person in the background appears to

 9     be naked?

10        A.    Yes.

11        Q.    And we don't see any little kids in this picture?

12        A.    I hope not.   No, I don't.

13        Q.    We don't see any little kids in the picture, do we?

14        A.    No.

15        Q.    We don't see anyone around picnic tables wrapping

16     gifts, do we?

17        A.    No.

18        Q.    Now, we talked a little bit yesterday about the fact

19     that you were responsible for taxes and making sure that that

20     was done as accurately as possible and you talked about that,

21     correct?

22        A.    Correct.

23        Q.    And we agree that you've had an opportunity to check

24     the books for Kingsmen chapters in your role as national

25     treasurer and secretary, correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 279 of 396


                                                                          279

 1                        T. ENIX - CX BY MR. TRIPI

 2        A.    No.

 3        Q.    You've had opportunities to demand that people open

 4     their books up to you, correct?

 5        A.    I've asked, yes.

 6        Q.    And that is something that would be important to get

 7     everything, correct?

 8        A.    That's correct, yes.

 9        Q.    And you've actually requested people, when they come to

10     bike week who were from New York, to bring their books with

11     them, true?

12        A.    I believe so, yes.

13        Q.    And they have brought their books to you and showed

14     them to you, true?

15        A.    Not exactly, no.

16        Q.    So you deny that?

17        A.    Yes.

18                     MR. TRIPI:    Ms. Prawel, can we go to 153.10 at

19     page 57, which is in evidence?      Page 57.

20        Q.    Mr. Enix, in this message in December 31st, 2015, you

21     wrote, "I'm working on the national books today and we'll be

22     closing them for year.       Printing all the reports for our CPA to

23     file our 2015 taxes."

24              We agree your CPA was the accounting firm that we had

25     two people testify at already at this trial, correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 280 of 396


                                                                          280

 1                          T. ENIX - CX BY MR. TRIPI

 2        A.    Yes, sir.

 3        Q.    And that was a New York CPA firm, true?

 4        A.    Yes.    True.

 5        Q.    And you said, "I'll be sending the 2015 financial

 6     reports to all regional presidents this week."        That included

 7     regional presidents in Pennsylvania, New York and yourself for

 8     Florida, Tennessee, correct?

 9        A.    Yes, sir.

10        Q.    And to share with all full patch brothers in their

11     regions.   Take time to look at them.      This is your club and

12     your money.      You wrote all that, correct?

13        A.    Yes.

14        Q.    And after everyone reviewed the reports, they need to

15     be destroyed so they don't get in the wrong hands.         You wrote

16     that?

17        A.    Correct.

18        Q.    "And I told you before, if you ever have a question,

19     call me and there are no secrets, I will give you an answer."

20     True?

21        A.    True.

22        Q.    And now in this message, "wrong hands," meant the IRS,

23     correct?

24        A.    No, it's not.

25        Q.    In this message, wrong hands meant law enforcement,
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 281 of 396


                                                                          281

 1                        T. ENIX - CX BY MR. TRIPI

 2     correct?

 3        A.     Not correct.

 4        Q.     So you think it's good accounting practices for an

 5     organization to destroy their books?

 6        A.     Those were the copies.

 7        Q.     Yes or no?

 8        A.     Destroy the books?

 9        Q.     You need to listen to my question and answer it.

10        A.     Okay.

11        Q.     Do you think it's good accounting practice for an

12     organization to destroy the books upon which you're offering

13     for tax purposes?

14        A.     No, that would be bad.

15        Q.     Yet, in that message, that is what you directed to

16     happen.    True?

17        A.     Not correct.

18        Q.     Now, you testified yesterday that you didn't know a lot

19     of guys in New York and you said you met Bootsy once, correct?

20        A.     Yes.

21        Q.     And isn't it true, sir, that people in New York

22     contacted you when they needed to know about decisions made in

23     New York?    Yes or no?

24        A.     Well, yeah.    Okay, they have.   Yes.

25        Q.     And that is different than what you said yesterday.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 282 of 396


                                                                           282

 1                         T. ENIX - CX BY MR. TRIPI

 2     Isn't that true?

 3        A.    I'm not sure.    If you can explain to me.

 4        Q.    I'm going to show you Government's Exhibit 154.4.

 5        A.    Okay.

 6        Q.    That is a Facebook transmission between -- from Bootsy

 7     to you, correct?

 8        A.    Correct.

 9        Q.    And that is to your private Facebook account?

10        A.    My private?    Blaze, not my private.      Yes.

11                      MR. TRIPI:    Judge, offering 154.4 into evidence.

12                      THE COURT:    Any objection?    I was waiting for Mr.

13     Connors.

14                      MR. CONNORS:   Let me take a quick look, your

15     Honor.   No objection.

16                      THE COURT:    Mr. Covert or Mr. Easton, any

17     objection?

18                      MR. COVERT:    None, your Honor.

19                      MR. EASTON:    No, your Honor.

20                      THE COURT:    154.4 will come into evidence.

21                      MR. TRIPI:    Now publishing.

22                      (Whereupon, Exhibit 154.4 was received into

23     evidence.)

24     Mr. Enix, on August 18th, 2014, so a couple of weeks after the

25     2014 National Party, Bootsy messaged you saying, "call me, I
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 283 of 396


                                                                          283

 1                          T. ENIX - CX BY MR. TRIPI

 2     need to know what's going on in Lockport," Correct?

 3        A.    Correct.

 4        Q.    And Bootsy is from Lockport, True?

 5        A.    Yes.

 6        Q.    And Lockport is in New York.      True?

 7        A.    True.

 8        Q.    And you're in Florida?

 9        A.    Yes.

10        Q.    Yet, in this message, Bootsy is asking you what's going

11     on in Lockport?

12        A.    Yes.

13        Q.    And although you met him one time, you clearly had

14     Bootsy's phone number.      True?

15        A.    Yes.

16        Q.    And phones and Facebook are how you communicated

17     nationwide for the Kingsmen, true?

18        A.    Yes, yes.

19        Q.    And Bootsy was a Kingsmen Nomad, isn't that true?

20        A.    That's true, yes.

21        Q.    Now, we talked a little bit yesterday about drugs, and

22     I'm not going to spend a lot of time asking you about that but

23     suffice to say yesterday you're very anti-drug and never used

24     drugs in your life, correct?

25        A.    That's correct.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 284 of 396


                                                                            284

 1                        T. ENIX - CX BY MR. TRIPI

 2                     MR. TRIPI:   Can we switch to the computer?

 3        Q.    And you didn't want to be part of a one-percent

 4     organization and you didn't want to be part of an organization

 5     that is involved in drugs, correct?

 6        A.    That's true.

 7        Q.    Can we go to Exhibit 153.2 for a moment?       Page 5.

 8                     MR. TRIPI:   This is in evidence, your Honor.

 9        Q.    Now, you said you never did drugs in your life,

10     correct?

11        A.    Yes.

12        Q.    This message you said, "I feel like I'm back in the

13     '70s, stoned every day, the Oxis are kicking my ass.         I see

14     people and animals walking in my house.       LOL."   Correct?

15        A.    That's true.

16        Q.    So in this message, in the entire Kingsmen group, you

17     made a reference to being stoned every day in the '70s?

18        A.    No, I grew up in the '70s, I was making a reference to

19     that.

20        Q.    You don't think that refers to you being stoned in the

21     '70s?

22        A.    No.

23        Q.    And you deny the black and white text in the events?

24                     MR. CONNORS:   Object to the form of the question.

25     Deny the black and white text.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 285 of 396


                                                                          285

 1                          T. ENIX - CX BY MR. TRIPI

 2                     THE COURT:    Overruled.

 3        Q.    And the oxies are kicking your ass and you continue on,

 4     correct?

 5        A.    That's correct.

 6        Q.    Let's move to the next page of the same exhibit and

 7     this is a message we saw yesterday about you being stoned all

 8     day, correct?

 9        A.    Yes, sir.

10        Q.    And you would agree, sir, that those messages to the

11     Kingsmen group would send a message from a leader that drugs

12     are okay.   True?

13        A.    That's not true.

14        Q.    That drugs are funny, LOL.        Correct?

15        A.    That's not true.

16        Q.    Well, let's look at Exhibit 153.1 at page 15.

17              Now, you said you got rid of Skeet Spry and your

18     organization -- just hold on a moment, Ms. Prawel.         Your

19     organization supported Mr. Pirk in part because Skeet Spry was

20     forcing other people to sell drugs, correct?

21        A.    Yes.

22        Q.    And you felt that you're so anti-drug, you didn't want

23     that to happen.      True?   True?

24        A.    I'm sorry.    I got confused.

25        Q.    You didn't want drug dealers or drug users in your
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 286 of 396


                                                                             286

 1                         T. ENIX - CX BY MR. TRIPI

 2     organization because you're so anti-drug?

 3        A.    Right.   I want to get rid of them.

 4        Q.    And Skeet Spry was a dealer who was infecting the

 5     Kingsmen.   True?

 6        A.    That is what I understood.

 7        Q.    And that was your belief because you supported Pirk,

 8     true?

 9        A.    Yes.    At that time, yes.

10        Q.    Let's go to 153.1.15.      Here on October 25th, 2015, you

11     said, "There was an old man that was the national boss.            We got

12     tired of his stealing so he was tossed.       He now has a group

13     just like him, thieves and liars is all they've ever been.

14     That is why they're now known as the Skeetermen."         True?

15        A.    True.

16        Q.    Not one word in that message says he was thrown out

17     because he was a dealer.     Correct?

18        A.    No, correct.

19        Q.    We can take that down.     Now, we talked a little bit

20     about patches or I think you talked a little bit about some of

21     the patches on direct.     We agree that to the Kingsmen and to

22     all bikers, your patches are important.       True?

23        A.    Yes.

24        Q.    And you've previously said that those need to be

25     vigorously defended.     Correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 287 of 396


                                                                          287

 1                         T. ENIX - CX BY MR. TRIPI

 2        A.    Correct.

 3        Q.    And you would acknowledge that when you tell someone in

 4     your organization to take someone's patches, that there is a

 5     potential for violence there.      Correct?

 6        A.    No, I don't ever want to it to be violent.

 7        Q.    I'm asking, when you post to take someone's patches on

 8     Facebook in the Kingsmen, you agree that there is a potential

 9     for violence there?

10        A.    Yes, got you.

11        Q.    And in regard to Slim Jim, you took his patches because

12     he was drug addicted and you were frustrated with him, I think,

13     and you got upset with him because you spent so much time

14     working with him, correct?

15        A.    Yes.

16        Q.    And despite his infirmities, you worked with him to the

17     point where you made him at one point Lake County Chapter

18     President?

19        A.    No.    Volusia County.

20        Q.    I got the chapter wrong.

21        A.    Volusia.   Everything else is correct.

22        Q.    You made him Volusia County Chapter President?

23        A.    Yes.

24        Q.    And it frustrated you because you worked with him and

25     he still used drugs and his mom died and he took a bad turn?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 288 of 396


                                                                             288

 1                         T. ENIX - CX BY MR. TRIPI

 2        A.    Yes, and he is still.

 3        Q.    Let's go to Exhibit 153.1 at page 57.

 4              This is a message from you to the Kingsmen group

 5     December 13th, 2014.     "Slim Jim is in Volusia, has been taken

 6     off our private page and we have collected his patches.            He is

 7     out until he convinces me he can be a Kingsman.         Wish him luck

 8     because he is going to need it!"      Now, you didn't mention in

 9     there that he was using drugs, correct?

10        A.    Not in this post.

11        Q.    You didn't mention in there -- that was the question.

12     It's a yes or no question.

13        A.    Okay.

14        Q.    And why mock him by wish him luck because he is going

15     to need it if he down on his luck, his mom died and he is using

16     drugs?

17                      MR. CONNORS:   Object to the form of the question.

18                      THE COURT:   Overruled.

19        Q.    Why did you do that?

20        A.    He needed luck because he is in a bad way.

21        Q.    You needed to put an exclamation point on it?

22        A.    Yes.    He really needed luck.

23        Q.    So you think this is a positive message for someone who

24     is trying to recover and has the loss of a mother and using

25     drugs that a public shaming is the way to go?        Yes or no?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 289 of 396


                                                                          289

 1                          T. ENIX - CX BY MR. TRIPI

 2        A.    Not a public shaming, no.

 3        Q.    And that is because you weren't concerned with drug use

 4     with this individual at all.      Isn't that a fact?

 5        A.    That's not correct.

 6        Q.    Let's go to exhibit -- same exhibit, page 91.

 7              This is three days short of a year later and we saw

 8     this message yesterday.      Same individual, Slim Jim, correct?

 9        A.    Yes, sir.

10        Q.    Now he's out bad, correct?

11        A.    Correct.

12        Q.    There is not one word in the group he is out bad

13     because he used drugs, correct?

14        A.    That's correct.

15        Q.    And you put him out for stealing, true?

16        A.    Yes, put him out bad for stealing, yes, sir.

17        Q.    And that is what the Kingsmen said.       When they wanted

18     to kick someone out that they didn't like, you just said he was

19     stealing.   That was a common protocol, isn't that true?

20        A.    That is absolutely incorrect.

21        Q.    Now, you said the other day during your direct that you

22     didn't know what Moxi machines were, gambling machines, until

23     this trial, correct?

24        A.    Yes.

25        Q.    Now, we agree that you've been in the North Tonawanda
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 290 of 396


                                                                             290

 1                           T. ENIX - CX BY MR. TRIPI

 2     clubhouse, true?

 3           A.   That's true.

 4           Q.   And you've been in the South Buffalo clubhouse?

 5           A.   Yes.

 6           Q.   And you've been in the Arcade clubhouse, true?

 7           A.   True.

 8           Q.   This is 108.5 in evidence.      This is one example.    Is it

 9     your testimony that you never once saw in any of the

10     clubhouses, you never saw these large gaming machines, gambling

11     machines?        Is that your testimony?

12           A.   No.

13           Q.   So you acknowledge these clubhouses had gambling

14     machines?

15           A.   I don't know if I seen that.     I was only there one

16     short time.

17           Q.   I'm using this as an example.     They're all about that

18     big, sir.        So did you miss them all in every clubhouse?      Yes or

19     no?

20           A.   No.

21           Q.   So you've seen the gambling machines?

22           A.   Yes.

23           Q.   So when you said the other day you didn't know what

24     they were until this trial, that was a lie.

25           A.   No, I said I don't know what Moxi was until this trial.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 291 of 396


                                                                              291

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.     You've acknowledge the clubhouses have gambling

 3     machines?       Yes or no?

 4        A.     I think I've seen before.

 5        Q.     So today they have gambling machines, correct?

 6        A.     I'm just telling you I think I've seen them before.

 7        Q.     You were aware there was an income stream from these

 8     gambling devices.

 9        A.     I didn't know anything about it.     I was under the --

10        Q.     So is it your testimony that despite seeing the

11     gambling machines in clubhouses, that you were unaware that the

12     Kingsmen were involved in gambling?       Is that your testimony?

13        A.     It's not something I thought about, no.

14        Q.     That wasn't the question.

15        A.     Sorry.

16        Q.     Are you claiming you were unaware that the Kingsmen

17     were involved in gambling?

18        A.     No.    I guess, no.

19        Q.     So you did know that the clubhouses were involved in

20     gambling?

21        A.     I knew there was a machine here or there.       That is all

22     I knew.

23        Q.     So you did know the Kingsmen were involved in gambling.

24     True?

25        A.     I don't consider gambling -- I'm going to say no.        I
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 292 of 396


                                                                               292

 1                        T. ENIX - CX BY MR. TRIPI

 2     don't know how to answer the question.

 3        Q.    What do you consider video poker machines for money?

 4        A.    To my knowledge, they didn't pay money.       I didn't know

 5     much about them.      I didn't have anything to do with them.       I

 6     was only here a few times.

 7        Q.    You were the national secretary/treasurer, sir.

 8     Correct?

 9        A.    Yes.

10        Q.    It's your business to know the income streams of the

11     organization when you're signing federal tax documents.            True?

12        A.    Sir, everything --

13        Q.    Yes or no?

14        A.    Yes, everything I knew, yes, it was important.

15        Q.    And we agree that the machines, although they're not as

16     large as you, they are very large, correct?

17        A.    That one is.

18        Q.    And if I told you they are all at least that big, you

19     would agree with that, true?

20        A.    I wouldn't agree, I don't know that.

21        Q.    You have been to North Tonawanda?

22        A.    Yes.

23        Q.    And there is one next to the door about five feet from

24     the bar.   You're aware of that?

25        A.    You're more aware than I am, sir.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 293 of 396


                                                                          293

 1                        T. ENIX - CX BY MR. TRIPI

 2        Q.    So you hold the regional meeting at the national party

 3     -- withdrawn -- the National Party meeting in North Tonawanda,

 4     you're acknowledging you're there and you're claiming you are

 5     unaware of the gambling machines there?

 6        A.    Sir, that day I was upstairs.      I haven't spent time --

 7        Q.    And you went through the downstairs to get upstairs?

 8        A.    I went through the back door and -- I've been in the

 9     clubhouse.

10        Q.    Do you realize how ridiculous you sound right now?

11                     MR. CONNORS:   Objection.

12                     THE COURT:   Sustained.

13        Q.    Now, the other day you testified that you were in an

14     accident on September 22, 2012, and that it took you eight or

15     nine months to come back active in the club?

16        A.    Fully active, yes.

17        Q.    I'll get to that in a moment.      In Exhibit 112.9 in

18     evidence, you've been in the Kingsmen clubhouse in North

19     Tonawanda, sir?

20        A.    Yes.

21        Q.    Are you claiming you never saw this big gambling device

22     that says "win cash" right next to the front door?

23        A.    Well --

24        Q.    Yes or no?   Did you see that?     Yes or no?

25        A.    I don't know.    I believe I have.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 294 of 396


                                                                            294

 1                        T. ENIX - CX BY MR. TRIPI

 2        Q.    Is there a reason you equivocate on every question I

 3     ask you?

 4                     MR. CONNORS:   Objection.

 5        A.    I'm trying to do the best I can.

 6                     THE COURT:   Mr. Enix, there is an objection.

 7     Sustained.

 8        Q.    How about this one in South Buffalo, which would have

 9     been feet from the picture you took when you were holding the

10     gun?    You missed that one, too?    Exhibit 74.25?

11        A.    I don't recognize that as South Buffalo.       If you can

12     help me, tell me what that is by or something.

13        Q.    So, you claim you weren't back fully active until eight

14     or nine months after your accident on September 22nd, 2012.

15     This is Government 154.2 in evidence.

16              That's you looking much different in a bar in Florida,

17     correct?

18        A.    Yes.

19        Q.    And that is November 18th, 2012.      True?

20        A.    Yes.

21        Q.    This one shows you and other Kingsmen, including Mr.

22     Pirk, with your hand in a cast on November 20th, 2012, correct?

23        A.    That's true.

24        Q.    We agree that is less than eight or nine months after

25     September 22nd, 2012.     Correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 295 of 396


                                                                            295

 1                          T. ENIX - CX BY MR. TRIPI

 2        A.    That's true.

 3        Q.    This one shows you November 4th -- well, the upload

 4     date is November 4th.

 5        A.    That is the same event.

 6        Q.    Same event?

 7        A.    Yes, sir.

 8        Q.    And that is less than eight or nine months after your

 9     accident, correct?

10        A.    Yes, sir.

11        Q.    This is page 2 of the same exhibit.       And this was

12     uploaded May 13th, 2013, correct?

13        A.    I'll take your word.     What date was it?

14        Q.    May 13, 2013.

15        A.    Yes.

16        Q.    And you were up and you're just fine in that photo,

17     correct?

18        A.    May 13th?    That was 2012, wasn't it?     You sure it was

19     '13?    That should be 2012.

20        Q.    2013.    Can you not answer my questions?     You need to

21     ask me more?

22                      MR. CONNORS:   Object to that.

23                      THE COURT:   Sustained.

24        Q.    And now these are Government Exhibits 137.15.02 and 03.

25     Those are both accurate copies of you in the Lake County
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 296 of 396


                                                                          296

 1                        T. ENIX - CX BY MR. TRIPI

 2     clubhouse with other Kingsmen, correct?

 3        A.    That's true.

 4                    MR. TRIPI:    And offer them both into admission,

 5     your Honor.

 6                    THE COURT:    Any objection?

 7                    MR. CONNORS:    Take a quick look, please.

 8                    The COURT:    Sure.

 9                    MR. CONNORS:    No objection.

10                    THE COURT:    Any objection, Mr. Covert or

11     Mr. Easton?

12                    MR. COVERT:    No, your Honor.

13                    MR. EASTON:    No, your Honor.

14                    THE COURT:    What are the numbers again, Mr. Tripi?

15                    MR. TRIPI:    137.15.02 and same number .03.

16                    THE COURT:    All right, the exhibits will come into

17     evidence.

18                    (Whereupon, Exhibit 137.15.02 and 137.15.03 were

19     received into evidence.)

20        Q.    Now publishing 137.15.02.       You're standing upright in

21     that photo that is stated January 1st, 2013.        Correct?

22        A.    That's correct.     Yes, sir.

23        Q.    And that is far less than eight or nine months after

24     September 22nd, 2012, correct?

25        A.    Okay, yes.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 297 of 396


                                                                           297

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.    You would agree with that math?

 3        A.    Yes.

 4        Q.    And you're wearing a president's patch, true?

 5        A.    Yes.

 6        Q.    It is because you're the president of the chapter?

 7        A.    Yes, sir.

 8        Q.    And of the same number sequence, .03 is another photo

 9     from the same date, correct?

10        A.    Yes, sir.

11        Q.    And you are up and you no longer have the cast on your

12     arm, true?

13        A.    That's correct.     Yes.

14        Q.    So you were just fine; isn't that true?

15        A.    That's not correct.

16        Q.    And just to be clear, as to the 2015 bylaws that I put

17     up on the screen yesterday, you wrote those.        You sat down at

18     your computer and you typed the words that appear in the

19     bylaws, correct?

20        A.    I typed them.    Yes, sir.

21                     MR. TRIPI:      Can we get 137.17 on the screen?   Can

22     we go to the computer, please?

23                     THE CLERK:      Sure.

24        Q.    This is in evidence.       So this is the photo in the South

25     Buffalo clubhouse.      Okay?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 298 of 396


                                                                           298

 1                          T. ENIX - CX BY MR. TRIPI

 2        A.    Yes, sir.

 3        Q.    And you're present there, true?

 4        A.    Yes, sir.

 5        Q.    And you claimed yesterday you weren't a Kingsmen very

 6     long and somebody stuck this gun in your hand before the photo

 7     happened?

 8        A.    Someone brought it to me.

 9        Q.    Yesterday the words you used were stuck the gun in your

10     hand, correct?

11        A.    Okay.

12        Q.    And you said you weren't a Kingsmen for very long,

13     true?

14        A.    I hadn't been, no.

15        Q.    Isn't it a fact, sir, by this point in time at the end

16     of 2013 for the Christmas party in South Buffalo, you had been

17     a chapter president and regional president?

18        A.    Yes, sir.

19        Q.    So you're claiming that a chapter president and a

20     regional president is akin to a new Kingsmen?        That is your

21     claim?

22        A.    Yes.    For the amount of time I was in the club, yes.

23        Q.    And we agree that you are voluntarily holding that gun

24     in that photo, correct?

25        A.    Yeah.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 299 of 396


                                                                           299

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.    It wasn't forced into your hand, true?

 3        A.    No.   It was just handed to me.

 4        Q.    And you took it?

 5        A.    Yeah.

 6        Q.    And you knew what it was?

 7        A.    Yeah.

 8        Q.    And you were in the middle of the clubhouse?

 9        A.    Yeah.

10        Q.    And the photo was taken?

11        A.    Correct.

12        Q.    And no one forced you to do anything, did they?

13        A.    No.

14        Q.    Now, we talked a little bit about the Arizona

15     expansion, this is Government Exhibit 153.23 in evidence.          I'm

16     going to direct your attention to page 7 and just confirm that

17     this is an exchange between yourself and Joe Demarco, War

18     Child, and he is updating you as to the efforts to expand the

19     Kingsmen into Arizona.      Correct?

20        A.    It's not directly to me.      It's to the page.    The

21     Kingsmen page.

22        Q.    Okay.   The page you're the administrator of, correct?

23        A.    Yes, sir.

24        Q.    And as of October 14th of 2014, he is giving you and

25     others an update about the Arizona expansion effort.         Correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 300 of 396


                                                                            300

 1                        T. ENIX - CX BY MR. TRIPI

 2        A.     Yes.

 3        Q.     And he says he has been talking with multiple clubs and

 4     the H.A., that is a reference to the Hells Angels, correct?

 5        A.     Yes.

 6        Q.     About opening a chapter.    "I've had no pushback at this

 7     point.    I've been asked to attend the ACMC meeting to address

 8     all the clubs at once."     Now, that is Hells Angels, comparable

 9     to the Confederation of Clubs, correct?

10        A.     I don't know for sure, but I would think so, yes.

11        Q.     And then he continues.    "Similar to what we had to do

12     in Tennessee"?

13        A.     Yes.

14        Q.     And you understood what that meant, true?

15        A.     That we had to go to the one-percent club.       Yes, sir.

16        Q.     And he goes on to say, "I made clear to the Hells

17     Angels that we are no support club and never will be, but I'm

18     going follow the process here for opening a chapter.         I'll post

19     more info as I continue to go down this road.        LKDK KFFK War

20     Child."    Correct?

21        A.     Yes.

22        Q.     And the person who he exchanged patches with for you to

23     get approved by Mr. -- was with you, for you to get approved by

24     Mr. Pirk, true?

25        A.     He said that to me, yes.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 301 of 396


                                                                           301

 1                         T. ENIX - CX BY MR. TRIPI

 2           Q.   And he sent that to you because you're the person who

 3     is interfacing with him on this topic?

 4           A.   No, he wanted to make sure Mr. Pirk seen that.

 5           Q.   So out of everyone in the organization, let's be clear,

 6     he sent the patches to you to run them by Pirk?

 7           A.   He did send that to me, yes, sir.

 8           Q.   And he did that because of your position in the

 9     organization, true?

10           A.   No.

11           Q.   So you were just a random selection with War Child?

12           A.   No.

13                      THE COURT:   Did you have an objection?     Overruled.

14                      MR. CONNORS:   I didn't say anything.

15                      THE COURT:   I thought you objected.    I thought you

16     shook your head, yes.

17                      MR. CONNORS:   No.   I thought you were talking to

18     me.

19                      THE COURT:   Did you object?

20                      MR. CONNORS:   I didn't object, no.

21                      THE COURT:   Okay.   If you had, I would have

22     overruled you.

23                      MR. CONNORS:   I hear you.

24           Q.   Now, you described your interactions with the Pagans

25     incident in Florida and the Outlaws in Tennessee as cordial,
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 302 of 396


                                                                              302

 1                           T. ENIX - CX BY MR. TRIPI

 2     correct?

 3        A.     Yes, sir.

 4        Q.     And as friendly?

 5        A.     Yes, sir.

 6        Q.     And as having no hostility.     True?

 7        A.     That's true.

 8        Q.     And having no violence, correct?

 9        A.     No violence, absolutely not.

10        Q.     Can we switch back to the computer?      And we agreed

11     yesterday that words coming from the top of an organization are

12     important to the rank and file who look to the leadership for

13     guidance, correct?

14        A.     True.

15                       MR. TRIPI:   Ms. Prawel, can we pull up 153.5 at

16     page 5?

17        Q.     "So two of our brothers ran into about 15 penguins

18     yesterday in Volusia County."       Let's stop there.    Penguins is a

19     derogatory term for the Pagans, correct?

20        A.     That's correct.

21        Q.     "And they were running their mouth demanding a meeting

22     with me and making threats," referring to yourself.         True?

23        A.     That's correct.

24        Q.     "And they don't tell me or our club shit.       If you have

25     a problem with them, deal with it any way you have to.             I hope
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 303 of 396


                                                                           303

 1                          T. ENIX - CX BY MR. TRIPI

 2     the fuck" -- excuse me, Have to -- "I hope they fuck with me,

 3     see how that works out for them.      They do not come to any of

 4     our clubhouses and I will meet with them when and if I decide

 5     to."    Those are your words, correct?

 6        A.    Yes.

 7        Q.    To every Kingsmen in the country who is on the page,

 8     correct?

 9        A.    Everyone could see, but that was to the Florida guys.

10        Q.    For everyone in the Kingsmen group who can see that,

11     correct?

12        A.    Everyone in the group can see that, yes.

13        Q.    And the Pagans are a club that you said yesterday are

14     on the east coast all the way up to New York and down now into

15     Florida, correct?

16        A.    Yes.   They're up all over, yes.

17        Q.    And your words set the tone for how subordinates should

18     be dealing with the Pagans, correct?       Deal with them any way

19     you have to.

20        A.    It was talk, yes.

21        Q.    Your words matter, don't they, sir?

22        A.    Yes, sir.

23        Q.    And you're the leader of the organization with

24     Mr. Pirk, true?

25        A.    I was the leader of Florida, yes, sir.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 304 of 396


                                                                           304

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.    And Tennessee?

 3        A.    And Tennessee.

 4        Q.    And a board member?

 5        A.    And a board member.

 6        Q.    And the national secretary and treasurer?

 7        A.    Yes, sir.

 8        Q.    And the person that spoke the most with Mr. Pirk on the

 9     phone?

10        A.    Okay.   Yes.

11        Q.    And the person who spoke for Mr. Pirk on Facebook,

12     correct?

13        A.    Occasionally, yes.

14        Q.    And you wrote, "deal with them any way you have to,"

15     true?

16        A.    True.

17        Q.    Let's go to page 6 of that same exhibit.       Now, this

18     "I'm still hearing shit about the Pagans' bullshit in

19     Jamestown," you're referencing New York problems with the

20     Pagans, correct?

21        A.    That is when I learned about it, yes.

22        Q.    You're referencing New York problems with the Pagans,

23     correct?

24        A.    It says Jamestown, so, yes.

25        Q.    So your answer to my question could have simply been
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 305 of 396


                                                                          305

 1                         T. ENIX - CX BY MR. TRIPI

 2     yes.

 3        A.    I want to make sure, yes, I understood.       Yes.

 4        Q.    If they have a meeting with the boss and I will be in

 5     there August, so you're indicating that you and Mr. Pirk are

 6     willing to come to New York in August to deal with the Pagans

 7     issue in New York, correct?

 8        A.    We were going to be here for the nationals and I would

 9     help.   Yes.

10        Q.    So you wrote, "if they want to have a meeting, the boss

11     and I will be there in August," correct?

12        A.    Yes.

13        Q.    Because the boss is Mr. Pirk.      True?

14        A.    That's true.

15        Q.    And you were essentially the second in charge of this

16     organization," correct?

17        A.    That is not correct.

18        Q.    I have no problem telling them that we will have our

19     support club there and we will go to any bar or anywhere else

20     we choose.      There is no negotiation and they won't tell us

21     shit.   You wrote that?

22        A.    Yes, I did.

23        Q.    There is no negotiation, correct?

24        A.    True.

25        Q.    So that meant that you didn't care what the Pagans'
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 306 of 396


                                                                          306

 1                          T. ENIX - CX BY MR. TRIPI

 2     position was, you were done communicating," correct?

 3        A.    That is not totally correct, no.

 4        Q.    So it's partially correct?

 5        A.    Somewhat.

 6        Q.    And the whole organization from Kingsmen in Florida to

 7     Tennessee to Pennsylvania to New York, see these words?

 8     Correct?

 9        A.    Yes.   Yes.

10        Q.    And let's go to page 7 of this same exhibit.        In this

11     post, you mention, "I forgot to mention the Rock Machine MC or

12     the Pagans are not welcome at our houses until they sit down

13     with me."   Rock Machine are also a one-percent club, correct?

14        A.    Yes.   As far as I know, yes.

15        Q.    So you address two more one-percent clubs in the first

16     sense of this message, true?

17        A.    Yes.

18        Q.    And how the Kingsmen are supposed to deal with them,

19     they're not welcome at Kingsmen clubhouses until they sit down

20     with you.   True?

21        A.    Correct.

22        Q.    And now this doesn't say that the military, fire and

23     cops motorcycle clubs are not welcome until they sit down with

24     you.    You're referencing the one-percent club, true?

25        A.    That situation, yes.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 307 of 396


                                                                          307

 1                        T. ENIX - CX BY MR. TRIPI

 2        Q.    And you also say, "don't bother with the OL, they put a

 3     no-contact order with us everywhere and their boss doesn't want

 4     to talk to me right now because I'm an asshole.         I show respect

 5     when I get respect.      Deal with it."   You wrote that, correct?

 6        A.    Yes.

 7        Q.    And that sentence deals with the Outlaws, correct?

 8        A.    Yes.

 9        Q.    So this one message you addressed the view you had to

10     the whole Kingsmen Nation about three one-percent clubs,

11     correct?

12        A.    About three one-percent clubs in my area in Florida.

13     Yes, sir.

14        Q.    You didn't say, hey, this only applies to my area of

15     Florida?

16        A.    I didn't feel I needed to, no.

17        Q.    You didn't say that, did you?

18        A.    No, I didn't.

19        Q.    And it was important to you to have respect from the

20     one-percent clubs, true?

21        A.    Of course it was, yes.

22        Q.    And that's why you said, "I show respect when I get

23     respect, deal with it"?

24        A.    Yes.

25        Q.    And you were willing to do whatever you needed to do to
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 308 of 396


                                                                            308

 1                          T. ENIX - CX BY MR. TRIPI

 2     get respect from those one-percent clubs even if meant

 3     traveling to Tennessee and going in their clubhouse armed.

 4     Isn't that true?

 5        A.    That's not correct.    Totally incorrect.

 6        Q.    Let's go to page 22 -- withdrawn.

 7              Let's go to page 14 of the same exhibit.       This is on

 8     May 6th, 2014, right after you got back from Tennessee,

 9     correct?

10        A.    Yes.

11        Q.    And it says, your first statement in the meeting was,

12     we have not decided if we're going to let open here.

13     Withdrawn.

14              The first statement in the meeting was, "We have not

15     decided if we're going to let you open here, so I made it clear

16     and easy for them.      I told them we are here and we are the not

17     going anywhere," correct?

18        A.    That is what I told a person that made the statement,

19     not the OL.     Yes.

20        Q.    You're in a meeting with OL?

21        A.    I'm in a meeting with OL and the support clubs.

22        Q.    "I got a call from the boss of the OL's yesterday and

23     he apologized," correct?

24        A.    Yes, sir.

25        Q.    Now, it's clear you're sending messaging to your
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 309 of 396


                                                                            309

 1                          T. ENIX - CX BY MR. TRIPI

 2     organization that you guys are going to stand up to one-percent

 3     clubs wherever that takes you; isn't that true?

 4        A.    I was going to stand up.

 5        Q.    Yes or no?

 6        A.    Wherever it takes me, I'm not sure what that means.

 7     Can you tell me what that means?

 8        Q.    What does it mean to you?

 9        A.    It means nothing to me.

10        Q.    It meant the one-percenters and the way your club

11     interacted meant nothing to you, yet you repeatedly posted

12     about them.      True?

13        A.    I posted them --

14        Q.    Yes or no to my question?

15        A.    Okay.    Yeah, I posted it, yeah.

16        Q.    Let's go to page 22, the same exhibit.       Now, in this

17     message, you referenced the Warlocks who are another one

18     percent club, correct?

19        A.    Yes.

20        Q.    And in this message, you say you're not taking shit

21     from any other clubs.      True?   Not taking shit from any other

22     club.   I apologize.

23        A.    Yes, yes.

24        Q.    And, again, this is for all Kingsmen to see?

25        A.    It was for -- everybody can see.      It was for Florida
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 310 of 396


                                                                              310

 1                        T. ENIX - CX BY MR. TRIPI

 2     but everyone can see it.     Yes, sir.

 3        Q.    Well, the point of the whole private group and your

 4     repeated overtures to get everyone on the page was so that

 5     everyone can see it, correct?

 6        A.    Yes, and get announcements and everything -- yes, it

 7     was important they got the information for things.

 8        Q.    Can you answer that question yes without the extra

 9     commentary?

10        A.    Okay.   Yes.

11        Q.    Let's go to page 24.     Now, this is the one where you

12     reference looking where the Warlocks, the one-percent club, big

13     tough guy out of Orlando.     Correct?

14        A.    Yes.

15        Q.    And you end it with, "I will find him, I promise,"

16     correct?

17        A.    Yes.

18        Q.    After this message, you never followed up with a post,

19     hey, guys, worked it out with the Warlocks.        You know what?

20     They kicked out the big tough guy.       I don't need to find him

21     anymore.   You never posted that?

22        A.    I don't think so.    If you can show me --

23        Q.    If I don't have one to show you, you didn't post it

24     then?

25        A.    I don't know if I posted that or didn't post it.          I
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 311 of 396


                                                                          311

 1                        T. ENIX - CX BY MR. TRIPI

 2     posted that.

 3        Q.    From what you have seen in this courtroom, you didn't

 4     see, hey, guys, it's all worked out with the Warlocks, big

 5     tough guy?

 6        A.    This is in Lake County early, so I'm not sure.

 7        Q.    What was my question?     I want you to repeat what my

 8     question was.

 9                     MR. CONNORS:   Objection.

10                     THE COURT:   Sustained.

11        Q.    From what you seen in this courtroom on all of these

12     Facebook posts, you never posted a follow up that said not

13     looking for an Orlando tough guy anymore, did you?

14        A.    I don't remember ever posting.

15        Q.    That is because you didn't?

16        A.    I don't know that.

17        Q.    Sir, you've been studying the discovery in this case

18     prior to your testimony, true?

19        A.    I've read a lot of things, yes.

20        Q.    You've read a lot of Facebook messages, true?

21        A.    Yes.

22        Q.    And you don't have any recall of saying, hey, guys, not

23     looking for Orlando tough guy anymore?

24        A.    I have not seen that post.

25        Q.    You weren't provided any restrictions on what you were
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 312 of 396


                                                                             312

 1                        T. ENIX - CX BY MR. TRIPI

 2     able to review, correct?

 3        A.    I only reviewed the things I was given.

 4        Q.    You were given all of your Facebook messages, true?

 5        A.    I don't know if that was all of them, but I never got

 6     back on Facebook since 2016.      I don't know if that is what you

 7     mean.

 8        Q.    Well, sir, you've had a chance to review every document

 9     of discovery produced in this case.       Fair statement?

10        A.    Everything that my attorney has shown me, yes.        Yes.

11        Q.    So, now, let's move on to Springville for a moment.

12     Yesterday you said, "I heard about Springville later," in

13     reference to the shutdown.      Do you remember that?

14        A.    Yes.

15        Q.    When did you hear about Springville?       How much later?

16        A.    Well, obviously it was after things happened.        I think

17     it was a good while afterwards.

18        Q.    How much longer after?

19        A.    I can't give you an answer.

20        Q.    Approximately?

21        A.    I can't give you a good approximate answer.        It was a

22     ways after.

23        Q.    You were still a Kingsmen when you heard it?

24        A.    Yes.

25        Q.    So if that happened June 7th, 2013, was it a year later
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 313 of 396


                                                                          313

 1                        T. ENIX - CX BY MR. TRIPI

 2     that you heard it?

 3        A.    I wouldn't think it would be that long.

 4        Q.    Was it months later?

 5        A.    Sir, I can't give you an exact answer or even a good

 6     estimate.

 7        Q.    You heard about it in either 2013, '14, '15 or '16,

 8     before your arrest?

 9        A.    Obviously, yes.

10        Q.    What year would you say you heard about it?

11        A.    Sir, I told you several times, I don't know.

12        Q.    Well, what did you hear about it when you did hear?

13        A.    I never heard -- I've learned a lot through this.

14        Q.    No, no, no, no.    Not through this.

15        A.    I don't know.

16        Q.    When you're Blaze living your life as a Kingsmen

17     regional president, I'm asking you in relation to that, when

18     you heard about the Springville shutdown.

19        A.    Whenever I heard about it?

20        Q.    Yep.

21        A.    What I was told was they went there and I guess they

22     had several trucks and got the Kingsmen things back because

23     they had joined another club.      They joined a one-percent club

24     with the guys in Springville.      I didn't know the guys in

25     Springville.    They joined a one-percent club called Rebels MC,
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 314 of 396


                                                                          314

 1                          T. ENIX - CX BY MR. TRIPI

 2     so the guys went there to pick up the Kingsmen property at the

 3     clubhouse.     The guy, Turk, I don't know him, but he owned the

 4     clubhouse from what I understand and they --

 5        Q.    Did you learn Turk was hit during the event?

 6        A.    I didn't know anything about it.

 7        Q.    You didn't know Turk was assaulted?

 8        A.    No.

 9        Q.    And you didn't know that property was forcibly removed?

10     Is that your claim?

11        A.    No, sir.

12        Q.    And you certainly knew those individuals supported

13     Skeet.   Correct?

14        A.    I knew --

15        Q.    Yes or no?

16        A.    From what I understood, yes.

17        Q.    You certainly knew that that is who you're referencing

18     when you use the term Skeetermen, correct?

19        A.    Yes, that is what I learned later.       Yes.

20        Q.    And so it's your claim that you were unaware of any

21     violence associated with that event?

22        A.    When I originally found out about it, yes.

23        Q.    When did you find out there was violence?

24        A.    During this that I found out all that happened.

25        Q.    So you went through your life as a Kingsmen boss
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 315 of 396


                                                                          315

 1                         T. ENIX - CX BY MR. TRIPI

 2     unaware of a violent event between Pirk supporters and Skeet

 3     supporters.      That's your claim?

 4        A.    I'm claiming, yeah.

 5        Q.    Yes or no?    Is that your claim?

 6        A.    That is my claim.    Yes, sir.

 7        Q.    Who did you hear about this from when you did hear

 8     about it?

 9        A.    There again, I can't tell you.      I don't know.

10        Q.    When you heard about this back and forth between the

11     one-percenters and Springville that you claim were

12     one-percenters, you didn't say, hey, I'm done being a Kingsmen,

13     did you?    You didn't withdraw?

14        A.    Can you repeat that?

15        Q.    You didn't leave the club?

16        A.    When?

17        Q.    When you learned about the event?

18        A.    No.

19        Q.    And you didn't turn in your patches and say, hey, this

20     isn't for me, did you?

21        A.    No.

22        Q.    Then you said yesterday you learned about the drive-by

23     shooting after it happened in Springville?

24        A.    Yes, later on.

25        Q.    And your attorney asked you about that on August 3rd of
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 316 of 396


                                                                          316

 1                        T. ENIX - CX BY MR. TRIPI

 2     2013, correct?

 3        A.    When it happened?

 4        Q.    Your attorney asked you about that event, correct?

 5        A.    Yes.

 6        Q.    And you understood his questions yesterday, right?

 7        A.    Yes.

 8        Q.    And when did you learn about that event in relation to

 9     it happening?

10        A.    The drive-by shooting, honestly, I don't think I knew

11     about that until this whole thing happened, when I read things

12     that were put out.

13        Q.    If you didn't know anything that was happening, how did

14     you lead this club?

15                     MR. CONNORS:   Objection.

16                     MR. TRIPI:   I'll withdraw it.

17        Q.    But you certainly learned before this trial that there

18     was a drive-by shooting, correct?

19        A.    Before the trial?     Yeah, I learned before the trial.

20        Q.    You learned, you were a Kingsmen, there was a drive-by

21     shooting, didn't you?

22        A.    I believe I learned after.

23        Q.    I mean, you were at Jack Wood's house by your own

24     testimony yesterday in December of 2013.

25        A.    No one had that conversation with me, sir.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 317 of 396


                                                                            317

 1                        T. ENIX - CX BY MR. TRIPI

 2        Q.    And your claim is you're in town, you're at Jack Wood's

 3     basement and you're with guys from New York and you have no

 4     awareness at that point in time that there is a dispute with

 5     the Skeet supporters where Turk was hurt on one occasion and

 6     there was a drive-by shooting on another?

 7        A.    It was my understanding there wasn't any love lost, I

 8     guess, but I wasn't aware of all of the details.         No, sir.

 9        Q.    Any detail?

10        A.    Not that I'm aware of.     I just really didn't know

11     anything about Springville.

12        Q.    Well, you never withdrew from the organization, did

13     you, sir?

14        A.    No.

15        Q.    You stayed in it?

16        A.    I just told you no.    No.

17                     THE COURT:   I'm sorry.   What?

18                     THE WITNESS:   I said no, I meant to say yes, I

19     stayed in.     I think I said it wrong.

20        Q.    This is Government's Exhibit 136.109 in evidence.          This

21     phone on the left was found in your house, correct?

22        A.    I believe so, yes.

23        Q.    You believe so or you know so?

24        A.    There were phones taken from my house, yes.

25        Q.    You're aware this is one of them, correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 318 of 396


                                                                           318

 1                         T. ENIX - CX BY MR. TRIPI

 2        A.    Okay.    Yes.

 3        Q.    And it's a 716 phone, correct?

 4        A.    I don't know which phone is which.       There were two

 5     phones there.

 6        Q.    And you were given a prepaid phone because you were

 7     part of the Kingsmen board, correct?

 8        A.    There was a prepaid phone sent to Florida to Pirk and

 9     he gave me one, yes.

10        Q.    And is it your testimony you don't know that one of

11     these phones -- if you don't know, I'll take the picture down.

12     Are these your phones or not?

13        A.    Okay.    Yes.

14        Q.    The phone on the left is a 716 phone, correct?

15        A.    If you say so, yes.     I don't know.

16        Q.    That's fine.    That's fine.      You've had a chance to

17     review every document in discovery, correct?

18        A.    Sir, I don't know --

19        Q.    Yes or no?

20                      MR. CONNORS:   Excuse me.    I object to this.

21                      THE COURT:   Overruled.

22        A.    I'm trying --

23        Q.    You sat through hearings and reviewed discovery and

24     you've sat through this trial and your testimony is you don't

25     know whether those are your phones?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 319 of 396


                                                                                319

 1                           T. ENIX - CX BY MR. TRIPI

 2        A.     I'm not saying that.    I'm saying I don't know which one

 3     is a 716 number.       There are two phones there, that is what I

 4     was trying to tell you.       I had two phones, yes, sir.

 5        Q.     We'll move on, Mr. Enix.      So, you were concerned with

 6     making sure that -- if we can go back to the computer.             You

 7     were concerned with making sure that two people that you cared

 8     about, the crime was solved, correct?        The murders of Paulie

 9     and DJ?

10        A.     I was concerned about?

11        Q.     Yesterday you said they were two people you cared

12     about?

13        A.     Absolutely.    Yes, sir.

14        Q.     And DJ was like a son?

15        A.     Yes, sir.

16        Q.     And you wanted to make sure that whoever was involved

17     would be brought to justice.         True?

18        A.     Yes, sir.

19        Q.     And you made statements to that effect, correct?

20        A.     Yes, sir.

21        Q.     And you would agree that people who were there the

22     night that the murders happened would be a good source of

23     information.    True?

24        A.     They should be, yes.

25        Q.     And you would agree that based on the circumstances of
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 320 of 396


                                                                           320

 1                          T. ENIX - CX BY MR. TRIPI

 2     the murders of Paulie and DJ, there is a high probability that

 3     other Kingsmen members would be good sources of information,

 4     true?

 5        A.    I think so, yes.

 6                     MR. TRIPI:   Can we go to exhibit -- I think 153.2

 7     at page 7.

 8        Q.    Now, admittedly, this is before the murders, but in

 9     this message, you're alerting Kingsmen to be aware of cops in

10     the area and that there is a special task force, correct?

11        A.    Yes.

12        Q.    Let's go to page 8.    And this one is after the murders

13     in January of 2015 and you say, "brothers, watch your ass in

14     Florida.   Had another brother stopped today by the cops and

15     questioned.     Watch the Deland area.    We had an incident last

16     week over there involving the cops.       Be alert, be legal and be

17     safe," correct?

18        A.    Yes, sir.

19        Q.    And let's go to the next one on page 10.       In this

20     message, in March of 2015, you wrote, "everyone watch your ass

21     this weekend in Volusia County.      They are looking for reasons

22     to stop us and search us.      Florida law says they cannot search

23     you or your bike unless you allow them to or you are under

24     arrest or they have good probable cause.         Don't let these

25     assholes search you unless you have no choice.        I'm contacting
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 321 of 396


                                                                          321

 1                           T. ENIX - CX BY MR. TRIPI

 2     a biker attorney and will let him know that I will contact him

 3     if needed."      You wrote that?

 4        A.     Yes, sir.

 5        Q.     And that is because you didn't want Kingsmen talking to

 6     the police.      True?

 7        A.     No.

 8        Q.     So this message should be properly interpreted as,

 9     "talk to the police if you want"?

10        A.     They could take it how they want, but that wasn't my

11     intent.

12        Q.     Let's go to page 15 of this same exhibit.       This one is

13     in October of 2015.       Now, this is after the search warrants

14     have been executed on seven clubhouses in Western New York,

15     correct?    Those were done in August.

16        A.     Yes.

17        Q.     So that answer is yes?

18        A.     Yes.

19        Q.     And this is after the murders, correct?

20        A.     Yes, sir.

21        Q.     And almost a little over a year later, right?

22        A.     Yes, sir.

23        Q.     And you write, "just a reminder, do not talk club

24     business to anyone other than a full patch and only in a place

25     that is private.       If you are contacted by law enforcement, do
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 322 of 396


                                                                          322

 1                        T. ENIX - CX BY MR. TRIPI

 2     not talk, get their name and number and let them know our

 3     attorney will contact them for a meeting.        We have nothing to

 4     hide, but, as you know, they will take things and turn to use

 5     against us, correct?

 6        A.    Absolutely.

 7        Q.    So you didn't want people talking to law enforcement

 8     without a lawyer as you claim?

 9        A.    That was passed on from our attorney.       Yes, sir.

10        Q.    You didn't want Kingsmen talking to law enforcement,

11     correct?

12        A.    That's not correct.

13        Q.    So it's your claim that this means go ahead and talk to

14     anyone you would like?

15        A.    Just don't talk without a lawyer.      That was the advice.

16        Q.    In this message, you didn't provide any attorney

17     contact information, did you?

18        A.    I said contact me.

19        Q.    That is the point.    Contact you.

20        A.    They would know that.

21        Q.    Contact you, you wrote?

22        A.    I would assume, yes.

23        Q.    It's right there.    Don't assume.    You said contact you?

24        A.    I said, "contact me," I'm looking right now.

25        Q.    So you didn't provide a phone number for a lawyer,
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 323 of 396


                                                                          323

 1                        T. ENIX - CX BY MR. TRIPI

 2     true?

 3        A.    True.

 4        Q.    And you didn't say, hey, here is a lawyer, guys,

 5     contact this person?

 6        A.    True.

 7        Q.    You said, call you?

 8        A.    Yes.

 9        Q.    And that is because you wanted to monitor who was being

10     talked to by law enforcement, correct?

11        A.    I wanted to make sure the message got to the attorney.

12        Q.    You had no real interest in the rights of Kingsmen, you

13     were protecting yourself and Pirk; isn't that true?

14        A.    That's not true.

15        Q.    Let's go to page 15.     I'm sorry, page 17.

16              So in this one, November 22nd, 2015, you said, "next

17     time the feds come around and want to talk to you, ask them a

18     question:   Do you know that our club helped raise $20,000 for

19     St. Jude and the kids?"

20              Now, yesterday you shed a tear over those kids,

21     correct?

22        A.    I don't know if I shed a tear.

23        Q.    And your sole focus was those kids?

24        A.    Yes.

25        Q.    And why write this, then, tell the feds we raised
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 324 of 396


                                                                             324

 1                        T. ENIX - CX BY MR. TRIPI

 2     $20,000 for St. Jude?     What was the point of that?

 3        A.    The point was --

 4        Q.    Telling the feds the point was --

 5                    MR. CONNORS:     He asked a question, he should let

 6     him answer the question.

 7                    THE COURT:    Sustained.

 8                    MR. TRIPI:    I withdraw the question.

 9        Q.    Telling the Feds that you raised $20,000 for St. Jude,

10     does that help solve the murder of Paulie or DJ?         Yes or no?

11        A.    No.

12        Q.    Does that help solve any crime telling the feds that we

13     raised $20,000?    Yes or no?

14        A.    No.   That wasn't the purpose.

15        Q.    So your answer is no?

16        A.    My answer is no.

17        Q.    "Now, I'm done talking to you."      You wrote that as

18     well, correct?

19        A.    Yes, I wrote it.

20                    MR. TRIPI:    Can we zoom out so I can see the page?

21                    MS. PRAWEL:    17.

22                    MR. TRIPI:    Can we go to page 18?

23        Q.    And then you and Mr. Pirk were so concerned about

24     making sure that Kingsmen didn't put anything out that law

25     enforcement could utilize, you were the only one who was able
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 325 of 396


                                                                          325

 1                          T. ENIX - CX BY MR. TRIPI

 2     to post for a period of time, correct?

 3        A.    That's not correct.

 4        Q.    You were the only one who was able to post for a period

 5     of time.   Correct?

 6        A.    That question is correct.

 7        Q.    And this is the message, December 6th, 2015, where you

 8     said, "the boss," meaning Pirk, "is opening the page back up to

 9     brothers again," correct?

10        A.    That is correct.

11        Q.    So how long were you the only one who was able to post

12     to the Kingsmen group?

13        A.    In case there was something important, I could post it

14     to the club.

15        Q.    How long were you the only one who was able to post?

16        A.    Look at the dates on it.     I can't tell.    I don't have

17     an answer.   If we could look at the first date and that we

18     could calculate.

19        Q.    Do you know?

20        A.    I don't know.    No, sir.

21        Q.    But in this message, you remind everybody "this page is

22     for information and announcements.       Remember, this page is

23     monitored by law enforcement officers."       True?

24        A.    Yes, sir.

25        Q.    But certainly if you wanted the murders solved, you
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 326 of 396


                                                                          326

 1                         T. ENIX - CX BY MR. TRIPI

 2     wouldn't restrict that, correct?

 3        A.    This page -- I'm not sure what you mean.

 4        Q.    I'll withdraw that.     Page 23 of that same exhibit.     In

 5     this particular message, you're alerting them not to talk to a

 6     particular detective, true?

 7        A.    Yes, I was passing on that -- I was passing that on.

 8        Q.    Back to my question.     In this particular message,

 9     you're alerting fellow Kingsmen not to talk to a particular

10     detective.     True?

11        A.    Correct.

12        Q.    Page 24, please.     This is another message, this is in

13     February, almost a little less than a month before your arrest,

14     and how do you end the last -- read the last sentence regarding

15     how you're indicating Kingsmen should react to law enforcement.

16        A.    If you're not under arrest.

17        Q.    No.   I said read the last sentence.

18        A.    "Don't say shit."

19        Q.    Mm-hmm.

20        A.    Okay.

21                      MR. TRIPI:   We can take that down.

22        Q.    Now, you were working on the bike issue with

23     Mr. Jenkins for weeks you claim, correct?

24        A.    Yeah, longer than that.

25        Q.    You testified yesterday, weeks.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 327 of 396


                                                                          327

 1                          T. ENIX - CX BY MR. TRIPI

 2        A.    Yes.

 3        Q.    And you were, of course, telling the truth yesterday,

 4     correct?

 5        A.    Yes.

 6        Q.    So if you said weeks yesterday, we can rely on weeks?

 7        A.    Okay.    Weeks.

 8        Q.    And isn't it true, sir, you had one call with Mr.

 9     Jenkins on August 26th, 2014?

10        A.    Yes.    Yes, I remember that.

11        Q.    This is Government's Exhibit 3580.4.       See the line from

12     your phone to Mr. Jenkins?

13        A.    Yes, sir.

14        Q.    (386) 337-2030, one contact, correct?

15        A.    Correct.

16        Q.    And Mr. Jenkins was already in Tennessee by that point,

17     correct?

18        A.    Yes, I believe so.     Yes.

19        Q.    And then, isn't it true you became aware that this

20     Government's Exhibit 331.1 in evidence -- you became aware

21     through testimony in this trial that the government identified

22     a burner phone utilized by Mr. Jenkins that you were in contact

23     with and you made up a story yesterday about why you had one

24     contact with him while he had the burner phone.

25                      MR. COVERT:   Object to the form; facts not in
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 328 of 396


                                                                          328

 1                          T. ENIX - CX BY MR. TRIPI

 2     evidence.

 3                      MR. CONNORS:   I object as well.

 4                      THE COURT:    Overruled.

 5        A.    I didn't make up anything.

 6        Q.    Okay.    Well, you had a 352 number for Mr. Jenkins,

 7     correct?

 8        A.    Yeah.

 9        Q.    And you knew that was his number, correct?

10        A.    Correct.

11        Q.    And you knew that because he had been part of your

12     security detail in Florida, correct?

13        A.    I don't remember him being part of the security detail,

14     but yes, I had his number.

15        Q.    He was part of your baseball team?

16        A.    I don't know that.

17        Q.    And you have one contact with Mr. Jenkins' burner phone

18     on October 22nd, 2014, correct?

19                      MR. COVERT:    Objection, your Honor; facts not in

20     evidence.

21                      THE COURT:    Overruled.

22        A.    Yes, sir.

23        Q.    And you made up the reason why, to explain, to come up

24     with this reason for this jury why you would have had contact

25     with that burner phone within a month and a half of the
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 329 of 396


                                                                           329

 1                          T. ENIX - CX BY MR. TRIPI

 2     murders?

 3        A.    That is incorrect.    I told them the truth.

 4        Q.    Now, yesterday you testified about what happened in

 5     Tennessee and you said you did not receive any calls from

 6     anyone in Tennessee when Mr. Jenkins returned there, correct?

 7        A.    About him, no.

 8        Q.    Well, yesterday you said you didn't receive any calls

 9     from anyone in Tennessee, correct?

10        A.    I was referring to I had received no calls about Mr.

11     Jenkins in Tennessee.

12        Q.    This is Government 304.1.     These are excerpts from Mr.

13     Long's phone records and your phone is in orange.

14        A.    Okay.

15        Q.    You spoke to him -- let me go back one day.

16              You spoke to Mr. Long three times on September 7th, the

17     day after the murders, correct?

18        A.    Yes.    Yes.

19        Q.    And in that same time period, you were in contact --

20     this is Government's Exhibit 329.1 -- with a burner phone

21     utilized by Mr. Pirk, correct?      That 865 number that was

22     recovered from your cell phone?

23        A.    Yes, sir.

24        Q.    And you were in contact with Mr. Pirk on that number

25     six times between September 3rd and September 7.         Correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 330 of 396


                                                                          330

 1                        T. ENIX - CX BY MR. TRIPI

 2        A.    Yes, that is what it shows.      Yes.

 3        Q.    And then again on September 8th, you're in contact with

 4     Mike Long, correct?

 5        A.    Yes.

 6        Q.    And on September 9th, you're in contact with Mike Long,

 7     correct?

 8        A.    Yes.

 9        Q.    And on September 11th, you're in contact with Mike

10     Long?

11        A.    Yes.

12        Q.    And you had plenty of contact with Tennessee, true?

13        A.    Yes.   I talked to them, yes.

14        Q.    And it's your testimony, though, that you were in

15     contact with Mike Long a lot on other matters because you were

16     the Tennessee regional president; is that accurate?

17        A.    Yes.

18        Q.    And, of course, those contacts related nothing to Mr.

19     Jenkins or the murders that just occurred, correct?

20        A.    That's correct.

21        Q.    Now, when you were under oath trying to get released on

22     bail and you testified before Judge Wolford, isn't it true that

23     you described Mike Long, not using his name, but "as a guy in

24     Tennessee I dealt with very little"?

25        A.    If that is who I was talking about, yes.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 331 of 396


                                                                               331

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.     Okay.    I'm going to direct your attention --

 3                       MR. TRIPI:    Counsel, this is page 380, begins at

 4     line 6.

 5                       THE COURT:    You said --

 6                       MR. TRIPI:    Page 380 of Exhibit 500, begins at

 7     line 6 and continues through line 25.

 8                       THE COURT:    Just give them a second.

 9                       MR. TRIPI:    Yep.    I'm waiting.

10                       THE COURT:    Any objection?

11                       MR. CONNORS:   I'm sorry.    What lines, Mr. Tripi?

12                       MR. TRIPI:    Six through the rest of the page, 6

13     through 25.       One question, one answer.

14                       MR. CONNORS:   I don't have one until I hear the

15     question then I do have one.

16                       THE COURT:    Although, before the page is displayed

17     to the jury any objection?

18                       MR. CONNORS:   I see.    Thanks.

19                       MR. COVERT:    No, your Honor.

20                       MR. EASTON:    We have an objection for Mr. Pirk.

21                       THE COURT:    You do?

22                       MR. EASTON:    Yes.

23                       THE COURT:    Counsel, approach then.    Ladies and

24     gentlemen, feel free to stretch -- you're already stretching;

25     you're one step ahead of me.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 332 of 396


                                                                              332

 1                        T. ENIX - CX BY MR. TRIPI

 2                    (Whereupon, there was a sidebar discussion on the

 3     record.)

 4                    THE COURT:    Okay.   And do you have an objection?

 5                    MR. CONNORS:    Is the question now he is going to

 6     read this and you want to know --

 7                    THE COURT:    Like we did yesterday?

 8                    MR. CONNORS:    Like we talked about yesterday.

 9                    THE COURT:    In other words, before he displays it

10     to the jury and coming in under 801(d)(2)(A), is there any

11     other evidentiary issue that you're raising?        Let's hear from

12     Mr. Connors first.    Who was asking these questions?

13                    MR. COVERT:    Mr. Connors.

14                    THE COURT:    Okay.

15                    MR. CONNORS:    Well, if as an effort to show

16     inconsistency about Bull Dog Long and how we --

17                    MR. TRIPI:    I dealt with him very little.         I did

18     talk to him occasionally and a couple of times you don't

19     think --

20                    THE COURT:    Okay.   What is your objection,

21     Mr. Easton?

22                    MR. EASTON:    The reference to Mr. Pirk.      This is

23     an -- although I can cross examine him on the stand.         Now, this

24     is hearsay at a detention hearing that Mr. Pirk --

25                    MR. TRIPI:    You can give a limiting instruction.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 333 of 396


                                                                           333

 1                        T. ENIX - CX BY MR. TRIPI

 2                    THE COURT:    I'll give a limiting instruction with

 3     respect to all of the testimony.        It's only coming in with

 4     respect to Mr. Enix.

 5                    MR. EASTON:    And then it's my application that,

 6     given the purpose of this is to show his contact that, as I

 7     understand Mr. Tripi's purpose, is that it's the gravamen of

 8     his point is, I did talk to him occasionally.

 9                    MR. TRIPI:    Two things.    He is shifting blame to

10     Pirk falsely and minimizing his contact with Mike Long.

11                    THE COURT:    Look it.    I was at the hearing, I

12     recall very clearly that Mr. Enix minimized any involvement

13     that he had in Tennessee.     So, I'm letting it in.      Especially

14     when you look at the amount of contact that he is apparently

15     having right around the day of the murders with Bull Dog Long,

16     the president of Tennessee, and yet it has nothing to do with

17     the murders, fair game for cross examination.        If you have any

18     other objections you want to put on the record, I'll give a

19     limiting instruction that it's only coming in with respect to

20     Mr. Enix.

21                    MR. CONNORS:    How do we make the point that it's

22     Bull Dog Long?

23                    MR. TRIPI:    I think it's clear.

24                    THE COURT:    The guy moved there.     It's Long.   You

25     can obviously redirect him on it.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 334 of 396


                                                                             334

 1                          T. ENIX - CX BY MR. TRIPI

 2                    MR. CONNORS:    Okay.

 3                    (Whereupon, the proceeding continued.)

 4                    THE COURT:    All right.   The objections are

 5     overruled.   Ladies and gentlemen, I'm just going to remind you

 6     that this testimony is coming in for consideration only with

 7     respect to Mr. Enix.      It cannot be considered in connection

 8     with your evaluation to the case pertaining to either Mr. Pirk

 9     or Mr. Jenkins.

10                    Go ahead, Mr. Tripi.

11        Q.    Page 380, I want to direct your attention to line 6

12     through the end of the page.      You were asked questions by Mr.

13     Connors at that proceeding:

14              QUESTION:    You were asked some questions about the

15     Tennessee chapter and you started to explain about your role in

16     the Tennessee chapter.      Please tell us what happened.

17              And, Mr. Enix, your answer:      I had the title when they

18     were formed.    They were formed by one of the guys that lived in

19     Florida and he and Pirk put it together and Pirk gave him the

20     okay and said to him he would help him, but the guy moved there

21     and he had some guys interested.       They put it together.       Pirk

22     worked with him up to a certain point and finally they put him

23     under the Florida region because of the fact of sending dues in

24     and stuff like that.      Pirk told him as soon as you get a second

25     chapter, we'll put in a regional president.        This guy would
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 335 of 396


                                                                            335

 1                          T. ENIX - CX BY MR. TRIPI

 2     probably be the regional president that originally started.          It

 3     would be a figure and my regional secretary -- regional

 4     secretary/treasurer had to do more with me than him because he

 5     collected dues from them because it all comes together and they

 6     come and go to the national.      I dealt with him very little.      I

 7     did talk to him occasionally and a couple of times I went to

 8     see the Outlaws.      It wasn't a confrontation.    If you noticed on

 9     the picture, they have a county bottom rocker.

10              That was the question asked and that was your answer,

11     correct?

12        A.    Yes.

13        Q.    And in the answer, the guy you were referring, "I deal

14     with him very little, I did talk to him occasionally" was Mike

15     Long, Bull Dog?

16        A.    Yes, sir.

17        Q.    And that is what you said regarding Mike Long.        You

18     talked to him occasionally and dealt with him very little?

19        A.    Yes, sir.

20        Q.    And you generally distanced yourself and minimized

21     yourself from anything in Tennessee, correct?

22        A.    I didn't minimize.

23        Q.    Your testimony there was false under oath, correct?

24        A.    No, that's not.

25        Q.    And would you characterize the phone records between
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 336 of 396


                                                                          336

 1                        T. ENIX - CX BY MR. TRIPI

 2     yourself and Mike Long as dealing with occasionally and talking

 3     to him a few times?      Yes or no?

 4        A.    No.

 5        Q.    Prior to your arrest March 22nd, 2016, we agree that

 6     2014 into 2015, you had Dave Brown's phone number from the

 7     meeting in Florida back in December of 2014, correct?

 8        A.    I don't remember exactly if I had his number.        He may

 9     have given me his card that day if he had a card.

10        Q.    We can agree unequivocally that you never followed up

11     with a call to Dave Brown, true?        You never called him?

12        A.    No, I didn't.    He never called me to return a call.

13        Q.    My question is:    You never called him?

14        A.    No, I never called him.

15        Q.    You never provided any additional information that you

16     had, correct?

17        A.    That's not correct.

18        Q.    You never called Dave Brown after December 11th, 2014,

19     true?

20        A.    No, I didn't call him.       I gave him the information that

21     day.

22        Q.    Did you hear my question?      Let me say it slowly.

23        A.    I'm sorry.

24        Q.    After December 11th, 2014, you never contacted Dave

25     Brown?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 337 of 396


                                                                          337

 1                          T. ENIX - CX BY MR. TRIPI

 2        A.    No.    After December 11th, no, sir.

 3        Q.    And you posted all those messages we just went through

 4     about not talking to the police, correct?

 5        A.    Without a representative, yes, sir, I did.

 6        Q.    Well, not all of them said without a representative,

 7     did they?

 8        A.    I'm sorry?

 9        Q.    I'll withdraw it.    Now, you talked about Filly a lot

10     yesterday and you talked about him on the Facebook page,

11     correct?

12        A.    Yes, sir.

13        Q.    And I pointed out a couple of messages that you had

14     about Filly, true?

15        A.    Yes.

16        Q.    And those went into evidence yesterday, correct?

17        A.    That's correct, yes.

18        Q.    And you'd agree that you called Filly a thief and a

19     liar, correct?

20        A.    Absolutely.

21        Q.    And you called him a drug dealer?

22        A.    Absolutely.

23        Q.    Never once called Filly a killer on Facebook, correct?

24        A.    I didn't know that for sure.

25        Q.    And you never once called Filly a killer on Facebook?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 338 of 396


                                                                              338

 1                         T. ENIX - CX BY MR. TRIPI

 2        A.    No.

 3        Q.    True?

 4        A.    No, that's true.       Yeah.

 5        Q.    The only person you ever called Filly a killer to was

 6     to the FBI in December of 2014.

 7                      MR. CONNORS:    Object to that.   Excuse me.      Object

 8     to that.

 9                      THE COURT:   Overruled.

10        Q.    Correct?

11        A.    I did not call him a killer.      That is not correct.

12                      THE COURT:   Mr. Tripi, I'm going to take a break

13     at some point.      Would now be an okay time?

14                      MR. TRIPI:   I have about 10 minutes left, but a

15     break is fine.      That would be fine because I have a couple of

16     exhibits I'm looking for.        A short break would be fine.

17                      THE COURT:   Ladies and gentlemen, let's plan on a

18     15-minute break.     I would just remind you, do not talk about

19     the case among yourselves or with anybody else and I'll see you

20     back here in 15 minutes.

21                      (Whereupon, the jury is escorted from the

22     courtroom.)

23                      THE COURT:   You can step down, Mr. Enix; 15-minute

24     break.

25                      (Whereupon, there was a break in the proceeding.)
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 339 of 396


                                                                          339

 1                        T. ENIX - CX BY MR. TRIPI

 2                    THE COURT:    So, 158.5.   If Mr. Enix is able to

 3     identify it --

 4                    MR. CONNORS:    It's a post from his son's private

 5     page to Haley's private page or vice versa.

 6                    THE COURT:    He may not be able to authenticate it.

 7                    MR. TRIPI:    First, I would disagree because he

 8     interacted with both of those and they're the same Facebook

 9     online identifiers that he has already identified as being

10     messages from those people.      Moreover, there is a stipulation

11     that the Facebook records are authentic and we have the

12     identifiers appearing next to each name, Government Exhibit

13     158.2, which is already in evidence which provides is Haley

14     Senior identifying number and Government Exhibit 153.5 is

15     already in evidence that provides the Matt Enix identifying

16     number.   They are already authenticated in that context, your

17     Honor.

18                    THE COURT:    Are these on the Kingsmen page?

19                    MR. TRIPI:    They're not, but I was going to argue

20     this is a co-conspirator statement between these two because it

21     relates to maintaining a drug-involved premise.

22                    THE COURT:    I'm dealing with the authenticity.

23                    MR. TRIPI:    Because of all of the links are made

24     with those, they are well established Facebook posts.

25                    THE COURT:    Your position is, even if Mr. Enix
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 340 of 396


                                                                          340

 1                        T. ENIX - CX BY MR. TRIPI

 2     denies any knowledge of this, that you can get it in from the

 3     records already admitted?

 4                    MR. TRIPI:    Correct.   We have Haley's in evidence

 5     and we have Matthew Enix in evidence.       They are the same

 6     numbers and it would be a weight issue on the authenticity.

 7                    THE COURT:    What is your position?

 8                    MR. CONNORS:    My position is it's a private page

 9     communication Haley and Matt, he has no knowledge of.         It's not

10     on the Kingsmen page and it's nothing that involves him that

11     would be authenticated by him, he can't do that.

12                    THE COURT:    But Mr. Tripi's argument is regardless

13     of that, based on the records that are already in evidence,

14     that those records would authenticate this exhibit.

15                    MR. CONNORS:    Well, the records that are in

16     evidence are the Facebook Kingsmen page and the individual

17     pages of the people who were making the communications.

18                    THE COURT:    Right.   So, in other words, Mr. Tripi

19     is saying, because we have records in evidence that establish

20     Mr. Haley's Facebook page associated with the number that is

21     used here and Matthew Enix's Facebook page associated with the

22     number used here, that that provides the authentication for

23     this exhibit to come in.

24                    MR. CONNORS:    I think you need Haley, who we had

25     as a witness, not Matt, to authenticate those.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 341 of 396


                                                                          341

 1                        T. ENIX - CX BY MR. TRIPI

 2                    THE COURT:    Not based on the records that are

 3     already in?

 4                    MR. CONNORS:    That's correct.

 5                    MR. TRIPI:    I disagree and Mr. Enix in his

 6     testimony has already acknowledged posts that -- from Haley

 7     Senior and from Matthew Enix as well.       So it would be weight,

 8     not admissibility, and as to the content, this is -- Mr. Enix

 9     has testified that he appointed his son the Lake County chapter

10     president and he was doing a great job and that he offered up

11     the opinion he wasn't involved in drugs.

12                    THE COURT:    I agree it's relevant and I agree it

13     would come in under 801(d)(2)(E), but the authentication is the

14     question I have.

15                    MR. TRIPI:    And, again, if we go back to the

16     records that are already in, we long ago established that those

17     are those accounts that are already in evidence.

18                    THE COURT:    I think you would need to -- with Mr.

19     Enix on the stand --

20                    MR. TRIPI:    Can we excuse Mr. Enix?

21                    THE COURT:    Why don't you approach for a second?

22                    (Whereupon, there was a sidebar discussion held on

23     the record).

24                    THE COURT:    I think you're going to need with Mr.

25     Enix on the stand to establish an exhibit that is in.         In other
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 342 of 396


                                                                          342

 1                        T. ENIX - CX BY MR. TRIPI

 2     words, if you show him a Facebook post for Matthew Enix and you

 3     show him a Facebook post with Haley, which he has already

 4     identified and get him to confirm that and get him to confirm

 5     the numbers, I think the foundation would be laid for it.

 6                    MR. GRABLE:    If he were to testify that he'd never

 7     seen a particular exhibit in addition to the authentication

 8     there is a 403, the jury would be misled because this is a post

 9     that he had.

10                    THE COURT:    Not if it's a co-conspirator

11     statement.   It doesn't matter to come in against him if he is

12     not aware.

13                    MR. GRABLE:    I don't know if that is enough to

14     show that is a statement in furtherance of the conspiracy.

15                    THE COURT:    You think there is based on the record

16     in this case and based on content of the exhibit?

17                    MR. GRABLE:    Even if there were, that would

18     overcome a hearsay issue that would not overcome a 403 issue.

19                    THE COURT:    Not a 403.   I'm going to let it come

20     in, not of a 403.    And Mr. Enix got on the stand and denied any

21     knowledge of his son's drug involvement and he has taken over

22     and given the testimony that Enix gave, that, in fact, he

23     kicked Haley out or reprimanded Haley for using drugs, in the

24     meantime he gets his son and appoints him to a leadership

25     position in the club and his son is, according to the post at
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 343 of 396


                                                                            343

 1                        T. ENIX - CX BY MR. TRIPI

 2     least, endorsing the concept it's a free-for-all for drug use

 3     in the clubhouse.    I don't think 403 would keep it out.

 4                    MR. GRABLE:    I would agree with you if there was

 5     some evidence to reach the conclusion that he read it.

 6                    THE COURT:    That is fair game for cross or

 7     redirect establishing he didn't know.

 8                    MR. CONNORS:    I got a bigger issue.     I think it's

 9     resolved.    I spent 10 or 12 minutes with him.      His sugar shot

10     up to 243 and he forgot his insulin, he thinks he is going to

11     be okay.    I want you to be aware of that so --

12                    THE COURT:    I'm not a using anything -- this

13     hasn't been an issue, all of a sudden he gets on the witness

14     stand.

15                    MR. CONNORS:    I saw the test.    He punctures the

16     blood and it shows up 243, should be 120.

17                    THE COURT:    Let's make sure the record is clear.

18     We have not had one issue in this trial with respect to your

19     client's blood sugar levels.

20                    MR. CONNORS:    That is not true.

21                    THE COURT:    And he is on the stand and --

22                    MR. CONNORS:    We have not communicated.

23                    THE COURT:    Nothing that has come in to my

24     attention.

25                    MR. CONNORS:    We've had them, but I think we're
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 344 of 396


                                                                            344

 1                        T. ENIX - CX BY MR. TRIPI

 2     going to be okay.

 3                     THE COURT:   Thank you.

 4                     (Whereupon, the proceeding continued.)

 5                     THE COURT:   Are we ready to go?     Are you okay, Mr.

 6     Enix?

 7                     THE DEFENDANT:   Yes.

 8                     THE COURT:   All right.   Come on back up on the

 9     witness stand.

10                     (Whereupon, the jury is escorted into the

11     courtroom.)

12                     THE COURT:   Welcome back.    Everybody can have a

13     seat.   Thank you for your patience.

14                     Mr. Tripi, whenever you're ready, you can

15     continue.

16                     MR. TRIPI:   Thank you, your Honor.

17     CONTINUING CROSS EXAMINATION BY MR. TRIPI:

18        Q.    Mr. Enix, in your interactions on Facebook, Tim Haley

19     goes by, "Haley Senior," correct?

20        A.    Yes.

21        Q.    And your son goes by "Matthew Enix," correct?

22        A.    Yes.

23        Q.    And I'm going to show you Government's Exhibit 158.5.

24     Do you recognize that to be a Facebook exchange between Haley

25     Senior and Matthew Enix?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 345 of 396


                                                                          345

 1                          T. ENIX - CX BY MR. TRIPI

 2        A.    Yes, sir.

 3                      MR. TRIPI:    Government offers 158.5.

 4                      THE COURT:    Other than what we discussed, Mr.

 5     Connors, any objection?

 6                      MR. CONNORS:    May I ask a question?

 7                      THE COURT:    Sure.

 8     VOIR DIRE EXAMINATION BY MR. CONNORS:

 9        Q.    Just a few questions with respect to that exhibit.

10     That is Exhibit 158.5.        Is that a Facebook post that is on the

11     Kingsmen page?

12        A.    No.

13        Q.    Or on a private page?

14        A.    I believe by looking at it, it would be a private page.

15        Q.    Would that be a private post between Haley and your

16     son?

17        A.    Yeah.    When I said "private", it would be -- I don't

18     know of public is the right word.       What's not part of the

19     Kingsmen page.

20        Q.    Is that a post that you have ever seen before?

21        A.    I haven't read it.

22        Q.    Take a quick look.

23        A.    No, it's not a post I've seen before.

24                      MR. CONNORS:    Your Honor, we would just add a 401,

25     403 as well.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 346 of 396


                                                                          346

 1                          T. ENIX - CX BY MR. TRIPI

 2                    THE COURT:    All right.   Mr. Covert or Mr. Easton,

 3     any objections?

 4                    MR. EASTON:    Join.

 5                    MR. COVERT:    Join.

 6                    THE COURT:    All right.   I'm overruling the

 7     objections and I'm letting it in under 801(d)(2)(E).         Go ahead,

 8     Mr. Tripi.

 9                    MR. TRIPI:    Thank you, your Honor.

10                    (Whereupon, Exhibit 158.5 was received into

11     evidence.)

12     CONTINUING CROSS EXAMINATION BY MR. TRIPI:

13        Q.    Now, Mr. Enix, you testified that your son was not

14     involved with drugs and he did an excellent job with the Lake

15     County clubhouse, true?

16        A.    That's true, yes.

17        Q.    And you are the one that appointed him once you were

18     regional president, to be the president of the Lake County

19     clubhouse, true?

20        A.    I'm sorry.    It wasn't when I was appointed, it was

21     during that time I appointed him after one of the guys left to

22     another chapter.

23        Q.    So you appointed your son to the Lake County chapter

24     president, true?

25        A.    Yes, sir.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 347 of 396


                                                                            347

 1                           T. ENIX - CX BY MR. TRIPI

 2        Q.     And I'm going to show you Government Exhibit 158.5 now

 3     in evidence.    June 21st, 2015; author, Matthew Enix; recipient,

 4     Haley Senior. It reads, "Hey, brother, I just wanted to keep

 5     you in the loop and let you know that I'm very proud to tell

 6     you, as of tonight, I'm now an officially the boss of the Lake

 7     County chapter.       Hope to see you soon, brother snake.    Love

 8     you, bro.    God bless," correct?

 9        A.     Yes, sir.

10        Q.     And that was the day that you made your son the Lake

11     County president, apparently, True?

12        A.     I assume it was around that date.       Yes, sir.

13        Q.     And we go down a little further.     The next one, the

14     author is Haley Senior to Matt Enix, June 21st, 2015, Haley

15     writes:    "Does that mean I can go back to smoking one at the

16     bar like a real MC clubhouse instead of being sent back to the

17     back room like a naughty boy??       Congrats, bro.    Can't wait to

18     see you make it your own."       That's what it says, correct?

19        A.     Yes, it does.

20        Q.     And Tim Haley is a marijuana smoker, to your knowledge,

21     correct?

22        A.     Yes, sir.

23        Q.     And Tim Haley has been a marijuana smoker while he's

24     been a Kingsmen with you, correct?

25        A.     To my knowledge, yes.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 348 of 396


                                                                              348

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.    And then the final post reads from Matt Enix to Haley

 3     Senior, same date, "you're a Kingsmen, brother, you can do

 4     whatever the fuck you want and smoke where you please.             I

 5     already have two new strikers and about four on deck."             That's

 6     what it says, correct?

 7        A.    Yes, it does.

 8        Q.    And at the clubhouse, the Lake County clubhouse, under

 9     your control as the regional president of Florida, correct?

10        A.    Yes, sir.

11        Q.    And it's being further controlled further by your son

12     who you promoted into that position, correct?

13        A.    That's correct.

14        Q.    And, now, that was another reason you joined the

15     Kingsmen were regarding their treatment of women, correct?

16        A.    Yes.

17        Q.    And we saw a photo from earlier today and I'm going to

18     show you another photo.

19                     MR. TRIPI:   Can we switch to the computer, please?

20     And could we pull up Exhibit 51.1-1?

21        Q.    Now, you've seen that photo during the course of this

22     trial, correct?

23        A.    Oh, yeah.    Yes.

24        Q.    And you know who Greg Willson is, correct?

25        A.    Yes.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 349 of 396


                                                                            349

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.    And you knew him to be a Kingsmen Nomad, true?

 3        A.    That's true.

 4        Q.    And on July 31st of 2015, you were aware that Gregory

 5     Willson was charged and indicted in federal court here with

 6     drug and firearm offenses, correct?

 7        A.    Yes.   I learned that.    I'm not sure of the date.       Yes,

 8     sir.    I learned that, yes, sir.

 9        Q.    And you learned that before the clubhouses were

10     searched that same summer, correct?

11        A.    I would assume so.     Yes, sir.

12                     MR. TRIPI:    And could we go to Government's

13     Exhibit 153.10 at page 74?

14        Q.    And on March 20th, 2016, you wrote, in part, "I want

15     New York to send Flip $200.       When you are locked down, it sucks

16     to have no money on your account.       They make you pay for things

17     you need or you do without," correct?

18        A.    Yes, sir.

19        Q.    And so you were ordering New York to put $200 in Flip's

20     commissary while he was incarcerated for drugs, firearm

21     offenses and his involvement in the Springville events that are

22     a part of this very case, correct?

23        A.    I want to say yes, I ordered that, but I --

24        Q.    Yes?

25        A.    Okay, yes.    Yes.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 350 of 396


                                                                          350

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.    You didn't say, "I'm going to put Flip out bad,"

 3     correct?

 4        A.    No, sir.    I didn't have the authority.

 5        Q.    You didn't say, "I'm going to put Flip out bad,"

 6     correct?

 7        A.    No, sir.

 8                    MR. TRIPI:    We can take that down, Ms. Prawel.

 9        Q.    Now, Bill Peidlow or just Bill was made Kingsmen

10     national president acting after your arrest and Mr. Pirk's

11     March 22nd of 2016, correct?

12        A.    I heard that, yes.

13        Q.    You're aware of it?

14        A.    I've heard it.

15        Q.    Just Bill was a Kingsmen with you and Mr. Pirk.

16     Correct?

17        A.    That's correct.    Yes, sir.

18        Q.    And he remained so as of the date of your arrests.

19     Correct?

20        A.    As of that day, yes, sir.

21        Q.    I'm going to show you Government's Exhibit 153.70 a

22     two-page exhibit.      Those are messages from Bill Peidlow or Just

23     Bill to the Kingsmen private Facebook group that you were the

24     administrator of, correct?

25        A.    Yes, sir.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 351 of 396


                                                                          351

 1                          T. ENIX - CX BY MR. TRIPI

 2        Q.    And can you look at the second page to verify?

 3     Correct?

 4        A.    Yes, sir.    Do you want me to read it?

 5        Q.    Not yet.

 6                    MR. TRIPI:    Your Honor, I offer 153.70.

 7                    THE COURT:    Any objection.

 8                    MR. CONNORS:    Quick look?    No objection, your

 9     Honor.

10                    THE COURT:    Mr. Covert or Mr. Easton, any

11     objection?

12                    MR. COVERT:    No, your Honor.

13                    MR. EASTON:    No, your Honor.

14                    THE COURT:    153.70 will come into evidence.

15                    (Whereupon, Government Exhibit 153.70, was

16     received into evidence.)

17        Q.    Now, you indicated that you loved DJ like a son,

18     correct?

19        A.    DJ.   Yes, sir.

20        Q.    And you weren't as close to Paulie, but you were

21     certainly concerned about the murders of Paulie and DJ, true?

22        A.    Absolutely.

23        Q.    And -- because you supported them as brothers, as

24     Kingsmen, true?

25        A.    It was Kingsmen and personal.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 352 of 396


                                                                           352

 1                          T. ENIX - CX BY MR. TRIPI

 2                      MR. TRIPI:    And if we can pull up Government's

 3     Exhibit 5, it's cued up to a particular portion.

 4        Q.    Okay.    Look at the bottom of the screen here.      You

 5     understand that to be DJ on September 6th, 2014, about an hour

 6     or so -- hour before his death wearing a Kingsmen colors.

 7     Correct?

 8        A.    Yes, sir.

 9                      MR. TRIPI:    And could we pull up Government's

10     Exhibit 51.1-7 or -- excuse me, 19.1 -- I apologize -- in

11     evidence.

12                      MS. PRAWEL:   19.1?

13                      MR. TRIPI:    19.1.

14        Q.    And we agree that this is a photo of Paul Maue and with

15     him is a Kingsmen hat?

16        A.    Yes.

17        Q.    And a support your local Kingsmen shirt, correct?

18        A.    Yes.

19        Q.    And I'm going to switch to the camera now.        On December

20     22nd, about three months after the murders, Just Bill posts to

21     Kingsmen Nation, "I'm collecting names for Kingsmen MC memorial

22     wall that will be erected at the Lockport clubhouse.         Only

23     deceased members who are active or retired in good standing

24     will be considered.

25              If you have the date that they passed away, that would
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 353 of 396


                                                                            353

 1                         T. ENIX - CX BY MR. TRIPI

 2     be great.   I will need their club name and real names if

 3     possible and which chapter they were in.        Please send me

 4     information to my e-mail," et cetera, et cetera.         That was what

 5     was written there, correct?

 6        A.    Correct.

 7        Q.    And that was for the Kingsmen for everyone to see,

 8     correct?

 9        A.    Yes.

10        Q.    And that was on December 22nd after the murders of

11     Paulie and DJ, correct?

12        A.    Yes.   I would say yes.

13        Q.    And now this is a post from Just Bill to the Kingsmen

14     group page, the prior post was December 22nd.        Do you see that?

15        A.    Yes.

16        Q.    December 22nd, 2014?

17        A.    Yes.

18        Q.    And the murders were September 6th, 2014.        Correct?

19        A.    Correct.

20        Q.    Now, the follow-up message from Bill Peidlow is January

21     19th, 2015.     So about four months after the murders.      Correct?

22        A.    Correct.

23        Q.    Let's read the names.     Status of the names for memorial

24     wall.   Brothers, this is what I have to date.       About 58 names,

25     "Please correct me on any of the spelling of names.         Pete
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 354 of 396


                                                                           354

 1                         T. ENIX - CX BY MR. TRIPI

 2     Bennett, Jack Taylor, Bill Wayson, Clyde Mullins, Doby

 3     Benwright, Gator, Scary Larry, Stretch, Custer, Tattooed Dan,

 4     Keith Dunlop, Barry Dunlop, Pappy, Sammy, Lenny the Pig, Joe

 5     Balls, Jack Shaw, Derrick Siler, Pat Quillo, Large Martin,

 6     (Ton), Joey Platt, Wizard, Jack Tracy, Tony -- excuse me --

 7     Tony Haley, Wipey, Jim Spry, Bugsy, Joey, Russell Powell,

 8     Shitty, Wander, Bob Culligan, Gizmo, Muppet, Squatch, Morris,

 9     Messiah, Jug, Harvey Doctor, Custer, Carl Silem, Bob Bliss,

10     Billie Joe Bletcher, Bobby DiPalma, Don Grenlin, Bob Gaston,

11     Herbie, Hal, Larry, Camis, Wally Dog, Jack Shaw, Ralph Danmere,

12     Rick Derplat, Marty Burke, Wendall Douglas Tompkinson, Jimmy

13     Arms, Serci Larry.     Please call me or e-mail me with if you

14     have any other names or corrections to the list.         Thanks."   Not

15     once reference to Paul Maue in that list, correct?

16        A.    Correct.

17        Q.    Not one reference to DJ Szymanski in that list,

18     correct?

19        A.    Correct.

20        Q.    And because Pirk and you and Defendant Jenkins believed

21     they were traitors, you didn't believe they were real Kingsmen,

22     Did you?

23        A.    That is incorrect.

24        Q.    2014 expense report.     The year Paulie and DJ died is

25     2014, correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 355 of 396


                                                                            355

 1                          T. ENIX - CX BY MR. TRIPI

 2        A.    Correct.

 3        Q.    Not one reference to Paulie's funeral correct, is

 4     there?

 5        A.    I'm not sure.    I don't see an exact expense, no.

 6        Q.    Do you see funeral Paul Maue anywhere on the document?

 7        A.    No.

 8        Q.    Do you see funeral DJ Szymanski anywhere on that

 9     document?

10        A.    No.

11        Q.    Let's look at 2015, the year Uncle Sean died, Exhibit

12     411.    Can you read that for me?

13        A.    Yes.    That was Uncle Sean's funeral.

14        Q.    $945 paid out of Kingsmen coffers, true?

15        A.    True.

16        Q.    2015 Kingsmen income statement, true?

17        A.    Yes, sir.

18        Q.    Income statements that you helped prepare, true?

19        A.    True.

20                      MR. TRIPI:   I have nothing further.

21                      THE COURT:   Thank you, Mr. Tripi.    Before you

22     redirect, can you just approach for a second?         Thank you.

23     Ladies and gentlemen, feel free to stretch.        I don't know if

24     you need it yet.

25                      (Whereupon, there was a sidebar discussion on the
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 356 of 396


                                                                               356

 1                      T. ENIX - RDX BY MR. CONNORS

 2     record.

 3                    THE COURT:    I hear concerns about that.      Is there

 4     anything you want me to do?

 5                    MR. CONNORS:    I actually talked to Mark about it

 6     and the dumbest thing, he forgot to bring his insulin.

 7                    THE COURT:    Do you want me to ask him any

 8     questions?

 9                    MR. CONNORS:    I think we're going to be okay.          We

10     are going to be okay.

11                    THE COURT:    If there is anything you need to me to

12     do, let me know.

13                    MR. CONNORS:    We've been having the issues

14     throughout the trial and we've been dealing with them, but I

15     think we can make it through.

16                    (Whereupon, the proceeding continued.)

17                    THE COURT:    Mr. Connors, whenever you're ready,

18     feel free to redirect.

19                    MR. TRIPI:    Let me clear out.

20     REDIRECT EXAMINATION BY MR. CONNORS:

21        Q.     Mr. Enix, let me start where Mr. Tripi stopped.          He

22     asked you some questions about whether there were expenses on

23     the profit-and-loss or balance sheets for funerals.         Do you

24     recall he asked you those questions?

25        A.     Yes, sir.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 357 of 396


                                                                          357

 1                      T. ENIX - RDX BY MR. CONNORS

 2        Q.    Do you know whether or not the Szymanski made private

 3     arrangements themselves for a funeral?

 4        A.    I do not know.     I didn't receive any type of request or

 5     anything and I assume the guys would have asked.

 6                    MR. TRIPI:    Objection.

 7                    THE COURT:    Sustained to the extent that it's

 8     eliciting hearsay.

 9        Q.    I want to know of your personal knowledge, do you know

10     whether or not private arrangements were made for DJ Szymanski

11     and Paul Maue?

12        A.    I was told --

13                    MR. TRIPI:    Objection.

14                    THE COURT:    Sustained.

15        A.    I learned --

16                    MR. TRIPI:    Objection.

17                    THE COURT:    Sustained.

18        Q.    It was only if you knew personally whether there were

19     arrangements made.

20        A.    Only for DJ, yes.

21        Q.    Were any requests made for assistance in connection

22     with the funeral expenses of either one?

23        A.    No, sir.

24        Q.    Did you post on Facebook the funeral for DJ and the

25     wake and the other arrangements that were made for him?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 358 of 396


                                                                             358

 1                       T. ENIX - RDX BY MR. CONNORS

 2        A.     As soon as I got the information, I posted it.       Yes,

 3     sir.

 4        Q.     Why did you do that?

 5        A.     Because that was information that was important to me

 6     and the club.

 7        Q.     Let me ask you about the second area.      You were asked

 8     some questions about an e-mail from Just Bill, it was Exhibit

 9     153.70.    Remember you were just asked about that?

10        A.     Yes, sir.

11        Q.     And there was a question -- first of all, was that your

12     post?

13        A.     That was not my post.    No, sir.

14        Q.     Were you involved at all about the compilation of that

15     list?

16        A.     No, sir.

17        Q.     Do you know what the final list was in connection with

18     the fallen brothers?

19        A.     Later on I found out, yes.

20        Q.     Do you know whether or not Mr. Pirk, the national

21     president, made arrangements to do a memorial patch to include

22     everyone?

23        A.     Yes.   Yes, I do know that.

24        Q.     And would that also include DJ and Paulie?

25                      MR. TRIPI:   Objection.   It wasn't a memorial
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 359 of 396


                                                                             359

 1                      T. ENIX - RDX BY MR. CONNORS

 2     patch, it was a memorial wall.

 3        Q.    Even better.    A memorial wall?

 4        A.    They were going to be added, yes, sir.

 5        Q.    You knew that?

 6        A.    Yes, sir.

 7        Q.    And did you personally make any effort to take Paulie

 8     or DJ out of the membership of the KMC after their death?

 9                    MR. TRIPI:    Object to the leading.

10                    THE COURT:    I'll allow it.

11        A.    Absolutely not.    They will always be there.

12        Q.    Did you consider them to be traitors?

13        A.    Absolutely not.

14        Q.    What did you consider them to be?

15        A.    I considered them to be my friends and brothers.

16        Q.    Did you ever intentionally try to exclude them from any

17     of the membership of the KMC?

18        A.    Absolutely not.

19                    MR. TRIPI:    Objection.

20                    THE COURT:    Sustained.   Ladies and gentlemen,

21     disregard the last answer.

22        Q.    What did you personally do with respect to -- after the

23     deaths of DJ and Paulie, did you take any personal steps?

24        A.    I don't know if this is what you mean, but I got

25     patches from Kazoo.     I had patches for DJ and Paulie.      I put
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 360 of 396


                                                                             360

 1                        T. ENIX - RDX BY MR. CONNORS

 2     them where I had all of my other memory patches.         There were

 3     too many to put on your vest, in my opinion.         So I kept them

 4     all together in a bag in my bike, in my saddlebag and they rode

 5     with me everywhere.      I rode, that was my personal thing.

 6        Q.     Was that your way of remembering Paulie and DJ?

 7        A.     Absolutely.

 8        Q.     Would you do that if you considered them to be

 9     traitors?

10        A.     If they were traitors, no.

11        Q.     But you kept those patches?

12        A.     Yes, I did.

13                       MR. CONNORS:   Trish, could you pull up 158.5,

14     please?

15                       MS. PRAWEL:    158.5?

16                       MR. CONNORS:   Yes.

17                       MR. TRIPI:    You might want to use the ELMO.    They

18     are not in the download.

19                       MR. CONNORS:   It's the exchange between.

20                       MR. TRIPI:    Yes, I'll get it.

21                       THE COURT:    I have my copy.   You want my copy?

22                       MR. TRIPI:    Thank you.

23        Q.     This is Exhibit 158.5, but not in the download, so

24     we'll use the ELMO?

25        A.     Okay.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 361 of 396


                                                                            361

 1                      T. ENIX - RDX BY MR. CONNORS

 2        Q.    I'll ask you a few questions about it.       So, first of

 3     all, the gentleman that you identified as Haley Senior, is that

 4     Tim Haley?

 5        A.    Yes, sir.

 6        Q.    And you recognize that by the way he posts on Facebook?

 7        A.    Yes, sir.

 8        Q.    And it's an exchange between Haley Senior and your son,

 9     correct?

10        A.    Yes, sir.

11        Q.    Now, was Haley Senior the Kingsmen that you disciplined

12     for smoking marijuana in Florida?

13        A.    Yes, he was.

14        Q.    Did you ban him from smoking marijuana from Florida?

15        A.    I told him, yeah, as long as I was in charge, he would

16     not smoke marijuana in a clubhouse or around the clubhouses.

17        Q.    So a second post is from Haley where he says, "does

18     that mean I can go back to smoking one at the bar instead of

19     being sent to the back room," was it you who banned him from

20     smoking at the bar?

21        A.    Yes, I did.

22        Q.    Why did you do that?

23        A.    I didn't want anything like that done around the

24     clubhouses.

25        Q.    Have you ever seen this post before?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 362 of 396


                                                                          362

 1                       T. ENIX - RDX BY MR. CONNORS

 2        A.    No, I have never seen it until this day.

 3        Q.    Have you ever discussed it with your son Matthew?

 4        A.    No, I haven't.

 5        Q.    But to be certain, where I have underlined or done a

 6     point or pointed to that segment with respect to Haley, do you

 7     see that as a reference to the discipline that you imposed on

 8     Haley?

 9        A.    Yeah.   Everything he said in the back room, I made it

10     very clear you don't bring it around.       Period.   I never said go

11     in the back room.     That is still in the clubhouse; I wouldn't

12     allow that.

13        Q.    Did he get mad about that?

14        A.    Yeah, he got mad and left.

15        Q.    You're also asked -- excuse me -- some questions about

16     this Exhibit 51.1-1.      Correct?

17        A.    Yes, sir.

18        Q.    Do you know when this assault on Amber Kurtzworth

19     occurred?

20        A.    No, I don't know anything about it, period.

21        Q.    Did it occur even before you were a Kingsmen?

22        A.    I'm not sure when it happened, sir.

23        Q.    If I mentioned to you we had testimony in the trial it

24     was 2009, would that be before you were a Kingsmen?

25        A.    Yes.    I didn't even know what a Kingsmen was in 2009.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 363 of 396


                                                                          363

 1                      T. ENIX - RDX BY MR. CONNORS

 2     Yes, that was before.

 3        Q.    Did you learn about this assault and see these pictures

 4     for the first time at this trial?

 5        A.    For very first time, yes, sir.

 6        Q.    Now, when you posted to make a contribution to the

 7     commissary accounts of Meatball and Flip, correct?         Was Willson

 8     in jail or charged with these beatings of Amber Kurtzworth?

 9        A.    I wasn't aware.    I was asked just prior to putting the

10     Facebook up.

11                    MR. TRIPI:    Objection; non-responsive.

12                    THE COURT:    Sustained.

13        Q.    Do you know if he was actually in jail or being charged

14     with these beatings -- with beating?       Do you know that?

15        A.    No, I do not.

16        Q.    And had you known that this mistreatment of Amber

17     Kurtzworth had occurred, would that impact your opinion or

18     action as to whether you would send any money to his commissary

19     account?

20        A.    Absolutely.

21        Q.    What effect would he have gotten?

22        A.    He would have gotten absolutely nothing and I would do

23     everything I could to get the New York guys to put him out of

24     the club.

25        Q.    Eventually he was put out, wasn't he?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 364 of 396


                                                                             364

 1                      T. ENIX - RDX BY MR. CONNORS

 2                     MR. TRIPI:   Objection.

 3                     THE COURT:   Overruled.

 4        A.    I believe so.    Yes, sir.

 5        Q.    You were asked some questions about a bottle of

 6     tequila.   Do you recall that?

 7        A.    Yes.

 8        Q.    Actually, there was another post that you talked about

 9     a bottle of tequila and some limes, correct?

10        A.    Yes.

11        Q.    And that's not -- I don't think we discussed that.         It

12     may be in evidence, but we haven't discussed that.         Will you

13     tell the jury what that post with the bottle of tequila

14     referenced and who it involved?

15        A.    Yes.   Both those posts were in reference to a guy in

16     the club named BC in Florida, and it was all in fun.         He had

17     gotten seriously drunk.      He wasn't a big drinker and he gotten

18     seriously drunk one time on tequila and all that was in

19     reference to that making a joke.       I can't drink tequila so it

20     wasn't anything to do with me.        It was all in fun and even

21     though it was on the page, everybody got a laugh.         That was in

22     Lake County or Florida.      That is all it was.    It was a very

23     innocent post, both of them.

24        Q.    And you told us about your medical condition.        Do you

25     occasionally have a beer?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 365 of 396


                                                                               365

 1                      T. ENIX - RDX BY MR. CONNORS

 2        A.    I obviously haven't had one in a long time.

 3     Occasionally I would have a beer or half a beer.         I love beer

 4     but I gave up drinking and -- I used to drink a lot and I had

 5     to give that up because my diabetes got worse and worse.           It

 6     just made me so sick, I couldn't.       Occasionally I drink one.

 7        Q.    What do you drink now?     What is your choice?

 8        A.    Diet Coke.

 9        Q.    There are several pictures in evidence of you at a bar

10     with your Diet Coke can in front of you.

11        A.    There are several posts, yes.

12        Q.    Posts where you were about to visit a clubhouse and

13     asked them to have Diet Coke ready?

14        A.    It was serious but it was a joke in Florida especially.

15     I even requested it in New York when I came to have Diet Coke.

16     But in Florida, they knew that I had Diet Coke when I got

17     there.   That's what I drink.

18        Q.    There was a post on 153.80, we don't need to bring it

19     just yet, unless you need it to refresh your recollection, but

20     it talked about after New Year's Eve in 2014 into 2015, do you

21     recall that post?

22        A.    Yes, I do.

23        Q.    And it said you were messed up except it didn't use the

24     word "messed up," correct?

25        A.    That's correct.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 366 of 396


                                                                          366

 1                      T. ENIX - RDX BY MR. CONNORS

 2        Q.    And do you recall that particular post?

 3        A.    Yes, I do.

 4        Q.    Tell us about that.

 5        A.    I don't want to be repetitive, but I was laughing about

 6     the fact that -- I used the language that I normally don't use,

 7     but I posted on there that I was messed up because of my

 8     thought process, not because I was drinking.        I was thinking --

 9     I believe I was thinking it was New Year's Day and I had to get

10     up and go to work.    It was just a post.

11        Q.    There was an exhibit photograph shown to you 137.03 and

12     that is the photograph with you standing behind the woman who

13     has body paint on her.     Do you recall that?

14        A.    Yes.

15        Q.    What was the occasion of that event?       How did it come

16     about?

17        A.    It was one of the companies and they sponsored it.        It

18     was a big -- it was a biker rally event, opened to the public

19     and they had bands and different things.        She was working with

20     the guy, I don't know if she was the wife or girlfriend or

21     whatever.   She was like the advertisement out there and this

22     guy was painting people's -- woman's breasts and things like

23     that, and I seen a couple of people.

24              We happened to be walking by and that is when she came

25     out and my wife took the picture.       It wasn't like I was out in
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 367 of 396


                                                                           367

 1                      T. ENIX - RDX BY MR. CONNORS

 2     public being crazy.     It was all in fun.    Again, just having a

 3     good time.

 4        Q.    Was there other vendors there as well?

 5        A.    There was a lot of vendors there.

 6        Q.    Were there tattoo vendors?

 7        A.    There were a few artists -- tattoo artists there.

 8        Q.    Was that a Kingsmen-sponsored event?

 9        A.    No, that was a Lake County -- again, two-day or

10     three-day event.     It was open to the public.

11        Q.    You were asked some questions about taxes and a post

12     was put up here that said you've had some trouble going back 20

13     years to try to find records of the Kingsmen Corporation.          Do

14     you recall that?

15        A.    Yes, sir.

16        Q.    And what kind of trouble did you have to find the

17     records?

18        A.    Through research with the CPA, which I hired, I paid

19     him out of the club money to help us.       They did research and

20     found out from 1988, when Skeet and them guys formed the

21     corporation, that there was no records of taxes being paid, and

22     I kept being told by the older guys that the Kingsmen was a

23     non-profit status and they also researched that and they can't

24     find anything where it was ever non-profit.        It was even

25     mistakenly put into the bylaws that it was a non-profit because
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 368 of 396


                                                                           368

 1                       T. ENIX - RDX BY MR. CONNORS

 2     that's what people thought, I guess.       But none of that was ever

 3     true.

 4                     MR. TRIPI:   Objection as to what people thought.

 5                     THE COURT:   Sustained.

 6        A.    That was my understanding, that the non-status never

 7     occurred and they never filed taxes.

 8        Q.    Were you able to eventually get some documents?

 9                     MR. TRIPI:   Objection to leading and asked and

10     answered, also.

11                     THE COURT:   Overruled.

12        A.    Yes.   Again, I mean, we hadn't tried to put things

13     together.   It was a short period of time and I had tried my

14     best to get things from New York and PA and I had a little bit

15     of -- I had no records to start with.

16        Q.    Did you give whatever you had to the accountants?

17        A.    I gave what I collected and whatever they asked for and

18     whatever I could collect, I gave it to them.        Yes, sir.

19        Q.    There was a post that was shown by Mr. Tripi just now

20     that talked about when the papers are returned, to destroy

21     those papers.    Do you recall that post?

22        A.    Yes, sir.

23        Q.    Did you destroy all of the records?

24        A.    No, sir.    What that post meant was --

25                     MR. TRIPI:   Objection; non-responsive.      Yes-or-no
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 369 of 396


                                                                             369

 1                      T. ENIX - RDX BY MR. CONNORS

 2     question.

 3                    THE COURT:    I think your next question was what

 4     that post meant.

 5        Q.    Tell us what the post meant.

 6        A.    What the post meant was I wanted everybody in the

 7     entire club everywhere, I made everything as transparent as I

 8     could because it never had been that way.        Nobody ever knew

 9     anything --

10                    MR. TRIPI:    Objection; non-responsive.

11                    THE COURT:    Sustained.   The question was what did

12     you mean by the post.

13        A.    What I meant was, I sent those out to everybody so they

14     could see the final before I sent it to the CPA.         And what I

15     meant by destroy them, I told them to destroy them.         I didn't

16     want them to be out floating around.       There's people that come

17     in the clubhouses and you've got to understand, we didn't

18     always have the most responsible people.        I didn't want them to

19     be left out.    I said "destroy them, share them" -- I sent them

20     to the regionals and they were to share them with their members

21     in their region and destroy them.       I had all of the original

22     documents.    Actually, the government has all of the original

23     documents.

24                    MR. TRIPI:    Objection as to what the government

25     has.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 370 of 396


                                                                            370

 1                      T. ENIX - RDX BY MR. CONNORS

 2        A.    Okay, I got ya.

 3                    MR. CONNORS:    Let her rule first.

 4                    THE COURT:    Let me rule.    Stick with what you had.

 5     I think you were referring to your laptop.        Stick with that.

 6        A.    They were on my computer.     All of the original

 7     documents and financials were on my computer and they were

 8     backed up on a thumb drive.

 9        Q.    And did you save them?

10        A.    Yes, I did.

11        Q.    And eventually were those documents part of the

12     documents that were obtained by the government in the search

13     warrant?

14        A.    Yes, they were.

15        Q.    They got them from you?

16        A.    Yes, sir.

17        Q.    And so yours were not destroyed?

18        A.    No, sir.

19                    MR. TRIPI:    Objection as to what the government

20     has.    Lacks personal knowledge.

21                    THE COURT:    Well, he is talking about what was on

22     his laptop and saying they are the originals.        Overruled.

23        Q.    153.2, page 14.

24                    MR. CONNORS:    I have it, I can use the ELMO.

25                    MS. PRAWEL:    If you want to.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 371 of 396


                                                                          371

 1                      T. ENIX - RDX BY MR. CONNORS

 2        Q.    Now, you were asked a number of questions about some of

 3     the direction and advice that you shared with your -- the

 4     members of the Kingsmen, correct?

 5        A.    That's correct.    Yes.

 6        Q.    And Mr. Tripi asked you several of those questions on

 7     his cross examination.     Do you recall that?

 8        A.    That's correct.    Yes, sir.

 9        Q.    And would you read this post for us, please?

10        A.    "Be smart.   Do not talk any club business in public.

11     If you are contacted by the feds wanting to talk to you, just

12     tell them they will have to talk to our attorney and get their

13     name and number and get it to me and I will contact the

14     attorney.   Stay strong, brothers."

15        Q.    What's the origin of that particular piece of advice to

16     the Kingsmen?

17        A.    The origin was from an attorney.

18        Q.    And why did you post it?

19        A.    Because I had been advised that because, obviously,

20     there was an ongoing investigation at the time and that was the

21     advice given by an attorney.

22        Q.    You talked to the federal agents without an attorney

23     yourself?

24        A.    Yes.

25        Q.    On December 11th, 2014?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 372 of 396


                                                                          372

 1                       T. ENIX - RDX BY MR. CONNORS

 2        A.     Yes, sir.

 3        Q.     And that was Special Agent Brown.     Do you recall that?

 4        A.     Yes, sir.

 5        Q.     And Mr. Tripi asked you a few questions about that.

 6     The one of the areas he asked you about was Filly Caruso and

 7     the fact that you made certain mentions of Filly Caruso.

 8        A.     Yes.

 9        Q.     You did, didn't you?

10        A.     Yes, I did.

11        Q.     And will you tell us how that came into the

12     conversation?

13                      MR. TRIPI:   Objection.   Asked and answered on

14     direct.

15                      THE COURT:   Overruled.

16        Q.     How did that topic get introduced or that theory get

17     introduced into the conversation?

18        A.     At the end of the meeting there, we were standing -- we

19     might have still been inside, but at the end of the meeting, he

20     said, "is there anything else that you can think of that could

21     be helpful?"     And at that time, I shared several theories that

22     I heard because I didn't know.      You know, I just heard all

23     these theories.       So I told them everything that I heard as far

24     as theories.

25        Q.     Now, you were asked a number of times why you didn't
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 373 of 396


                                                                           373

 1                      T. ENIX - RDX BY MR. CONNORS

 2     mention Rebel to Special Agent Brown.       Do you recall being

 3     asked those questions?

 4        A.    Yes, sir.

 5        Q.    At the time you had that conversation with Special

 6     Agent Brown, had Mr. Jenkins already been arrested?

 7        A.    Yes.   At that time, yes.

 8        Q.    So, what was your reason why you didn't share anything

 9     about Rebel?

10        A.    Honestly, I didn't think of it, but I would assume they

11     would have had it.

12                     MR. TRIPI:   Objection.   If he didn't think of it,

13     that is his answer.

14                     THE COURT:   Overruled.   Go ahead.    Overruled.

15        A.    I'm sorry.   I get confused.

16                     THE COURT:   I overruled the objection.      Go ahead

17     and answer it.

18        Q.    If you completed --

19        A.    Can you repeat the question?

20        Q.    I'm asking you why you didn't mention Rebel's name in

21     the conversation.

22        A.    It just never occurred to me.      I had heard that, but it

23     didn't occur to me.

24        Q.    Had you heard that he identified Andre Jenkins as the

25     murderer as someone driving away from the scene?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 374 of 396


                                                                            374

 1                       T. ENIX - RDX BY MR. CONNORS

 2        A.    No.    What I had heard at the time was he was on a

 3     motorcycle, he believed he was on a motorcycle and left the

 4     scene.   Not murderer, no.

 5        Q.    Did you provide Special Agent Brown with the knowledge

 6     that you had regarding other theories, rumors and speculation?

 7        A.    Yes, I did.

 8        Q.    You were asked some questions about Mr. Jenkins and his

 9     motorcycle and you were shown the bylaws.        Do you recall that?

10        A.    Yes, sir.

11        Q.    And you were shown that there are entries in the bylaws

12     with respect to 30 days and 60 days.       Do you recall that?

13        A.    Yes, sir.

14                     MR. TRIPI:   Objection.   Misstates the bylaws.

15                     THE COURT:   Sustained.

16        Q.    Well, you recall there were time periods entered into

17     the bylaws with respect to getting your motorcycle fixed or

18     repaired, things of that nature?      Do you recall that?

19        A.    Yes, sir.

20        Q.    And you were asked why Mr. Jenkins wasn't given that

21     particular time period to get his bike fixed.        Do you recall

22     that?

23        A.    Yes.

24        Q.    Was that an ongoing problem with Mr. Jenkins?

25                     MR. TRIPI:   Object to the leading.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 375 of 396


                                                                          375

 1                       T. ENIX - RDX BY MR. CONNORS

 2                      THE COURT:   Sustained.

 3        Q.     Why not?

 4        A.     He had had problems for some time.      He was trying, he

 5     just, he couldn't do it and it was an ongoing thing and it was

 6     aggravating and I had received some complaints because I had

 7     put other people out or whatever because their bikes -- they

 8     didn't have bikes.

 9        Q.     Was that the only issue you were considering with

10     respect to Andre?

11        A.     No.

12        Q.     Were there other issues as well?

13        A.     Yes.

14        Q.     And you've told us about them before, correct?

15        A.     Yes, I did.

16                      MR. CONNORS:   May I have a moment, your Honor?

17                      THE COURT:   Sure.

18        Q.     You were asked by Mr. Tripi about the injuries that you

19     sustained in the motorcycle accident and when you returned and

20     when you were back working as a Kingsmen Motorcycle Club

21     member.    Do you recall that?

22        A.     Yes, sir.

23        Q.     I'll show you TE-6500.

24                      MR. TRIPI:   There is going to be an objection.      We

25     discussed this.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 376 of 396


                                                                           376

 1                       T. ENIX - RDX BY MR. CONNORS

 2                      MR. CONNORS:    Would you like to see it?

 3                      THE COURT:   I know what it is.   Approach.

 4                      (Whereupon, there was a sidebar discussion on the

 5     record.)

 6                      MR. TRIPI:   My questions were asked of the

 7     timeline, not of the severity of the initial injury, so I don't

 8     think it opens to the door to the sympathy.

 9                      THE COURT:   I'll allow -- I think the door was

10     opened.    You can recross examine.

11                      (Whereupon, the proceeding continued.)

12                      THE COURT:   I overruled the objection.     Go ahead,

13     Mr. Connors.

14        Q.     I asked you whether or not TE-6500, whether it fairly

15     and accurately depicts the injuries that you sustained in the

16     motorcycle accident?

17        A.     It's me.   Yes, sir.

18        Q.     Does it display and depict at least the injuries at the

19     initial phases of your accident while you were in the hospital?

20        A.     It doesn't show my internal injuries.

21        Q.     Does it show some of them?

22        A.     Yes.

23                      MR. CONNORS:    I offer it into evidence, your

24     Honor.

25                      THE COURT:   Any objection from Mr. Covert or Mr.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 377 of 396


                                                                          377

 1                      T. ENIX - RDX BY MR. CONNORS

 2     Easton?

 3                    MR. EASTON:    No, your Honor.

 4                    MR. COVERT:    No, your Honor.

 5                    (Whereupon, Exhibit TE-6500 was received into

 6     evidence.)

 7        Q.     I have a question with respect to a gentleman by the

 8     name of Bootsy that you were asked a question by Mr. Tripi.        Do

 9     you remember that?

10        A.     Yes, sir.

11        Q.     And there was a post in an exhibit on August 18th,

12     2014, about what is going on in Lockport.        Do you remember that

13     post?

14        A.     Yes, sir.

15        Q.     What was that about?

16        A.     That was in regards to the -- we were doing some

17     construction at the Lockport clubhouse and I think he was

18     wanting an update on that is what that was.

19        Q.     Was it you checking on what was going on in Lockport?

20        A.     Me checking on it, no.

21        Q.     You were asked some question about Slim Jim and patches

22     and a post that was put up, 153.1, page 57, at which at the end

23     you made a statement that he was out and that you wished him

24     luck.   Do you remember that?

25        A.     Yes, sir.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 378 of 396


                                                                          378

 1                      T. ENIX - RDX BY MR. CONNORS

 2        Q.    And Mr. Tripi asked you whether or not you thought it

 3     was right to publically shame him in that post.

 4        A.    I remember.

 5        Q.    Were you publically shaming Slim Jim?

 6        A.    Absolutely not.     I would never do that.    I would help

 7     someone.   I was trying to help.

 8        Q.    What was the situation with Slim Jim at the time you

 9     put that post out?

10        A.    Slim Jim had again gone back to drugs.

11                     MR. TRIPI:   Objection; asked and answered, Judge.

12     This was all on direct.

13                     THE COURT:   I know.   Overruled.

14        A.    Slip Jim had gone back to drugs.

15        Q.    And did you assist him in connection with his recovery?

16        A.    Yes, I did.

17        Q.    And when you said wish him luck with an explanation,

18     was that an attempt to embarrass and shame him?

19        A.    Absolutely not.     To me that was how important that was.

20        Q.    You were asked questions about Moxi machines, do you

21     recall that?

22        A.    Yes.

23        Q.    Did you know what a Moxi machine was?

24        A.    I didn't understand the term "Moxi".       If he just said

25     gambling machines, I would have understood.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 379 of 396


                                                                           379

 1                       T. ENIX - RDX BY MR. CONNORS

 2        Q.    Do you know if those machines even give out payouts?

 3        A.    This is just my understanding.      They gave out tokens

 4     and the tokens were handed in for drinks from my understanding.

 5        Q.    You were asked some questions by Mr. Tripi on a

 6     Facebook post where you posted "hurt a Kingsmen and I'll hurt

 7     you."    Do you recall that?

 8        A.    Yes.

 9        Q.    What was the purpose of that post?

10        A.    It was just -- I don't know.      I was trying -- it wasn't

11     literal.   I was trying to just show the guys I supported them,

12     I guess.   It was one of the stupid posts I made but it was just

13     words.   I was trying to give a message of just letting the guys

14     know I'm behind them or whatever.

15        Q.    Have you ever hurt another person while -- have you

16     ever -- did this post ever result in any violence on your part?

17        A.    No.    I never laid my hands on anybody.

18        Q.    You were asked about a similar post regarding Caruso.

19     Do you remember that?

20        A.    Yes.

21        Q.    And what did -- why did you make that post?

22        A.    I was frustrated, I was angry and not a whole lot of

23     people on this planet that I like less than him.

24        Q.    Have you ever done any harm to Filly Caruso?

25        A.    Have I ever?    No, sir.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 380 of 396


                                                                          380

 1                      T. ENIX - RDX BY MR. CONNORS

 2        Q.    You were asked about a Facebook post that you had with

 3     a photograph where you were at an event and you talked about

 4     you were on medication.     Do you recall that?

 5        A.    Yes, sir.

 6        Q.    And Mr. Tripi asked you about whether or not you were

 7     still on the Oxycodone at the time.

 8        A.    Yes.

 9        Q.    And you didn't know whether you were still on that or

10     moved to another medication?

11        A.    Correct.

12        Q.    And were you on any illegal drugs at that time?

13        A.    No, sir.

14        Q.    You were asked about some -- I'm sorry -- some searches

15     that you did in searching -- a computer search for Andre

16     Jenkins.   Do you remember that?

17        A.    Yes.

18        Q.    Did you do that?

19        A.    That and a lot more, yes.

20        Q.    Why?

21        A.    I was trying to get information because I couldn't get

22     information.

23        Q.    Did you search about other people as well as Andre

24     Jenkins?

25        A.    I searched about a lot of people.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 381 of 396


                                                                          381

 1                       T. ENIX - RDX BY MR. CONNORS

 2        Q.    Was that in a time after the homicides occurred?

 3        A.    Yes, sir.

 4        Q.    You were asked some questions about why you didn't turn

 5     in your patches before March of 2016.       Do you recall being

 6     asked that?

 7        A.    Yes.

 8        Q.    Being asked that question?

 9        A.    Yes.

10        Q.    And why didn't you?

11        A.    Because I was determined -- determined to help clean up

12     the club.

13        Q.    Did you consider turning in your patches?

14        A.    Yeah.    I had made plans to turn them in later, yes.

15        Q.    What kind of plans?

16        A.    My plan was, and I talked to my wife and told her I was

17     going to help out the club.

18                      MR. TRIPI:   Object to the hearsay.

19                      THE COURT:   Sustained.

20        Q.    Can you tell us your plans.

21        A.    My plans were to continue to complete the records as

22     much as I could, and in 2016 after the Nationals, I was going

23     to resign.

24        Q.    Did you communicate those plans to anyone?

25        A.    To my wife.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 382 of 396


                                                                             382

 1                      T. ENIX - RDX BY MR. CONNORS

 2        Q.    Anyone else?

 3        A.    I had let Pirk know and Pirk was --

 4                     MR. TRIPI:   Objection; hearsay.     Move to strike.

 5                     THE COURT:   Sustained.   Ladies and gentlemen, you

 6     should disregard Mr. Enix's statements about who he allegedly

 7     told this information to.     That is hearsay.

 8        Q.    Do you remember some questions you were asked about the

 9     phones, the flip phone that you had?

10        A.    Yes.

11        Q.    And you were shown a photograph of the flip phone?

12        A.    Yes.

13        Q.    May I have that?    Mr. Tripi asked you some questions

14     about those particular phones, it's Exhibit 136.109.         Do you

15     recall that?

16        A.    Yes.

17        Q.    Are these your phones?

18        A.    I would have to say yes.

19        Q.    Can you tell by looking at them which one is which?

20        A.    There are names on them, name brands, but that's all.

21        Q.    Do you know which one has the 716 number at all?

22        A.    No, that is what I was trying to get out.        I didn't

23     understand -- I didn't know what the numbers were.

24        Q.    Did you have cell phones like this in your possession?

25        A.    Yeah, I had two phones just like that that was taken
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 383 of 396


                                                                            383

 1                       T. ENIX - RDX BY MR. CONNORS

 2     from my home.

 3        Q.    How did these cell phones come into your possession?

 4        A.    Again, I don't know which one, but one of them -- the

 5     first one would have been the first one I received, the

 6     regional at the time in New York, his name was Tim, we called

 7     him Niagara Tim.    He sent two down to Florida.      He had the idea

 8     -- his girlfriend got them at work.       He sent two down to

 9     Florida.    One for Pirk and one for me.

10                     THE COURT:   He withdrew it.    He started to say

11     something and stopped.

12        A.    They were distributed to New York regional and PA

13     regional.

14                     MR. TRIPI:   Objection.   His understanding is based

15     on hearsay.

16                     THE COURT:   The question is:    How did they come

17     into your possession?

18        A.    They were sent from New York by Niagara Tim who was the

19     regional at the time to Mr. Pirk and then Mr. Pirk had given me

20     one of them.

21        Q.    Did you ever purchase one of these phones yourself?

22        A.    One of them I purchased myself after that later on.

23        Q.    Where?

24        A.    At Walmart in Florida.

25        Q.    What did you use it for?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 384 of 396


                                                                          384

 1                      T. ENIX - RDX BY MR. CONNORS

 2        A.     I never really used either one.     I was going to do --

 3     the first one I got, I couldn't add minutes because I didn't

 4     have the information.     And on those type of phones, whether you

 5     have minutes or not, they go by time frame.        It expired by time

 6     frame, but you had to have minutes to use them.         So I couldn't

 7     get anything done with that.      The idea was, I wanted to

 8     transfer --

 9                     MR. TRIPI:   Objection; non-responsive.

10                     THE COURT:   Sustained.

11        Q.     What were you using them for?

12        A.     I actually wasn't using them.     What I was going to use

13     them for --

14                     MR. TRIPI:   Objection.

15                     THE COURT:   Sustained.

16        Q.     What were you going to use them for?

17        A.     I was going to use it to transfer anything to do with

18     the club and, again, as you've heard, I had a lot of different

19     conversations with other clubs, not just one-percent clubs, a

20     lot of clubs.    I wanted to get that off my personal smartphone

21     because that was my personal phone and phone I used for

22     business and, matter of fact, I couldn't even put a voice mail

23     on my personal phone because I didn't want people having my

24     personal information and where I worked and my name, some

25     people.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 385 of 396


                                                                             385

 1                        T. ENIX - RDX BY MR. CONNORS

 2                So my idea, I was going to switch it over.      It never

 3     happened is the bottom line.      It never happened, it never got

 4     done and that one expired, too.      So they were laying -- last I

 5     know, they were in my dresser drawer and they were both expired

 6     time wise, not minute-wise, time wise.

 7           Q.   Did you ever try to destroy those phones?

 8           A.   No.   No.

 9           Q.   Did you leave them right where they were in your house?

10           A.   To my knowledge they were in the dresser drawer.        They

11     were either in the dresser drawer or closet.        One of the two.

12     No.

13           Q.   You were asked some questions about communications

14     around the time of the homicide and the murders, correct?

15           A.   Correct.

16           Q.   And you were asked questions about some phone calls

17     that you had with Mr. Pirk and the others around the time of

18     the homicides, correct?

19           A.   Correct.

20           Q.   And did you ever make an agreement with anyone?

21                      MR. TRIPI:   Object to the leading.

22                      THE COURT:   Sustained.

23           Q.   Were you even in New York around the time of the

24     homicides?

25           A.   No.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 386 of 396


                                                                             386

 1                         T. ENIX - RCX BY MR. TRIPI

 2        Q.    Did you know anything about a plan to hurt anyone?

 3                      MR. TRIPI:    Object to the leading and asked and

 4     answered on direct.

 5                      THE COURT:    Well, on the asked and answered, I'll

 6     overrule it.     It is leading, though.

 7        Q.    Did you know there was a plan to hurt DJ or Paulie?

 8        A.    I didn't know anything about it, no.

 9        Q.    Did you know there was a plan to get Filly Caruso?

10        A.    No.

11                      MR. CONNORS:    Thank you.

12                      THE COURT:    Thank you, Mr. Connors.     Mr. Easton,

13     anything?

14                      MR. EASTON:     No recross, your Honor.

15                      THE COURT:    Mr. Covert?

16                      MR. COVERT:     No, your Honor.

17                      THE COURT:    Mr. Tripi?

18                      MR. TRIPI:    Just a little bit, your Honor.      Thank

19     you.

20     RECROSS EXAMINATION BY MR. TRIPI:

21        Q.    Sir, you said that Flip Willson was thrown out of the

22     club, correct?     That's your testimony?

23        A.    I said -- he asked me if he was possibly and I said

24     possibly.      I don't know --

25        Q.    You think the question was possible and you think your
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 387 of 396


                                                                          387

 1                         T. ENIX - RCX BY MR. TRIPI

 2     answer was possible?     Is that what you think you just said?

 3        A.    I would have to have her tell me again.

 4        Q.    All right.    Government's Exhibit 104.2, the patches of

 5     Mr. Willson the day of his arrest, you saw this come into

 6     evidence during this trial, correct?

 7        A.    Yes.

 8        Q.    And those are Kingsmen patches, correct?

 9        A.    Yes.

10        Q.    And you see the Kingsmen patch right there?

11        A.    Yes.

12        Q.    Correct?    And then you see about three memorial patches

13     there for other Kingsmen?

14        A.    Yes.

15        Q.    And another memorial patch right there?

16        A.    Yes.

17        Q.    And another memorial patch right there, correct?

18        A.    Yes.

19        Q.    No doubt that is a Kingsmen vest, true?

20        A.    No, that is a Kingsmen vest.

21        Q.    You testified that you posted about DJ's funeral and

22     this has actually been introduced several times, but this might

23     be the first time it was displayed, TE-9000, page 29.

24              On September 7th you wrote, "I was told to inform

25     everyone there will be a viewing for our brother DJ Tuesday and
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 388 of 396


                                                                                388

 1                           T. ENIX - RCX BY MR. TRIPI

 2     Wednesday and the funeral will be Thursday," correct?

 3           A.   Yes, sir.

 4           Q.   Now, you didn't just post that on your own.        You were

 5     told to post it, correct?         As stated in the message?

 6           A.   No, I believe I received the information and I posted

 7     it.

 8           Q.   "I was told to inform" are the first four words you

 9     wrote.

10           A.   That is words.

11           Q.   Five words, actually?

12           A.   Yes.

13           Q.   Correct?

14           A.   That is the first four words or --

15           Q.   Five?

16           A.   Five.

17           Q.   I'm having a problem with numbers during this trial.

18                        MR. CONNORS:   Objection.    I'm sorry.   I thought

19     you were talking to him.

20                        THE COURT:   He is criticizing himself.    You're not

21     going to object to Mr. Tripi saying he has a problem with

22     anything, are you?

23                        MR. CONNORS:   Not at all.

24                        MR. TRIPI:   I wouldn't think so.

25           Q.   You felt DJ was like your son, correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 389 of 396


                                                                            389

 1                         T. ENIX - RCX BY MR. TRIPI

 2        A.    I cared about DJ a lot.

 3        Q.    And you had no problem flying to New York for the

 4     National Party in 2015, correct?

 5        A.    I didn't have -- no, I didn't have any problems.

 6        Q.    You had no problem flying to New York for the National

 7     Party in 2014.      Correct?

 8        A.    Correct.

 9        Q.    You had no problem flying to New York the occasion

10     where you met in Jack Wood's basement in 2013, correct?

11        A.    Correct.

12        Q.    And you had a couple other times when you flew to New

13     York, correct?

14        A.    One other time I believe, yes.

15        Q.    And then you drove up one time, true?       You said that

16     the other day?

17        A.    I don't know.    I don't remember.    I'm sorry.

18        Q.    But you chose not to fly up or drive up for DJ's

19     funeral, correct?

20        A.    I wasn't able to attend, no.

21        Q.    You did not fly up or drive up for DJ's funeral,

22     correct?

23        A.    Correct.

24        Q.    You did not fly up or drive up for Paul Maue's funeral,

25     correct?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 390 of 396


                                                                          390

 1                         T. ENIX - RCX BY MR. TRIPI

 2        A.    Correct.    I didn't do them.

 3        Q.    And you never posted anything in any Facebook message

 4     regarding accommodations for Paul Maue, true?

 5        A.    I never received them.      That's true.

 6        Q.    So the answer to my question is yes?

 7        A.    Yes, sir.

 8        Q.    You never posted for Paul Maue, correct?

 9        A.    Yes.

10        Q.    Because you and Pirk believed that Paul Maue was the

11     traitor and DJ just happened to be in the car when Jenkins

12     killed him.     Isn't that a fact?

13        A.    That's not true.

14        Q.    Now, you said you never hit anyone in your life,

15     correct?

16        A.    Not in my life.     I didn't put my hands on anybody in

17     the club is what I was referring to.

18                     MR. TRIPI:   Judge, may we approach?

19                     THE COURT:   Okay.   Mr. Connors.

20                     (Whereupon, there was a sidebar discussion on the

21     record.)

22                     MR. TRIPI:   I believe the redirect was

23     unmistakable.    He said, "I never laid a hand on anyone in my

24     life."   He was arrested for domestic violence and then he was

25     violated an order of protection that was issued.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 391 of 396


                                                                          391

 1                        T. ENIX - RCX BY MR. TRIPI

 2                    MR. CONNORS:    My question was as a Kingsmen.

 3                    THE COURT:    That wasn't it.    Your client

 4     volunteered never in his life has he laid a hand on anybody.

 5                    MR. CONNORS:    Clearly, you know in the context

 6     what I mean.

 7                    THE COURT:    I'm not suggesting you tried to get

 8     into this, but he, in response, he did.        I'm not going to let

 9     you get into it.    I agree the door has been opened, but I

10     think, I'll let --

11                    MR. TRIPI:    I respect the Court's decision.

12                    THE COURT:    Okay.

13                    (Whereupon, the proceeding continued.)

14                    MR. TRIPI:    Can we publish 136.93?     Hold a second

15     while we switch the computer.

16        Q.    You just said you didn't want -- you had those prepaid

17     phones because you didn't want people to have your personal

18     phone, correct?

19        A.    I didn't, no.    I wanted -- they did have my personal

20     phone.   What I wanted to do was switch it over to the other

21     phone like clubs and people like wouldn't have it.

22        Q.    So other clubs wouldn't have your personal number?

23        A.    Correct, sir.

24                    MR. TRIPI:    Can we pull up the exhibit, please?

25        Q.    You were so concerned that you created a business card,
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 392 of 396


                                                                          392

 1                        T. ENIX - RCX BY MR. TRIPI

 2     "Blaze Kingsmen MC" with your personal phone number, true?

 3        A.    Yes.

 4        Q.    And that is clearly -- they are business cards to hand

 5     out to people, correct?

 6        A.    Yes, sir.

 7        Q.    And to hand out to the other clubs, correct?

 8        A.    Yes.

 9        Q.    To hand out to your club, correct?

10        A.    Yes.

11        Q.    So there is no need for a burner phone, true?

12        A.    No, that is not true.

13        Q.    Now, you said if I would have used the word "gambling

14     machines" you would have understood it when I was asking you

15     questions about the New York gambling machines?

16        A.    Yes.

17        Q.    Now, we can agree there were New York gambling

18     machines?

19        A.    Yes.

20        Q.    And in Florida, the gambling machines that were in

21     Florida clubhouses were cherry gambling machines?

22        A.    Cherry?

23        Q.    Cherry gambling machines.

24        A.    I'm not aware of gambling machines in Florida.

25        Q.    As the regional president, you're denying the Florida
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 393 of 396


                                                                          393

 1                       T. ENIX - RCX BY MR. TRIPI

 2     clubhouses have cherry gambling machines?

 3        A.    No, I never heard that.       No.

 4                     MR. CONNORS:   I'm sorry.    Cherry or charity?

 5                     THE COURT:   Charity.    Like c-h-a-r-i-t-y.

 6                     MR. TRIPI:   Cherry.

 7                     THE COURT:   Cherry?    Like a fruit?

 8                     MR. TRIPI:   Yeah, like when you have a slot

 9     machine, it comes up cherries.

10                     THE COURT:   Okay.    I have to rely on my court

11     reporter for that information.

12        Q.    Now, you posted to Facebook about contributions to the

13     jail fund, correct?

14        A.    I believe so.    Yes, sir.

15        Q.    And we've seen those?

16        A.    Yes.

17        Q.    And you posted to the Facebook about the clubhouse

18     fund, correct?    To get the clubhouses fixed after the search

19     warrants?

20        A.    Yes.

21        Q.    And you've posted to -- for contributions for Drifter

22     after his accident, correct?

23        A.    Yes.

24        Q.    You've posted and we've seen some of these for Alan

25     after his accident, correct?      Contributions for Alan?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 394 of 396


                                                                          394

 1                         T. ENIX - RCX BY MR. TRIPI

 2        A.    Yes, yes, yes.

 3        Q.    And there is not a single post from you about a

 4     contribution for Paul Maue's family, correct?

 5        A.    No.

 6        Q.    There is not a single post about a contribution for

 7     DJ's family, correct?

 8        A.    No.

 9        Q.    And you posted to pray for Poppa Pat, correct?

10        A.    That was another Florida person.      Yes.

11        Q.    Pray for Dragon, correct?

12        A.    Florida person, yes.

13        Q.    Pray for Uncle Sean, correct?

14        A.    Yes.

15        Q.    It pay for Toke, correct?

16        A.    For who?

17        Q.    For Toke, T-o-k-e?    That name escapes you?

18        A.    Yeah.

19        Q.    Pray for PA Bob when he was having health issues?

20        A.    Yes.

21        Q.    Can we agree he is from Pennsylvania?

22        A.    Pennsylvania, yes.    Yes.

23        Q.    And Sammy Splat, you posted to pray for him?

24        A.    Correct.

25        Q.    And Tennessee Doc, pray for him?
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 395 of 396


                                                                          395

 1                       T. ENIX - RCX BY MR. TRIPI

 2        A.    I'll say yes.

 3        Q.    Robby Bone, correct?

 4        A.    I don't know that name.

 5        Q.    And pray for Alan, correct?

 6        A.    Is that a different Alan?

 7        Q.    Same Alan.

 8        A.    Same Alan, yes.

 9        Q.    Not one single message to the Facebook page from you or

10     anyone for to pray for Paulie.      Correct?

11        A.    That's correct.

12        Q.    Not a single post to the private page or any page

13     associated with you to pray for DJ.       Correct?

14        A.    That's correct.

15                     MR. TRIPI:   Just a moment, Judge.     Nothing

16     further, Judge.

17                     THE COURT:   Thank you, Mr. Tripi.

18                     MR. TRIPI:   Thank you.

19                     THE COURT:   Ladies and gentlemen, why don't we

20     take a break, I'm going to remind you, do not talk about the

21     case among yourselves or anybody else and we'll see you back

22     here shortly.

23                     (Whereupon, the jury is escorted from the

24     courtroom.

25                     THE COURT:   You can step down, Mr. Enix.
Case 1:15-cr-00142-EAW-MJR Document 1572 Filed 02/26/19 Page 396 of 396


                                                                          396

 1                       T. ENIX - RCX BY MR. TRIPI

 2                    (Whereupon, the Witness was excused from the

 3     witness stand.)

 4                    (Whereupon, the trial continued.)

 5                    (Whereupon, the proceeding recessed at 12:35 p.m.)

 6                                      *   *    *

 7                            CERTIFICATE OF REPORTER

 8

 9        I certify that the foregoing is a correct transcript of the

10     record of proceedings in the above-entitled matter.

11

12     S/ Karen J. Bush,    RPR

13     Official Court Reporter

14

15

16

17

18

19

20

21

22

23

24

25
